Exhibit 10.1

 

EXECUTION VERSION

 

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

(Incremental Loan Assumption Agreement)

 

 

This EIGHTH AMENDMENT, dated as of February 7, 2019 (this “Amendment”), is made
by and among CSC Holdings, LLC (as successor by merger to Neptune Finco Corp.)
as borrower (the “Borrower”), each of the other Loan Parties signatory hereto,
JPMorgan Chase Bank, N.A. as additional lender (together with any other
financial institution that signs this Amendment as an additional lender, the
“Additional Lenders” and each an “Additional Lender”), the other several banks
and financial institutions parties hereto as Lenders and JPMorgan Chase Bank,
N.A. as administrative agent (the “Administrative Agent”) for the Lenders.
Except as otherwise provided herein, all capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement (as defined
below).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 9, 2015, as amended by the First Amendment to Credit Agreement, dated as
of June 20, 2016, the Incremental Loan Assumption Agreement, dated as of
June 21, 2016, the Incremental Loan Assumption Agreement, dated as of July 21,
2016, the Second Amendment to Credit Agreement (Extension Amendment), dated as
of September 9, 2016, the Third Amendment to Credit Agreement (Extension
Amendment, Incremental Loan Assumption Agreement & Assignment and Acceptance),
dated as of December 9, 2016, the Fourth Amendment to Credit Agreement
(Incremental Loan Assumption Agreement & Refinancing Amendment), dated as of
March 15, 2017, the Fifth Amendment to Credit Agreement (Incremental Loan
Assumption Agreement), dated as of January 12, 2018, the Sixth Amendment to
Credit Agreement (Incremental Loan Assumption Agreement), dated as of
October 15, 2018, the Issuer Acknowledgment and Supplement to Credit Agreement,
dated as of November 27, 2018 and the Seventh Amendment to Credit Agreement
(Extension Amendment, Incremental Loan Assumption Agreement & Assignment and
Acceptance), dated as of January 24, 2019 (the “Seventh Amendment”)  (as may be
further amended, restated, modified or supplemented from time to time, including
pursuant to this Amendment, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto from time to time, the Administrative Agent, the
Security Agent and the other parties thereto from time to time;

 

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower may
establish Incremental Term Loan Commitments with banks, financial institutions
and other institutional lenders who will become Incremental Term Lenders (which,
for the avoidance of doubt, may be existing or additional Lenders);

 

WHEREAS, the Borrower and each Additional Lender providing February 2019
Incremental Term Loan Commitments (as defined below) (each, in such capacity, a
“February 2019 Incremental Term Loan Lender” and, collectively, the
“February 2019 Incremental Term Loan Lenders”) desire to establish Incremental
Term Loan Commitments in an aggregate principal amount of $1,000,000,000 in
accordance with Section 2.22 of the Credit Agreement;

 

WHEREAS, each of JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc.,
Barclays Bank PLC, BNP Paribas Securities Corp., Morgan Stanley Senior
Funding, Inc., Royal Bank of Canada, TD Securities (USA) LLC, Crédit Agricole
Corporate and Investment

 

--------------------------------------------------------------------------------



 

Bank, Deutsche Bank Securities Inc., Goldman Sachs Lending Partners LLC, Credit
Suisse Loan Funding LLC and The Bank of Nova Scotia is a joint lead arranger and
joint bookrunner (collectively, the “Lead Arrangers” and each, individually, a
“Lead Arranger”) in respect of this Amendment and the Incremental Term Loan
Commitments created hereunder;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, each
February 2019 Incremental Term Loan Lender party hereto, if it is not already a
Lender thereunder, shall become a Lender pursuant to this Amendment; and

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                    Establishment of the February 2019
Incremental Term Loan Commitments.

 

(a)              Subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof and effective as of the date on which such conditions
precedent are satisfied (the “Effective Date”), and in accordance with the
provisions of the Credit Agreement, including Section 2.22 of the Credit
Agreement:

 

(i)                                  there is hereby established under the
Credit Agreement a new Class of Incremental Term Loan Commitments;

 

(ii)                              such Incremental Term Loan Commitments shall
be referred to as the “February 2019 Incremental Term Loan Commitments”, and the
Loans made pursuant to the February 2019 Incremental Term Loan Commitments shall
be referred to as the “February 2019 Incremental Term Loans”;

 

(iii)                          the aggregate principal amount of the
February 2019 Incremental Term Loan Commitments is $1,000,000,000; and

 

(iv)                          such February 2019 Incremental Term Loan
Commitments and February 2019 Incremental Term Loans shall have the terms and
provisions set forth in Section 1 and Section 3 of this Amendment.

 

(b)             As of the Effective Date each of the February 2019 Incremental
Term Loan Lenders hereby agrees to provide its Incremental Term Loan Commitment
set forth on Schedule 1 hereto pursuant to and in accordance with Section 2.22
of the Credit Agreement. The February 2019 Incremental Term Loan Commitments
provided pursuant to this Amendment and the February 2019 Incremental Term Loans
shall in each case be subject to all of the terms and conditions in the Credit
Agreement and this Amendment, and shall be entitled to all the benefits afforded
by the Credit Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Facility Guaranty,
liens and security interests created by the Security Documents.

 

(c)              Each February 2019 Incremental Term Loan Lender having a
February 2019 Incremental Term Loan Commitment hereby agrees, subject to
satisfaction of the conditions precedent set forth in Section 4 of this
Amendment, to make February

 

--------------------------------------------------------------------------------



 

2019 Incremental Term Loans to the Borrower denominated in Dollars on any
Business Day (such date, the “Incremental Draw Date”) after the Effective Date
and on or prior to March 29, 2019 (such date, the “Termination Date”), in
accordance with Section 2.03 of the Credit Agreement in an aggregate principal
amount not to exceed its February 2019 Incremental Term Loan Commitment set
forth on Schedule 1 hereto (and it being understood there shall be only one
Incremental Draw Date).

 

(d)            The February 2019 Incremental Term Loan Commitments shall
constitute “Commitments”, “Term Commitments”, “Incremental Loan Commitments” and
“Incremental Term Loan Commitments”, as the context may require, the
February 2019 Incremental Term Loans shall constitute “Loans”, “Term Loans”,
“Incremental Term Loans”, “Incremental Loans” and “Other Term Loans”, as the
context may require, this Amendment shall be an “Incremental Loan Assumption
Agreement” and a “Loan Document”, as the context may require, each February 2019
Incremental Term Loan Lender shall be a “Term Lender”, “Incremental Term Lender”
and a “Lender”, as the context may require, and each Lead Arranger shall be an
“Incremental Arranger”, in each case, for all purposes under the Credit
Agreement and the other Loan Documents.

 

(e)              The February 2019 Incremental Term Loans will mature on
April 15, 2027 (the “February 2019 Incremental Term Loan Maturity Date”).

 

(f)               At the option of the Borrower, the February 2019 Incremental
Term Loans (i) may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis in any mandatory prepayment of Term Loans under the
Credit Agreement (except that, unless otherwise permitted under the Credit
Agreement, the February 2019 Incremental Term Loans may not participate on a
greater than pro rata basis as compared to any earlier maturing Class of Term
Loans) and (ii) may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis in any voluntary prepayment of Term Loans under the
Credit Agreement.

 

(g)             The February 2019 Incremental Term Loans may be repaid or
prepaid in accordance with the provisions of the Credit Agreement and this
Amendment, but once repaid or prepaid may not be re-borrowed.

 

(h)             With respect to the February 2019 Incremental Term Loans,
(A) the “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (1) 0% per annum and (2) the LIBO Rate in effect for such Interest
Period, (B) the Applicable Margin is (1) with respect to any ABR Loan, 2.00% per
annum and (2) with respect to any Eurodollar Loan, 3.00% per annum and (C) the
initial Interest Period with respect to the February 2019 Incremental Term Loans
shall commence on the Incremental Draw Date and end on a date reasonably
satisfactory to the Administrative Agent.

 

(i)                 The Borrower shall pay to the Administrative Agent for the
account of the Lenders with respect to the February 2019 Incremental Term Loans,
(A) on April 15th, July 15th, October 15th and January 15th of each year (each
such date being called a “Repayment Date”), commencing with the first such date
occurring after the date that is 3 months after the Incremental Draw Date, and
on each such date thereafter through the February 2019 Incremental Term Loan
Maturity Date (provided that if

 

--------------------------------------------------------------------------------



 

such day is not a Business Day, the Repayment Date shall be the next succeeding
Business Day), amortization installments equal to 0.25% of the aggregate
principal amount of the February 2019 Incremental Term Loans outstanding on the
Incremental Draw Date, as adjusted from time to time pursuant to Sections
2.11(b), 2.12, 2.13(f) and 2.22(d) of the Credit Agreement, and which payments
shall be further reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.12 of the Credit
Agreement and (B) on the February 2019 Incremental Term Loan Maturity Date, the
aggregate unpaid principal amount of all February 2019 Incremental Term Loans on
such date, together with accrued and unpaid interest on the principal amount to
be paid to but excluding such date.

 

(j)                 In the event that on or prior to the date that is six months
after the Incremental Draw Date either (x) the Borrower makes any prepayment of
the February 2019 Incremental Term Loans in connection with an Additional Term
Loan Repricing Transaction (as defined below) (including by way of a Refinancing
Amendment) or (y) effects any amendment of this Amendment or the Credit
Agreement resulting in an Additional Term Loan Repricing Transaction, the
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in respect of the February 2019 Incremental Term Loans, in the case of
clause (x) 1.00% of the principal amount of the February 2019 Incremental Term
Loans so repaid, or in the case of clause (y) a payment equal to 1.00% of the
aggregate amount of the February 2019 Incremental Term Loans subject to such
Additional Term Loan Repricing Transaction. For purposes of this paragraph,
“Additional Term Loan Repricing Transaction” shall mean (a) the prepayment,
refinancing, substitution or replacement of all or a portion of the
February 2019 Incremental Term Loans with the incurrence by the Borrower or any
Subsidiary of any senior secured loan financing, the primary purpose of which
(as determined in good faith by the Borrower) is to reduce the All-In Yield of
such debt financing relative to the February 2019 Incremental Term Loans so
repaid, refinanced, substituted or replaced and (b) any amendment to this
Amendment or the Credit Agreement the primary purpose of which (as determined by
the Borrower in good faith) is to reduce the All-In Yield applicable to the
February 2019 Incremental Term Loans; provided that any refinancing or repricing
of February 2019 Incremental Term Loans in connection with (i) any Public
Offering, (ii) any acquisition the aggregate consideration with respect to which
equals or exceeds $50,000,000 or (iii) a transaction that would result in a
Change of Control shall not constitute an Additional Term Loan Repricing
Transaction.

 

(k)             In the event that prior to the date that is 12 months from the
Incremental Draw Date, the Borrower seeks Incremental Term Loan Commitments
pursuant to Section 2.22 of the Credit Agreement, the All-In Yield applicable to
the resulting Incremental Term Loans (the “New Incremental Term Loans”) shall be
determined by the Borrower and the applicable Incremental Lenders and shall be
set forth in each applicable Incremental Loan Assumption Agreement; provided,
however, that the All-In Yield applicable to such New Incremental Term Loans of
the same currency as the February 2019 Incremental Term Loans (other than New
Incremental Term Loans (w) Incurred pursuant to Section 4.04(b)(1)(ii) of Annex
I of the Credit Agreement, (x) established pursuant to the second proviso to
Section 4.04(b)(1) of Annex I of the Credit Agreement, (y) having a maturity
date that is more than two

 

--------------------------------------------------------------------------------



 

years after the February 2019 Incremental Term Loan Maturity Date or
(z) Incurred in connection with an acquisition) shall not be greater than the
applicable All-In Yield payable pursuant to the terms of the Loan Documents as
amended through the date of such calculation with respect to the February 2019
Incremental Term Loans plus 75 basis points per annum unless the interest rate
(together with, as provided in the proviso below, any Adjusted LIBO Rate floor
or Alternate Base Rate floor) with respect to the February 2019 Incremental Term
Loans is increased so as to cause the then applicable All-In Yield under the
Loan Documents on the February 2019 Incremental Term Loans to equal the All-In
Yield then applicable to the New Incremental Term Loans minus 75 basis points;
provided that any increase in All-In Yield to the February 2019 Incremental Term
Loans due to the application or imposition of an Adjusted LIBO Rate floor or an
Alternate Base Rate floor on any New Incremental Term Loan shall be effected, at
the Borrower’s option, (x) through an increase in (or implementation of, as
applicable) any Adjusted LIBO Rate floor or Alternate Base Rate floor, as
applicable, with respect to the February 2019 Incremental Term Loans (for the
avoidance of doubt, not to exceed the applicable Adjusted LIBO Rate Floor or
Alternate Base Rate floor, as applicable, of the applicable New Incremental Term
Loans), (y) through an increase in the Applicable Margin for the February 2019
Incremental Term Loans or (z) any combination of (x) and (y) above.

 

(l)                 The Borrower and the Administrative Agent hereby consent,
pursuant to Section 9.04(b) of the Credit Agreement, to the inclusion as a
“Lender” of each February 2019 Incremental Term Loan Lender that is party to
this Amendment to the extent such consent would be required pursuant to
Section 9.04(b) of the Credit Agreement.  For the avoidance of doubt, the
Administrative Agent, each Lead Arranger and each February 2019 Incremental Term
Loan Lender hereby agree that the 10 Business Day minimum period in clause
(ii) of the third sentence of Section 2.22(a) of the Credit Agreement shall not
apply to the February 2019 Incremental Term Loan Commitments and the
February 2019 Incremental Term Loans.

 

(m)         Each February 2019 Incremental Term Loan Lender (i) confirms that it
has received a copy of the Credit Agreement and the Intercreditor Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 4.10(a)(1) and
(a)(2) of Annex I to the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender, Agent or
any Lead Arranger and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent or any other Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender, Term Lender, Incremental Lender
and Incremental Term Lender.

 

--------------------------------------------------------------------------------



 

(n)             For each February 2019 Incremental Term Loan Lender, delivered
herewith to the Administrative Agent or the Borrower, as applicable, are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such February 2019 Incremental Term Loan
Lender may be required to deliver to the Administrative Agent or the Borrower,
as applicable, pursuant to Section 2.20 of the Credit Agreement.

 

(o)             Except as set forth herein, the February 2019 Incremental Term
Loan Commitments and February 2019 Incremental Term Loans shall have the same
terms and conditions as the October 2018 Incremental Term Loan Commitments and
October 2018 Incremental Term Loans (such Commitments and Loans being referred
together as the “Benchmark Class”).

 

(p)             Notwithstanding anything to the contrary contained in this
Amendment or the Credit Agreement, except for assignments among the
February 2019 Incremental Term Loan Lenders and their respective Affiliates, no
assignment of any February 2019 Incremental Term Loan Commitments (or related
Loans) shall be effective prior to the Incremental Draw Date.

 

2.                                    Effectiveness.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions:

 

(a)              this Amendment shall have been duly executed by the Borrower,
the other Loan Parties, the Administrative Agent and the February 2019
Incremental Term Loan Lenders representing 100% of the February 2019 Incremental
Term Loan;

 

(b)             immediately before and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing;

 

(c)              the representations and warranties set forth in Article III of
the Credit Agreement and in each other Loan Document shall be true and correct
in all material respects (or in all respects to the extent qualified by
materiality or Material Adverse Effect) on and as of the Effective Date (and,
for the avoidance of doubt, including in respect of each Eighth Amendment Loan
Document (as defined below)) with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (or in all respects to the
extent qualified by materiality or Material Adverse Effect) on and as of such
earlier date; and

 

(d)            the Administrative Agent shall have received:

 

(i)                                  a legal opinion of Ropes & Gray
International LLP, New York counsel for the Borrower, in form reasonably
acceptable to the Administrative Agent (i) dated the Effective Date,
(ii) addressed to the Administrative Agent and the February 2019 Incremental
Term Loan Lenders and (iii) covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and the Borrower
hereby requests such counsel to deliver such opinions;

 

--------------------------------------------------------------------------------



 

(ii)                              a copy of a resolution of the board of
directors or, if applicable, a committee of the board, or the sole member,
managing member, general or limited partner, of each Loan Party (A) approving
the terms of, and the transactions contemplated by, this Amendment and each
other document executed or delivered by such Loan Party in order to give effect
to the transactions contemplated hereunder (such documents, collectively, the
“Eighth Amendment Loan Documents”) and resolving that it execute, deliver and
perform its obligations under the Eighth Amendment Loan Documents to which it is
a party; (B) authorizing a specified person or persons to execute the Eighth
Amendment Loan Documents to which it is a party; and (C) authorizing a specified
person or persons, on its behalf, to sign and/or deliver all documents and
notices to be signed and/or delivered by it under or in connection with the
Eighth Amendment Loan Documents to which it is a party;

 

(iii)                          a specimen of the signature of each person
authorized by the resolution set forth above in relation to the Eighth Amendment
Loan Documents;

 

(iv)                          a secretary’s certificate of each Loan Party in
the form reasonably satisfactory to the Administrative Agent;

 

(v)                              a certificate dated the Effective Date executed
by a Responsible Officer of the Borrower certifying that immediately before and
after giving effect to this Amendment (x) no Default or Event of Default shall
have occurred and be continuing and (y) as to the matters set forth in
Section 2(c) above; and

 

(vi)                          to the extent not already in possession of the
February 2019 Incremental Term Loan Lenders, at least 3 Business Days prior to
the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the February 2019 Incremental Term Loan Lender at least
five days prior to the date hereof.

 

3.                                    Additional Amendments. On the Effective
Date, (i) the Existing Credit Agreement (excluding Annexes (other than Annex I
(Covenants) and Annex II (Additional Definitions)), Exhibits and Schedules
thereto), (ii) Annex I (Covenants) to the Existing Credit Agreement and Annex II
(Additional Definitions) to the Existing Credit Agreement, (iii) the Facility
Guaranty and (iv) the Pledge Agreement, originally dated as of June 21, 2016,
and as amended, supplemented or modified prior to the date hereof (the “Pledge
Agreement”), are hereby amended to reflect the amendments approved by the
Seventh Amendment and provided for in Schedules 2, 3, 4 and 5 thereto. For the
avoidance of doubt, such amendments approved thereby, and hereby by the
February 2019 Incremental Term Loan Lenders, are represented by deletion of the
stricken text (indicated textually in the same manner as the following example: 
stricken text) and addition of the underlined text (indicated textually in the
same manner as the following example: underlined text) as set forth (1) in the
blackline of the Existing Credit

 

--------------------------------------------------------------------------------



 

Agreement attached as Schedule 2 hereto, (2) in the blacklines of Annex I
(Covenants) to the Existing Credit Agreement and Annex II (Additional
Definitions) to the Existing Credit Agreement attached as Schedule 3 hereto,
(3) in the blackline of the Facility Guaranty attached as Schedule 4 hereto and
(4) in the blackline of the Pledge Agreement attached as Schedule 5 hereto;
provided that (a) the amendments approved in Schedules 2, 3, 4 and 5 to the
Seventh Amendment, and as set forth in Schedules 2, 3, 4 and 5 hereto (other
than any amendments referred to in sub-clause (b)(i) and (b)(ii) below (in the
case of sub-clause (b)(ii) as they apply to the February 2019 Incremental Term
Loan Commitments and the February 2019 Incremental Term Loans)) (the “Delayed
Effectiveness Amendments”), shall become effective only if, and when, the
Delayed Amendment Effective Date occurs and (b)(i) any amendments that correct
errors or omissions or effect administrative changes that are not adverse to any
Lender shall become effective immediately without the consent of any Lenders
pursuant to Section 9.08(c) of the Existing Credit Agreement and (ii) the
addition of Section 1.07 to the Existing Credit Agreement, the amendments to
Section 2.09 of the Existing Credit Agreement, and any other amendments to the
extent they directly affect the February 2019 Incremental Term Loan Lenders and
do not directly affect the Lenders under any other Class of Loans shall become
effective immediately, in each case, solely with respect to the February 2019
Incremental Term Loan Commitments and the February 2019 Incremental Term Loans
(but not with respect to any other Loans) pursuant to Section 9.08(b)(v) of the
Existing Credit Agreement). For purposes of this Section 3, “Delayed Amendment
Effective Date” means the first date on which the Delayed Effectiveness
Amendments are approved by the requisite Lenders or percentage of Lenders
pursuant to Section 9.08 of the Existing Credit Agreement such that such
modifications are effective in respect of each Class of Loans and Commitments
under the Credit Agreement. For purposes of this Section 3, “Existing Credit
Agreement” shall refer to the Credit Agreement as it applies to the Benchmark
Class.

 

4.                                    Conditions to Funding.  The obligations of
each Additional Term Lender to make a February 2019 Incremental Term Loan on the
Incremental Draw Date, are subject to the satisfaction or waiver of the
following conditions:

 

(a)              the Effective Date shall have occurred;

 

(b)             on the Incremental Draw Date, immediately before and after
giving effect to the borrowing of the February 2019 Incremental Term Loans, no
Event of Default specified in Section 7.01(a) or (g) of the Credit Agreement
shall have occurred and be continuing;

 

(c)              the Administrative Agent shall have received a notice of such
borrowing as required by Section 2.03 of the Credit Agreement; provided that the
effectiveness of such notice shall not be subject to any additional conditions
precedent that are not specified in this Section 4 of this Amendment; and

 

(d)            the Incremental Draw Date shall be a date that is on or prior to
the Termination Date.

 

5.                                    Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. Notices and other
communications to each February 2019 Incremental Term Loan Lender shall be
delivered to the address, facsimile number, electronic mail address or telephone
number as set forth below such February 2019 Incremental Term Loan Lender’s name
on the signature pages hereto or at such other address as may be designated by
such

 

--------------------------------------------------------------------------------



 

February 2019 Incremental Term Loan Lender in a written notice from time to time
to the Borrower and the Administrative Agent.

 

6.         Entire Agreement.  As of the date hereof, this Amendment, the Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof and thereof.

 

7.         Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON OR ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

8.         Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

9.         Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

10.       Miscellaneous.  Except as amended or consented to hereby, the Credit
Agreement and other Loan Documents remain unmodified and in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import referring to the Credit Agreement
in any other Loan Document shall mean and be a reference to the Credit Agreement
as amended hereby.  This Amendment shall constitute a Loan Document under the
Credit Agreement and the other Loan Documents and, together with the other Loan
Documents, constitute the entire agreement among the parties pertaining to the
modification of the Loan Documents as herein provided and supersede any and all
prior or contemporaneous agreements, promises and amendments relating to the
subject matter hereof. Except as expressly set forth herein, the Lead Arrangers
shall have no obligations, duties or responsibilities hereunder in their
respective capacities as such.

 

11.       Reaffirmation. Subject to any limitation set forth in any Loan
Document, each Loan Party hereby (i) ratifies and reaffirms all of its payment
and performance

 

--------------------------------------------------------------------------------



 

obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party, (ii) ratifies and reaffirms each grant of a lien on, or security
interest in, its property made pursuant to the Loan Documents (including,
without limitation, the grant of security made by such Loan Party pursuant to
the Security Documents) and confirms that such liens and security interests
continue to secure the Obligations under the Loan Documents as amended and/or
supplemented hereby (including, without limitation, all Obligations resulting
from or incurred pursuant to the February 2019 Incremental Term Loan Commitments
and the February 2019 Incremental Term Loans) and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations as amended
hereby (including, without limitation, all Obligations resulting from or
incurred pursuant to the February 2019 Incremental Term Loan Commitments and the
February 2019 Incremental Term Loans) pursuant to the Facility Guaranty.

 

12.       Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising under any Loan Document
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)   the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Amendment or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

For the purposes of this Section 12 of this Amendment:

 

(a)    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

 

(b)   “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

--------------------------------------------------------------------------------



 

(c)    “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

(d)   “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

(e)    “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

(f)    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

(g)   “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

13.       Lead Arrangers.  Each Lead Arranger is named as such for recognition
purposes only, and in its respective capacity as such shall have no duties,
responsibilities or liabilities with respect to any Loan Document other than the
role of Incremental Arranger. Each of the Lead Arrangers in its capacity as
Incremental Arranger confirms that the terms of this Amendment are reasonably
satisfactory to it. Without limitation of the foregoing, the Lead Arrangers in
their respective capacities as such shall not, by reason of this Amendment or
any other Loan Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other Person. Section 9.05 (Expenses; Indemnity) of
the Credit Agreement shall apply, mutatis mutandis, with respect to the Lead
Arrangers (and each Related Party thereof) as if the Lead Arrangers were the
Lead Arrangers for purposes of such Section 9.05.

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first mentioned
above.

 

 

CSC HOLDINGS, LLC

 

 

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

 

 

 

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

A-R CABLE SERVICES – NY, INC.

ARH, LTD.

CABLE SYSTEMS, INC.

CABLEVISION LIGHTPATH CT LLC

CABLEVISION LIGHTPATH, INC.

CABLEVISION OF BROOKHAVEN, INC.

CABLEVISION OF LITCHFIELD, INC.

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

CABLEVISION OF WAPPINGERS FALLS, INC.

CABLEVISION SYSTEMS BROOKLINE CORPORATION

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

CEBRIDGE ACQUISITION, L.P.

CEBRIDGE ACQUISITION, LLC

CEBRIDGE CONNECTIONS FINANCE CORP.

CEBRIDGE CONNECTIONS, INC.

CEBRIDGE CORPORATION

CEBRIDGE GENERAL, LLC

CEBRIDGE LIMITED, LLC

CEBRIDGE TELECOM CA, LLC

CEBRIDGE TELECOM GENERAL, LLC

CEBRIDGE TELECOM ID, LLC

CEBRIDGE TELECOM IN, LLC

CEBRIDGE TELECOM KS, LLC

CEBRIDGE TELECOM KY, LLC

CEBRIDGE TELECOM LA, LLC

CEBRIDGE TELECOM LIMITED, LLC

 

as Guarantors

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer

 

 

 

and Chief Financial Officer

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CEBRIDGE TELECOM MO, LLC

CEBRIDGE TELECOM MS, LLC

CEBRIDGE TELECOM NC, LLC

CEBRIDGE TELECOM NM, LLC

CEBRIDGE TELECOM OH, LLC

CEBRIDGE TELECOM OK, LLC

CEBRIDGE TELECOM TX, L.P.

CEBRIDGE TELECOM VA, LLC

CEBRIDGE TELECOM WV, LLC

CEQUEL COMMUNICATIONS ACCESS SERVICES, LLC

CEQUEL COMMUNICATIONS II, LLC

CEQUEL COMMUNICATIONS III, LLC

CEQUEL COMMUNICATIONS, LLC

CEQUEL III COMMUNICATIONS I, LLC

CEQUEL III COMMUNICATIONS II, LLC

CLASSIC CABLE OF LOUISIANA, L.L.C.

CLASSIC CABLE OF OKLAHOMA, INC.

CLASSIC CABLE, INC.

CLASSIC COMMUNICATIONS, INC.

CSC ACQUISITION – MA, INC.

CSC ACQUISITION CORPORATION

CSC OPTIMUM HOLDINGS, LLC

CSC TECHNOLOGY, LLC

 

as Guarantors

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer

 

 

 

and Chief Financial Officer

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

FRIENDSHIP CABLE OF ARKANSAS, INC.

FRIENDSHIP CABLE OF TEXAS, INC.

HORNELL TELEVISION SERVICES INC.

KINGWOOD HOLDINGS LLC

KINGWOOD SECURITY SERVICES, LLC

LIGHTPATH VOIP, LLC

MERCURY VOICE AND DATA, LLC

NPG CABLE, LLC

NPG DIGITAL PHONE, LLC

NY OV LLC

ORBIS1, L.L.C.

OV LLC

PETRA CABLEVISION CORP.

TCA COMMUNICATIONS, L.L.C.

TELERAMA, INC.

UNIVERSAL CABLE HOLDINGS, INC.

W.K. COMMUNICATIONS, INC.

 

as Guarantors

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer

 

 

 

and Chief Financial Officer

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

JPMORGAN CHASE BANK, N.A.

 

as Additional Lender

 

 

 

 

 

By:

/s/ Bruce S. Borden

 

 

Name: Bruce S. Borden

 

 

Title: Executive Director

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Bruce S. Borden

 

 

Name: Bruce S. Borden

 

 

Title: Executive Director

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

Schedule 1

 

February 2019 Incremental
Term Loan Lender

February 2019
Incremental Term Loan
Commitment

 

JPMorgan Chase Bank, N.A.

 

 

$1,000,000,000

 

 

--------------------------------------------------------------------------------



 

Schedule 2

 

[See attached]

 

--------------------------------------------------------------------------------



 

SCHEDULE 12
to SecondEighth Amendment

 

Conformed copy showing amendments under
(i) First Amendment to Credit Agreement, dated June 20, 2016;
(ii) Incremental Loan Assumption Agreement, dated June 21, 2016;
(iii) Incremental Loan Assumption Agreement, dated July 21, 2016; and
(iv) Second Amendment to Credit Agreement, dated September 9, 2016;

(v) Third Amendment to Credit Agreement, dated December 9, 2016;

(vi) Fourth Amendment to Credit Agreement, dated March 15, 2017;

(vii) Fifth Amendment to Credit Agreement, dated January 12, 2018;

(viii) Sixth Amendment to Credit Agreement, dated October 15, 2018; and

(ix) Seventh Amendment to Credit Agreement, dated January 24, 2019
but excluding certain specific terms (other than Applicable Margin) of the
Classes of Incremental Loans and, Extended Term Loans, Extended Revolving Credit
Commitments or Refinancing Loans outstanding under the Incremental Loan
Assumption Agreements and Extension Amendmentthe amendments referred to above,
as applicable

 

 

 

CREDIT AGREEMENT

 

 

DATED AS OF
October 9, 2015

 

 

AMONG

 

 

NEPTUNE FINCO CORP.,
AS BORROWER

 

THE LENDERS PARTY HERETO

 

AND

 

JPMORGAN CHASE BANK, N.A.,

 

AS ADMINISTRATIVE AGENT

 

 

JPMORGAN CHASE BANK, N.A.,
AS SECURITY AGENT

 

BARCLAYS BANK PLC and

BNP PARIBAS SECURITIES CORP.,

AS CO-SYNDICATION AGENTS

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

ROYAL BANK OF CANADA,

 

--------------------------------------------------------------------------------



 

SOCIÉTÉ GÉNÉRALE,

TD SECURITIES (USA) LLC and

THE BANK OF NOVA SCOTIA,

AS CO-DOCUMENTATION AGENTS

 

J.P.  MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

ROYAL BANK OF CANADA,

SOCIÉTÉ GÉNÉRALE,

TD SECURITIES (USA) LLC and

THE BANK OF NOVA SCOTIA,
AS JOINT BOOKRUNNERS AND LEAD
ARRANGERS

 

2

--------------------------------------------------------------------------------



 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01.

Defined Terms

1

 

 

 

SECTION 1.02.

Terms Generally

37

 

 

 

SECTION 1.03.

Classification of Loans and Borrowings

38

 

 

 

SECTION 1.04.

Cashless Roll

38

 

 

 

SECTION 1.05.

Limited Condition Transaction

38

 

 

 

SECTION 1.06.

Letters of Credit

39

 

 

 

ARTICLE II The Credits

40

 

 

 

SECTION 2.01.

Commitments

40

 

 

 

SECTION 2.02.

Loans

41

 

 

 

SECTION 2.03.

Borrowing Procedure

42

 

 

 

SECTION 2.04.

Evidence of Debt; Repayment of Loans

42

 

 

 

SECTION 2.05.

Fees

43

 

 

 

SECTION 2.06.

Interest on Loans

44

 

 

 

SECTION 2.07.

Default Interest

44

 

 

 

SECTION 2.08.

Alternate Rate of Interest

44

 

 

 

SECTION 2.09.

Termination or Reduction of Commitments

45

 

 

 

SECTION 2.10.

Conversion and Continuation of Borrowings

45

 

 

 

SECTION 2.11.

Repayment of Borrowings

47

 

 

 

SECTION 2.12.

Voluntary Prepayments

48

 

 

 

SECTION 2.13.

Mandatory Prepayments

55

 

 

 

SECTION 2.14.

Reserve Requirements; Change in Circumstances

58

 

 

 

SECTION 2.15.

Change in Legality

59

 

 

 

SECTION 2.16.

Breakage

60

 

 

 

SECTION 2.17.

Pro Rata Treatment

60

 

 

 

SECTION 2.18.

Sharing of Setoffs

61

 

 

 

SECTION 2.19.

Payments

62

 

 

 

SECTION 2.20.

Taxes

62

 

 

 

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

65

 

 

 

SECTION 2.22.

Incremental Loans

66

 

 

 

SECTION 2.23.

Extension Amendments

71

 

 

 

SECTION 2.24.

Refinancing Amendments

73

 

 

 

SECTION 2.25.

Defaulting Lenders

78

 

 

 

SECTION 2.26.

Letters of Credit

79

 

 

 

SECTION 2.27.

Swing Line Loans

89

 

 

 

ARTICLE III Representations and Warranties

93

 

i

--------------------------------------------------------------------------------



 

SECTION 3.01.

Existence, Qualification and Power

93

 

 

 

SECTION 3.02.

Authorization; No Contravention

93

 

 

 

SECTION 3.03.

Governmental Authorization; Other Consents

94

 

 

 

SECTION 3.04.

Binding Effect

94

 

 

 

SECTION 3.05.

Financial Statements; No Material Adverse Effect

94

 

 

 

SECTION 3.06.

Litigation

95

 

 

 

SECTION 3.07.

No Default

95

 

 

 

SECTION 3.08.

Ownership of Properties; Liens; Debt

95

 

 

 

SECTION 3.09.

Environmental Compliance

96

 

 

 

SECTION 3.10.

Insurance

97

 

 

 

SECTION 3.11.

Taxes

97

 

 

 

SECTION 3.12.

Benefit Plans

97

 

 

 

SECTION 3.13.

Subsidiaries; Capital Stock

97

 

 

 

SECTION 3.14.

Margin Regulations; Investment Company Act

98

 

 

 

SECTION 3.15.

Disclosure

98

 

 

 

SECTION 3.16.

Compliance with Laws

98

 

 

 

SECTION 3.17.

Intellectual Property; Licenses, Etc.

98

 

 

 

SECTION 3.18.

Labor Matters

99

 

 

 

SECTION 3.19.

Security Documents

99

 

 

 

SECTION 3.20.

Solvency

99

 

 

 

SECTION 3.21.

Employee Benefit Plans

99

 

 

 

SECTION 3.22.

Brokers

100

 

 

 

SECTION 3.23.

Trade Relations

100

 

 

 

SECTION 3.24.

Material Contracts

100

 

 

 

SECTION 3.25.

Financial Sanctions List

100

 

 

 

SECTION 3.26.

Sanctions

100

 

 

 

SECTION 3.27.

Anti-Terrorism; Anti-Corruption

100

 

 

 

ARTICLE IV Conditions of Lending

101

 

 

 

SECTION 4.01.

Conditions to Effectiveness

101

 

 

 

SECTION 4.02.

Conditions to Closing

101

 

 

 

SECTION 4.03.

Conditions to All Credit Extensions

103

 

 

 

ARTICLE V Covenants

104

 

 

 

SECTION 5.01.

Projections

104

 

 

 

SECTION 5.02.

Certificates; Other Information

104

 

 

 

SECTION 5.03.

Notices

105

 

 

 

SECTION 5.04.

Payment of Obligations

106

 

 

 

SECTION 5.05.

Preservation of Existence

106

 

ii

--------------------------------------------------------------------------------



 

SECTION 5.06.

Maintenance of Properties

106

 

 

 

SECTION 5.07.

Maintenance of Insurance

106

 

 

 

SECTION 5.08.

Compliance with Laws

106

 

 

 

SECTION 5.09.

Books and Records; Accountants; Maintenance of Ratings

107

 

 

 

SECTION 5.10.

Inspection Rights

107

 

 

 

SECTION 5.11.

Use of Proceeds

107

 

 

 

SECTION 5.12.

Information Regarding the Collateral

107

 

 

 

SECTION 5.13.

Further Assurances

108

 

 

 

SECTION 5.14.

Post-Closing Guarantee and Security Requirements

108

 

 

 

SECTION 5.15.

[Reserved]

109

 

 

 

SECTION 5.17.

Sanction

109

 

 

 

SECTION 5.18.

Financial Covenant

109

 

 

 

ARTICLE VI [Reserved.]

110

 

 

 

ARTICLE VII Events of Default

110

 

 

 

SECTION 7.01.

Events of Default

110

 

 

 

SECTION 7.02.

Application of Funds

113

 

 

 

SECTION 7.03.

Borrower’s Right to Cure

114

 

 

 

ARTICLE VIII The Administrative Agent; Etc.

115

 

 

 

ARTICLE IX Miscellaneous

121

 

 

 

SECTION 9.01.

Notices; Electronic Communications

121

 

 

 

SECTION 9.02.

Survival of Agreement

124

 

 

 

SECTION 9.03.

Binding Effect

125

 

 

 

SECTION 9.04.

Successors and Assigns

125

 

 

 

SECTION 9.05.

Expenses; Indemnity

131

 

 

 

SECTION 9.06.

Right of Setoff

133

 

 

 

SECTION 9.07.

Applicable Law

133

 

 

 

SECTION 9.08.

Waivers; Amendment

133

 

 

 

SECTION 9.09.

Interest Rate Limitation

136

 

 

 

SECTION 9.10.

Entire Agreement

136

 

 

 

SECTION 9.11.

Waiver of Jury Trial

136

 

 

 

SECTION 9.12.

Severability

137

 

 

 

SECTION 9.13.

Counterparts

137

 

 

 

SECTION 9.14.

Headings

137

 

 

 

SECTION 9.15.

Jurisdiction; Consent to Service of Process

137

 

 

 

SECTION 9.16.

Confidentiality

138

 

 

 

SECTION 9.17.

Lender Action; Intercreditor Agreement

138

 

 

 

SECTION 9.18.

USA PATRIOT Act Notice

139

 

iii

--------------------------------------------------------------------------------



 

SECTION 9.19.

No Fiduciary Duty

139

 

 

 

SECTION 9.20.

Release of Liens

140

 

 

 

SECTION 9.21.

Judgment Currency

141

 

iv

--------------------------------------------------------------------------------



 

ANNEXES

 

ANNEX I COVENANTS

126

 

 

ANNEX II ADDITIONAL DEFINITIONS

123

 

 

ANNEX III TRANSACTION SUMMARY

135

 

SCHEDULES

 

Schedule 2.01

 

-

 

Lenders and Commitments

Schedule 3.01

 

-

 

Organizational Information of Loan Parties

Schedule 3.08(c)

 

-

 

Existing Indebtedness

Schedule 3.13

 

-

 

Subsidiaries and Capital Stock

Schedule 3.21

 

-

 

Employee Benefit Plans

Schedule 9.01(a)

 

-

 

Borrower’s Website Address

Schedule 9.01(b)

 

-

 

Administrative Agent’s Notice and Account Information

 

 

EXHIBITS

 

Exhibit A

 

-

 

Form of Administrative Questionnaire

Exhibit B

 

-

 

Form of Assignment and Acceptance

Exhibit C-1 to 3

 

-

 

Forms of Borrowing Requests

Exhibit D

 

-

 

Form of Intercreditor Agreement

Exhibit E

 

-

 

Form of Affiliated Lender/Borrower Assignment and Acceptance

Exhibit F-1

 

-

 

Form of Facility Guaranty

Exhibit F-2

 

-

 

Form of Pledge Agreement

Exhibit F-3

 

-

 

Form of Loan Escrow Agreement

Exhibit G

 

-

 

Form of Promissory Note

Exhibits H-1 to 4

 

-

 

Forms of Non-Bank Tax Certificates

Exhibit I

 

-

 

Form of Solvency Certificate

Exhibit J

 

-

 

Form of Compliance Certificate

Exhibit K

 

-

 

Form of Escrow Guarantee Agreement

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT, dated as of October 9, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
Neptune Finco Corp., a Delaware corporation (“Merger Sub”, and at any time prior
to the consummation of the Borrower Merger (as defined below) and as further
defined in Section 1.01, the “Borrower”), the Lenders (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I) party hereto and JPMorgan Chase Bank, N.A.
(“JPM”), as administrative agent for the Loans (in such capacity, including any
successor thereto, the “Administrative Agent”) for the Lenders and JPM as
security agent (in such capacity, including any successor thereto, the “Security
Agent”) for the Lenders.

 

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(i) Term Loans on the Funding Date, in an initial aggregate principal amount not
in excess of $3,800,000,000.00 and (ii) Revolving Credit Commitments in an
initial aggregate principal amount not in excess of $2,000,000,000.00.  The
Revolving Credit Commitments permit the issuance of one or more Letters of
Credit from time to time and the making of one or more Revolving Credit Loans
and/or Swing Line Loans from time to time; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                       Defined Terms. Save where
specified to the contrary or where defined in Annex II of this Agreement,
defined terms used in this Agreement shall have the meanings specified below:

 

“2016 Extended Term Loan” shall have the meaning assigned to such term in the
Second Amendment.

 

“2016 Extended Term Loan Maturity Date” shall mean October 11, 2024.

 

“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Acceptance DateAcceptable Discount” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(B).

 

“Acceptable DiscountPrepayment Amount” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(BC).

 

“Acceptable Prepayment AmountAcceptance Date” shall have the meaning assigned to
such term in Section 2.12(c)(iv)(CB).

 

“Acquisition” shall mean the acquisition by one or more of the Permitted Holders
(collectively, the “Purchaser”) of all of the outstanding equity interests of
the Target.

 

--------------------------------------------------------------------------------



 

“Acquisition Agreement” shall mean the agreement and plan of merger dated as of
September 16, 2015 between, Altice N.V., Neptune Merger Sub Corp. and the
Target.

 

“Additional Lender” shall mean any Person that is not an existing Lender and has
agreed to provide Incremental Loan Commitments pursuant to Section 2.22 or
Refinancing Commitments pursuant to Section 2.24.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (1) in the case of the Initial Term Loans, an interest rate
per annum equal to the greater of (a) 1.00% per annum and (b) the LIBO Rate in
effect for such Interest Period, (2) in the case of the 2016 Extended Term
Loans, an interest rate per annum equal to the greater of (a) 0.75% per annum
and (b) the LIBO Rate in effect for such Interest Period and, (3) in the case of
the Initial Revolving Credit Loans, the 2016 Extended Revolving Credit Loans (as
defined in the Third Extension Amendment) and the 2019 Revolving Credit Loans
(as defined in the Seventh Incremental Assumption and Refinancing Agreement) an
interest rate per annum equal to the LIBO Rate in effect for such Interest
Period., (4) in the case of the March 2017 Incremental Term Loans (as defined in
the Fourth Refinancing Amendment), an interest rate per annum equal to the
greater of (a) 0% per annum and (b) the LIBO Rate in effect for such Interest
Period, (5) in the case of the January 2018 Incremental Term Loans (as defined
in the Fifth Incremental Assumption Agreement), an interest rate per annum equal
to the greater of (a) 0% per annum and (b) the LIBO Rate in effect for such
Interest Period, and (6) in the case of the October 2018 Incremental Term Loans
(as defined in the Sixth Incremental Assumption Agreement), an interest rate per
annum equal to the greater of (a) 0% per annum and (b) the LIBO Rate in effect
for such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliated Lender” shall mean, at any time, any Lender that is the Investor or
any of its Affiliates and funds or partnerships managed or advised by them, but
in any event excluding (1) any portfolio company of any of the forgoing and
(2) any Group Member.

 

“Affiliated Lender Cap” shall have the meaning assigned to such term in
Section 9.04(l)(iv).

 

“Affiliated Lender/Borrower Assignment and Acceptance” shall mean an assignment
and acceptance entered into by a Lender and the Borrower or an Affiliated
Lender, as applicable, and accepted by the Administrative Agent, in the form of
Exhibit E or such other form as shall be approved by the Administrative Agent.

 

“Agent Fee Letter” shall mean the Agent Fee Letter, dated as of October 9, 2015,
among the Borrower and the Administrative Agent.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

--------------------------------------------------------------------------------



 

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of the
Revolving Credit Exposures of the Revolving Credit Lenders at such time.

 

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.21.

 

“All-In Yield” shall mean, as to any indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, an
Adjusted LIBO Rate floor or an Alternate Base Rate floor (solely to the extent
greater than any then applicable LIBO Rate or the Alternate Base Rate, as
applicable), or other fees paid ratably to all lenders of such indebtedness, in
each case, incurred or payable by the Borrower generally to all the lenders of
such indebtedness; provided, that (a) OID and upfront fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness),
(b) “All-In Yield” shall not include arrangement fees, structuring fees,
commitment fees, underwriting fees, success fees, ticking fees, consent or
amendment fees and any similar fees (regardless of whether shared with, or paid
to, in whole or in part, any or all lenders) and any other fees not paid ratably
to all lenders of such indebtedness and (c) if any such indebtedness includes an
Adjusted LIBO Rate or Alternate Base Rate floor that is greater than the
Adjusted LIBO Rate or Alternate Base Rate floor then applicable to any Term
Loans, such differential between interest rate floors shall be included in the
calculation of the All-In Yield, but only to the extent an increase in the
Adjusted LIBO Rate or Alternate Base Rate floor applicable to the Term Loans
would cause an increase in the interest rate then in effect thereunder.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the rate recently announced by the Administrative Agent at its
principal office as its Prime Rate, which is not necessarily the lowest rate
made available by the Administrative Agent, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration LIBOR Rate for deposits in dollars (as set
forth by any commercially available source providing quotations of LIBOR
selected by the Administrative Agent).  The Prime Rate announced by the
Administrative Agent is evidenced by the recording thereof after its
announcement in such internal publication as the Administrative Agent may
designate.  Any change in the interest rate resulting from a change in the Prime
Rate announced by the Administrative Agent shall become effective without prior
notice to the Borrower as of 12:01 a.m. (New York City time) on the Business Day
on which each change in the Prime Rate is announced by the Administrative
Agent.  The Administrative Agent may make commercial or other loans to others at
rates of interest at, above or below the Prime Rate.  If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.

 

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(B).

 

--------------------------------------------------------------------------------



 

“Applicable Margin” shall mean, for any day, (a) in respect of Initial Term
Loans (i) with respect to any ABR Loan, 3.00% per annum and (ii) with respect to
any Eurodollar Loan, 4.00% per annum; (b) in respect of 2016 Extended Term Loans
(i) with respect to any ABR Loan, 2.00% per annum and (ii) with respect to any
Eurodollar Loan, 3.00% per annum; and (c) in respect of Initial Revolving Credit
Loans, June 2016 Additional Revolving Loans and, July 2016 Additional Revolving
Loans and 2016 Extended Revolving Credit Loans (as defined in the Third
Extension Amendment) (i) with respect to any ABR Loan, 2.25% per annum and
(ii) with respect to any Eurodollar Loan, 3.25% per annum.; (d) in respect of
March 2017 Incremental Term Loans (as defined in the Fourth Refinancing
Amendment) (i) with respect to any ABR Loan, 1.25% per annum and (ii) with
respect to any Eurodollar Loan, 2.25% per annum; (e) in respect of January 2018
Incremental Term Loans (as defined in the Fifth Incremental Assumption
Agreement) (i) with respect to any ABR Loan, 1.50% per annum and (ii) with
respect to any Eurodollar Loan, 2.50% per annum; (f) in respect of October 2018
Incremental Term Loans (as defined in the Sixth Incremental Assumption
Agreement) (i) with respect to any ABR Loan, 1.25% per annum and (ii) with
respect to any Eurodollar Loan, 2.25% per annum; and (g) in respect of 2019
Revolving Credit Loans (as defined in the Seventh Incremental Assumption and
Refinancing Agreement) (i) with respect to any ABR Loan, 1.25% per annum and
(ii) with respect to any Eurodollar Loan, 2.25% per annum.

 

“Applicable Revolving Commitment Fee Percentage” shall mean, for the period from
the Closing Date until the date a compliance certificate is delivered pursuant
to Section 4.10 in Annex I calculating the Consolidated Net Senior Secured
Leverage Ratio for the four fiscal quarter period ending as of the last day of
the first full fiscal quarter following the Closing Date, a percentage, per
annum equal to 0.50%, and thereafter a rate determined by reference to the
Consolidated Net Senior Secured Leverage Ratio in effect from time to time as
set forth below:

 

Level

 

Consolidated Net Senior Secured
Leverage Ratio

 

Applicable Revolving
Commitment Fee Percentage

 

 

 

 

 

I

 

> 2.50:1.00

 

0.500%

 

 

 

 

 

II

 

< 2.50:1.00

 

0.375%

 

No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until three Business Days after the date on which Administrative Agent
shall have received the applicable financial statements and the Compliance
Certificate pursuant to Section 4.10 in Annex I calculating the Consolidated Net
Senior Secured Leverage Ratio.  Furthermore no change in the Applicable
Revolving Commitment Fee Percentage to Level II shall be effective if at the
time of the proposed change an Event of Default has occurred and is continuing. 
At any time the Borrower has not submitted to Administrative Agent the
applicable financial statements and the Compliance Certificate as and when
required under Section 4.10 in Annex I, the Applicable Revolving Commitment Fee
Percentage shall be set at the percentage in the appropriate column for Level I
in the table above as of the third Business Day after the date such information
was required to be delivered until the date on which such information is
delivered (on which date the Applicable Revolving Commitment Fee Percentage
shall be set at the percentage based upon the Consolidated Net Senior Secured
Leverage Ratio disclosed by such information).  Within five Business Days of
receipt of the applicable financial statements and the Compliance Certificate
under Section 4.10 in Annex I,

 

--------------------------------------------------------------------------------



 

Administrative Agent shall give the Borrower and each Revolving Credit Lender
fax, electronic mail or telephonic notice (confirmed in writing) of the
Applicable Revolving Commitment Fee Percentage in effect from such date.  In the
event that the Compliance Certificate delivered pursuant to Section 4.10 in
Annex I is shown to be inaccurate (at a time when this Agreement is in effect
and unpaid Obligations under this Agreement are outstanding (other than
indemnities and other contingent obligations not yet due and payable)), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Revolving Commitment Fee Percentage for any period (an “Applicable
Commitment Period”) than the Applicable Revolving Commitment Fee Percentage
applied for such Applicable Commitment Period, then (i) Borrower shall
immediately deliver to Administrative Agent a correct Compliance Certificate
required by Section 4.10 in Annex I for such Applicable Commitment Period,
(ii) the Applicable Revolving Commitment Fee Percentage for such Applicable
Commitment Period shall be determined based on the corrected Compliance
Certificate for that Applicable Commitment Period and (iii) the Borrower shall
immediately pay to Administrative Agent the accrued additional interest owing as
a result of such increased Applicable Revolving Commitment Fee Percentage for
such Applicable Commitment Period.  Notwithstanding the foregoing, so long as an
Event of Default described in Section 7.01(g) has not occurred with respect to
the Borrower, such shortfall shall be due and payable within five (5) Business
Days following the written demand therefor by the Administrative Agent and, so
long as the Compliance Certificate reflecting such inaccuracy was prepared by
the Borrower in good faith, no Default or Event of Default shall be deemed to
have occurred as a result of such non-payment (and no such shortfall amount
shall be deemed overdue or accrue interest at the rate calculated pursuant to
Section 2.07) unless such shortfall amount is not paid on or prior to the fifth
Business Day of such five (5) Business Day period.

 

“Appropriate Lender” shall mean, at any time, (a) with respect to Loans of any
Class, the Lenders of such Class of Loans, (b) with respect to Letters of
Credit, (i) the relevant L/C Issuers and (ii) the Revolving Credit Lenders and
(c) with respect to Swing Line Loans, (i) the Swing Line Lenders and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.27(a), the Revolving
Credit Lenders.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Auction Manager” shall mean (a) the Administrative Agent or any of its
Affiliates or (b) any other financial institution or advisor agreed by Borrower
and Administrative Agent (whether or not an affiliate of the Administrative
Agent) to act as an arranger in connection with any repurchases pursuant to
Section 2.12(c) or Section 9.04(k).

 

“Audited Financial Statements” shall mean the audited consolidated balance
sheets, consolidated statements of income, consolidated statements of
comprehensive income, consolidated statements of stockholder’s deficiency and
consolidated statement of cash flows of Target Opco for fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014 as filed on Form 10-K
with the Securities and Exchange Commission.

 

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.26(b)(iii).

 

“Available Currency” shall mean Dollars.

 

--------------------------------------------------------------------------------



 

“Bank Meeting Date” shall mean September 21, 2015.

 

“Bank Rate” shall mean a rate per annum equal to the greater of (x) Federal
Funds Effective Rate and (y) a rate reasonably determined by the relevant L/C
Issuer in accordance with banking industry rules on interbank compensation.

 

“Bankruptcy Law” shall mean (a) Title 11, United States Bankruptcy Code of 1978,
as amended and (b) any other law of the United States (or, in each case, any
political subdivision thereof) or any other jurisdiction or any political
subdivision thereof relating to bankruptcy, insolvency, receivership,
winding-up, liquidation, reorganization or relief of debtors or any amendment
to, succession to or change in any such law.

 

“Bank Rate” shall mean a rate per annum equal to the greater of (x) Federal
Funds Effective Rate and (y) a rate reasonably determined by the relevant L/C
Issuer in accordance with banking industry rules on interbank compensation.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall mean (a) prior to the Borrower Merger, Merger Sub and (b) upon
the effectiveness of the Borrower Merger, Target Opco.

 

“Borrower Group” shall mean the Borrower and each Restricted Subsidiary.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrower Merger” shall mean the merger of Merger Sub with and into Target Opco,
with Target Opco being the surviving corporation of the Borrower Merger.

 

“Borrower Offer of Specified Discount Prepayment” shall mean the offer by the
Borrower to make a voluntary prepayment of Loans at a Specified Discount to par
pursuant to Section 2.12(c)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by the Borrower of offers (such offers, “Discount Range Prepayment
Offers”) for, and the corresponding acceptance by a Lender of, a voluntary
prepayment of Loans at a specified range of discounts to par pursuant to
Section 2.12(c)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by the Borrower of offers (such offers, “Solicited Discounted
Prepayment Offers”) for, and the subsequent acceptance, if any, by a Lender of,
a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.12(c)(iv).

 

“Borrowing” shall mean a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Article II in relation to (i) a Revolving Credit Borrowing,
substantially in the form set out in Exhibit C-1, (ii) a Swing Line Borrowing,
substantially in the form set out in Exhibit C-2 or (iii) a Term Borrowing,
substantially in the form set out in Exhibit C-3, or in each case, such other
form as shall be approved by the Administrative Agent.

 

--------------------------------------------------------------------------------



 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean each day that is not a Saturday, Sunday or other day
on which banking institutions in London, United Kingdom, or New York, New York,
United States are authorized or required by law to close.

 

“Captive Insurance Affiliate” shall mean an Affiliate of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by Borrower or any of
its Subsidiaries or Affiliates or joint ventures or to insure related or
unrelated businesses.

 

“Cash Collateral” shall have the meaning assigned to such term in
Section 2.26(g).

 

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.26(g).

 

“Casualty Event” shall mean any event that gives rise to the receipt by the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.  For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto, are deemed
to have been adopted and gone into effect after the date of this Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class” shall mean (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Borrower and Lenders
holding such Commitments or Loans as a separate Class from other Commitments or
Loans that have the same terms and conditions and (ii) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.

 

--------------------------------------------------------------------------------



 

“Closing Date” shall mean the date on which the Acquisition is consummated in
accordance with the terms of the Acquisition Agreement; provided that the
Funding Date shall have occurred on or prior to such date.

 

“Co-Documentation Agents” shall mean Crédit Agricole Corporate and Investment
Bank, Deutsche Bank Securities Inc., Royal Bank of Canada, Société Générale, TD
Securities (USA) LLC and The Bank of Nova Scotia, in their capacity as
co-documentation agents with respect to this Agreement.

 

“Co-Syndication Agents” shall mean Barclays Bank PLC and BNP Paribas Securities
Corp., in their capacity as co-syndication agents with respect to this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder (unless
otherwise provided herein).

 

“Collateral” shall mean any and all “Collateral”, “Pledged Assets”, “Charged
Property”, “Charged Assets” and “Assigned Property” as defined in any applicable
Security Document (or any similar or equivalent term used or referred to in any
applicable Security Document) and all other property that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Administrative Agent or the Security Agent.

 

“Co-Documentation Agents” shall mean Crédit Agricole Corporate and Investment
Bank, Deutsche Bank Securities Inc., Royal Bank of Canada, Société Générale, TD
Securities (USA) LLC and The Bank of Nova Scotia, in their capacity as
co-documentation agents with respect to this Agreement.

 

“Co-Syndication Agents” shall mean Barclays Bank PLC and BNP Paribas Securities
Corp., in their capacity as co-syndication agents with respect to this
Agreement.

 

“Commitment” shall mean a Revolving Credit Commitment or a Term Commitment, as
the context may require.

 

“Commitment Termination Date” shall mean the earliest to occur of (i) (x) with
respect to the Initial Term Loan Commitments, the date of the consummation of
the Acquisition and (y) with respect to the Initial Revolving Credit
Commitments, the date of consummation of the Acquisition without utilization of
Loans; (ii) valid termination of the Acquisition Agreement; (iii) Target
announcing that it has entered into a sale and purchase agreement with respect
to the Target Group with a bidder other than the Purchaser; or (iv) the Long
StopLongstop Date; provided that if earlier (and solely with respect to Initial
Term Loan Commitments), the Funding Date shall be deemed to be the Commitment
Termination Date.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Compliance Date” shall mean the last day of any Test Period (commencing with
the first full fiscal quarter of the Borrower ending after the Closing Date) if
on such day the Compliance Date Condition is met.

 

“Compliance Date Condition” means the condition that the Aggregate Revolving
Credit Exposure exceeds $0is an aggregate principal amount equal to or exceeding
$1

 

--------------------------------------------------------------------------------



 

excluding, for purposes of calculating such Aggregate Revolving Credit Exposure,
any L/C Obligations (i) in respect of Cash Collateralized Letters of Credit and
(ii) in respect of undrawn Letters of Credit, in an aggregate amount not
exceeding $15 millionthe Letter of Credit Sublimit.

 

“Consolidated” shall mean, when used to modify a financial term, test, statement
or report of a Person, the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

 

“Contract Consideration” shall have the meaning assigned to such term in clause
(b)(xii) in the definition of “Excess Cash Flow”.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Extension” shall mean each of the following:  (a) a Borrowing and (b) an
L/C Credit Extension.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

 

“Cure Expiration Date” shall have the meaning assigned to such term in
Section 7.03(a).

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower at such time, but excluding, without duplication,
(a) the current portion of any long-term Indebtedness (including the current
portion of Capitalized Lease Obligations) and (b) any outstanding revolving
loans and guarantees under any revolving credit facility entered into by the
Borrower or any of its Subsidiaries from time to time.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(h).

 

“Default” shall mean any event which is, or after giving notice or with the
passage of time or both would be, an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of L/C Obligations or Swing Line Loans, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure, (b) has notified the Borrower or Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, after the date of this Agreement,

 

--------------------------------------------------------------------------------



 

(i) become the subject of a proceeding under any Bankruptcy Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority

 

“Discount Prepayment Accepting Term Lender” shall have the meaning assigned to
such term in Section 2.12(c)(ii)(B).

 

“Discount Range” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(A).

 

“Discount Range Prepayment Amount” shall have the meaning assigned to such term
in Section 2.12(c)(iii)(A).

 

“Discount Range Prepayment Offers” shall have the meaning assigned to such term
in the definition of Borrower Solicitation of Discount Range Prepayment Offers.

 

“Discount Range Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.12(c)(iii)(A).

 

“Discount Range Proration” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(C).

 

“Discounted Prepayment Determination Date” shall have the meaning assigned to
such term in Section 2.12(c)(iv)(C).

 

“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.12(c)(ii)(A),
Section 2.12(c)(iii)(A) or Section 2.12(c)(iv)(A), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Manager.

 

“Discounted Term Loan Prepayment” shall have the meaning assigned to such term
in Section 2.12(c)(i).

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition (whether in one transaction or in a
series of transactions) of any property (including any Capital Stock) by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Person” shall mean (a) any Person, other than a Loan Party, who
has been identified to the Administrative Agent in writing on or prior to the
Bank Meeting Date

 

--------------------------------------------------------------------------------



 

and posted to both the “Public Lender” and “Non-Public Lender” portions of the
Platform subject to the confidentiality provisions thereof in accordance with
Section 9.01 or otherwise made available to all Lenders (the “DQ List”), and any
Affiliate of any such Person clearly identifiable as such solely on the basis of
the similarity of its name to any Person set forth on the DQ List (other than
its financial investors and affiliated bona fide diversified debt funds that are
not operating companies or affiliates of operating companies) and/or (b) any
Person, other than a Loan Party, who directly provides products or services that
are the same or substantially similar to the products or services provided by,
and that constitute a material part of the business of, the Loan Parties taken
as a whole, and any Affiliate of any such Person (other than its financial
investors and affiliated bona fide diversified debt funds that are not operating
companies or affiliates of operating companies), who has been identified to the
Administrative Agent in writing from time to time and posted to both the “Public
Lender” and “Non-Public Lender” portions of the Platform subject to the
confidentiality provisions thereof in accordance with Section 9.01 or otherwise
made available to all Lenders and, in the case of Persons and Affiliates of any
Person (other than its financial investors and affiliated bona fide diversified
debt funds that are not operating companies or affiliates of operating
companies) identified to the Administrative Agent on or after the Bank Meeting
Date, to the extent reasonably acceptable to the Administrative Agent. 
Notwithstanding anything to the contrary herein, in no event shall the
designation of a Person as a Disqualified Person apply (i) to disqualify any
Person until three (3) Business Days after such Person shall have been
identified in writing to the Administrative Agent via electronic mail submitted
to JPMDQ_Contact@jpmorgan.com (or to such other address as the Administrative
Agent may designate to the Borrower from time to time) (the “Designation
Effective Date”), or (ii) retroactively to disqualify any Person that, before
the Designation Effective Date, has (1) acquired an assignment or participation
interest under this Agreement or (2) entered into a trade to acquire an
assignment or participation interest under this Agreement.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Effective Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 have been satisfied, which date is October 9, 2015.

 

“Effective Date Financial Statements” shall mean (a) the Audited Financial
Statements and (b) the unaudited consolidated balance sheets and unaudited
condensed consolidated statements of income, and cash flow of Target Opco for
the fiscal quarter ended June 30, 2015, and for the comparable period of the
prior fiscal year as filed on Form 10-Q with the Securities and Exchange
Commission.

 

“Eligible Assignee” shall mean any Person other than a natural Person or a
Defaulting Lender that is (a) a Lender, an Affiliate of any Lender or a Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof) or (b) a commercial bank, insurance company, investment
or mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D) and which extends credit or buys loans in the ordinary course;
provided that notwithstanding anything herein to the contrary, “Eligible
Assignee” shall not include any Person that is a Loan Party (other than the
Borrower to the extent provided in Section 9.04(k)), any of the Loan Parties’
Affiliates (other than Affiliated Lenders to the extent provided in
Section 9.04(l)), any Subsidiaries or any Disqualified Person.

 

“Employee Benefit Plan” shall mean any “employee benefit pension plan” as
defined in Section 3(2) of ERISA that is subject to the provisions of Title IV
or Section 302 of

 

--------------------------------------------------------------------------------



 

ERISA or Section 412 of the Code and which is or, within the six year period
immediately preceding the Closing Date, was sponsored, maintained or contributed
to by, or required to be contributed by, the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates.

 

“Environmental Laws” shall mean, with respect to any Person, any and all
international, national, regional, local and other laws, rules, regulations,
decisions and orders, in each case applicable to and legally binding on such
Person, relating to the protection of human health and safety as related to
hazardous materials exposure, the environment or hazardous or toxic substances
or wastes, pollutants or contaminants.

 

“Environmental Liability” shall mean any liability, obligation, damage, loss,
claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower, or
any other Loan Party resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, labeling,
storage, treatment, disposal or recycling of, or presence of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits” shall mean any permit and other authorization required
under any Environmental Law for the operation of the business of any Loan Party
or its Restricted Subsidiaries conducted on or from the properties owned or used
by any Loan Party or its Restricted Subsidiaries.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.

 

“ERISA Affiliate” shall mean, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.

 

“ERISA Event” shall mean (a) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower or any of
its Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409 or 502(c), (i) or (l), or Section 4071 of ERISA in respect of any
Employee Benefit Plan; (b) the receipt by the Borrower, any of its Subsidiaries,
or any of their respective ERISA Affiliates of written notice of the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; or (c) receipt from the
Internal Revenue Service of notice of the failure of any Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of

 

--------------------------------------------------------------------------------



 

any such Employee Benefit Plan to qualify for exemption from taxation under
Section 501(a) of the Code.

 

“Escrow Guarantee Agreement” shall mean the guarantee agreement to be dated as
of the Funding Date among the Escrow Guarantor and the other parties thereto,
substantially in the form of Exhibit K hereto.

 

“Escrow Guarantor” shall mean Altice N.V.

 

“Escrow Termination Date” shall have the meaning assigned to such term in
Section 2.13(i).

 

“Eurodollar”, when used in reference to any Loan or Borrowing, denominated in
dollars, shall refer to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in Section 7.01
of this Agreement.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower (commencing
with the first full fiscal year elapsed after the Closing Date):

 

(a)                               the sum, without duplication, of
(i) Consolidated EBITDA for such period, (ii) reductions to noncash working
capital of the Borrower and its Restricted Subsidiaries for such period (i.e.,
the decrease, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such period) and (iii) expenses reducing (or excluded
from) the calculation of Consolidated Net Income for such period with respect to
amounts deducted in any prior calculation of Excess Cash Flow pursuant to clause
(b)(iii), (vi), (vii) and (ix) below, and minus:

 

(b)                              the sum, without duplication including with
respect to amounts already reducing Consolidated Net Income and not added back
to Consolidated EBITDA, of:

 

(i)                                  the amount of any Taxes payable or tax
reserves set aside or payable (without duplication) in cash by the Borrower (or
any direct or indirect parent thereof) with respect to the Borrower and the
Restricted Subsidiaries with respect to such period;

 

(ii)                              Consolidated Interest Expense for such period
paid in cash;

 

(iii)                          to the extent not deducted in a prior period
pursuant to clause (b)(vii) below, capital expenditures made in cash during such
period to the extent financed with Internally Generated Cash;

 

(iv)                          (w) all scheduled principal payments and
repayments of Indebtedness and the principal component of payments in respect of
Capitalized Lease Obligations (other than Revolving Credit Loans if such
scheduled payment and repayment does not occur at the final maturity thereof
concurrently with the permanent termination of all commitments in respect
thereof), (x) all voluntary prepayments of Indebtedness and the principal
component of payments in respect of Capitalized Lease Obligations (other than
Pari Passu Indebtedness) made in cash by the Borrower and the Restricted
Subsidiaries during such period, but only to the extent that the Indebtedness so
repaid by its terms cannot be reborrowed or redrawn and such repayments do not
occur in connection with a refinancing of all or any portion of such

 

--------------------------------------------------------------------------------



 

Indebtedness, (y) the amount of a mandatory prepayment of Term Loans pursuant to
Section 2.13(a) and any mandatory prepayment, repayment or redemption of Pari
Passu Indebtedness pursuant to requirements under the agreements governing such
Pari Passu Indebtedness similar to the requirements set forth in
Section 2.13(a), to the extent required due to an Asset Disposition (or any
disposition specifically excluded from the definition of the term “Asset
Disposition”) that resulted in an increase to Consolidated EBITDA and not in
excess of the amount of such increase, and (z) the aggregate amount of any
premium, make-whole, penalty payments or the principal component of payments in
respect of Capitalized Lease Obligations actually paid in cash by the Borrower
and its Restricted Subsidiaries during such period that are required to be made
in connection with any such prepayment of Indebtedness;

 

(v)                              additions to noncash working capital for such
period (i.e., the increase, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such period),

 

(vi)                          to the extent not deducted in a prior period
pursuant to clause (b)(vii) below, the amount of any cash expense, charge or
other cost during such period related to any Equity Offering, Investment,
acquisition, disposition, recapitalization or the, Incurrence of any
Indebtedness, amendment or modification of any debt instrument (including any
amendment or other modification of this Agreement and/or the other Loan
Documents) or similar transaction permitted by this Agreement (whether or not
successful) (including any such fees, expenses or charges related to the
Existing Transactions and the Transactions) and any cash charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case as determined in good faith by the Borrower to the
extent financed with Internally Generated Cash;

 

(vii)                      to the extent not deducted in a prior period pursuant
to this clause (b)(vii), the aggregate amount of expenditures actually made by
the Borrower and its Restricted Subsidiaries during such period, or at the
option of the Borrower, after the end of such period and prior to the date upon
which a mandatory prepayment for such period would be required under
Section 2.13(c), in each case, from Internally Generated Cash (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period, are not deducted (or were
excluded) in calculating Consolidated Net Income or were added back in
calculating Consolidated EBITDA;

 

(viii)                  an amount equal to (x) the amount of all non-cash
credits included in arriving at Consolidated Net Income (but excluding any
non-cash credit to the extent representing the reversal of an accrual or reserve
for potential cash items in any future period) and (y) cash charges, losses or
expenses excluded in arriving at Consolidated Net Income or added back in
calculating Consolidated EBITDA;

 

(ix)                          without duplication of any amount included in
clause (iv) above, cash payments by the Borrower and its Restricted Subsidiaries
during such period in respect of long-term liabilities (including pension and
other post-retirement obligations) of the Borrower and its Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted (or were excluded) in
calculating Consolidated Net Income and financed with Internally Generated Cash;

 

(x)                              to the extent added back to Consolidated
EBITDA, the amount of management, monitoring, consultancy and advisory fees and
related expenses paid in such

 

--------------------------------------------------------------------------------



 

period (or accruals relating to such fees and related expenses) to any Permitted
Holder (whether directly or indirectly, through any Parent), financed with
Internally Generated Cash;

 

(xi)                          the amount of any Restricted Payment made during
such period by the Borrower or any Restricted Subsidiary thereof with Internally
Generated Cash pursuant to Section 4.05(b) (6), (7), (9), (10), (11), (13),
(15), (17), (18), (19), (21) and (22) of Article IV in Annex I hereof;

 

(xii)                      without duplication of amounts deducted from Excess
Cash Flow in prior periods and, at the option of the Borrower, (x) the aggregate
consideration required to be paid in cash by the Borrower and its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period or (y) any planned cash expenditures
by the Borrower or any of its Restricted Subsidiaries (the “Planned
Expenditures”), in the case of each of the preceding clauses (x) and (y),
relating to acquisitions or other Investments, capital expenditures, Restricted
Payments (described in clause (xi) above), acquisitions of intellectual
property, any scheduled payment, repurchase or redemption of Indebtedness
(described in clause (iv) above) that was permitted by the terms of this
Agreement to be incurred and paid, repurchased or redeemed (collectively,
“Permitted Expenditures”), in each case, to the extent expected to be
consummated or made, in each caseas applicable, during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
and expected in good faith to be financed with Internally Generated Cash;
andprovided that to the extent that the aggregate amount of Permitted
Expenditures financed with Internally Generated Cash and paid in cash during
such following period of four consecutive fiscal quarters is less than the
aggregate amount of Planned Expenditures expected to be financed with Internally
Generated Cash, the amount of such shortfall shall be added to the calculation
of Excess Cash Flow at the end of such following period of four consecutive
fiscal quarters; and

 

(xiii)                  cash expenditures in respect of Hedging Obligations
during such period to the extent not deducted (or were excluded) in arriving at
Consolidated Net Income or added back to Consolidated EBITDA, to the extent
financed with Internally Generated Cash.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on (or measured by) net
income (however denominated), franchise Taxes, branch profits Taxes or any
similar Tax, (i) by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) any withholding taxes attributable to the Lender’s failure
to comply with Section 2.20(e) or (f); (c) in the case of a Lender, U.S. 
federal withholding Taxes that are (or would be) required to be withheld
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.21) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (d) U.S.  backup withholding
Taxes; and (e) any Taxes imposed under FATCA.

 

--------------------------------------------------------------------------------



 

“Existing Target Opco Credit Agreement” shall mean the Credit Agreement dated as
of April 17, 2013 among Target Opco, certain subsidiaries of Target Opco, the
lenders party thereto, Bank of America, N.A.  as administrative agent, and the
other agents and parties party thereto.

 

“Existing Transactions” shall mean (a) the transactions described in Annex III,
(b) the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party and the making of the Borrowings hereunder,
(c) the payment of fees and expenses in connection with any of the foregoing and
(d) any transactions reasonably related to the foregoing.

 

“Expiring Credit Commitment” shall have the meaning assigned to such term in
Section 2.27(g).

 

“Extended Class” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Extended Revolving Credit Commitments” shall have the meaning assigned to such
term in Section 2.23(a).

 

“Extended Term Loans” assigned to such term in Section 2.23(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Extension Election” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Extension Request” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Facility Guaranty” shall mean the Facility Guaranty made by the Guarantors in
favor of the Administrative Agent and the other Secured Parties, substantially
in the form of Exhibit F-1 hereto, or in another form reasonably satisfactory to
the Administrative Agent and the Borrower.

 

“FATCA” shall mean

 

(a)                               current Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future associated regulations or official interpretations thereof;

 

(b)                              any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction, which (in either
case) facilitates the implementation of paragraph (a) above; or

 

(c)                               any agreement (including any intergovernmental
agreement) pursuant to the implementation of paragraphs (a) or (b) above with
the IRS, the US government or any governmental or taxation authority in any
other jurisdiction.

 

--------------------------------------------------------------------------------



 

“FCPA” shall have the meaning assigned to such term in Section 3.27.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than zero, it shall be
deemed to be zero for the purposes of this Agreement.

 

“Fees” shall mean the Administrative Agent Fees.

 

“Fifth Incremental Assumption Agreement” shall mean that certain Fifth Amendment
to Credit Agreement (Incremental Loan Assumption Agreement), dated as of
January 12, 2018, by and among, inter alios, the Borrower, the Additional
Lenders (as defined therein) and the Administrative Agent (as defined therein).

 

“Financial Covenant” shall have the meaning ascribed to it in Section 5.18.

 

“First Incremental Assumption Agreement” shall mean that certain Incremental
Loan Assumption Agreement, dated as of June 21, 2016, by and among, inter alios,
Target Opco (as successor by merger to Merger Sub), the other Loan Parties party
thereto, the Administrative Agent, Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc.

 

“Foreign Lender” shall mean a Lender that is not a U.S.  Person.

 

“Fourth Refinancing Amendment” shall mean that certain Fourth Amendment to
Credit Agreement (Incremental Loan Assumption and Refinancing Amendment), dated
as of March 15, 2017, by and among, inter alios, the Borrower, the Additional
Lenders (as defined therein) and the Administrative Agent (as defined therein).

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of
the Outstanding Amount of L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Funding Date” shall mean the date on which the conditions precedent set forth
in Section 4.02 have been satisfied.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institution of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standard Boards or in such other statement by such
other entity as have been approved by a significant segment of the accounting
profession, and in effect on the  date hereofClosing Date, or, with respect to
Section 4.10 of Annex I as in effect from time to time; provided that, at any
time after the Closing Date, the Borrower may make an irrevocable

 

--------------------------------------------------------------------------------



 

election to establish that “GAAP” shall mean GAAP as in effect on a date that is
on or prior to the date of such election; and provided further that the Borrower
may elect to apply IFRS in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect (except
as otherwise provided for in this Agreement) on the date of such election or,
with respect to Section 4.10 as in effect from time to time; provided further
that any such election, once made, shall be irrevocable and that upon first
reporting its fiscal year results under IFRS, it shall restate its financial
statements on the basis of IFRS for the fiscal year ending immediately prior to
the first fiscal year for which financial statements have been prepared on the
basis of IFRS.  The Borrower shall give notice of any such election to the
Administrative Agent.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Group Member” shall mean the Borrower or any Restricted Subsidiary thereof, and
“Group” shall mean, collectively, the Borrower and its Restricted Subsidiaries.

 

“Guarantor” shall mean each Person from time to time party to the Facility
Guaranty, in its capacity as a guarantor of the Obligations and its respective
successors and assigns, until the Loan Guarantee of such Person has been
released in accordance with the provisions of this Agreement.

 

“Hazardous Materials” shall mean all chemicals, materials, substances or wastes
of any nature that are listed, classified, regulated, characterized or otherwise
defined as “hazardous,” “toxic,” “radioactive,” a “pollutant,” a “contaminant,”
or terms of similar intent or meaning, by any Governmental Authority or that are
otherwise prohibited, limited or regulated pursuant to any Environmental Law,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes.

 

“Hedge Counterparty” shall mean each Person that is (a) a counterparty to a Swap
Contract as of the Closing Date or (b) an Agent or Lender or any Affiliate of an
Agent or Lender counterparty to a Swap Contract (including any Person who was an
Agent or Lender (or any Affiliate thereof) as of the Closing Date or the date it
enters into such Swap Contract but subsequently ceases to be an Agent or Lender
(or Affiliate thereof)).

 

“Honor Date” shall have the meaning assigned to such term in Section 2.26(c)(i).

 

 

 

“Identified Participating Term Lenders” shall have the meaning assigned to such
term in Section 2.12(c)(iii)(C).

 

“Identified Qualifying Term Lenders” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(C).

 

--------------------------------------------------------------------------------



 

“IFRS” shall mean International Financial Reporting Standards as issued by the
International Accounting Standards Board or any successor board or agency as
endorsed by the European Union.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary that holds no more than 3% of the Total Assets of the
Borrower and the Restricted Subsidiaries taken as a whole; provided, however,
that if all of such Immaterial Subsidiaries in the aggregate hold assets in
excess of 3% of the Total Assets of the Borrower and the Restricted Subsidiaries
then only the Restricted Subsidiaries with the smallest percentage of assets of
the Borrower and the Restricted Subsidiaries (not exceeding 3% individually or
in the aggregate) would constitute “Immaterial Subsidiaries.”

 

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(a).

 

“Incremental Lenders” shall mean collectively the Incremental Term Lenders and
the Incremental Revolving Credit Lender.

 

“Incremental Loan Amount” shall mean, at any time, an amount not to exceed the
amount of Indebtedness permitted to be incurred by the Borrower at such time
pursuant to Section 4.04(a), 4.04(b)(1) and 4.04(b)(16) of Annex I to this
Agreement.

 

“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative AgentIncremental Arranger and one or more
Incremental Lenders and, to the extent required pursuant to the third proviso of
Section 9.08(b), the Administrative Agent.

 

“Incremental Loan Commitment” shall have the meaning ascribed to such term in
Section 2.22(a).

 

“Incremental Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan or Incremental Revolving Credit Commitment, as set forth
in the applicable Incremental Loan Assumption Agreement.

 

“Incremental Loans” shall have the meaning ascribed to such term in
Section 2.22(a).

 

“Incremental Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.22(a).

 

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Revolving Credit Loan.

 

“Incremental Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.22(a).

 

“Incremental Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

--------------------------------------------------------------------------------



 

“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).

 

“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).“Incremental Term Loan Repayment Dates” shall mean the dates
scheduled for the repayment of principal of any Incremental Term Loan, as set
forth in the applicable Incremental Loan Assumption Agreement.

 

“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes and (ii) to
the extent not otherwise described in clause (i) above, Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Lenders” shall mean JPM, Barclays Bank PLC, BNP Paribas, Crédit
Agricole Corporate and Investment Bank, Deutsche Bank AG New York Branch, Royal
Bank of Canada, Société Générale, Toronto Dominion (Texas) LLC, and The Bank of
Nova Scotia.

 

“Initial Loan” shall mean an Initial Term Loan or an Initial Revolving Credit
Loan.

 

“Initial Revolving Credit Commitment” shall mean, as to each Revolving Credit
Lender, its Revolving Credit Commitment as of the Effective Date, as set forth
opposite such Lender’s name in Schedule 2.01 under the caption “Initial
Revolving Credit Commitment” or in the applicable Assignment and Acceptance, and
as may be amended from time to time pursuant to the terms hereof.  The aggregate
amount of Initial Revolving Credit Commitments as of the Effective Date is
$2,000,000,000.00.

 

“Initial Revolving Credit Commitment Maturity Date” shall mean October 9, 2020.

 

“Initial Revolving Credit Loan” shall have the meaning assigned to such term in
Section 2.01(b)(i).

 

“Initial Term Loan Commitment” shall mean, as to each Term Lender, its
obligation to make an Initial Term Loan to the Borrower pursuant to
Section 2.01(a) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name in Schedule 2.01 under the caption “Initial Term
Loan Commitment” or in the applicable Assignment and Acceptance.  The aggregate
amount of the Initial Term Loan Commitments as of the Effective Date is
$3,800,000,000.00.

 

“Initial Term Loan Maturity Date” shall mean October 9, 2022.

 

“Initial Term Loans” shall have the meaning assigned to such term in
Section 2.01(a)(i).

 

--------------------------------------------------------------------------------



 

“Intercreditor Agreement” shall mean an intercreditor agreement between the
Administrative Agent, the Security Agent and the representatives of each other
series of Pari Passu Indebtedness then outstanding and acknowledged by certain
of the Loan Parties, substantially in the form of Exhibit D, or in another form
reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, April 15th,
July 15th , October 15th and January 15th and the Maturity Date provided that if
such day is not a Business Day, the Interest Payment Date shall be the next
succeeding Business Day and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration (other than the Initial Interest Period), each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or 12 months
if agreed to by all Lenders of such Loans and, with respect to a Eurodollar
Borrowing on the Funding Date, the period (the “Initial Interest Period”)
commencing on the Funding Date and ending on January 15, 2016, specified by the
Borrower in a Borrowing Request) thereafter, as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Internal Control Event” shall mean a material weakness in, or fraud that
involves senior management or other employees who have a significant role in,
the Loan Parties or any of their Subsidiaries’ internal controls over financial
reporting, in each case as described in the Securities Laws.

 

“Internally Generated Cash” shall mean, with respect to any Person, funds of
such Person and its Restricted Subsidiaries not constituting  (a) proceeds of
the issuance of (or contributions in respect of) Capital Stock of such Person,
(b) proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Loans, extensions of credit under any other revolving credit or
similar facility or other short-term Indebtedness) by such Person or any of its
Restricted Subsidiaries or (c) proceeds of Dispositions and Casualty Events.

 

“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate which
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate for the longest period (for which that Screen Rate is available) which is
less than the Interest Period of that Loan; and (b) the applicable Screen Rate
for the shortest period (for which that Screen Rate is

 

--------------------------------------------------------------------------------



 

available) which exceeds the Interest Period of that Loan, each as of 11:00
a.m.  London time on the Quotation Day for the currency of that Loan.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issue Price” shall mean a price equal to 98.50% of the face value of the
Initial Term Loans.

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

 

“JPM” shall have the meaning assigned to such term in the introductory statement
to this Agreement.

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.21.

 

“July 2016 Additional Revolving Loans” shall have the meaning assigned to
“Additional Revolving Loans” in the Second Incremental Assumption Agreement.

 

“June 2016 Additional Revolving Loans” shall have the meaning assigned to
“Additional Revolving Loans” in the First Incremental Assumption Agreement.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Loans or Commitments at such date of determination, including, for the
avoidance of doubt, the latest maturity date of any Incremental
Loans, Incremental Loan Commitments, Other Loans or Extended Term Loans, in each
case, as extended from time to time in accordance with this Agreement.

 

“Laws” shall mean each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Advance” shall mean, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

--------------------------------------------------------------------------------



 

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“L/C Exposure” shall mean, as at any date of determination, the total L/C
Obligations.  The L/C Exposure of any Revolving Credit Lender at any time shall
be its Pro Rata Share of the total L/C Exposure at such time; provided that in
the case of Section 2.01(b), Section 2.26(a)(i) and clause (iii) of the proviso
to Section 2.27(a) when a Defaulting Lender shall exist, the L/C Exposure of any
Revolving Credit Lender shall be adjusted to give effect to any reallocation
effected in accordance with Section 2.25(c).

 

“L/C Issuer” shall mean JPM, Barclays Bank PLC, BNP Paribas, Crédit Agricole
Corporate and Investment Bank, Deutsche Bank AG New York Branch, Royal Bank of
Canada, Société Générale, The Toronto-Dominion Bank, New York Branch, and The
Bank of Nova Scotia (collectively, the “Initial L/C Issuers”), and any other
Lender that becomes an L/C Issuer in accordance with Section 2.26(k), in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.26.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Loans or Commitments at such date of determination, including, for the
avoidance of doubt, the latest maturity date of any Incremental
Loans, Incremental Loan Commitments, Other Loans or Extended Term Loans, in each
case, as extended from time to time in accordance with this Agreement.

 

“Laws” shall mean each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lead Arrangers” shall mean J.P.  Morgan Securities LLC (the “Lead Arranger
Representative”), Barclays Bank PLC, BNP Paribas Securities Corp., Crédit
Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc., Royal
Bank of Canada, Société Générale, TD Securities (USA) LLC and The Bank of Nova
Scotia, each in its capacity as lead bookrunner and lead arranger.

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and

 

--------------------------------------------------------------------------------



 

(b) any Person that has become a party hereto pursuant to an Assignment and
Acceptance; and, in each case, as the context requires, includes an L/C Issuer
and the Swing Line Lender.

 

“Letter of Credit” shall mean any letter of credit issued hereunder.  A Letter
of Credit may be a standby letter of credit.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer and reasonably satisfactory to the Borrower.

 

“Letter of Credit Expiration Date” shall mean the day that is five (5) Business
Days prior to the scheduled Latest Maturity Date then in effect for the
Participating Revolving Credit Commitments (taking into account the Maturity
Date of any conditional Participating Revolving Credit Commitment that will
automatically go into effect on or prior to such Maturity Date (or, if such day
is not a Business Day, the next preceding Business Day)).

 

“Letter of Credit Sublimit” shall mean, at any time, an amount equal to the
lesser of (a) $150,000,000.00 (as may be adjusted pursuant to Section 2.26) and
(b) the aggregate amount of the Participating Revolving Credit Commitments at
such time.  The Letter of Credit Sublimit is part of, and not in addition to,
the Participating Revolving Credit Commitments.

 

“Letter of Credit Issuer Sublimit” shall mean, at any time, with respect to
(a) each of Barclays Bank PLC, BNP Paribas, Crédit Agricole Corporate and
Investment Bank, Deutsche Bank AG New York Branch, Royal Bank of Canada, Société
Générale, The Toronto-Dominion Bank, New York Branch, and The Bank of Nova
Scotia, $50,000,000 (or such other amount as may be agreed between such L/C
Issuer and the Borrower from time to time), (b) JPM, $25,000,000 (or such other
amount as may be agreed between such L/C Issuer and the Borrower from time to
time) and (c) any other Person that is a L/C Issuer, such other amount as may be
agreed between such other L/C Issuer and the Borrower at the time such Person
becomes a L/C Issuer or from time to time thereafter.

 

“Letter of Credit Sublimit” shall mean, at any time, an amount equal to the
lesser of (a) $300,000,000.00 (as may be adjusted pursuant to Section 2.26
and/or as may be modified by the Borrower and each L/C Issuer) and (b) the
aggregate amount of the Participating Revolving Credit Commitments at such
time.  The Letter of Credit Sublimit is part of, and not in addition to, the
Participating Revolving Credit Commitments.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period (a) by reference to ICE
Benchmark Administration LIBOR Rate for deposits in dollars (as set forth by any
commercially available source providing quotations of LIBOR selected by the
Administrative Agent) for a period equal to such Interest Period; or (b) if the
rate in clause (a) is unavailable for the Interest Period, the Interpolated
Screen Rate or (c) if the rate in clauses (a) and (b) are unavailable, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

 

--------------------------------------------------------------------------------



 

“Limited Condition Acquisition” shall have the meaning assigned to such term in
the definition of “Limited Condition Transaction”.

 

“Limited Condition Transaction” shall mean (i) any acquisition of any assets,
business or Person or, other investment or similar transaction (whether by
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise) permitted hereunder by one or more of
the Borrower and its Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (any
such acquisition, a “Limited Condition Acquisition”) and, (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment and (iii) any Restricted
Payment requiring irrevocable notice in advance thereof.

 

“Loan Documents” shall mean, in each case on and after the execution thereof,
this Agreement, the Facility Guaranty, the Intercreditor Agreement, any
Additional Intercreditor Agreement, the Security Documents, each Incremental
Loan Assumption Agreement, each Refinancing Amendment, each Extension Amendment,
the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e) and together with all schedules, exhibits, annexes and other
attachments thereto.

 

“Loan Escrow Account” shall mean the escrow account into which the Loan Escrowed
Proceeds will be deposited pursuant to the Loan Escrow Agreement.

 

“Loan Escrow Agent” shall mean Deutsche Bank Trust Company Americas as escrow
agent under the Loan Escrow Agreement.

 

“Loan Escrow Agreement” shall mean the escrow agreement to be dated as of the
Funding Date among, inter alios, the Borrower, the Security Agent and the Loan
Escrow Agent substantially in the form of Exhibit F-3 hereto.

 

“Loan Escrowed Proceeds” shall mean the proceeds from the Initial Term Loans
which will be deposited into the Loan Escrow Account on the Funding Date
pursuant to the Loan Escrow Agreement.  The term “Loan Escrowed Proceeds” shall
include any interest earned on the amounts held in escrow.

 

“Loan Parties” shall mean, collectively, the Borrower and the Guarantors.

 

“Loans” shall mean any Initial Loans, Other Loans, Incremental Loans, Extended
Term Loans, Refinancing Loans or Swing Line Loans, as the context may require.

 

“Long StopLongstop Date” shall mean December 16, 2016.

 

“Major Representations” shall mean those representations and warranties made by
the Borrower in Sections 3.01(a) (with respect to the organizational existence
of the Loan Parties only), 3.01(b)(y), 3.02(a)(i), 3.02(b)(i), 3.04, 3.14,
3.20(a), 3.26(a) and the second sentence of Section 3.27 (in the case of
Section 3.26(a) and 3.27 solely with respect to the use of the proceeds of the
Initial Term Loans).

 

“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract.”

 

--------------------------------------------------------------------------------



 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Loan Parties to perform
their obligations under the Loan Documents; or (c) a material impairment of the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents or a material adverse effect upon the legality, validity, binding
effect or enforceability against the Loan Parties of the Loan Documents.  In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events described in
the applicable provision since the applicable date would result in a Material
Adverse Effect.

 

“Material Contract” shall mean with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party that is deemed to be a material
contract or material definitive agreement under any Securities Laws, including
the types of contracts specified in item 601(b)(10)(ii) of Regulation S-K, and
in the event that at any time hereafter the Borrower ceases to be required to
comply with the Securities Laws, then the same definitions shall continue to
apply for purposes of this Agreement and the other Loan Documents.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Obligations)
of the Loan PartiesRestricted Subsidiaries in an aggregate principal amount
exceeding $25 million.  For purposes of determining the amount of Material
Indebtedness at any time, (a) the amount of the obligations in respect of any
Swap Contract at such time shall be calculated at the Swap Termination Value
thereof, (b) undrawn committed or available amounts shall be included and
(c) all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included.

 

“Material Subsidiary” shall mean each Restricted Subsidiary other than an
Immaterial Subsidiary.

 

“Maturity Date” shall mean (a) the Initial Term Loan Maturity Date; (b) the
Initial Revolving Credit Commitment Maturity Date; (c) with respect to any
Class of Extended Term Loans or Extended Revolving Credit Commitments, the final
maturity date as specified in the applicable Extension Request accepted by the
respective Lender or Lenders, (d) with respect to any Refinancing Term Loans or
Refinancing Revolving Credit Commitments, the final maturity date as specified
in the applicable Refinancing Amendment, and (e) with respect to any Incremental
Loans or Incremental Revolving Credit Commitments, the final maturity date as
specified in the applicable Incremental Loan Assumption Agreement.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger Sub” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 3(37) of ERISA.

 

--------------------------------------------------------------------------------



 

“Non-Consenting Lender” means, in the event that (a) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (b) the consent, waiver or amendment in question requires the agreement
of each Lender, all affected Lenders or all the Lenders with respect to a
certain Class or Classes of the Loans and/or Commitments and (c) the Required
Lenders or Required Class Lenders, as applicable, have agreed to such consent,
waiver or amendment, any Lender who does not agree to such consent, waiver or
amendment.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Expiring Credit Commitment” shall have the meaning assigned to such term in
Section 2.27(g).

 

“Non-Extended Class” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Non-Extended Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.23(a)

 

“Non-Extended Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Non-extension Notice Date” shall have the meaning assigned to such term in
Section 2.26(b)(iii).

 

“NPL” shall mean the National Priorities List under CERCLA.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of every
kind, nature and description owing by any Loan Party to any Secured Party,
including principal, interest, charges, fees, premiums, indemnities and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under any of the Loan Documents, the Swap Contracts or the
Treasury Services Agreements (as applicable) whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of the Loan Documents, the Swap Contracts or the Treasury Services Agreements
(as applicable) or after the commencement of any case with respect to any Loan
Party under the Bankruptcy Code or any other Bankruptcy Law or any other
insolvency proceeding (and including any principal, interest, Letter of Credit
fees, fees, costs, expenses and other amounts which would accrue and become due
but for the commencement of such case, whether or not such amounts are allowed
or allowable in whole or in part in such case or similar proceeding), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” shall have the meaning assigned to such term in
Section 2.12(c)(iv)(A).

 

--------------------------------------------------------------------------------



 

“Offered Discount” shall have the meaning assigned to such term in
Section 2.12(c)(iv)(A).

 

“Offering Memorandum” means the offering memorandum in relation to the Existing
Senior Guaranteed Notes and the Senior Notes issued on the Original Issue Date.

 

“OID” shall mean original issue discount.

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

 

“Original Class” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Original Revolving Credit Commitments” shall have the meaning assigned to such
term in Section 2.23(a).

 

“Original Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Other Connection Taxes” shall mean, with respect to any Lender or the
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender or Administrative Agent, as applicable, and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender or Administrative Agent, as applicable, having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document.

 

“Other Loans” shall have the meaning assigned to such term in Section 2.22(a).

 

“Other Revolving Credit Loan Commitments” shall have the meaning assigned to
such term in Section 2.22(b).

 

“Other Revolving Credit Loans” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Other Taxes” shall mean any and all present or future stamp or documentary,
intangible, recording, filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment, grant of a participation, designation of a new
office for receiving payments by or on account of the

 

--------------------------------------------------------------------------------



 

Borrower or other transfer (other than an assignment or designation of a new
office made pursuant to Section 2.21).

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Outstanding Amount” shall mean (a) with respect to the Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the outstanding amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing) and Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

 

“Pari Passu Indebtedness” shall mean (1) other than for purposes of the defined
term “Intercreditor Agreement”, the New Senior Guaranteed Notes, the Existing
Senior Guaranteed Notes and, in each case, any Refinancing Indebtedness in
respect thereof and (2) (a) with respect to the Borrower, any Indebtedness that
ranks pari passu in right of payment and security to the Loans; and (b) with
respect to the Guarantors, any Indebtedness that ranks pari passu in right of
payment and security to such Guarantor’s Guarantee of the Loans.

 

“Pari Ratable Share” shall mean, as of any date of determination, (a) with
respect to the Term Loans, a function, the numerator of which is the aggregate
principal amount of the Term Loans and the denominator of which is the total
aggregate principal amount of all then outstanding Pari Passu Indebtedness and
Term Loans and (b) with respect to any other class of Pari Passu Indebtedness, a
function, the numerator of which is the aggregate principal amount of such class
of Pari Passu Indebtedness and the denominator of which is the total aggregate
principal amount of all then outstanding Pari Passu Indebtedness and Term Loans.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

 

“Participating Term Lender” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(B).

 

“Participating Revolving Credit Commitments” shall mean (a) the Initial
Revolving Credit Commitments (including any Extended Revolving Credit
Commitments in respect thereof) and (b) those additional Revolving Credit
Commitments (and Extended Revolving Credit Commitments in respect thereof)
established pursuant to an Incremental Loan Assumption Agreement or Refinancing
Amendment for which an election has been made to include such Commitments for
purposes of the issuance of Letters of Credit or the making of Swing Line Loans;
provided, that, with respect to clause (b), the effectiveness of such election
may be made conditional upon the maturity of one or more other Participating
Revolving Credit Commitments.  At any time at which there is more than one
Class of Participating Revolving Credit Commitments outstanding, the mechanics
and arrangements

 

--------------------------------------------------------------------------------



 

with respect to the allocation of Letters of Credit and Swing Line Loans among
such Classes will be subject to procedures agreed to by the Borrower and the
Administrative Agent.

 

“Participating Revolving Credit Lender” shall mean any Lender holding a
Participating Revolving Credit Commitment.

 

“Participating Term Lender” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(B).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“PCAOB” shall mean the Public Company Accounting Oversight Board.

 

“Permitted Expenditures” shall have the meaning assigned to such term in clause
(b)(xii) in the definition of “Excess Cash Flow”.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Planned Expenditures” shall have the meaning assigned to such term in clause
(b)(xii) in the definition of “Excess Cash Flow”.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Pledge Agreement” shall mean the Pledge Agreement made by the Loan Parties in
favor of the Administrative Agent and the other Secured Parties, substantially
in the form of Exhibit F-2 hereto, or in another form reasonably satisfactory to
the Administrative Agent and the Borrower.

 

“Pledge Supplement” shall mean an agreement, substantially in the form of
Exhibit A to the Pledge Agreement, or in another form reasonably satisfactory to
the Administrative Agent and the Borrower, pursuant to which a Subsidiary
becomes a party to, and bound by, the terms of the Pledge Agreement.

 

“Pledgor” shall mean each Person from time to time party to the Pledge
Agreement, in its capacity as a pledgor thereunder.

 

“Pre-Closing Revolving Available Amount” shall mean $150,000,000.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by JPM as its prime rate in effect at its principal office in New York City
and notified to the Borrower.

 

“Pro Rata Share” shall mean, at any time, (a) with respect to all payments,
computations and other matters relating to the Term Loans or Term Commitments of
any Class held by any Lender, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Term
Loans, and if applicable, Term Commitments of such Class held by such Lender at
such time and the denominator of which is the aggregate amount of all Term
Loans, and if applicable, all Term Commitments of such Class at such time,
(b) with respect to all payments, computations and other matters

 

--------------------------------------------------------------------------------



 

(including participation in Letters of Credit) relating to the Revolving Credit
Loans or Revolving Credit Commitments of any Class held by any Lender, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitments of such
Class held by such Lender at such time and the denominator of which is the
aggregate amount of all Revolving Credit Commitments of such Class at such time
(provided that if such Revolving Credit Commitments have been terminated, then
the Pro Rata Share of such Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof) and
(c) for all other purposes, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the aggregate amount of
the Term Loans, and if applicable, Term Commitments, of each Class, and of the
Revolving Credit Commitments of each Class, in each case held by such Lender at
such time and the denominator of which is the aggregate amount of all Term
Loans, and if applicable, all Term Commitments, of each Class, and of all
Revolving Credit Commitments of each Class at such time (provided that if the
Commitments of any Class have been terminated, then the Pro Rata Share of such
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof). During any period in which there
is a Defaulting Lender, for purposes of the defined term “L/C Advance” and
Sections 2.05(a), 2.26(d)(ii) and 2.27(d)(ii), each Participating Revolving
Credit Lender’s Pro Rata Share shall be adjusted to give effect to any
reallocation effected in accordance with Section 2.25(c).

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualifying Term Lender” shall have the meaning assigned to such term in
Section 2.12(c)(iv)(C).

 

“Quotation Day” shall mean, in relation to any period for which interest is to
be determined, two Business Days before the first day of that period.

 

“Real Estate” shall mean all right, title, and interest (including any
leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by the Borrower, any Group
Member or any of their Subsidiaries, whether by lease, license or other means,
and the buildings, structures, parking areas and other improvements thereon, now
or hereafter owned by the Borrower, any Group Member or any of their
Subsidiaries, including all fixtures, easements, hereditaments, appurtenances,
rights-of-way and similar rights relating thereto and all leases, tenancies and
occupancies thereof now or hereafter owned by the Borrower, any Group Member or
any of their Subsidiaries.

 

“Refinanced Debt” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.24(f).

 

“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Refinancing Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(d).

 

--------------------------------------------------------------------------------



 

“Refinancing Lenders” shall have the meaning assigned to such term in
Section 2.24(c).

 

“Refinancing Loan” shall mean any Refinancing Term LoanLoans and/or any
Refinancing Revolving Loans, as the context may require.

 

“Refinancing Loan Request” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Refinancing Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.24(a).

 

“Refinancing Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.24(c).

 

“Refinancing Revolving Loan” shall have the meaning assigned to such term in
Section 2.24(b).

 

“Refinancing Term Commitments” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.24(c).

 

“Refinancing Term Loan” shall have the meaning assigned to such term in
Section 2.24(b).

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Public Accounting Firm” shall have the meaning specified by the
Securities Laws and shall be independent of the Borrower, any Group Member and
their Subsidiaries as prescribed by the Securities Laws.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.13(h).

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

--------------------------------------------------------------------------------



 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, members, controlling persons, directors, officers,
employees, agents, advisors, representatives and successors and assigns of such
Person and of such Person’s Affiliates.

 

“Release” shall have the meaning assigned to such term in Section 101(22) of
CERCLA.

 

““Rejection Notice” shall have the meaning assigned to such term in
Section 2.13(h).

 

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

 

“Repricing Transaction” shall mean (a) the prepayment, refinancing, substitution
or replacement of all or a portion of the Initial Term Loans with the incurrence
by the Borrower or any Subsidiary of any senior secured loan financing, the
primary purpose of which (as determined in good faith by the Borrower) is to
reduce the All-In Yield of such debt financing relative to the Initial Term
Loans so repaid, refinanced, substituted or replaced and (b) any amendment to
this Agreement the primary purpose of which is to reduce the All-In Yield
applicable to the Loans; provided that any refinancing or repricing of Initial
Term Loans in connection with (i) any Public Offering, (ii) any acquisition the
aggregate consideration with respect to which equals or exceeds $50,000,000 or
(c) a transaction that would result in a Change of Control shall not constitute
a Repricing Transaction.

 

“Request for Credit Extension” shall mean (a) with respect to a Borrowing,
continuation or conversion of Term Loans, Revolving Credit Loans or Swing Line
Loans, a Borrowing Request, and (b) with respect to an L/C Credit Extension, a
Letter of Credit Application.

 

“Required Class Lenders” shall mean, as of any date of determination, with
respect to one or more Classes, Lenders having more than 50% of the sum of the
(a) Total Outstandings under such Class or Classes (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, if applicable, under such Class or Classes being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments under such Class or Classes; provided that the unused Commitment of,
and the portion of the Total Outstandings held under such Class or Classes, or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Class Lenders.

 

“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held, or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

 

“Required Revolving Credit Lenders” shall mean, as of any date of determination,
Revolving Credit Lenders under the Revolving Credit Commitments (including, for
purposes of this definition of “Required Revolving Credit Lenders” (x) any
Extended Revolving Credit Commitments in respect thereof, and (y) Incremental
Revolving Credit Commitments and (z) Refinancing Revolving Credit Commitments in
respect thereof) having more than 50% of the

 

--------------------------------------------------------------------------------



 

sum of the (a) Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) under the
Initial Revolving Credit Commitments and (b) aggregate unused Revolving Credit
Commitments; provided that unused Revolving Credit Commitments of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held, or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“Responsible Officer” shall mean the chief executive officer, chief financial
officer, vice president of tax, controller, treasurer, assistant treasurer,
secretary, assistant secretary of a Loan Party or, with the consent of the
Administrative Agent, any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, as such commitment may be
(x) reduced from time to time pursuant to Section 2.09 and (y) reduced or
increased from time to time pursuant to (i) assignments by or to such Revolving
Credit Lender pursuant to an Assignment and Acceptance, (ii) an Incremental Loan
Assumption Agreement, (iii) a Refinancing Amendment or (iv) an Extension
Amendment.  The amount of each Revolving Credit Lender’s Commitment as of the
Funding Date is its Initial Revolving Credit Commitment, as may be amended
pursuant to any Incremental Loan Assumption Agreement, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed,
increased or decreased its Revolving Credit Commitment, as the case may be.

 

“Revolving Credit Exposure” shall mean, as to each Revolving Credit Lender, the
sum of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit
Loans, its L/C Exposure and its Swing Line Exposure at such time; provided that
in the case of each of Section 2.26(a)(i) and Section 2.27(a) when a Defaulting
Lender shall exist, the Revolving Credit Exposure of any Revolving Credit Lender
shall be adjusted to give effect to any reallocation effected in accordance with
Section 2.25(c).

 

“Revolving Credit Facilities” shall mean the revolving loan facilities provided
for by this Agreement.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time or, if Revolving Credit Commitments
have terminated, Revolving Credit Exposure.

 

--------------------------------------------------------------------------------



 

“Revolving Credit Loans” shall mean any loan made pursuant to the Initial
Revolving Credit Commitments, any Incremental Revolving Loan, any Refinancing
Revolving Loan or any loan under any Extended Revolving Credit Commitments, as
the context may require.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sanctioned Country” shall mean a country or territory which is subject to:
(a) general trade, economic or financial sanctions embargoes imposed,
administered or enforced by: (i) the US government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom, or (b) general economic or financial
sanctions embargoes imposed by the US government and administered by the US
State Department, the US Department of Commerce or the US Department of the
Treasury.

 

“Sanctions” shall mean (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by:  (i) the US government
and administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union or (iv) Her Majesty’s Treasury of the United Kingdom, or
(b) economic or financial sanctions imposed, administered or enforced from time
to time by the US State Department, the US Department of Commerce or the US
Department of the Treasury.

 

“Sanctions List” shall mean the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by: (a) the US government
and administered by OFAC, the US State Department, the US Department of Commerce
or the US Department of the Treasury, (b) the United Nations Security Council,
(c) the European Union or (d) Her Majesty’s Treasury of the United Kingdom, each
as amended, supplemented or substituted from time to time.

 

“Screen Rate” shall mean in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant period displayed on
page LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters
page which displays that rate); or, on the appropriate pages of such other
information service which publishes LIBOR, from time to time in place of
Reuters.  If such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower.

 

“Second Amendment” shall mean that certain Amendment, dated as of September 9,
2016, by and among, inter alios, Target Opco, the other Loan Parties party
thereto, the Administrative Agent and the lenders party thereto.

 

“Second Incremental Assumption Agreement” shall mean that certain Incremental
Loan Assumption Agreement, dated as of July 21, 2016, by and among, inter alios,
Target Opco (as successor by merger to Merger Sub), the other Loan Parties party
thereto, the Administrative Agent and Credit Suisse AG, London Branch.

 

“Section 2.23 Additional Agreement” shall have the meaning assigned to such term
in Section 2.23(d).

 

“Secured Parties” shall mean the collective reference to (a) the Administrative
Agent, (b) the Security Agent, (c) the Lenders, (d) the beneficiaries of each
indemnification or

 

--------------------------------------------------------------------------------



 

reimbursement obligation undertaken by any Loan Party under any Loan Document,
(e) the Hedge Counterparties, (f) the Treasury Services Providers and (g) the
successors and assigns of each of the foregoing.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.

 

“Security Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Security Documents” shall mean the Pledge Agreement and any other document
entered into by any person granting a Lien over all or any part of its assets in
respect of the Obligations, in each case as amended, restated, supplemented or
otherwise modified from time to time.

 

“Seventh Incremental Assumption and Refinancing Agreement” shall mean that
certain Seventh Amendment to Credit Agreement (Incremental Loan Assumption
Agreement and Refinancing Amendment), dated as of January 24, 2019, by and
among, inter alios, the Borrower, the 2019 Revolving Credit Lenders (as defined
therein) and the Administrative Agent (as defined therein).

 

“Sixth Incremental Assumption Agreement” shall mean that certain Sixth Amendment
to Credit Agreement (Incremental Loan Assumption Agreement), dated as of
October 15, 2018, by and among, inter alios, the Borrower, the Additional
Lenders (as defined therein) and the Administrative Agent (as defined therein).

 

“Solicited Discount Proration” shall have the meaning assigned to such term in
Section 2.12(c)(iv)(C).

 

“Solicited Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(A).

 

“Solicited Discounted Prepayment Offers” shall have the meaning assigned to such
term in the definition of Borrower Solicitation of Discounted Prepayment Offers.

 

“Solicited Discounted Prepayment Response Date” shall have the meaning assigned
to such term in Section 2.12(c)(iv)(A).

 

“Solvent” shall mean, in respect of any Loan Party, that as of the date of
determination:  (a) the sum of such Loan Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Loan
Party’s present assets; or (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on such date of determination
or with respect to any transaction contemplated or undertaken after such date of
determination; or (c) such Person has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, debts beyond
its ability to pay such debts as they become due (whether at maturity or
otherwise).  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective

 

--------------------------------------------------------------------------------



 

of whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No.  5).

 

“Special Mandatory Repayment Amount” shall mean an amount equal to the Issue
Price for the Initial Term Loan plus accrued but unpaid interest to, but
excluding, the Escrow Termination Date.

 

“Specified Discount” shall have the meaning assigned to such term in
Section 2.12(c)(ii)(A).

 

“Specified Discount Prepayment Response” shall have the meaning assigned to such
term in Section 2.12(c)(ii)(A).

 

“Specified Discount Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.12(c)(ii)(A).

 

“Specified Discount Proration” shall have the meaning assigned to such term in
Section 2.12(c)(ii)(C).

 

“Specified Event of Default” shall mean the occurrence of (a) any Event of
Default described in Sections 7.01(a), 7.01(f) or 7.01(g) or (b) the Lender’s
exercise of any of its remedies pursuant to the paragraph immediately following
Section 7.01(j), following any other Event of Default.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“SPV Register” shall have the meaning assigned to such term in Section 9.04(i).

 

“Submitted Amount” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(A).

 

“Submitted Discount” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(A).

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement

 

--------------------------------------------------------------------------------



 

relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.27.

 

“Swing Line Exposure” shall mean, at any time, the sum of the aggregate amount
of all outstanding Swing Line Loans at such time.  The Swing Line Exposure of
any Revolving Credit Lender at any time shall be the sum of (a) its Pro Rata
Share of the total Swing Line Exposure at such time related to Swing Line Loans
other than any Swing Line Loans made by such Lender in its capacity as a Swing
Line Lender and (b) if such Lender shall be a Swing Line Lender, the principal
amount of all Swing Line Loans made by such Lender outstanding at such time (to
the extent that the other Revolving Credit Lenders shall not have funded their
participations in such Swing Line Loans); provided that in the case of
Section 2.01(b), clause (y) of the proviso to Section 2.26(a)(i) and clause
(iii) of the proviso to Section 2.27(a) when a Defaulting Lender shall exist,
the Swing Line Exposure of any Revolving Credit Lender shall be adjusted to give
effect to any reallocation effected in accordance with Section 2.25(c).

 

“Swing Line Lender” shall mean JPM, Barclays Bank PLC and BNP Paribas, in its
capacity as a provider of Swing Line Loans or any successor swing line lender
hereunder.

 

“Swing Line Loan” shall have the meaning assigned to such term in
Section 2.27(a).

 

“Swing Line Loan Notice” shall have the meaning assigned to such term in
Section 2.27(b).

 

“Swing Line Obligations” shall mean, as at any date of determination, the
aggregate Outstanding Amount of all Swing Line Loans.

 

“Swing Line Sublimit” shall mean an amount equal to the lesser of (a) $50
million (as may be adjusted pursuant to Section 2.27) and (b) the aggregate
amount of the Participating Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Participating Revolving Credit
Commitments.

 

“Target” shall mean Cablevision Corporation Systems, a Delaware corporation.

 

“Target Group” shall mean the Target and its subsidiaries.

 

“Target Opco” shall mean CSC Holdings, LLC, a Delaware limited liability
company.

 

“Target Group” shall mean the Target and its subsidiaries.

 

“Tax Deduction” shall mean a deduction or withholding for or on account of
Indemnified Taxes or Other Taxes from a payment under a Loan Document.

 

--------------------------------------------------------------------------------



 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, penalties and additions to tax related thereto.

 

“Term Facilities” shall mean the term loan facilities provided for by this
Agreement.

 

“Term Borrowing” shall mean a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” shall mean, as to each Term Lender, its obligation to make
Term Loans to the Borrower as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to an Assignment
and Assumption, (ii) an Incremental Loan Assumption Agreement, (iii) a
Refinancing Amendment or (iv) an Extension Amendment.  The amount of each Term
Lender’s Commitment is set forth in Schedule 2.01 or in the Assignment and
Assumption, Incremental Loan Assumption Agreement, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed,
increased or decreased its Term Commitment, as the case may be.

 

“Term Facilities” shall mean the term loan facilities provided for by this
Agreement.

 

“Term Lender” shall mean, at any time, any Lender that has a Term Commitment or
a Term Loan at such time.

 

“Term Loans” shall mean any Initial Term Loans, Other Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans, as the context may
require.

 

“Test Period” shall mean for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination for which the financial statements set forth in
Section 4.10(a)(1) and (2) of Annex I shall have been delivered (or were
required to be delivered) to the Administrative Agent.

 

“Third Extension Amendment” shall mean that certain Third Amendment to Credit
Agreement (Extension Amendment), dated as of December 9, 2016, by and among,
inter alios, the Borrower, the Additional Lenders (as defined therein) and the
Administrative Agent (as defined therein).

 

“Total Assets” means the consolidated total assets of the Borrower and the
Restricted Subsidiaries as shown on the most recent consolidated balance sheet
of the Borrower or such other Person, prepared on the basis of GAAP on or prior
to the relevant date of determination (and in the case of any determination
relating to any Disposition or acquisition, on a pro forma basis including any
property or assets being transferred or acquired in connection therewith).

 

“Total Outstandings” shall mean the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

 

--------------------------------------------------------------------------------



 

“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Restricted Subsidiary and any Treasury Services Provider relating to
treasury, depository, credit card, debit card and cash management services or
automated clearinghouse transfer of funds or any similar services.

 

“Treasury Services Provider” shall mean (a) until the date that is 12 months
after the Closing Date, each Person that is a counterparty to any Treasury
Services Agreement as of the Closing Date and/or (b) each Person that is an
Agent or Lender or any Affiliate of an Agent or Lender counterparty to a
Treasury Services Agreement (including any Person who was an Agent or Lender (or
any Affiliate thereof) as of the Closing Date or the date it enters into such
Treasury Services Agreement but subsequently ceases to be an Agent or Lender (or
Affiliate thereof)).

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate, and the Alternate Base Rate.

 

“U.S.  Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S.  Tax Compliance Certificate” has the meaning specified in Section 2.20.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.26(c)(i).

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.  L.  No.  107-56 (signed into law October 26, 2001)).

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.20.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness by (b) the total of the product of (i) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof multiplied by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; provided that for purposes of determining the Weighted Average Life to
Maturity of any Indebtedness (the “Applicable Indebtedness”), the effects of any
amortization or prepayments made on such Applicable Indebtedness prior to the
date of determination will be disregarded.

 

SECTION 1.02.                                       Terms Generally.    The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning

 

--------------------------------------------------------------------------------



 

and effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Any reference to any law, code, statute, treaty,
rule, guideline, regulation or ordinance of a Governmental Authority shall,
unless otherwise specified, refer to such law, code, statute, treaty, rule,
guideline, regulation or ordinance as amended, supplemented or otherwise
modified from time to time.  Any reference to any IRS form shall be construed to
include any successor form.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, (a) any reference in
this Agreement to any Loan Document or other agreement, document or instrument
shall mean such agreement, document or instrument as amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time, in
each case, (if applicable) in accordance with the express terms of this
Agreement, and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any calculation or any related definition to eliminate
the effect of any change in GAAP (it being understood that for purposes of this
proviso, any change in GAAP includes the application of IFRS in lieu of GAAP
pursuant to the definition of “GAAP’ in Section 1.01) occurring after the date
of this Agreement on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend any
calculation or any related definition), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant or definition is amended in a manner satisfactory to
the Borrower and the Required Lenders.  Neither this Agreement, nor any other
Loan Document nor any other agreement, document or instrument referred to herein
or executed and delivered in connection herewith shall be construed against any
Person as the principal draftsperson hereof or thereof.  For purposes of
determining any financial ratio or making any financial calculation for any
fiscal quarter (or portion thereof) ending prior to the Closing Date, the
components of such financial ratio or financial calculation shall be determined
on a pro forma basis to give effect to the Existing Transactions as if they had
occurred at the beginning of such four-quarter period; and each Person that is a
Restricted Subsidiary upon giving effect to the Existing Transactions shall be
deemed to be a Restricted Subsidiary for purposes of the components of such
financial ratio or financial calculation as of the beginning of such
four-quarter period.  For purposes of the definition of “Excess Cash Flow”, the
principal component of payments in respect of Capitalized Lease Obligations will
be, at the time any determination is to be made, the amount of such obligation
that would have been required to be capitalized on a balance sheet (excluding
any notes thereto) prepared in accordance with GAAP.

 

SECTION 1.03.                                       Classification of Loans and
Borrowings.   For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., an “Other Term Loan”) or by Class and Type (e.g., a
“Eurodollar Other Term Loan” or “ABR Loan”).  Borrowings also may be classified
and referred to by Class (e.g., an “Other Borrowing”) or by Class and Type
(e.g., an “Other Eurodollar Borrowing” “ABR Borrowing”).

 

SECTION 1.04.                                       Cashless Roll.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar

 

--------------------------------------------------------------------------------



 

transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

 

SECTION 1.05.                                       Limited Condition
Transaction.  (a) In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
Specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, such condition shall, at the option
of the Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements or irrevocable notice, as applicable, for such Limited Condition
Transaction are entered into or has been delivered, as applicable.  For the
avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (a), and any Default, Event of Default or Specified
Event of Default occurs following the date the definitive agreements or
irrevocable notice, as applicable, for the applicable Limited Condition
Transaction were entered into or has been delivered, as applicable, and prior to
the consummation of such Limited Condition Transaction, any such Default, Event
of Default or Specified Event of Default shall be deemed to not have occurred or
be continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Transaction is permitted hereunder.

 

(b)                              In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of (x) determining
compliance with any provision of this Agreement which requires the calculation
of the Consolidated Net Senior Secured Leverage Ratio, Consolidated Net Leverage
Ratio or Guarantor Indebtedness Ratio; or (y) testing baskets set forth in this
Agreement (including baskets measured as a percentage of L2QA Pro Forma EBITDA);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements or
irrevocable notice, as applicable, for such Limited Condition Transaction are
entered into or has been delivered, as applicable (the “LCT Test Date”). If,
after giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCT Test Date for which consolidated financial statements of
the Borrower are available, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCT Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in L2QA Pro Forma EBITDA at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations.  If the Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any subsequent calculation of any ratio or basket availability with respect to
the Incurrence of Indebtedness or Liens or the making of Asset Dispositions,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower or the designation of an Unrestricted Subsidiary or
the making of Investments or Restricted Payments on or following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the definitive agreement or irrevocable
notice, as applicable, for such Limited Condition Transaction is terminated or

 

--------------------------------------------------------------------------------



 

expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

SECTION 1.06.                                       Letters of Credit.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the amount of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the amount of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

SECTION 1.07.                                       LIBOR Discontinuation. 
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, if the LIBO Rate is not available at any time for any
reason (including that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for any requested Interest Period, including because
the applicable screen rate is not available or published on a current basis and
such circumstances are unlikely to be temporary), as reasonably determined by
the Borrower and the Administrative Agent, then the “LIBO Rate” for such
Interest Period shall be (i) a successor or alternative index rate as the
Administrative Agent (but not, for the avoidance of doubt, any other Lender) and
the Borrower may reasonably determine or (ii) absent such mutual selection by
the Borrower and the Administrative Agent, a comparable successor or alternative
interbank rate for deposits in dollars that is, at such time, broadly accepted
as the prevailing market practice for syndicated leveraged loans of this type in
lieu of the “LIBO Rate” as reasonably determined by the Administrative Agent, in
each case pursuant to an amendment to this Agreement and each other applicable
Loan Document, in each case among the Borrower and the Administrative Agent (but
not, for the avoidance of doubt, any Lender) that will become effective at 5:00
p.m., New York City time, on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to the Lenders in respect of the
Loans or Commitments of all similarly and directly affected Classes unless,
prior to such time, the Required Lenders in respect of all such affected Classes
(acting together as one Class) have delivered to the Administrative Agent
written notice that such Lenders do not accept such amendment (which such notice
shall note with specificity the particular provisions of the amendment to which
such Lenders object); provided that (i) any such successor or alternative rate
shall be applied by the Administrative Agent in a manner consistent with market
practice and (ii) to the extent such market practice is not administratively
feasible for the Administrative Agent, such successor or alternative rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower; provided further that, if no such
successor LIBO Rate is able to be reasonably determined in accordance with the
foregoing proviso (or pending the resolution of any such determination) and the
circumstances described in such proviso continue to exist, then the
Administrative Agent will promptly so notify the Borrower and the applicable
Lenders, after (or during, as applicable) which time the provisions of
Section 2.08 shall control with respect to such applicable Classes of Loans and
Commitments.

 

SECTION 1.08.                                       Cured Defaults.  With
respect to any Default or Event of Default, the words “exists,” “is continuing”
or similar expressions with respect thereto shall mean that the Default or Event
of Default has occurred and has not yet been cured or waived.

 

--------------------------------------------------------------------------------



 

If any Default or Event of Default occurs due to (a) the failure by any Loan
Party to take any action by a specified time, such Default or Event of Default
shall be deemed to have been cured at the time, if any, that the applicable Loan
Party takes such action or (b) the taking of any action by any Loan Party that
is not then permitted by the terms of this Agreement or any other Loan Document,
such Default or Event of Default shall be deemed to be cured on the earlier to
occur of (i) the date on which such action would be permitted at such time to be
taken under this Agreement and the other Loan Documents and (ii) the date on
which such action is unwound or otherwise modified to the extent necessary for
such revised action to be permitted at such time by this Agreement and the other
Loan Documents.  If any Default or Event of Default occurs that is subsequently
cured (a “Cured Default”), any other Default or Event of Default resulting from
the making or deemed making of any representation or warranty by any Loan Party
or the taking of any action by any Loan Party or any Subsidiary of any Loan
Party, in each case which subsequent Default or Event of Default would not have
arisen had the Cured Default not occurred, shall be deemed to be cured
automatically upon, and simultaneously with, the cure of the Cured Default.

 

Notwithstanding anything to the contrary in this Section 1.08, a Default or
Event of Default (the “Initial Default”) may not be cured pursuant to this
Section 1.08:

 

(a)                               in the case of an Initial Default described in
clause (b) of the second sentence of this Section 1.08, if a Responsible Officer
of the applicable Loan Party had Knowledge at the time of taking any such action
that such Initial Default had occurred and was continuing,

 

(b)                              in the case of an Event of Default under
Section 7.01(e) that directly results in material impairment of the rights and
remedies of the Lenders, Security Agent and Administrative Agent under the Loan
Documents,

 

(c)                               in the case of an Event of Default arising due
to the failure to perform or observe Section 5.05(a) or Section 5.07 that
results in a material adverse effect on the ability of the Borrower and the
other Loan Parties (taken as a whole) to perform their respective payment
obligations under any Loan Document to which the Borrower or any of the other
Loan Parties is a party; or

 

(d)                             if the Administrative Agent shall have commenced
any enforcement action set forth in Article VII prior to the date such Initial
Default would have been deemed to be cured under this Section 1.08.

 

For purposes of this Section 1.08, “Knowledge” shall mean, with respect to a
Responsible Officer of the Borrower or other Loan Party, (i) the actual
knowledge of such individual or (ii) the knowledge that such individual would
have obtained if such individual had acted in good faith to discharge his or her
duties with the same level of diligence and care as would reasonably be expected
from an officer in a substantially similar position.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                       Commitments. (a) (i) Subject
to the terms and conditions set forth herein and relying upon the
representations and warranties set forth herein, each Lender having an Initial
Term Loan Commitment agrees, severally and not jointly, to make Loans to the
Borrower denominated in Dollars in a single draw on the Funding Date in an
aggregate

 

--------------------------------------------------------------------------------



 

principal amount not to exceed its Initial Term Loan Commitment (the Loans made
pursuant to this Section 2.01(a) being the “Initial Term Loans”).  Amounts paid
or prepaid in respect of the Initial Term Loans may not be reborrowed.

 

(ii)                              Subject to the terms and conditions set forth
in any Incremental Loan Assumption Agreement, each Lender having an Incremental
Term Loan Commitment, severally and not jointly, hereby agrees, subject to the
terms and conditions and relying upon the representations and warranties in the
applicable Incremental Loan Assumption Agreement, to make Incremental Term Loans
to the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment.  Amounts paid or prepaid in respect of Incremental Term
Loans may not be reborrowed.

 

(b)                              (i)                                  Subject to
the terms and conditions set forth herein, and relying upon the representations
and warranties set forth herein, each Lender having an Initial Revolving Credit
Commitment agrees, severally and not jointly, to make Revolving Credit Loans
denominated in Dollars to the Borrower from time to time, on any Business Day
during the period from and including the Funding Date until the Initial
Revolving Credit Commitment Maturity Date, in an aggregate outstanding amount
not to exceed at any time the amount of the Initial Revolving Credit Commitment;
provided that prior to the Closing Date the aggregate Outstanding Amount of
Revolving Credit Loans shall not exceed the Pre-Closing Revolving Available
Amount; provided, further, that after giving effect to any Revolving Credit
Borrowing (and the application of proceeds thereof pursuant to
Section 2.11(a)(iv)), the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s L/C Exposure, plus such Lender’s Swing
Line Exposure, shall not exceed such Lender’s Revolving Credit Commitment (the
Revolving Credit Loans made pursuant to this Section 2.01(b)(i), being the
“Initial Revolving Credit Loans”). Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow, prepay and reborrow Revolving Credit
Loans.  Revolving Credit Loans may be ABR Loans or Eurodollar Loans as further
provided herein.

 

(ii)                              Subject to the terms and conditions set forth
in any Incremental Loan Assumption Agreement, each Lender having an Incremental
Revolving Loan Commitment, severally and not jointly, hereby agrees, subject to
the terms and conditions and relying upon the representations and warranties set
forth in the applicable Incremental Loan Assumption Agreement, to make
Incremental Revolving Loans to the Borrower, in an aggregate principal amount
not to exceed its Incremental Revolving Loan Commitment.  Amounts paid or
prepaid in respect of Incremental Loans may not be reborrowed.

 

SECTION 2.02.                                       Loans. Each Loan shall be
made as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  The Loans comprising any
Borrowing shall be in an aggregate principal amount that is (a) an integral
multiple of $1,000,000 and not less than $5,000,000 (except, with respect to any
Borrowing made pursuant to an Incremental Loan Commitment, to the extent
otherwise provided in the related Incremental Loan Assumption Agreement) or
(b) equal to the remaining available balance of the applicable Commitments.

 

--------------------------------------------------------------------------------



 

(a)                               Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.  The Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(b)                              Each Lender shall make each Loan or Incremental
Loan to be made by it hereunder on the Funding Date or the proposed date of
Borrowing thereof, as applicable, by wire transfer of immediately available
funds in Dollars, as the case may be, to such account in London as the
Administrative Agent may designate not later than 2:00 p.m., New York City time,
and the Administrative Agent shall promptly wire transfer the amounts so
received in accordance with instructions received from the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

 

(c)                               Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this Section 2.02(c) and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

SECTION 2.03.                                       Borrowing Procedure.  In
order to request a Term Loan Borrowing or a Revolving Credit Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone not
later than 12:00 p.m., New York time, three Business Days before a proposed
Borrowing of Eurodollar Loans (or such shorter period as may be agreed by the
Administrative Agent) and no later than 12:00 p.m., New York time, on the
Business Day before the date of a proposed Borrowing in the case of a Borrowing
of ABR Loans.  Each such telephonic Borrowing Request shall be irrevocable, and
shall be confirmed promptly by hand delivery, e-mail or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (a) whether the Borrowing then being requested is to be a
Borrowing of Term Loans, Revolving Credit Loans, Incremental Term Loans or
Incremental Revolving Credit Loans (provided that, the Borrower shall not be
permitted to request a Eurodollar Borrowing with an Interest Period in excess of
one month

 

--------------------------------------------------------------------------------



 

until the earlier of (x) the date the Administrative Agent shall have notified
the Borrower that the primary syndication of the Loans has been completed (which
notice shall be given as promptly as practicable) and (y) the date that is 30
days after the Closing Date); provided, however, that the initial Interest
Period of any Eurodollar Borrowing made on the Funding Date shall commence on
the Funding Date and end on a date reasonably satisfactory to the Administrative
Agent specified by the Borrower in such Borrowing Request; (b) the date of such
Borrowing (which shall be a Business Day); (c) the number and location of the
account to which funds are to be disbursed; (d) the amount of such Borrowing
(stated in the Available Currency); and (e) whether the Loans being made
pursuant to such Borrowings are to be initially maintained as ABR Loans or
Eurodollar Loans and, if Eurodollar Loans, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02.  If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
The Administrative Agent shall promptly advise the applicable Lenders of any
notice given pursuant to this Section 2.03 (and the contents thereof), and of
each Lender’s portion of the requested Borrowing.

 

SECTION 2.04.                                       Evidence of Debt; Repayment
of Loans. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the principal amount of each
Loan of such Lender as provided in Section 2.11.

 

(a)                               Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(b)                              The Administrative Agent shall maintain the
Register in which it will record (i) the amount of each Loan made hereunder, the
Class and Type thereof and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Guarantor and each Lender’s share thereof.

 

(c)                               In addition to the accounts and records
referred to in Section 2.04(a) and (b), each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records and, in
the case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the Register shall control in the absence of
manifest error.

 

(d)                             The entries made in the Register maintained
pursuant to Section 2.04(b) and (c) shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.

 

(e)                               Any Lender may request that Loans made by it
hereunder be evidenced by a promissory note.  In such event, the Borrower shall
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in the form attached

 

--------------------------------------------------------------------------------



 

hereto as Exhibit G.  Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times thereafter (including
after any assignment of all or part of such interests pursuant to Section 9.04)
be represented by one or more promissory notes payable to the payee named
therein or its registered assigns.

 

SECTION 2.05.                                       Fees.

 

(a)                               The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees as are
separately agreed by the Administrative Agent (the “Administrative Agent Fees”)
in accordance with the Agent Fee Letter as amended from time to time.

 

(b)                              The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender under each
Class of Revolving Credit Commitments in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Revolving Commitment Fee Percentage times
the actual daily amount by which the aggregate Revolving Credit Commitment for
the applicable Class of Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans for such Class of Revolving Credit
Commitments and (ii) the Outstanding Amount of L/C Obligations for such Class of
Revolving Credit Commitments; provided that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.  The commitment fee on each
Class of Revolving Credit Commitments shall accrue at all times from the Closing
Date until the Maturity Date for such Class of Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable in arrears on the 15th day of each of
April, July, October and January, commencing with the first such date during the
first full fiscal quarter to occur after the Closing Date, and on the Maturity
Date for such Class of Revolving Credit Commitments provided that if such day is
not a Business Day, such commitment fee shall be payable on the next succeeding
Business Day.  The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Revolving Commitment Fee Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Revolving Commitment Fee Percentage separately for each period
during such quarter that such Applicable Revolving Commitment Fee Percentage was
in effect.

 

(c)                               All fees under this Section 2.05 shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
for distribution, if and as appropriate, among the Lenders.  Once paid, no such
fees shall be refundable under any circumstances.

 

SECTION 2.06.                                       Interest on Loans.
(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

--------------------------------------------------------------------------------



 

(a)                               (b) Subject to the provisions of Section 2.07,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(b)                              (c) [Reserved.]

 

(c)                               (d) Interest on each Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.  The applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  Interest shall be paid in the same currency
as the Loan to which such interest relates.

 

SECTION 2.07.                                       Default Interest. If any
Event of Default under Section 7.01(a) or 7.01(g) hereof has occurred and is
continuing then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, such defaulted amounts shall bear interest (after
as well as before judgment), payable on demand, (a) in the case of principal, at
the rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00%
per annum, (b) in the case of interest payable on any Loan, at the rate
otherwise applicable to an ABR Loan of the applicable Class plus 2.00% per
annum, and (c) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year of 360
days at all other times) equal to the rate that would be applicable to an ABR
Loan that is an Initial Revolving Credit Loan plus 2.00% per annum.

 

SECTION 2.08.                                       Alternate Rate of Interest.
In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined (a) that Dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market, (b) that the rates at which such
Dollar deposits are being offered will not adequately and fairly reflect the
cost to the Required Lenders of making or maintaining Eurodollar Loans during
such Interest Period or (c) that reasonable means do not exist for ascertaining
the Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders.  In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar Borrowing pursuant to Sections 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing.  Each determination by the Administrative Agent
under this Section 2.08 shall be conclusive absent manifest error.

 

SECTION 2.09.                                       Termination or Reduction of
Commitments.   (a)  The Initial Term Loan Commitments and the Initial Revolving
Credit Commitments shall automatically terminate upon the Commitment Termination
Date and any Incremental Loan Commitments shall terminate as provided in the
related Incremental Assumption Agreement.  The Revolving Credit Commitment of
each Revolving Credit Lender shall automatically terminate on the Maturity Date
for the applicable Class of Revolving Credit Commitments; provided that (x) the
foregoing shall not release any Revolving Credit Lender from any liability it
may have for its failure to fund Revolving Credit Loans, L/C Advances or
participations in Swing Line Loans that were required to be funded by it on or
prior to such

 

--------------------------------------------------------------------------------



 

Maturity Date and (y) the foregoing will not release any Revolving Credit Lender
from any obligation to fund its portion of L/C Advances or participations in
Swing Line Loans with respect to Letters of Credit issued or Swing Line Loans
made prior to such Maturity Date.

 

(b)                              Upon at least three Business Days’ prior
written or fax notice to the Administrative Agent, the Borrower may at any time
in whole permanently terminate, or from time to time in part permanently reduce,
the unused Commitments of any Class; provided, however, that (i) each partial
reduction of the Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 (or in such lower minimum amounts or multiples
as agreed to by the Administrative Agent in its reasonable discretion) and
(ii) if, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Participating Revolving Credit Commitments, such sublimit shall be automatically
reduced by the amount of such excess.  Except as provided in the immediately
preceding sentence, the amount of any such Revolving Credit Commitment reduction
shall not be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower.  Any such notice of termination or
reduction pursuant to this Section 2.09(b) may state that it is conditioned upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (or the Borrower may delay the date of prepayment
identified therein to a later date reasonably acceptable to the Administrative
Agent (in each case by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied or the
satisfaction of such condition is delayed.

 

(c)                               EachUpon any reduction in theof unused
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments.of any Class, the Commitment of each
Lender of such Class shall be reduced on a pro rata basis (determined on the
basis of the aggregate Commitments under such Class) (other than the termination
of the Commitment of any Lender as provided in Section 2.21).  Any commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

 

SECTION 2.10.                                       Conversion and Continuation
of Borrowings. The Borrower shall have the right at any time upon prior
irrevocable notice (including by telephone or e-mail, which in the case of
telephonic notice, shall be promptly followed by written notice) to the
Administrative Agent (a) not later than 2:00 p.m., New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 2:00 p.m., New York City time, three Business
Days prior to conversion or continuation (or such shorter period as may be
agreed by the Administrative Agent), to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 2:00 p.m.,
New York City time, three Business Days prior to conversion (or such shorter
period as may be agreed by the Administrative Agent), to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

 

(i)                                  [Reserved.]

 

(ii)                              each conversion or continuation shall be made
pro rata among the Lenders in accordance with the respective principal amounts
of the Loans comprising the converted or continued Borrowing;

 

--------------------------------------------------------------------------------



 

(iii)                          if less than all the outstanding principal amount
of any Borrowing shall be converted or continued, then each resulting Borrowing
shall satisfy the limitations specified in Sections 2.02(a) and
2.02(b) regarding the principal amount and maximum number of Borrowings of the
relevant Type;

 

(iv)                          each conversion shall be effected by each Lender
and the Administrative Agent by recording for the account of such Lender the new
Loan of such Lender resulting from such conversion and reducing the Loan (or
portion thereof) of such Lender being converted by an equivalent principal
amount; accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

 

(v)                              if any Eurodollar Borrowing is converted at a
time other than the end of the Interest Period applicable thereto, the Borrower
shall pay, upon demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(vi)                          any portion of a Eurodollar or ABR Borrowing
maturing or required to be repaid in less than one month may not be converted
into or continued as a Eurodollar Borrowing;

 

(vii)                      any portion of a Eurodollar Borrowing that cannot be
converted into or continued as a Eurodollar Borrowing by reason of the
immediately preceding clause shall be automatically converted at the end of the
Interest Period in effect into an ABR Borrowing;

 

(viii)                  no Interest Period may be selected for any Eurodollar
Borrowing that would end later than a Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Borrowings comprised of Loans
or Other Loans, as applicable, with Interest Periods ending on or prior to such
Repayment Date and (B) the ABR Borrowings comprised of Loans or Other Loans, as
applicable, would not be at least equal to the principal amount of Borrowings to
be paid on such Repayment Date;

 

(ix)                          upon notice to the Borrower from the
Administrative Agent given at the request of the Required Lenders, after the
occurrence and during the continuance of a Default or Event of Default, no
outstanding Loan may be converted into, or continued as, a Eurodollar Loan; and

 

(x)                              all Eurodollar Loans comprising a Borrowing
shall at all times have the same Interest Period.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (B) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(C) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (D) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given

 

--------------------------------------------------------------------------------



 

notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), if a Eurodollar Borrowing, automatically be
converted to an ABR Borrowing effective as of the expiration date of such
current Interest Period.

 

SECTION 2.11.                                       Repayment of Borrowings.  
(a) (i) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders (A) on April 15th , July 15th, October 15th and January 15th of each
year (each such date being called a “Repayment Date”), commencing with the first
such date occurring during the first full fiscal quarter following the Closing
Date, and on each such date thereafter through the Initial Term Loan Maturity
Date provided that if such day is not a Business Day, the Repayment Date shall
be the next succeeding Business Day, amortization installments equal to 0.25% of
the aggregate principal amount of such Initial Term Loans extended to the
Borrower on the drawing date thereof; as adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(f) and 2.22(cd), and which payments shall be
further reduced as a result of the application of prepayments in accordance with
the order of priority set forth in Section 2.12 and (B) on the Initial Term Loan
Maturity Date, the aggregate unpaid principal amount of all Initial Term Loans
on such date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding such date.  For the avoidance of doubt the aggregate
principal amount of the Loans extended on the draw date thereof shall be the
face amount of such Loans without giving effect to any upfront fees or OID.

 

(ii)                              The Borrower shall pay to the Administrative
Agent, for the account of the Incremental Term Lenders, on each Incremental Term
Loan Repayment Date, a principal amount of the Incremental Term Loans (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12 and 2.13(f)) equal
to the amount set forth for such date in the applicable Incremental Loan
Assumption Agreement, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment.  The
Repayment Dates of Loans of an Extended Class and Refinancing Loans shall be set
forth in the applicable Extension Amendment or Refinancing Amendment.

 

(iii)                          The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for any Class of Revolving Credit Commitments the aggregate outstanding
principal amount of all Revolving Credit Loans made in respect of such Revolving
Credit Commitments.

 

(iv)                          The Borrower shall repay the aggregate principal
amount of each Swing Line Loan on the earlier to occur of (A) the date five
(5) Business Days after such Loan is made, (B) the Latest Maturity Date for the
Participating Revolving Credit Commitments and (C) the date a Revolving Credit
Loan is made to the Borrower pursuant to Section 2.01(b)(i); provided that such
repayment may be made from the proceeds of a Revolving Credit Borrowing.

 

(b)                              In the event and on each occasion that the
Incremental Term Loan Commitments shall be reduced or shall expire or terminate
other than as a result of the making of an Incremental Term Loan, the
installments payable on each Incremental Term Repayment Date (to the extent such
instalments were set forth in the applicable Incremental Loan Assumption
Agreement as a fixed dollar amount) shall be reduced pro rata by an aggregate
amount equal to the amount of such reduction, expiration or termination.

 

--------------------------------------------------------------------------------



 

(c)                               To the extent not previously paid, all Initial
Loans, Incremental Loans and Loans of an Extended Class shall be due and payable
on their respective Maturity Date, the Incremental Loan Maturity Date and the
maturity date of the Loans of such Extended Class, respectively, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

 

(d)                             All repayments pursuant to this Section 2.11
shall be subject to Section 2.16, but shall otherwise be without premium or
penalty.

 

SECTION 2.12.                                       Voluntary Prepayments.
  (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 noon, New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 (or in such lower minimum amounts or
multiples as agreed to by the Administrative Agent in its reasonable
discretion). All voluntary prepayments, including all optional prepayments under
this Section 2.12 shall be subject to Section 2.16, but otherwise without
premium (except as set forth in Section 2.12(d)) or penalty.  Any such notice of
prepayment pursuant to this Section 2.12(a) may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (or the Borrower may delay the date of prepayment
identified therein to a later date reasonably acceptable to the Administrative
Agent (in each case by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied or the
satisfaction of such condition is delayed.

 

(b)                              Voluntary prepayments of any Class of
outstanding Loans shall be applied to such Classes of Loans as the Borrower may
direct, or in the absence of direction, ratable among the Classes, and
thereafter to the remaining amortization payments under such Class, as the
Borrower may direct, and in the absence of such direction, in direct order of
maturity thereof.

 

(c)                               Notwithstanding anything in any Loan Document
to the contrary, so long as no Specified Event of Default has occurred and is
continuing or would result from such prepayment, the Borrower may prepay the
outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently cancelled immediately upon such prepayment) on the
following basis:

 

(i)                                  The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par pursuant to a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.12(c).

 

(ii)                              (A)                          The Borrower may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Manager with three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Borrower, to (x) each

 

--------------------------------------------------------------------------------



 

Term Lender and/or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis (but in any event such prepayment need not be pro
rata among all Classes), (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.12(c)(ii)), (III) the Specified Discount Prepayment Amount shall
be in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof (or in such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion) and
(IV) each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date.  The Auction Manager will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response (such form a “Specified
Discount Prepayment Response”) to be completed and returned by each such Term
Lender to the Auction Manager (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to such Term Lenders (which date may be extended for a period not
exceeding three (3) Business Days upon notice by the Borrower to, and with the
consent of, the Auction Manager) (the “Specified Discount Prepayment Response
Date”).

 

(B)                           Each Term Lender receiving such offer shall notify
the Auction Manager (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
applicable then outstanding Term Loans at the Specified Discount and, if so
(such accepting Term Lender, a “Discount Prepayment Accepting Term Lender”), the
amount and the Classes of such Term Lender’s Term Loans to be prepaid at such
offered discount.  Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Term Lender shall be irrevocable.  Any Term Lender
whose Specified Discount Prepayment Response is not received by the Auction
Manager by the Specified Discount Prepayment Response Date shall be deemed to
have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

 

(C)                           If there is at least one Discount Prepayment
Accepting Term Lender, the Borrower will make a prepayment of outstanding Term
Loans pursuant to this paragraph (ii) to each Discount Prepayment Accepting Term
Lender on the Discounted Prepayment Effective Date in accordance with the
respective outstanding amount and Classes of Term Loans specified in such Term
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(ii)(B) above; provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Term Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Term Lenders in accordance with
the respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Term Lender and the Auction Manager (in consultation with
the Borrower and subject to rounding requirements of the Auction Manager made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”).  The Auction Manager shall promptly, and in any case
within three (3) Business Days following the Specified Discount Prepayment
Response Date, notify (I) the Borrower of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the

 

--------------------------------------------------------------------------------



 

aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the Classes of Term Loans
to be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Term Lender of the Specified Discount Proration, if any,
and confirmation of the principal amount, Class and Type of Term Loans of such
Term Lender to be prepaid at the Specified Discount on such date.  Each
determination by the Auction Manager of the amounts stated in the foregoing
notices to the Borrower and such Term Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).

 

(iii)                          (A)                          The Borrower may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Manager with three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Term Lender and/or
(y) each Term Lender with respect to any Class of Term Loans on an individual
Class basis, (II) any such notice shall specify the maximum aggregate principal
amount of the relevant Term Loans (the “Discount Range Prepayment Amount”), the
Class or Classes of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant Class of Term Loans willing to be
prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section 2.12(c)(iii)),
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof (or
in such lower minimum amounts or multiples as agreed to by the Administrative
Agent in its reasonable discretion) and (IV) each such solicitation by the
Borrower shall remain outstanding through the Discount Range Prepayment Response
Date.  The Auction Manager will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Term Lender to the Auction
Manager (or its delegate) by no later than 5:00 p.m., New York City time, on the
third Business Day after the date of delivery of such notice to such Term
Lenders (which date may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to, and with the consent of, the
Auction Manager) (the “Discount Range Prepayment Response Date”).  Each Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable Class or Classes and the maximum
aggregate principal amount and Classes of such Term Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Manager by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

 

(B)                           The Auction Manager shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to

 

--------------------------------------------------------------------------------



 

rounding requirements of the Auction Manager made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (iii)(B).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by the Auction Manager within the Discount
Range by the Discount Range Prepayment Response Date, in the order from the
Submitted Discount that is the largest discount to par to the Submitted Discount
that is the smallest discount to par, up to and including the Submitted Discount
that is the smallest discount to par within the Discount Range (such Submitted
Discount that is the smallest discount to par within the Discount Range being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Term Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Term
Lender, a “Participating Term Lender”).

 

(C)                           If there is at least one Participating Term
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Term Lender on the Discounted Prepayment Effective Date in the
aggregate principal amount and of the Classes specified in such Term Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Term Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Term Lenders whose Submitted Discount is a discount to par greater
than or equal to the Applicable Discount (the “Identified Participating Term
Lenders”) shall be made pro rata among the Identified Participating Term Lenders
in accordance with the Submitted Amount of each such Identified Participating
Term Lender and the Auction Manager (in consultation with the Borrower and
subject to rounding requirements of the Auction Manager made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Manager shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Term Lenders’ responses to such solicitation,
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Classes of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Term Lender of the aggregate principal amount and
Classes of such Term Lender to be prepaid at the Applicable Discount on such
date, and (IV) if applicable, each Identified Participating Term Lender of the
Discount Range Proration.  Each determination by the Auction Manager of the
amounts stated in the foregoing notices to the Borrower and Term Lenders shall
be conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).

 

(iv)                          (A)                          The Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Manager with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (1) any

 

--------------------------------------------------------------------------------



 

such solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.12(c)(iv)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof (or in such
lower minimum amounts or multiples as agreed to by the Administrative Agent in
its reasonable discretion) and (IV) each such solicitation by the Borrower shall
remain outstanding through the Solicited Discounted Prepayment Response Date. 
The Auction Manager will promptly provide each Appropriate Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Manager (or its delegate) by no later than 5:00 p.m., New York City
time, on the third Business Day after the date of delivery of such notice to
such Term Lenders (which date may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to the Auction Manager) (the
“Solicited Discounted Prepayment Response Date”).  Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and Classes of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount.  Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Manager by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

 

(B)                           The Auction Manager shall promptly provide the
Borrower with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date.  The Borrower shall
review all such Solicited Discounted Prepayment Offers and select the smallest
of the Offered Discounts specified by the relevant responding Term Lenders in
the Solicited Discounted Prepayment Offers that is acceptable to the Borrower in
its sole discretion (the “Acceptable Discount”), if any.  If the Borrower
elects, in its sole discretion, to accept any Offered Discount as the Acceptable
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by the Borrower from the Auction Manager of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this subsection
(B) (the “Acceptance Date”), the Borrower shall submit an Acceptance and
Prepayment Notice to the Auction Manager setting forth the Acceptable Discount. 
If the Auction Manager shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(C)                           Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Manager by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Manager will determine (in consultation with
the Borrower and subject to rounding requirements of the Auction Manager made in
its sole reasonable discretion) the aggregate

 

--------------------------------------------------------------------------------



 

principal amount and the Classes of Term Loans (the “Acceptable Prepayment
Amount”) to be prepaid by the Borrower at the Acceptable Discount in accordance
with this Section 2.12(c)(iv).  If the Borrower elects to accept any Acceptable
Discount, then the Borrower agrees to accept all Solicited Discounted Prepayment
Offers received by Auction Manager by the Solicited Discounted Prepayment
Response Date, in the order from largest Offered Discount to smallest Offered
Discount, up to and including the Acceptable Discount.  Each Term Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Term Lender, a “Qualifying Term Lender”). 
The Borrower will prepay outstanding Term Loans pursuant to this subsection
(iv) to each Qualifying Term Lender in the aggregate principal amount and of the
Classes specified in such Term Lender’s Solicited Discounted Prepayment Offer at
the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Term Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying Term
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Term Lenders”) shall be made pro rata among
the Identified Qualifying Term Lenders in accordance with the Offered Amount of
each such Identified Qualifying Term Lender and the Auction Manager (in
consultation with the Borrower and subject to rounding requirements of the
Auction Manager made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Manager shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Term Lender of the aggregate principal amount and the Classes of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Term Lender of the Solicited Discount
Proration.  Each determination by the Auction Manager of the amounts stated in
the foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).

 

(v)                              In connection with any Discounted Term Loan
Prepayment, the Group Members and the Term Lenders acknowledge and agree that
the Auction Manager may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary and documented fees and out-of-pocket
expenses from the Borrower in connection therewith.

 

(vi)                          If any Term Loan is prepaid in accordance with
paragraphs (ii) through (iv) above, the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date without premium or penalty, except as
set forth in Section 2.12(d).  The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Term Lenders, or Qualifying Term Lenders, as applicable,
at the Administrative Agent’s office in immediately available funds not later
than 1:00 p.m., New York City time, on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining scheduled
installments of

 

--------------------------------------------------------------------------------



 

principal of the relevant Class of Term Loans pursuant to Section 2.11 on a pro
rata basis across the installments applicable to the Class of Term Loans so
prepaid.  The Term Loans so prepaid shall be, as set forth in this
Section 2.12(c), accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.12(c) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Term Lenders, or Qualifying Term Lenders, as applicable, and shall
be applied to the relevant Borrowings of Term Loans of the applicable Class of
such Term Lenders ratably.  The aggregate principal amount of the Classes and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.

 

(vii)                      To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.12(c), established by the
Auction Manager acting in its reasonable discretion and as reasonably agreed by
the Borrower.

 

(viii)                  Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Section 2.12(c), each notice or other
communication required to be delivered or otherwise provided to the Auction
Manager (or its delegate) shall be deemed to have been given upon the Auction
Manager’s (or its delegate’s) actual receipt during normal business hours of
such notice or communication; provided that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(ix)                          Each of the Group Members and the Term Lenders
acknowledge and agree that the Auction Manager may perform any and all of its
duties under this Section 2.12(c) by itself or through any Affiliate of the
Auction Manager and expressly consents to any such delegation of duties by the
Auction Manager to such Affiliate and the performance of such delegated duties
by such Affiliate.  The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Manager and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.12(c) as well as activities of the Auction Manager.

 

(x)                              The Borrower shall have the right, by written
notice to the Auction Manager, to revoke or modify its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.12(c) shall not constitute a Default or Event of Default under
Section 7.01 of this Agreement or otherwise).

 

Notwithstanding anything to the contrary contained in this Agreement, any
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offers or Borrower Solicitation of Discounted
Prepayment Offers pursuant to this Section 2.12 may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower or the Borrower may delay the date of Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range

 

--------------------------------------------------------------------------------



 

Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers
identified therein (by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied or the
satisfaction of such condition is delayed.

 

(d)                             In the event that on or prior to the date that
is the first anniversary of the Funding Date either (x) the Borrower makes any
prepayment of Initial Term Loans in connection with a Repricing Transaction
(including by way of a Refinancing Amendment) or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent for the ratable account of the Lenders, in the case of
clause (x) 1.00% of the principal amount of the Initial Term Loans so repaid, or
in the case of clause (y) a payment equal to 1.00% of the aggregate amount of
the Initial Term Loans subject to such Repricing Transaction.

 

SECTION 2.13.                                       Mandatory Prepayments.
(a) (i) Any Net Available Cash from Asset Dispositions that is not applied or
invested or committed to be applied or invested as provided in
Section 4.08(b) of Annex I hereof will be deemed to constitute “Excess
Proceeds”.

 

(ii)                              On or prior to the 366th day (or the 546th
day, in the case of any Net Available Cash committed to be used pursuant to a
definitive binding agreement or commitment approved by the Board of Directors of
the Borrower pursuant to clauses (2) or (3) of Section 4.08(b) of Annex I
hereof) after the later of (A) the date of such Asset Disposition and (B) the
receipt of such Net Available Cash, if the aggregate amount of Excess Proceeds
exceeds $100 million, the Borrower shall (x) deliver a notice of prepayment to
the Administrative Agent in accordance with Section 2.13(g) and (y) to the
extent the Borrower elects, or the Borrower or a Guarantor is required by the
terms of other outstanding Pari Passu Indebtedness, deliver a notice of
prepayment or redemption, or make an offer, to all holders of such other
outstanding Pari Passu Indebtedness, in each case, to prepay or purchase the
maximum principal amount of Term Loans and any such Pari Passu Indebtedness to
which such notice or offer apply that may be prepaid or purchased out of the
Excess Proceeds, on a pro rata basis, calculated in accordance with
Section 2.13(h).

 

(iii)                          The Borrower shall (x) in the case of Term Loans,
no earlier than twenty (20) days and no later than thirty-five (35) days
following the notice referred to in Section 2.13(a)(ii)(x) above and subject to
Section 2.13(h) and (y) in the case of any Pari Passu Indebtedness, within the
time periods required by such Pari Passu Indebtedness and subject to any
provisions under any agreement or governing such Pari Passu Indebtedness that
are analogous to Section 2.13(h), prepay or purchase the Term Loans and such
Pari Passu Indebtedness in accordance with such notice or offer at an offer
price equal to (and, in the case of any Pari Passu Indebtedness, an offer price
of no more than) 100% of the principal amount of thereof, plus accrued and
unpaid interest, if any, to, but not including, the date of purchase, in
accordance with the procedures set forth in this Agreement or the agreements
governing the Pari Passu Indebtedness, as applicable.

 

(b)                              [Reserved.]

 

(c)                               No later than 10 days after the date on which
the financial statements are delivered pursuant to Section 4.10(a)(1) of Annex I
hereof (such date the “ECF Prepayment Date”), commencing with the financial
statements delivered with respect to the first full fiscal year of the Borrower
ending after the Closing Date, the Borrower shall prepay outstanding Term Loans
in accordance with Section 2.13(f) with the Pari Ratable Share of an amount

 

--------------------------------------------------------------------------------



 

equal to 50% of Excess Cash Flow for the fiscal year then ended; provided that
(x) in calculating such Pari Ratable Share, outstanding revolving indebtedness
that is Pari Passu Indebtedness shall not be included in the calculation of
outstanding Pari Passu Indebtedness except to the extent such revolving
indebtedness is prepaid or offered to be prepaid (with a permanent reduction of
corresponding commitments) no later than the ECF Prepayment Date with its Pari
Ratable Share of an amount equal to 50% of Excess Cash Flow for the fiscal year
then ended and (y) such Pari Ratable Share shall be reduced by (i) (without
duplication of prepayments contemplated in clause (x) above) (i) the aggregate
principal amount of any voluntary prepayments of Loans pursuant to Section 2.12
and any voluntary prepayments of Pari Passu Indebtedness pursuant to any
equivalent voluntary prepayment provision in the documentation governing such
other Pari Passu Indebtedness (and in the case of any revolving indebtedness,
solely to the extent the corresponding commitments are permanently reduced) and
(ii) the aggregateamount of any reductions in the outstanding principal amount
of any voluntary prepayments of Loans pursuant to Section 2.12Loans and Pari
Passu Indebtedness (and in the case of any revolving indebtedness, solely to the
extent the corresponding commitments are permanently reduced), in each case,
made resulting from any assignments made in accordance with Section 9.04(k) or
(l) (or any equivalent provision in the documentation governing such other Pari
Passu Indebtedness) made or effected during such fiscal year and on or after the
end of such fiscal year but prior to the ECF Prepayment Date, without
duplication of any such amounts already deducted pursuant to this
Section 2.13(c) in any previous year; provided that, in each case, such
prepayments are not funded with proceeds of long-term Indebtedness (other than
revolving indebtedness) (the “ECF Payment Amount”); provided, further, that
(x) a prepayment of Term Loans pursuant to this Section 2.13(c) in respect of
any fiscal year shall only be required in the amount (if any) by which the ECF
Payment Amount for such fiscal year exceeds $15.0 million and (y) the Excess
Cash Flow percentage for any fiscal year with respect to which Excess Cash Flow
is measured shall be reduced to zero if the Consolidated Net Senior Secured
Leverage Ratio as of the last day of such fiscal year is less than or equal to
4.50 to 1.0.  Notwithstanding anything to the contrary contained in this
Agreement, when calculating the Consolidated Net Senior Secured Leverage Ratio
for the purposes of this Section 2.13(c), Senior Secured Indebtedness shall be
determined after giving pro forma effect to any voluntary prepayments made
pursuant to Section 2.12 and any voluntary prepayments of Pari Passu
Indebtedness, in each case, after the end of the Borrower’s most recently ended
full fiscal year and prior to the ECF Prepayment Date and assuming such payments
had been made on the last day of such fiscal year.  For purposes of this
Section 2.13(c), any voluntary prepayments of Loans or other Pari Passu
Indebtedness shall include purchases of Loans or other Pari Passu Indebtedness
by the Borrower or any Restricted Subsidiary at or below par, in accordance with
Section 2.12(c) in the case of the Term Loans, or any equivalent provision in
the documentation governing such other Pari Passu Indebtedness, in which case
the amount of voluntary prepayments of Loans or other Pari Passu Indebtedness
shall be deemed not to exceed the actual purchase price of such Loans or other
Pari Passu Indebtedness below par.

 

(d)                             Notwithstanding anything to the contrary in this
Agreement, for purposes of this Section 2.13, (i) to the extent that any or all
of the Excess Proceeds or Excess Cash Flow realized by a direct or indirect
Subsidiary of the Borrower that is not a U.S.  Person are prohibited or delayed
by applicable local law from being repatriated to the United States, the portion
of such Excess Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Term Loans at the times provided in this Section 2.13(a) or
(c), as applicable, but may be retained by the applicable Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation to
the United States (the Borrower hereby

 

--------------------------------------------------------------------------------



 

agreeing to cause the applicable Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Excess Proceeds or Excess
Cash Flow is permitted under the applicable local law, an amount equal to such
Excess Proceeds or Excess Cash Flow permitted to be repatriated will be promptly
(and in any event no later than two (2) Business Days after any such
repatriation) applied (net of additional taxes that are or would be payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.13 to the extent otherwise provided herein or (ii) to
the extent that the Borrower determines in good faith that repatriation of an
amount equal to any or all of the Excess Proceeds or Excess Cash Flow by such
Subsidiary that is not a U.S.  person would have material adverse tax
consequences with respect to such Excess Proceeds or Excess Cash Flow, the
Excess Proceeds or Excess Cash Flow so affected shall not be required to be
applied to repay Loans at the times provided in accordance with Sections
2.13(a) or (c), as applicable, and may be deducted from any amounts otherwise
due under Sections 2.13(a) or (c), as applicable, so long, but only so long, as
the Borrower believes in good faith that repatriation of such amount would have
material adverse tax consequences; provided that if repatriation of any affected
portion of the Excess Proceeds or Excess Cash Flow would no longer have material
adverse tax consequences, as determined by the Borrower in good faith, the
Borrower shall promptly (and in any event within five Business Days) prepay the
Loans in an amount equal to any such portion no longer affected.

 

(e)                               In the event and on such occasion that (i) the
Revolving Credit Exposure of any Class exceeds the aggregate amount of the
Revolving Credit Commitments of such Class or (ii) the Revolving Credit Exposure
under Participating Revolving Credit Commitments exceeds the Participating
Revolving Credit Commitments, the Borrower shall promptly (and in any event
within five Business Days) prepay (or in the case of L/C Exposure, cash
collateralize) the Revolving Credit Loans, L/C Exposure and/or Swing Line Loans
in an aggregate amount equal to such excess (it being understood that the
Borrower shall prepay Revolving Loans and/or Swing Line Loans prior to cash
collateralization of L/C Exposure).

 

(f)                                Mandatory prepayments of outstanding Loans
under this Agreement pursuant to Section 2.13(a) and (c) shall be allocated to
any Class of Term Loans outstanding as directed by the Borrower, shall be
applied pro rata to Term Lenders within such Class of Term Loans, based upon the
outstanding principal amounts owing to each such Term Lender under such Class of
Term Loans, and shall be applied against the remaining scheduled installments of
principal due in respect of such Class of Term Loans as directed by the Borrower
(and in the absence of such direction, in direct order of maturity); provided
that, unless otherwise permitted under this Agreement, such prepayments may not
be directed to a later maturing Class of Term Loans without at least a pro rata
repayment of any earlier maturing Classes of Term Loans (except that any
Class of Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
may specify that one or more other Classes of later maturing Term Loans may be
prepaid prior to such Class of earlier maturing Term Loans).

 

(g)                              The Borrower shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.13 (other than Section 2.13(e)), (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable
(except in respect of prepayments required under Section 2.13(a)), at least
three Business Days prior written notice of such prepayment.  Any such notice of
prepayment may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein

 

--------------------------------------------------------------------------------



 

(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower or the Borrower may delay the date of
prepayment identified therein (by written notice to the Administrative Agent, on
or prior to the specified effective date) if such condition is not satisfied or
the satisfaction of such condition is delayed.  Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid.  All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

(h)                              The Administrative Agent shall promptly notify
each Lender of the contents of any prepayment notices delivered to the
Administrative Agent pursuant to clause (a) of this Section 2.13 and of such
Lender’s Pro Rata Share of the prepayment.  Each Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clause (a) of this Section 2.13 by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.,
New York City time, on the date that is three (3) Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the proposed prepayment date.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Loans to be rejected by such Lender.  If a Lender fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Loans.  Any Declined Proceeds shall be retained by
the Borrower.  If the aggregate principal amount of the Term Loans to be prepaid
and other Pari Passu Indebtedness required to be prepaid or redeemed or in
respect of which the Borrower is required to make an offer to purchase or
redeem, collectively, exceeds the amount of Excess Proceeds, the Excess Proceeds
shall be allocated among the Term Loans and Pari Passu Indebtedness to be
purchased on a pro rata basis on the basis of the aggregate principal amount of
Loans and Pari Passu Indebtedness to be prepaid or purchased.  Upon making any
prepayment required by Section 2.122.13(a), subject to this clause (h), the
amount of Excess Proceeds shall be reset at zero.

 

(i)                                  In the event that any portion of the
Initial Term Loans have funded into the Loan Escrow Account and (a) the Closing
Date does not take place on or prior to the Longstop Date; (b) the Acquisition
Agreement is terminated at any time prior to the Longstop Date; or (c) there is
an Event of Default under Section 7.01(g) with respect to the Borrower on or
prior to the Longstop Date (the date of any such event being the “Escrow
Termination Date”), the Borrower will no later than one Business Day following
the Escrow Termination Date deliver notice of the Escrow Termination Date to the
Loan Escrow Agent and the Administrative Agent and will provide that the Initial
Term Loans outstanding at such time shall be repaid at a price equal to the
Special Mandatory Repayment Amount for such Loans no later than the fifth
Business Day after such notice is given by the Borrower in accordance with the
terms of the Loan Escrow Agreement.  Notwithstanding anything herein to the
contrary, the Lenders hereby agree that upon payment of the Special Mandatory
Repayment Amount (which the Lenders acknowledge and agree shall be less than the
face value of the Initial Term Loans), the full principal amount of such Loans
will be deemed to have been paid in full and discharged.  Notwithstanding the
foregoing, this Section 2.13(i) shall not

 

--------------------------------------------------------------------------------



 

apply, and no such below par discharge shall be available if an Event of Default
under Section 7.01(g) has occurred and is continuing.

 

SECTION 2.14.                                       Reserve Requirements; Change
in Circumstances.  (a) Notwithstanding any other provision of this Agreement, if
any Change in Law shall impose, modify or deem applicable any reserve, special
deposit, liquidity requirement, Tax (other than Indemnified Taxes and Other
Taxes indemnified pursuant to Section 2.20 and Excluded Taxes) or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement, Eurodollar Loans made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or increase the
cost to any Lender or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b)                              If any Lender shall have determined that any
Change in Law (other than a Change in Law relating to Taxes) regarding capital
adequacy or liquidity has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material, then from time to time the Borrower shall pay to
such Lender upon demand such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                               A certificate of a Lender setting forth
(i) the amount or amounts necessary to compensate such Lender or its holding
company, as applicable, and (ii) the calculations supporting such amount or
amounts, as specified in Sections 2.14(a) or 2.14(b) shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d)                             Failure or delay on the part of any Lender to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be under any obligation to compensate any Lender under Sections
2.14(a) or 2.14(b) with respect to increased costs or reductions with respect to
any period prior to the date that is 180 days prior to such request if such
Lender knew or would reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. 
The protection of this Section 2.14 shall be available to each Lender regardless
of any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

 

--------------------------------------------------------------------------------



 

SECTION 2.15.                                       Change in Legality. 
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

 

(i)                                  such Lender may declare that Eurodollar
Loans will not thereafter (for the duration of such unlawfulness) be made by
such Lender hereunder (or be continued for additional Interest Periods) and ABR
Loans will not thereafter (for such duration) be converted into Eurodollar
Loans, whereupon any request for a Eurodollar Borrowing (or to convert an ABR
Borrowing to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only be deemed in the event
of Eurodollar Borrowings, a request for an ABR Loan (or a request to continue an
ABR Loan as such for an additional Interest Period or to convert a Eurodollar
Loan into an ABR Loan, as the case may be); and

 

(ii)                              such Lender may require that all outstanding
Eurodollar Loans made by it be converted to ABR Loans, in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in Section 2.15(b).

 

In the event any Lender shall exercise its rights under clauses (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(b)                              For purposes of this Section 2.15, a notice to
the Borrower by any Lender shall be effective as to each Eurodollar Loan made by
such Lender, if lawful, on the last day of the Interest Period then applicable
to such Eurodollar Loan; in all other cases such notice shall be effective on
the date of receipt by the Borrower.

 

SECTION 2.16.                                       Breakage.   The Borrower
shall indemnify each Lender against any loss or expense that such Lender may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder.  In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period.  Each Lender
shall provide a certificate setting forth any

 

--------------------------------------------------------------------------------



 

amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 to the Borrower within 180 days after the Breakage Event and such
certificate shall be conclusive absent manifest error.

 

SECTION 2.17.                                       Pro Rata Treatment. Except
as set forth in Section 2.12, as required under Section 2.15 or otherwise stated
herein, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans).  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.

 

SECTION 2.18.                                       Sharing of Setoffs.   Each
Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrower or any other Loan Party, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loan or Loans, or participations in L/C
Obligations and Swing Line Loans held by it, as a result of which the unpaid
principal portion of its Loans, or participations in L/C Obligations and Swing
Line Loans held by it, shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, or participations in L/C Obligations
and Swing Line Loans held by such other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender (or a sub-participation in the participations in L/C
Obligations and Swing Line Loans held by such other Lender), so that the
aggregate unpaid principal amount of the Loans and participations held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Loans and participations then outstanding as the principal amount of its
Loans and participations prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and
participations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (a) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest, and
(b) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to any Affiliates of the Borrower (as to which the
provisions of this Section 2.18 shall apply); provided, further, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.25
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as

 

--------------------------------------------------------------------------------



 

to which it exercised such right of setoff.  The Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
a Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.19.                                       Payments.  (a) The Borrower
shall make each payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 1:00 p.m., New York City time, on the date when due in immediately
available Dollars, without setoff, defense or counterclaim.  Each such payment
shall be made to the Administrative Agent at its offices described on Schedule
9.01(b) (or as otherwise notified by the Administrative Agent in writing to the
Borrower from time to time).  Any payments received by the Administrative Agent
after 1:00 p.m., New York City time, may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day.  Subject to
Article VIII, the Administrative Agent shall promptly distribute to each Lender
any payments received by the Administrative Agent on behalf of such Lender.

 

(b)                              Except as otherwise expressly provided herein,
whenever any payment (including principal of or interest on any Borrowing or any
Fees or other amounts) hereunder or under any other Loan Document shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
may be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of interest or Fees, if
applicable.  Except as otherwise expressly provided herein, all fees referred to
herein (including in Sections 2.05, 2.26(h) and 2.26(i)) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed.

 

SECTION 2.20.                                       Taxes.    (a) Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document shall, except to the extent
required by law, be made without any Tax Deduction; provided that, if any
Indemnified Taxes are required to be deducted from such payments, then (i) the
sum payable by the Borrower or other Loan Party shall be increased as necessary
so that after making all required deductions, (including deductions applicable
to additional sums payable under this Section 2.20) the Administrative Agent and
each Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Administrative Agent or
such Loan Party shall make such Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law and (iii) the Administrative Agent or such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                              In addition, and without duplication of any
other amounts hereunder, the Borrower and any other Loan Party, as the case may
be, shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.

 

(c)                               The Loan Parties shall jointly and severally
indemnify the Administrative Agent and each Lender, within 30 days after written
demand therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower or any

 

--------------------------------------------------------------------------------



 

other Loan Party hereunder or otherwise with respect to any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) and, to the extent not arising due to the gross
negligence or wilful neglect of the Administrative Agent or Lenders, any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or by
the Administrative Agent on behalf of itself or a Lender shall be conclusive
absent manifest error.  The Administrative Agent and each Lender shall not be
indemnified for any Indemnified Taxes that have already been compensated for by
an increased payment in accordance with paragraph 2.20(a) above.

 

(d)                             Not later than 30 days after a Tax Deduction or
any payment required in connection with a Tax Deduction by the Borrower or any
other Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent evidence reasonably satisfactory that the Tax Deduction has
been made or (as applicable) that any appropriate payment to the Governmental
Authority has been paid.

 

(e)                               (i)                                  Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clause (ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender, (it being
understood that the completion, execution and submission of any documentation no
more burdensome than that required for U.S.  federal income tax withholding will
not give rise to an exception from the preceding sentence or otherwise be
considered prejudicial to the position of a Lender).

 

(ii)                              Without limiting the generality of the
foregoing,

 

(A)                          any Lender that is a U.S.  Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S. 
federal backup withholding tax;

 

(B)                           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the

 

--------------------------------------------------------------------------------



 

reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)                              in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. 
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Documents, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S.  federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                              executed copies of IRS Form W-8ECI;

 

(3)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S.  Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

 

(4)                              to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-BEN-E, a U.S.  Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S.  Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)                           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S. 
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(D)                          Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification, provide any
necessary successor form, or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                If a payment made to a Lender under any Loan
Document would be subject to U.S.  federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times

 

--------------------------------------------------------------------------------



 

reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent, as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)                              On or before the date the Administrative Agent
becomes a party to this Agreement, the Administrative Agent shall provide to the
Borrower, two duly signed, properly completed copies of the documentation
prescribed in clause (i) or (ii) below, as applicable (together with all
required attachments thereto): (i) IRS Form W-9 or any successor thereto, or
(ii) (A) IRS Form W-8ECI or any successor thereto, and (B) with respect to
payments received on account of any Lender, a U.S.  branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower to be treated as a U.S.  Person for U.S.  federal withholding
purposes.  At any time thereafter, the Administrative Agent shall provide
updated documentation previously provided (or, a successor form thereto) when
any documentation previously delivered has expired or become obsolete or invalid
or otherwise upon a reasonable request of the Borrower.

 

(h)                              If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.20 (including by the payment
of additional amounts pursuant to this Section 2.20 it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party the amount paid over pursuant
to this paragraph (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary to this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

SECTION 2.21.                                       Assignment of Commitments
Under Certain Circumstances; Duty to Mitigate.     (a) In the event (i) any
Lender delivers a certificate requesting compensation pursuant to Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20 or, (iv) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrower including in connection with any Repricing
Transaction that requires the consent of a greater percentage of the Lenders
than the Required

 

--------------------------------------------------------------------------------



 

Lenders and such amendment, waiver or other modification is consented to by the
Required Lendersis a Non-Consenting Lender or (v) any Lender becomes a
Defaulting Lender, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
(a) require such Lender to transfer and assign, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above, all of its interests, rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under Sections
2.14 and 2.16 and, in the case of any such assignment occurring in connection
with a Repricing Transaction occurring prior to the first anniversary of the
Funding Date, the prepayment fee pursuant to Section 2.12(d) (with such
assignment being deemed to be a voluntary prepayment for purposes of determining
the applicability of Section 2.12(d), such amount to be payable by the
Borrower)), or (b) terminate the Commitment of such Lender and (x) in the case
of a Lender other than an L/C Issuer, repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (y) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by such L/C Issuer as of such termination date and Cash
Collateralize, cancel or backstop, or provide for the deemed reissuance under
another facility, on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided, further, that if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to Section 2.21(b)), or if such Lender shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.21(a).

 

--------------------------------------------------------------------------------



 

(b)                              If (i) any Lender shall request compensation
under Section 2.14, (ii) any Lender delivers a notice described in Section 2.15
or (iii) the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority on account of any Lender pursuant to Section 2.20,
then such Lender or Administrative Agent shall use reasonable efforts (which
shall not require such Lender or Administrative Agent to incur an unreimbursed
loss or unreimbursed cost or expense or otherwise take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be significant) (x) to file any
certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

SECTION 2.22.                                       Incremental Loans.  (a) The
Borrower may, by written notice to the Administrative Agent and the Person
appointed by the Borrower to arrange an incremental FacilityIncremental Loan
Commitments (such Person (who (i) may be the Administrative Agent, if it so
agrees, or (ii) any other Person appointed by the Borrower after consultation
with the Administrative Agent), the “Incremental Arranger”) from time to time,
request from one or more existing or additional Lenders, all of which must be
Eligible Assignees: (A) one or more new commitments for new Term Loans which may
be of the same Class as any outstanding Class of Term Loans or a new Class of
Term Loans (the “Incremental Term Loan Commitments”) and/or (B) the
establishment of one or more new revolving credit commitments (any such new
commitments, the “Incremental Revolving Credit Commitments” and the Incremental
Revolving Credit Commitments, collectively with any Incremental Term Loan
Commitments, the “Incremental Loan Commitments”), in an amount not to exceed the
Incremental Loan Amount (in the case of Incremental Revolving Credit
Commitments, assuming a borrowing of the maximum amount of Incremental Revolving
Credit Loans available); provided that Incremental Loan Commitments may be
incurred in the Available Currency or an alternative currency pursuant to
procedures and on terms to be agreed with the applicable Incremental Arranger. 
The Incremental Arranger shall promptly deliver a copy of such notice to each of
the Lenders.  Such notice shall set forth (i) the amount of the Incremental Loan
Commitments being requested (which shall be in minimum increments of, $1,000,000
and a minimum amount of $5,000,000 (or in such lower minimum amounts or
multiples as agreed to by the Incremental Arranger in its reasonable
discretion), or such lesser amount equal to the Incremental Loan Amount at such
time), (ii) the date on which such Incremental Loan Commitments are requested to
become effective (which shall not be less than 10 Business Days (or such shorter
period as agreed by the Incremental Arranger) after the date of such notice),
and (iii) whether such Incremental Loan Commitments are commitments to make
additional Loans of the same Class which shall be extended in a manner so as to
be fungible with an existing Class of Loans hereunder or commitments to make
Loans with terms different from such Loans which shall constitute a separate
Class of Loans hereunder (“Other Loans”).  On the applicable date specified in
any Incremental Loan Assumption Agreement (the “Incremental Facility Closing
Date”), subject only to the satisfaction of the terms and conditions in this
Section 2.22 and in the applicable Incremental Loan Assumption Agreement,
(A) (1) each Incremental Term Lender of such Class shall make a Loan to the
Borrower (an “Incremental Term Loan”) in an amount equal to its Incremental Term
Loan Commitment of such Class and (2) each Incremental Term

 

--------------------------------------------------------------------------------



 

Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Class and the Incremental Term Loans of
such Class made pursuant thereto and (B) (1) each Incremental Revolving Credit
Lender of such Class shall make its Commitment available to the Borrower (when
borrowed, an “Incremental Revolving Loan” and collectively with any Incremental
Term Loan, an “Incremental Loan”) in an amount equal to its Incremental
Revolving Credit Commitment of such Class and (2) each Incremental Revolving
Credit Lender of such Class shall become a Lender hereunder with respect to the
Incremental Revolving Credit Commitment of such Class and the Incremental
Revolving Loans of such Class made pursuant thereto.

 

(a)                               (b) The Borrower may seek Incremental Loan
Commitments from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) and additional banks, financial
institutions and other institutional lenders who will become Incremental Lenders
in connection therewith; provided that (i) the Borrower and the Administrative
Agent shall have consented to such additional banks, financial institutions and
other institutional lenders to the extent the consent of the Borrower or the
Administrative Agent, as applicable, would be required if such institution were
receiving an assignment of Loans pursuant to Section 9.04 (provided, further,
that the consent of the Administrative Agent shall not be required with respect
to an additional bank, financial institution, or other institutional lender that
is an Affiliate of a Lender or a Related Fund), (ii) with respect to Incremental
Term Loan Commitments, any Affiliated Lender providing an Incremental Term Loan
Commitment shall be subject to the same restrictions set forth in Section 9.04
as they would otherwise be subject to with respect to any purchase by or
assignment to such Affiliated Lender of Term Loans and (iii) Affiliated Lenders
may not provide Incremental Revolving Credit Commitments.  The Borrower and each
Incremental Lender shall execute and deliver to the Administrative Agent and the
Incremental Arranger an Incremental Loan Assumption Agreement and such other
documentation as the Incremental Arranger shall reasonably specify to evidence
the Incremental Loan Commitment of each Incremental Lender.  The Other Loans and
any Incremental Revolving Credit Commitments providing for Incremental Revolving
Credit Loans that are Other Loans (such commitments, “Other Revolving Credit
Loan Commitments” and such loans, “Other Revolving Credit Loans”) (i) shall have
fees and margin and/or interest rate determined by the Borrower and the
Incremental Lenders providing such Loans, (ii) shall rank pari passu in right of
payment with the Loans or Commitments existing prior the incurrence of such
Other Loans and Other Revolving Credit Loan Commitments and be secured by the
Collateral on a pari passu basis and (iii)(A) in the case of Incremental Term
Loans, (x) may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis in any mandatory prepayment of Term Loans (except
that, unless otherwise permitted under this Agreement, such Incremental Term
Loans may not participate on a greater than pro rata basis as compared to any
earlier maturing Class of Term Loans) and (y) may participate on a pro rata
basis, less than pro rata basis or greater than pro rata basis in any voluntary
prepayment of Term Loans and (B) in the case of Incremental Revolving Credit
Commitments and Incremental Revolving Loans, (x) shall provide that the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the Incremental
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(y) below)) of Loans with respect to Incremental Revolving Credit Commitments
after the associated Incremental Facility Closing Date shall be made on a pro
rata basis or less than pro rata basis (but not more than a pro rata basis) with
all other Revolving Credit Commitments then existing on the Incremental

 

--------------------------------------------------------------------------------



 

Facility Closing Date and (y) may provide that the permanent repayment of
Revolving Credit Loans with respect to, and termination or reduction
of, Incremental Revolving Credit Commitments after the associated Incremental
Facility Closing Date be made on a pro rata basis, less than pro rata basis or
greater than pro rata basis with all other Revolving Credit Commitments. 
Without the prior written consent of the Administrative Agent, (A) the final
maturity date of any Other Loans that are Term Loans (the “Other Term Loans”)
shall be no earlier than the Initial Term Loan Maturity Date, (B) the final
maturity date of any Other Revolving Credit Loans or Other Revolving Credit Loan
Commitments shall be no earlier than the Initial Revolving Credit Loan Maturity
Date, (as defined in the Seventh Incremental Assumption and Refinancing
Agreement), (C) the Weighted Average Life to Maturity of the Other Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
2016 Extended Term Loans, (D) the All-In Yield applicable to the Other Loans
shall be determined by the Borrower and the applicable Incremental Lenders and
shall be set forth in each applicable Incremental Loan Assumption Agreement;
provided, however, that the All-In Yield applicable to such Other Term Loans of
the same currency as the 2016 Extended Term Loans (other than Other Term Loans
(w) Incurred pursuant to Section 4.04(b)(1)(ii) of Annex I, (x) established
pursuant to the second proviso to Section 4.04(b)(1) of Annex I, (y) having a
maturity date that is more than two years after the 2016 Extended Term Loan
Maturity Date or (z) Incurred in connection with an acquisition) shall not be
greater than the applicable All-In Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to the
2016 Extended Term Loans plus 50 basis points per annum unless the interest rate
(together with, as provided in the proviso below, the Adjusted LIBO Rate floor)
with respect to such Loans is increased so as to cause the then applicable
All-In Yield under this Agreement on such Loans to equal the All-In Yield then
applicable to the Other Term Loans minus 50 basis points; provided that any
increase in All-In Yield to any Loan due to the application or imposition of an
Adjusted LIBO Rate floor or an Alternate Base Rate floor on any Other Term Loan
shall be effected, at the Borrower’s option, (x) through an increase in (or
implementation of, as applicable) any Adjusted LIBO Rate floor or Alternate Base
Rate floor, as applicable, applicable to such Loan, (y) through an increase in
the Applicable Margin for such Loan or (z) any combination of (x) and (y) above,
and (E) the other terms and documentation in respect of such Other Loans (except
for covenants or other provisions (i) conformed (or added) in the Loan Documents
pursuant to the related Incremental Loan Assumption Agreement for the benefit of
all of the Lenders; provided that (x) in the case of any Class of Incremental
Term Loans and Incremental Term Loan Commitments, “soft-call” provisions may be
added solely for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Loans and Incremental Revolving Credit
Commitments, financial maintenance covenants may be added solely for the benefit
of the Revolving Credit Lenders or (ii) applicable only to periods after the
Latest Maturity Date as of the Incremental Facility Closing Date (collectively
the “Additional Covenants”) which may be added without the consent of any other
party)), to the extent not consistent with the Term Facilities or the Revolving
Credit Facilities, as applicable, shall be reasonably satisfactory to the
Incremental Arranger; provided that such other terms and documentation shall be
deemed to be reasonably satisfactory to such Incremental Arranger if they
reflect market terms and conditions (taken as a whole) at the time of incurrence
of such Other Loans (as determined by the Borrower in good faith)). The
Incremental Arranger shall promptly notify each Lender and the Borrower as to
the effectiveness of each Incremental Loan Assumption Agreement. 
Notwithstanding anything in Section 9.08 to the contrary, each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Loan
Assumption Agreement, (i) this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Loan

 

--------------------------------------------------------------------------------



 

Commitment and the Incremental Loans evidenced thereby including the Additional
Covenants, and the(ii) each Incremental Loan Assumption Agreement may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the applicable Incremental Arranger and the
Borrower may revise this Agreement to evidence such amendments, to effect the
provisions of this Section 2.22, including to effect technical and corresponding
amendments to this Agreement and the other Loan Documents and (iii) at the
option of the Borrower in consultation with the applicable Incremental Arranger,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (ii), so long as the applicable
Incremental Arranger reasonably agrees that such modification is favorable to
the applicable Lenders.  Incremental Loans and Other Loans shall have the same
guarantees as, and be secured on a pari passu basis with, the Loans.

 

(b)                              (c) Notwithstanding the foregoing, no
Incremental Loan Commitment shall become effective under this Section 2.22
unless on the date of such effectiveness (or earlier, as determined in
accordance with Section 1.05, in the case of an Incremental Loan Assumption
Agreement the primary purpose of which is to finance a Limited Condition
AcquisitionTransaction), (i)(x) the representations and warranties set forth in
Article III and in each other Loan Document shall be true and correct in all
material respects (or in all respects to the extent qualified by materiality or
Material Adverse Effect) on and as of such date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or in all respects to the extent qualified by materiality or Material
Adverse Effect) on and as of such earlier date; provided that, with respect to
any Incremental Loan Assumption Agreement the primary purpose of which is to
finance a Limited Condition Transaction, a Permitted Investment or an
acquisition not prohibited by this Agreement, the condition set forth in this
sub-clause (i)(x) shall only be required with respect to the making of the Major
Representations (conformed as reasonably necessary for such Permitted Investment
or such acquisition) and only to the extent requested by (and thereafterto the
extent included (and in the form set forth in) the relevant Incremental Loan
Assumption Agreement (and, if included, may be waived by) Incremental Lenders
holding more than 50% of the applicable aggregate Incremental Loan Commitments
(provided, further, that, in the case of an acquisition or Permitted Investment
with a purchase price in excess of 20% of L2QA Pro Forma EBITDA (after giving
pro forma effect to such acquisition or Permitted Investment), the condition
contained in this sub-clause (i)(x) with respect to Major Representations shall
be required whether or not requested by such Persons, unless waived in
accordance with Section 9.08); and (y) no Event of Default shall have occurred
and be continuing; provided that (other than in the case of an Event of Default
specified in Section 7.01(a) and (g)), the condition in this sub-clause
(i)(y) may be waived by the majority of Incremental Lenders holding more than
50% of the applicable aggregate Incremental Loan Commitments, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) all fees and
expenses owing to the Administrative Agent, the Incremental Arranger and the
Incremental Lenders in respect of such increase shall have been paid (iii) the
Incremental Arranger shall have received legal opinions addressed to the
Incremental Lenders and the Incremental Arranger, board resolutions and other
closing certificates reasonably requested by the Incremental Arranger and
consistent with those delivered on the Funding Date under Section 4.02, other
than changes to such

 

--------------------------------------------------------------------------------



 

legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Incremental Arranger
and (iv) the Incremental Arranger shall have received reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Incremental Arranger in order to ensure that such Incremental Lenders are
provided with the benefit of the applicable Loan Documents.

 

(c)                               (d) Each of the parties hereto hereby agrees
that the Administrative Agent and the Incremental Arranger may, in consultation
with the Borrower, take any and all action as may be reasonably necessary to
ensure that all Incremental Loans (other than Other Loans), when originally
made, are included in each Borrowing of outstanding Loans of the same currency
on a pro rata basis.  This may be accomplished by requiring each outstanding
Eurodollar Borrowing to be converted into an ABR Borrowing on the date of each
Incremental Loan, or by allocating a portion of each Incremental Loan to each
outstanding Eurodollar Borrowing on a pro rata basis.  Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.16.  If any Incremental Loan is to be allocated to an
existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Loan Assumption Agreement. 
In addition, to the extent any Incremental Loans are not Other Loans and are
fungible with any other Class of Term Loans, the scheduled amortization payments
under Section 2.11(a)(i) required to be made to such other Class after the
making of such Incremental Loans may be ratably increased by the aggregate
principal amount of such Incremental Loans and may be further increased for all
Lenders of such other Class on a pro rata basis to the extent necessary to avoid
any reduction in the amortization payments to which the Lenders of such other
Class were entitled before such recalculation.

 

(d)                             (e) Upon any Incremental Facility Closing Date
on which Incremental Revolving Credit Commitments are effected through an
increase of an existing Loan pursuant to this Section 2.22, (i) each of the
Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Loans outstanding on such
Incremental Facility Closing Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Credit Loans
will be held by existing Revolving Credit Lenders and Incremental Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such Incremental Revolving Credit
Commitments to the Revolving Credit Commitments, (ii) each Incremental Revolving
Credit Commitment shall be deemed for all purposes a Revolving Credit Commitment
and each Loan made thereunder shall be deemed, for all purposes, a Revolving
Credit Loan and (iii) each Incremental Revolving Credit Lender shall become a
Lender with respect to the Incremental Revolving Credit Commitments and all
matters relating thereto.  The Administrative Agent and the Lenders hereby agree
that the minimum borrowing and prepayment requirements in Sections 2.02 and 2.09
of this Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

(e)                               (f) Other Revolving Credit Loan Commitments
may be elected to be included as additional Participating Revolving Credit
Commitments under the applicable Incremental Loan Assumption Agreement, subject
to the consent of each Swing Line Lender and each L/C Issuer, and on the
Incremental Facility Closing Date on which such Incremental

 

--------------------------------------------------------------------------------



 

Revolving Credit Commitments are effected, all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Participating Revolving
Credit Lenders in accordance with their percentage of the Participating
Revolving Credit Commitments existing after giving effect to such Incremental
Loan Assumption Amendment, provided, such election may be made conditional upon
the termination of one or more other Participating Revolving Credit Commitments.

 

(f)                                This Section 2.22 shall supersede any
provisions in Section 2.17 or 9.08 to the contrary.

 

SECTION 2.23.                                       Extension Amendments. 
(a) So long as no Event of Default has occurred and is continuing (after giving
effect to any amendments and/or waivers that are or become effective on the date
of the relevant conversion), the Borrower may at any time and from time to time
request that (i) all or a portion of any Class of Term Loans then outstanding
selected by the Borrower (the “Original Term Loans”) and/or (ii) all or a
portion of any Class of Revolving Credit Commitments then outstanding selected
by the Borrower (such Revolving Credit Commitments, the “Original Revolving
Credit Commitments”, collectively with the Original Term Loans, an “Original
Class”) be converted to extend the maturity date thereof and to provide for
other terms permitted by this Section 2.23 (any portion thereof that have been
so extended, the “Extended Term Loans” or “Extended Revolving Credit
Commitments”, as the case may be, and collectively, the “Extended Class” and the
remainder not so extended, the “Non-Extended Term Loans” or “Non-Extended
Revolving Credit Commitments”, as the case may be, and collectively, the
“Non-Extended Class”); provided that, with the consent of the Administrative
Agent, the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, may be designated as part of an existing Class of Loans.  Prior to
entering into any Extension Amendment with respect to any Original Class, the
Borrower shall provide a notice to the Administrative Agent and any applicable
Additional Arranger administering the Original Class (who shall provide a copy
of such notice to each Lender who has Loans or Commitments of the Original
Class) in such form as approved from time to time by the Borrower and the
applicable Additional Arranger (each, an “Extension Request”) setting forth the
terms of the proposed Extended Class, as applicable, which terms shall be
identical to those applicable to the Original Class, except for Section 2.23
Additional Agreements or as otherwise permitted by this Section 2.23 and except
(w) the maturity date of the Extended Class may be delayed to a date after the
Maturity Date of the Original Class, (x) Extended Term Loans may have different
amortization payments than the Original Term Loans; provided that the Weighted
Average Life to Maturity of such Extended Term Loans shall be no shorter than
the Weighted Average Life to Maturity of the Original Term Loans from which they
were converted, (y) All-In Yield with respect to any Loans or Commitments of the
Extended Class may be higher or lower than the All-In Yield with respect to any
Loans or Commitments of the Original Class and (z)(A) the Extended Term Loans
(i) may participate on a pro rata basis, less than pro rata basis or greater
than pro rata basis in any mandatory prepayment of Term Loans (except that,
unless otherwise permitted under this Agreement, such Extended Term Loans may
not participate on a greater than pro rata basis as compared to any earlier
maturing Class of Term Loans) and (ii) may participate on a pro rata basis, less
than pro rata basis or greater than pro rata basis in any voluntary prepayment
of Term Loans, and (B) the Extended Revolving Credit Commitments (i) shall
provide that the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Extended Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the Maturity Date of the
Extended Revolving Credit Commitments and (C) repayment made in connection with
a permanent

 

--------------------------------------------------------------------------------



 

repayment and termination of commitments (subject to clause (ii) below)) of
Loans with respect to Extended Revolving Credit Commitments after the associated
Extended Facility Closing Date shall be made on a pro rata basis or less than
pro rata basis (but not more than a pro rata basis) with all other Revolving
Credit Commitments then existing on the Extended Facility Closing Date and
(ii) may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Extended Revolving Credit
Commitments after the associated Extended Facility Closing Date be made on a pro
rata basis, less than pro rata basis or greater than pro rata basis with all
other Revolving Credit Commitments.  In addition to any other terms and changes
required or permitted by this Section 2.23, each Extension Amendment
establishing a Class of Extended Term Loans shall amend the scheduled
amortization payments provided under Section 2.11 with respect to the related
Non-Extended Term Loans to reduce each scheduled installment for such
Non-Extended Term Loans to an aggregate amount equal to the product of (A) the
original aggregate amount of such installment with respect to the Original Term
Loans, multiplied by (B) a fraction, the numerator of which is the aggregate
principal amount of such related Non-Extended Term Loans and (y) the denominator
of which is the aggregate principal amount of such Original Term Loans prior to
the effectiveness of such Extension Amendment (it being understood that the
amount of any installment payable with respect to any individual Non-Extended
Term Loan shall not be reduced as a result thereof without the consent of the
holder of such individual Non-Extended Term Loan).  No Lender shall have any
obligation to agree to have any of its Original Term Loans or Original Revolving
Credit Commitments converted into Extended Term Loans or Extended Revolving
Credit Commitments pursuant to any Extension Request.

 

(b)                              The Borrower shall provide the applicable
Extension Request at least five Business Days prior to the date on which the
applicable Lenders are requested to respond (or such shorter date as the
Administrative Agent or the applicable Additional Arranger may agree).  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Original
Term Loans or Original Revolving Credit Commitments converted into Extended Term
Loans or Extended Revolving Credit Commitments shall notify the Administrative
Agent or the applicable Additional Arranger (such notice to be in such form as
approved from time to time by the Borrower and the Administrative Agent) (each,
an “Extension Election”) on or prior to the date specified in such Extension
Request (which shall in any event be no less than three Business Days prior to
the effectiveness of the applicable Extension Amendment) of the amount of its
Original Term Loans or Original Revolving Credit Commitments that it has elected
to convert into Extended Term Loans or Extended Revolving Credit Commitments. 
In the event that the aggregate amount of the applicable Original Term Loans or
Original Revolving Credit Commitments subject to Extension Elections exceeds the
amount of the applicable Extended Term Loans or Extended Revolving Credit
Commitments requested pursuant to the Extension Request, the applicable Original
Term Loans or Original Revolving Credit Commitments subject to such Extension
Elections shall be converted to Extended Term Loans or Extended Revolving Credit
Commitments on a pro rata basis based on the amount of the applicable Original
Term Loans or Original Revolving Credit Commitments included in each such
Extension Election.

 

(c)                               Subject to the requirements of this
Section 2.23, an Extended Class may be established pursuant to a supplement
(which shall set forth the effective date of such extension) to this Agreement
(which, except to the extent otherwise expressly contemplated by this
Section 2.23(c), shall require the consent only of the Lenders who elect to make
the Extended Term Loans or Extended Revolving Credit Commitments established
thereby) in

 

--------------------------------------------------------------------------------



 

such form as approved from time to time by the Borrower and the Administrative
Agent or the applicable Additional Arranger in the reasonable exercise of such
applicable Person’s discretion (each, an “Extension Amendment”) executed by the
Loan Parties, the Administrative Agent, any applicable Additional Arranger (or,
if there is no applicable Additional Arranger, the Administrative Agent) and the
Extending Lenders, so long as (i) no Event of Default or Default has occurred
and is continuing (after giving effect to any amendments and/or waivers that are
or become effective on the date that such Extended Term Loans are established)
and (ii) the Administrative Agent or the applicable Additional Arranger shall
have received legal opinions addressed to the Administrative Agent or the
applicable Additional Arranger and the Extending Lenders, board resolutions and
other closing certificates reasonably requested by the Administrative Agent or
the applicable Additional Arranger and consistent with those delivered on the
Funding Date under Section 4.02, other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent or the applicable
Additional Arranger (the date on which such conditions, together with any other
conditions set forth in the Extension Amendment, are satisfied shall be referred
to as the “Extended Facility Closing Date”).

 

(d)                             Any Extension Amendment may provide for
additional terms, including different covenants and call protection (other than
those referred to or contemplated in this Section 2.23) (each, a “Section 2.23
Additional Agreement”) to this Agreement and the other Loan Documents; provided
that no such Section 2.23 Additional Agreement shall become effective prior to
the time that such Section 2.23 Additional Agreement has been consented to by
such of the Lenders, Loan Parties and other parties (if any) as would be
required (including under the requirements of Section 9.08) if such Section 2.23
Additional Agreement were a separate and independent amendment of this
Agreement.

 

(e)  The Lenders hereby irrevocably authorize the Administrative Agent or the
applicable Additional Arranger to enter into technical amendments to this
Agreement and the other Loan Documents with the applicable Loan Parties as may
be necessary or advisable in order to effectuate the transactions contemplated
by this Section 2.23.

 

(e)                               Notwithstanding anything to the contrary in
Section 9.08, (i) each Extension Amendment may, without the consent of any other
Loan Party, Agent or Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the applicable Additional Arranger and the Borrower, to effect the
provisions of this Section 2.23, including to effect technical and corresponding
amendments to this Agreement and the other Loan Documents and (ii) at the option
of the Borrower in consultation with the applicable Additional Arranger
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (ii), so long as the applicable
Additional Arranger reasonably agrees that such modification is favorable to the
applicable Lenders.

 

(f)                                This Section 2.23 shall supersede any
provisions in Section 2.17 or 9.08 to the contrary.

 

SECTION 2.24.                                       Refinancing Amendments. 
(a) Refinancing Commitments.  The Borrower may, at any time or from time to
time, by notice to the Administrative Agent and the Person appointed by the
Borrower to arrange a refinancing FacilityRefinancing Commitments (such Person
(who (i) may be the Administrative Agent, if it so agrees, or (ii)

 

--------------------------------------------------------------------------------



 

any other Person appointed by the Borrower after consultation with the
Administrative Agent, the “Refinancing Arranger”, and together with the
Incremental Arranger, the “Additional Arranger”) (a “Refinancing Loan Request”),
request (i) a new Class of term loans (any such commitment to make sure new
Loans, “Refinancing Term Commitments”) or (ii) the establishment of a new
Class of revolving credit commitments (any such new Class, “Refinancing
Revolving Credit Commitments” and collectively with any Refinancing Term
Commitments, “Refinancing Commitments”), in each case, established in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, in whole or
in part, any Class of existing Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Refinancing Arranger shall
promptly deliver a copy to each of the Lenders.

 

(b)                              Refinancing Loans.  Each Class of Refinancing
Loans made on any Refinancing Facility Closing Date shall be designated a
separate Class of Loans for all purposes of this Agreement; provided that, with
the consent of the Administrative Agent, Refinancing Loans may be designated as
part of an existing Class of Loans.  On any Refinancing Facility Closing Date on
which any Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.24, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrower (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such
Class and the Refinancing Term Loans of such Class made pursuant thereto.  On
any Refinancing Facility Closing Date on which any Refinancing Revolving Credit
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.24, (A) each Refinancing Revolving Credit
Lender of such Class shall make its Commitment available to the Borrower (when
borrowed, a “Refinancing Revolving Loan” and collectively with any Refinancing
Term Loan, a “Refinancing Loan”) in an amount equal to its Refinancing Revolving
Credit Commitment of such Class and (B) each Refinancing Revolving Credit Lender
of such Class shall become a Lender hereunder with respect to the Refinancing
Revolving Credit Commitment of such Class and the Refinancing Revolving Loans of
such Class made pursuant thereto.

 

(c)                               Refinancing Loan Request.  Each Refinancing
Loan Request from the Borrower pursuant to this Section 2.24 shall set forth the
requested amount and proposed terms of the relevant Refinancing Term Loans or
Refinancing Revolving Credit Commitments.  Refinancing Term Loans may be made,
and Refinancing Revolving Credit Commitments may be provided, by any existing
Lender (but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Borrower have any obligation to approach any existing
Lender to provide any Refinancing Commitment) or by any Additional Lender (each
such existing Lender or Additional Lender providing such Commitment or Loan, a
“Refinancing Revolving Credit Lender” or “Refinancing Term Lender” as
applicable, and, collectively, “Refinancing Lenders”); provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld or
delayed) to such Additional Lender’s making such Refinancing Term Loans or
providing such Refinancing Revolving Credit Commitments, to the extent such
consent, if any, would be required under Section 9.04 for an assignment of Term
Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender, (ii) with respect to Refinancing Term Commitments, any
Affiliated Lender providing a Refinancing Term Commitment shall be subject to
the same restrictions set forth in Section 9.04 as they would

 

--------------------------------------------------------------------------------



 

otherwise be subject to with respect to any purchase by or assignment to such
Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not provide
Refinancing Revolving Credit Commitments.

 

(d)                             Effectiveness of Refinancing Amendment.  The
effectiveness of any Refinancing Amendment, and the Refinancing Commitments
thereunder, shall be subject to the satisfaction on the date thereof (a
“Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:

 

(i)                                  after giving effect to such Refinancing
Commitments, the conditions of Sections 4.03(a)(i) and (ii) shall be satisfied
(it being understood that all references to “the date of such Credit Extension”
or similar language in such Section 4.03 shall be deemed to refer to the
effective date of such Refinancing Amendment);

 

(ii)                              Unless otherwise agreed by the Refinancing
Arranger, each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $25,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $25,000,000, and not in an increment
of $1,000,000, if such amount is equal to the entire outstanding principal
amount of Refinanced Debt); and

 

(iii)                          to the extent reasonably requested by the
Refinancing Arranger, receipt by the Refinancing Arranger of (A) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Funding Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Refinancing Arranger
and (B) reaffirmation agreements and/or such amendments to the Security
Documents as may be reasonably requested by the Refinancing Arranger in order to
ensure that such Refinancing Lenders are provided with the benefit of the
applicable Loan Documents.

 

(e)                               Required Terms.  The terms, provisions and
documentation of the Refinancing Term Loans and Refinancing Term Commitments or
the Refinancing Revolving Loans and Refinancing Revolving Credit Commitments, as
the case may be, of any Class shall be as agreed between the Borrower and the
applicable Refinancing Lenders providing such Refinancing Commitments, and
except as otherwise set forth herein, to the extent not identical to any
Class of Term Loans or Revolving Credit Commitments, as applicable, each
existing on the Refinancing Facility Closing Date, shall be consistent with
clauses (i)-(vii) below, as applicable, and (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence of such Indebtedness (as
determined by the Borrower in good faith) or (B) otherwise reasonably
satisfactory to the Refinancing Arranger (except for covenants or other
provisions (i) conformed (or added) in the Loan Documents pursuant to the
related Refinancing Amendment, (x) in the case of any Class of Refinancing Term
Loans and Refinancing Term Commitments, for the benefit of the Term Lenders and
(y) in the case of any Class of Refinancing Revolving Loans and Refinancing
Revolving Credit Commitments, for the benefit of the Revolving Credit Lenders or
(ii) applicable only to periods after the Latest Maturity Date as of the
Refinancing Facility Closing Date) which may be added without the consent of any
other party.

 

In any event, (A) the Refinancing Term Loans:

 

--------------------------------------------------------------------------------



 

(i)                                  as of the Refinancing Facility Closing
Date, shall not have a final scheduled maturity date earlier than the Maturity
Date of the Refinanced Debt,

 

(ii)                              as of the Refinancing Facility Closing Date,
shall not have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Debt,

 

(iii)                          shall have an interest rate (which may be fixed
or variable), margin (if any) and interest rate floor (if any), and subject to
clause (e)(ii) above, amortization determined by the Borrower and the applicable
Refinancing Term Lenders,

 

(iv)                          shall have fees determined by the Borrower and the
applicable Refinancing Loan arranger(s),

 

(v)                              (A) may participate on a pro rata basis, less
than pro rata basis or greater than pro rata basis (except that, unless
otherwise permitted under this Agreement, such Refinancing Term Loans may not
participate on a greater than a pro rata basis as compared to any earlier
maturing Class of Term Loans) in any mandatory prepayments of Term Loans and
(B) may participate on a pro rata basis, less than pro rata basis or greater
than pro rata basis in any voluntary prepayment of Term Loans,

 

(vi)                          shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued but unpaid interest, fees,
premiums (if any) and penalties thereon and reasonable fees, expenses, OID and
upfront fees associated with the refinancing, and

 

(vii)                      shall have the same rank in right of payment with
respect to the other Obligations as the applicable Refinanced Debt and shall be
secured by the Collateral and shall have the same rank in right of security with
respect to the other Obligations as the applicable Refinanced Debt; and

 

(B)                           (B)  the Refinancing Revolving Credit Commitments
and Refinancing Revolving Loans:

 

(i)                                  shall have the same rank in right of
payment with respect to the other Obligations as the applicable Refinanced Debt
and shall be secured by the Collateral and shall have the same rank in right of
security with respect to the other Obligations as the applicable Refinanced
Debt,

 

(ii)                              shall not have a final scheduled maturity date
or commitment reduction date earlier than the Maturity Date or commitment
reduction date, respectively, with respect to the Refinanced Debt and shall not
have any scheduled amortization or mandatory Commitment reductions prior to the
maturity date of the Refinanced Debt,

 

(iii)                          shall provide that the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Refinancing
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the Maturity Date of the Refinancing Revolving Credit Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (v) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis or less than a pro rata

 

--------------------------------------------------------------------------------



 

basis (but not more than a pro rata basis) with all other Revolving Credit
Commitments then existing on the Refinancing Facility Closing Date,

 

(iv)                          may be elected to be included as additional
Participating Revolving Credit Commitments under the Refinancing Amendment,
subject to the consent of each Swing Line Lender and each L/C Issuer, and on the
Refinancing Facility Closing Date all Swing Line Loans and Letters of Credit
shall be participated on a pro rata basis by all Participating Revolving Credit
Lenders in accordance with their percentage of the Participating Revolving
Credit Commitments existing after giving effect to such Refinancing Amendment,
provided, such election may be made conditional upon the termination of one or
more other Participating Revolving Credit Commitments,

 

(v)                              may provide that the permanent repayment of
Revolving Credit Loans with respect to, and termination or reduction of,
Refinancing Revolving Credit Commitments after the associated Refinancing
Facility Closing Date be made on a pro rata basis, less than pro rata basis or
greater than pro rata basis with all other Revolving Credit Commitments,

 

(vi)                          shall provide that assignments and participations
of Refinancing Revolving Credit Commitments and Refinancing Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Credit Loans then existing on the
Refinancing Facility Closing Date,

 

(vii)                      shall have an interest rate (which may be fixed or
variable), margin (if any) and interest rate floor (if any), determined by the
Borrower and the applicable Refinancing Revolving Credit Lenders,

 

(viii)                  shall have fees determined by the Borrower and the
applicable Refinancing Revolving Credit Commitment arranger(s), and

 

(ix)                          shall not have a greater principal amount of
Commitments than the principal amount of the Commitments of the Refinanced Debt
plus accrued but unpaid interest, fees, premiums (if any) and penalties thereon
and reasonable fees, expenses, OID and upfront fees associated with the
refinancing.

 

(f)                                Refinancing Amendment.  Commitments in
respect of Refinancing Term Loans and Refinancing Revolving Credit Commitments
shall become additional Commitments pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Refinancing Lender providing such Commitments,
the Administrative Agent and the Refinancing Arranger.  The Refinancing
Amendment may, without the consent of other Loan Party, Agent or Lender,
(i) effect such amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate, in the reasonable opinion of the Refinancing
Arranger and the Borrower, to effect the provisions of this Section 2.24,
including amendments as deemed necessary by the Refinancing Arranger in
consultation with the Administrative Agent in its reasonable judgment to address
technical issues relating to funding and payments, including adjusting Interest
Periods and other provisions to allow such Refinancing Loans to be part of an
Existing Class of Loans and (ii) at the option of the Borrower in consultation
with the applicable Refinancing Arranger (or, if there is no applicable
Refinancing Arranger, the Administrative Agent), incorporate terms that would be
favorable to existing Lenders of the applicable Class or Classes for the benefit
of such existing Lenders of the applicable Class or Classes, in each case under
this clause (ii), so long as the applicable Refinancing Arranger

 

--------------------------------------------------------------------------------



 

(or, if there is no applicable Refinancing Arranger, the Administrative Agent)
reasonably agrees that such modification is favorable to the applicable
Lenders.  The Borrower will use the proceeds of the Refinancing Term Loans and
Refinancing Revolving Credit Commitments to extend, renew, replace, repurchase,
retire or refinance, substantially concurrently, the applicable Refinanced Debt.

 

(g)                              This Section 2.24 shall supersede any
provisions in Section 2.17 or 9.08 to the contrary.

 

SECTION 2.25.                                       Defaulting Lenders. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(a)                               That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.08.

 

(b)                              Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
has occurred and is continuing), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Sections 4.02 or 4.03, as applicable, were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                               During any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Sections 2.26 and 2.27, the
Pro Rata Share of each Non-Defaulting Lender’s Revolving Credit Loans and L/C

 

--------------------------------------------------------------------------------



 

Obligations shall be computed without giving effect to the Participating
Revolving Credit Commitment of that Defaulting Lender; provided that the
aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (A) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (B) the sum of (1) the aggregate
Outstanding Amount of the Loans of that Non-Defaulting Lender under such
Participating Revolving Credit Commitments plus (2) such Non-Defaulting Lender’s
Pro Rata Share of the Outstanding Amount of L/C Obligations and Swing Line
Obligations at such time.

 

(d)                             If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Share of Commitments, whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 2.26.                                       Letters of Credit.  (a) The
Letter of Credit Commitment.  (i) Subject to the terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.26, (1) from time to time
on any Business Day during the period from and including the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit at sight
denominated in Dollars for the account of the Borrower (provided that any Letter
of Credit may be for the benefit of any Subsidiary of the Borrower and may be
issued for the joint and several account of the Borrower and a Restricted
Subsidiary to the extent otherwise permitted by this Agreement) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.26(b), and (2) to honor drafts under the Letters of Credit and (B) the
Participating Revolving Credit Lenders severally agree to participate in Letters
of Credit issued pursuant to this Section 2.26; provided that no L/C Issuer
shall be obligated to make any L/C Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit if as of the date of such L/C Credit Extension, (x) the Revolving Credit
Exposure of any Revolving Credit Lender under its Participating Revolving Credit
Commitments would exceed its Participating Revolving Credit Commitments (it
being understood that with respect to a Swing Line Lender, its Swing Line
Exposure for purposes of this clause (x) shall be deemed to be its Pro Rata
Share (after giving effect when a Defaulting Lender shall exist to any
reallocation effected in accordance with Section 2.25(c)) of the total Swing
Line Exposure), (y) with respect to any Swing Line Lender that is a
Participating Revolving Credit Lender, the aggregate of its Swing Line Exposure
(in its capacity as a Swing Line Lender and a Revolving Credit Lender), plus the
aggregate principal amount of its outstanding Revolving Credit Loans (in its
capacity as a Revolving Credit Lender), plus its L/C Exposure would exceed its
Revolving Credit Commitment or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit provided further that no L/C Issuer
shall be obligated to make any L/C Credit Extension with respect to any Letter
of Credit if as of the date of such L/C Credit

 

--------------------------------------------------------------------------------



 

Extension, after such L/C Credit Extension, the Outstanding Amount of the L/C
Obligations in respect of Letters of Credit issued by such L/C Issuer would
exceed such L/C Issuer’s Letter of Credit Issuer Sublimit.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                              An L/C Issuer shall be under no obligation to
issue any Letter of Credit if:

 

(A)                          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
direct that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date (for which such L/C Issuer is not otherwise compensated hereunder);

 

(B)                           subject to Section 2.26(b)(iii), the expiry date
of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance or last renewal unless (1) each Appropriate Lender
has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
such L/C Issuer;

 

(C)                           (i) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (1) each
Appropriate Lender has approved such expiry date or (2) the Outstanding Amount
of L/C Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
such L/C Issuer and the Administrative Agent or (ii) at any time when there is
more than one Maturity Date in effect in respect of Revolving Credit
Commitments, there are not sufficient Participating Revolving Credit Commitments
maturing more than five Business Days after the expiry date of such requested
Letter of Credit to cover the L/C Obligations in respect of such Letter of
Credit (after taking into account all other outstanding Letters of Credit and
their respective expiry dates), unless (1) each Appropriate Lender has approved
such expiry date or (2) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to such L/C Issuer and the
Administrative Agent;

 

(D)                          the issuance of such Letter of Credit would violate
any policies of the L/C Issuer applicable to letters of credit generally;

 

(E)                            any Participating Revolving Credit Lender is at
that time a Defaulting Lender, unless such L/C Issuer has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate such
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.25(c)) with respect to the participation in Letters of

 

--------------------------------------------------------------------------------



 

Credit by such Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the L/C Obligations;

 

(F)                             such Letter of Credit is denominated in a
currency other than an Available Currency; or

 

(G)                          such Letter of Credit is a trade letter of credit
or a bank guarantee.

 

(iii)                          An L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                              Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
12:30 p.m., New York City time, at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the Available Currency in which the requested Letter of Credit
is to be issued will be denominated; and (H) such other matters as the relevant
L/C Issuer may reasonably request.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request.

 

(ii)                              Promptly after receipt of any Letter of Credit
Application, the relevant L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof.  Upon receipt
by the relevant L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
(and, if applicable, its applicable Subsidiary) or enter into the applicable
amendment, as the case may be.  Immediately upon the issuance of each Letter of
Credit, each Participating Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the stated amount of such Letter
of Credit.

 

--------------------------------------------------------------------------------



 

(iii)                          If the Borrower so requests in any applicable
Letter of Credit Application, the relevant L/C Issuer shall agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-extension Notice Date”) in each such
twelve (12) month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the relevant L/C Issuer, the Borrower
shall not be required to make a specific request to the relevant L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date that is, unless the Outstanding Amount of L/C Obligations in
respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the relevant L/C
Issuer, not later than the Letter of Credit Expiration Date; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.26(a)(ii) or otherwise), or (B) it has received
notice on or before the day that is seven (7) Business Days before the
Non-extension Notice Date from the Administrative Agent, any Participating
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied.

 

(iv)                          Promptly after issuance of any Letter of Credit or
any amendment to a Letter of Credit, the relevant L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)        Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof.  Not later than 12:00 noon, New
York City time, on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit with notice to the Borrower (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
provided that if such reimbursement is not made on the date of drawing, the
Borrower shall pay interest to the relevant L/C Issuer on such amount at the
rate applicable to ABR Loans under the applicable Participating Revolving Credit
Commitments (without duplication of interest payable on L/C Borrowings).  The
L/C Issuer shall notify the Borrower of the amount of the drawing promptly
following the determination or revaluation thereof.  If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Pro Rata Share or other applicable share provided for under this Agreement
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of ABR Loans under the Participating Revolving Credit
Commitments to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of ABR Loans or Eurodollar Loans, as the
case may be, but subject to the amount of the unutilized portion of the
Participating Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.03 (other than the delivery of a Borrowing
Request).  Any notice given by an L/C

 

--------------------------------------------------------------------------------



 

Issuer or the Administrative Agent pursuant to this Section 2.26(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                              Each Appropriate Lender (including any Lender
acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.26(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer in Dollars, at the Administrative Agent’s
office for payments in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m., New York City time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.26(c)(iii), each Appropriate Lender that so makes funds
available shall be deemed to have made an ABR Loan under the Participating
Revolving Credit Commitments to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the relevant L/C Issuer.

 

(iii)                          With respect to any Unreimbursed Amount that is
not fully refinanced by a Revolving Credit Borrowing of ABR Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate calculated pursuant to
Section 2.07.  In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.26(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.26.

 

(iv)                          Until each Appropriate Lender funds its Revolving
Credit Loan or L/C Advance pursuant to this Section 2.26(c) to reimburse the
relevant L/C Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of the relevant L/C Issuer.

 

(v)                              Each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans or L/C Advances to reimburse an L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.26(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or an Event of Default; (C) any adverse change in the
condition (financial or otherwise) of the Loan Parties; (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Issuer; or (E) any other circumstance, occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Participating Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.26(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Borrower of a Borrowing Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the relevant L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                          If any Participating Revolving Credit Lender fails
to make available to the Administrative Agent for the account of the relevant
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.26(c) by the

 

--------------------------------------------------------------------------------



 

time specified in Section 2.26(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at the Bank Rate.  A certificate of the relevant L/C Issuer submitted to
any Participating Revolving Credit Lender (through the Administrative Agent)
with respect to any amounts owing under this Section 2.26(c)(vi) shall be
conclusive absent manifest error.

 

(d)                             Repayment of Participations.  (i) If, at any
time after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Participating Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.26(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted to reflect
(x) any reallocation effected in accordance with Section 2.25(c) and (y) in the
case of interest payments, the period of time during which such Lender’s L/C
Advance was outstanding) in the amount received by the Administrative Agent.

 

(ii)                              If any payment received by the Administrative
Agent for the account of an L/C Issuer pursuant to Section 2.26(c)(i) is
required to be returned under any of the circumstances described in Section 9.06
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Appropriate Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at the Bank Rate.

 

(e)                               Obligations Absolute.  The obligation of the
Borrower to reimburse the relevant L/C Issuer for each drawing under each Letter
of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                  any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                              the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the relevant
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                          any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

--------------------------------------------------------------------------------



 

(iv)                          any payment by the relevant L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the relevant L/C Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit;

 

(v)                              any exchange, release or non-perfection of any
Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
any Loan Party in respect of such Letter of Credit; or

 

(vi)                          any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential,
punitive, special or exemplary damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof.

 

(f)                                Role of L/C Issuers.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Lenders holding a majority of
the Participating Revolving Credit Commitments, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.26(e); provided that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential, punitive or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of

 

--------------------------------------------------------------------------------



 

competent jurisdiction.  In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                              Cash Collateral.  (i) If, as of any Letter of
Credit Expiration Date, any applicable Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, (ii) if any Event of Default occurs
and is continuing and the Administrative Agent or the Lenders holding a majority
of the Participating Revolving Credit Commitments, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 7.01 or
(iii) if an Event of Default set forth under Section 7.01(g) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all of its (or, in the case of clause (i), the applicable) L/C Obligations (in
an amount equal to such Outstanding Amount determined as of the date of such
Event of Default or the applicable Letter of Credit Expiration Date, as the case
may be), and shall do so not later than 2:00 p.m., New York City time, on (x) in
the case of the immediately preceding clauses (i) or (ii), (A) the Business Day
that the Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 noon, New York City time, or (B) if clause (A) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 7.01(g) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day.  At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.25 and any Cash Collateral provided by the Defaulting Lender).  For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the relevant L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form, amount and substance reasonably satisfactory to the Administrative
Agent and the relevant L/C Issuer (which documents are hereby consented to by
the Appropriate Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Participating Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents.  If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all relevant L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (1) such
aggregate Outstanding Amount over (2) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under

 

--------------------------------------------------------------------------------



 

applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.  To the extent any Event of
Default giving rise to the requirement to Cash Collateralize any Letter of
Credit pursuant to this Section 2.26(g) is cured or otherwise waived, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Borrower.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  In addition, the Administrative Agent may request at any time and
from time to time after the initial deposit of Cash Collateral that additional
Cash Collateral be provided by the Borrower in order to protect against the
results of exchange rate fluctuations with respect to Letters of Credit
denominated in currencies other than Dollars.

 

(h)                              Letter of Credit Fees.  The Borrower shall pay
to the Administrative Agent for the account of each Participating Revolving
Credit Lender in accordance with its Pro Rata Share a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Margin then in effect for Eurodollar Loans that are Revolving Credit Loans times
the daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided, however, any Letter of Credit fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.26 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Pro Rata Share
allocable to such Letter of Credit pursuant to Section 2.25, with the balance of
such fee, if any, payable to the L/C Issuer for its own account.  Such Letter of
Credit fees shall be computed on a quarterly basis in arrears.  Such Letter of
Credit fees shall be due and payable in Dollars on the 15th day of each of
April, July, October and January, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the applicable Letter of Credit
Expiration Date and thereafter on demand provided that if any such day is not a
Business Day, payment shall be due on the next succeeding Business Day.  If
there is any change in the applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
applicable Rate separately for each period during such quarter that such
applicable Rate was in effect.

 

(i)                                  Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers.  The Borrower shall pay directly to each L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit).  Such fronting fees shall be
computed on a quarterly basis in arrears.  Such fronting fees shall be due and
payable in Dollars on the 15th day of each of April, July, October and January,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit

 

--------------------------------------------------------------------------------



 

Expiration Date and thereafter on demand, provided that if any such day is not a
Business Day, payment shall be due on the next succeeding Business Day.  In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
with respect to each Letter of Credit the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.

 

(j)                                  Conflict with Letter of Credit
Application.  Notwithstanding anything else to the contrary in this Agreement or
any Letter of Credit Application, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

 

(k)                              Addition or Replacement of an L/C Issuer.

 

(i) (i) A Revolving Credit Lender reasonably acceptable to the Borrower and the
Administrative Agent may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender.  The Administrative Agent shall notify the
Participating Revolving Credit Lenders of any such additional L/C Issuer.

 

(ii) (ii) Any L/C Issuer may resign in its capacity as an L/C Issuer hereunder
solely with the consent of the Borrower (not to be unreasonably withheld or
delayed), and any L/C Issuer may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer.  The Administrative Agent shall notify the Participating
Revolving Credit Lenders of any such resignation or replacement.  At the time
any such resignation or replacement shall become effective, the Borrower shall
pay all unpaid fees accrued for the account of the resigning or replaced L/C
Issuer, as applicable, pursuant to Section 2.26(h).  In the case of the
replacement of an L/C Issuer, from and after the effective date of any such
replacement, (A) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (B) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor L/C Issuer or to such
replaced L/C Issuer, or to such successor L/C Issuer and such replaced L/C
Issuer, as the context shall require.  After the resignation or replacement of
an L/C Issuer hereunder, the resigned or replaced L/C Issuer, as applicable,
shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

 

(l)                                  Provisions Related to Extended Revolving
Credit Commitments.  If the Maturity Date in respect of any Participating
Revolving Credit Commitments occurs prior to the expiry date of any Letter of
Credit, then (i) if one or more other Participating Revolving Credit Commitments
are then in effect (or will automatically be in effect upon such maturity), such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Participating Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to Sections 2.26(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate

 

--------------------------------------------------------------------------------



 

principal amount of the unutilized Participating Revolving Credit Commitments
continuing at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i) and unless provisions reasonably
satisfactory to the applicable L/C Issuer for the treatment of such Letter of
Credit as a letter of credit under a successor credit facility have been agreed
upon, the Borrower shall, on or prior to the applicable Maturity Date, cause all
such Letters of Credit to be replaced and returned to the applicable L/C Issuer
undrawn and marked “cancelled” or to the extent that the Borrower is unable to
so replace and return any Letter(s) of Credit, such Letter(s) of Credit shall be
secured by a “back to back” letter of credit reasonably satisfactory to the
applicable L/C Issuer or the Borrower shall Cash Collateralize any such Letter
of Credit in accordance with Section 2.26(g).  Commencing with the Maturity Date
of any Class of Revolving Credit Commitments, the Letter of Credit Sublimit
shall be in an amount agreed solely with the L/C Issuer.

 

(m)                          Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

SECTION 2.27.                                       Swing Line Loans.   (a) The
Swing Line.  Subject to the terms and conditions set forth herein, each Swing
Line Lender severally agrees to make loans in Dollars to the Borrower (each such
loan, a “Swing Line Loan”), from time to time on any Business Day during the
period beginning on the Business Day after the Closing Date until the date which
is one Business Day prior to the Maturity Date of the Participating Revolving
Credit Commitments (taking into account the Maturity Date of any Participating
Revolving Credit Commitment that will automatically come into effect on such
Maturity Date) in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit; provided that, after giving effect to any
Swing Line Loan (i) with respect to any Revolving Credit Lender, the Revolving
Credit Exposure under its Participating Revolving Credit Commitments shall not
exceed its aggregate Participating Revolving Credit Commitments (it being
understood that with respect to a Swing Line Lender, its Swing Line Exposure for
purposes of this clause (i) shall be deemed to be its Pro Rata Share (after
giving effect when a Defaulting Lender shall exist to any reallocation effected
in accordance with Section 2.25(c)) of the total Swing Line Exposure), (ii) with
respect to any Revolving Credit Lender, the aggregate Outstanding Amount of the
Revolving Credit Loans of such Lender, plus such Lender’s L/C Exposure, plus
such Lender’s Pro Rata Share (after giving effect when a Defaulting Lender shall
exist to any reallocation effected in accordance with Section 2.25(c)) of the
Outstanding Amount of the Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect and (iii) with respect to any Swing
Line Lender, the aggregate of its Swing Line Exposure (in its capacity as a
Swing Line Lender and a Revolving Credit Lender), plus the aggregate principal
amount of its outstanding Revolving Credit Loans (in its capacity as a Revolving
Credit Lender), plus its L/C Exposure shall not exceed its Revolving Credit
Commitment; provided, further, that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow, prepay and reborrow Swing Line Loans.  Each Swing Line Loan
shall be an ABR Loan.  Immediately upon the making of a Swing Line Loan by any
Swing Line Lender, each

 

--------------------------------------------------------------------------------



 

Participating Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)                              Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable written notice (such
notice a “Swing Line Loan Notice”) to the Swing Line Lenders and the
Administrative Agent.  Each such notice must be appropriately completed and
signed by a Responsible Officer of the Borrower and received by the Swing Line
Lenders and the Administrative Agent not later than 1:00 p.m., New York City
time, on the requested borrowing date and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000 (and any amount in excess of
$500,000 shall be an integral multiple of $100,000) and (ii) the requested
borrowing date, which shall be a Business Day.  Promptly after receipt by any
Swing Line Lender of any Swing Line Loan Notice, such Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and such
Swing Line Lender’s ratable portion of the amount of the Swing Line Loan to be
made (and if the Administrative Agent has not received such Swing Line Loan
Notice, such Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof).  Unless a Swing Line Lender
has received notice (by telephone (if such Swing Line Lender agrees to accept
telephonic notice) or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m., New York City
time, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lenders not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.27(a), or (B) that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, then, subject to the terms and conditions hereof, such Swing Line
Lender will, not later than 4:00 p.m., New York City time, on the borrowing date
specified in such Swing Line Loan Notice, make its ratable portion of the amount
of the Swing Line Loan available to the Borrower (such ratable portion to be
calculated based upon such Swing Line Lender’s Revolving Credit Commitment (in
its capacity as a Revolving Credit Lender) to the total Revolving Credit
Commitments of all of the Swing Line Lenders (in their respective capacities as
Revolving Credit Lenders)).  Notwithstanding anything to the contrary contained
in this Section 2.27 or elsewhere in this Agreement, no Swing Line Lender shall
be obligated to make any Swing Line Loan at a time when a Participating
Revolving Credit Lender is a Defaulting Lender unless such Swing Line Lender has
entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate such Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.25) with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swing Line Loans, including by Cash Collateralizing, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
such Swing Line Lender to support, such Defaulting Lender’s or Defaulting
Lenders’ Pro Rata Share of the outstanding Swing Line Loans or other applicable
share provided for under this Agreement.  The Borrower shall repay to the Swing
Line Lenders each Defaulting Lender’s portion (after giving effect to
Section 2.25) of each Swing Line Loan promptly following demand by any Swing
Line Lender.

 

(c)                               Refinancing of Swing Line Loans.

 

(i)                                  Each Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lenders to so request on its
behalf), that each Participating Revolving Credit Lender make an

 

--------------------------------------------------------------------------------



 

ABR Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans of the Borrower then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Borrowing Request for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of ABR Loans, but subject to the unutilized portion of the aggregate
Participating Revolving Credit Commitments and the conditions set forth in
Section 4.03.  Such Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent.  Each Participating Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Borrowing
Request available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lenders at the Administrative Agent’s office not later than
1:00 p.m., New York City time, on the day specified in such Borrowing Request,
whereupon, subject to Section 2.27(c)(ii), each Participating Revolving Credit
Lender that so makes funds available shall be deemed to have made an ABR Loan,
as applicable, to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received ratably to the Swing Line Lenders in accordance with
their outstanding Swing Line Loans.  Upon the remission by the Administrative
Agent to the Swing Line Lenders of the full amount specified in such Borrowing
Request, the Borrower shall be deemed to have repaid the applicable Swing Line
Loan.

 

(ii)                              If for any reason any Swing Line Loan cannot
be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.27(c)(i), the request for ABR Loans submitted by a Swing Line Lender
as set forth herein shall be deemed to be a request by such Swing Line Lender
that each of the Participating Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Participating Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lenders pursuant to Section 2.27(c)(i) shall be deemed payment in respect
of such participation.

 

(iii)                          If any Participating Revolving Credit Lender
fails to make available to the Administrative Agent for the account of the Swing
Line Lenders any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.27(c) by the time specified in
Section 2.27(c)(i), the Swing Line Lenders shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line
Lenders at the Bank Rate.  If such Participating Revolving Credit Lender pays
such amount, the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of any Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                          Each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.27(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or the failure to satisfy any condition in Article IV, (C) any adverse change in
the condition (financial or otherwise) of the Loan Parties, (D) any breach of
this Agreement, or (E) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided

 

--------------------------------------------------------------------------------



 

that each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.27(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.03.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay the applicable Swing Line Loans,
together with interest as provided herein.

 

(d)                             Repayment of Participations.  (i) At any time
after any Participating Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted to reflect (x) any reallocation effected in accordance with
Section 2.25(c) and (y) in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.

 

(ii)                              If any payment received by any Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by such Swing Line Lender under any of the circumstances described
in Section 9.06 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Participating Revolving Credit Lender shall
pay to such Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Bank Rate.  The
Administrative Agent will make such demand upon the request of any Swing Line
Lender.

 

(e)                               Interest for Account of Swing Line Lenders. 
Each Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans made by it.  Until each Participating Revolving
Credit Lender funds its ABR Loan or risk participation pursuant to this
Section 2.27 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the ratable
account of the Swing Line Lenders.

 

(f)                                Payments Directly to Swing Line Lenders.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lenders.

 

(g)                              Provisions Related to Extended Revolving Credit
Commitments.  If the Maturity Date shall have occurred in respect of any
Participating Revolving Credit Commitments (the “Expiring Credit Commitment”) at
a time when other Participating Revolving Credit Commitments are in effect (or
will automatically be in effect upon such maturity) with a longer maturity date
(each a “Non-Expiring Credit Commitment” and collectively, the “Non-Expiring
Credit Commitments”), then each outstanding Swing Line Loan on the earliest
occurring Maturity Date shall be deemed reallocated to the Non-Expiring Credit
Commitments on a pro rata basis; provided that (x) to the extent that the amount
of such reallocation would cause the aggregate credit exposure to exceed the
aggregate amount of such Non-Expiring Credit Commitments, immediately prior to
such reallocation (after giving effect to any repayments of Revolving Credit
Loans and any reallocation of Letter of Credit participations as contemplated in
Section 2.26(m)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or cash collateralized in a manner reasonably
satisfactory to the Swing Line Lender and (y) notwithstanding the foregoing, if
a Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Participating
Revolving Credit Lenders

 

--------------------------------------------------------------------------------



 

holding the Expiring Credit Commitments at the Maturity Date of the Expiring
Credit Commitment or if the Loans have been accelerated prior to the Maturity
Date of the Expiring Credit Commitment.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Secured Parties to enter into this Agreement and to make Credit
Extensions hereunder, each Loan Party represents and warrants to the
Administrative Agent and the other Secured Parties on the date of each Credit
Extension hereunder that:

 

SECTION 3.01.                                       Existence, Qualification and
Power.

 

Each Loan Party and each Restricted Subsidiary (a) is a corporation, limited
liability company, trust, partnership or limited partnership, duly incorporated,
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation, organization, or
formation; (b) has all requisite power and authority to (x) own or lease its
assets and carry on its business and (y) execute, deliver and perform its
obligations under the Loan Documents to which it is a party; (c) has all
requisite governmental licenses, permits, authorizations, consents and approvals
to carry on its business and (d) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (a) and (b) (other than with respect to the Borrower), (c) and (d), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, Schedule 3.01 annexed hereto
sets forth each Loan Party’s name as it appears in official filings, state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number, if any.

 

SECTION 3.02.                                       Authorization; No
Contravention.

 

(a)                               The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any breach, termination,
or contravention of, or constitute a default under or require any payment to be
made under (x) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, in each case under this clause (ii), which has had or would
reasonably be expected to have a Material Adverse Effect; (iii) result in or
require the creation of any Lien upon any asset of any Loan Party or any
guarantee by any Loan Party (other than Liens in favor of the Security Agent
under the Security Documents and guarantees in favor of the Security Agent);
(iv) violate any applicable Law where such violation has had or would reasonably
be expected to have a Material Adverse Effect; (v) result in any “change of
control” offer or similar offer being required to be made under any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries; or (vi) result in the
application of any of the consolidation, merger, conveyance, transfer or lease
of assets (however so denominated)

 

--------------------------------------------------------------------------------



 

provisions of any Material Indebtedness to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, where in case of clauses (v) and (vi), any such requirement or the
application of any such provision has had or would reasonably be expected to
have a Material Adverse Effect.

 

(b)                              The consummation of the Existing Transactions
does not and will not (i) contravene the terms of the Organization Documents of
the Loan Parties or any Restricted Subsidiary; (ii) conflict with or result in
any breach, termination, or contravention of, or constitute a default under or
require any payment to be made under (x) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries that are Restricted
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
in each case under this clause (ii), which has had or would reasonably be
expected to have a Material Adverse Effect; (iii) result in or require the
creation of any Lien upon any asset of a Loan Party or any of their Subsidiaries
that are Restricted Subsidiaries or any guarantee by any such Person (other than
Liens in favor of the Security Agent under the Security Documents and guarantees
in favor of the Administrative Agent); (iv) violate any applicable Law where
such violation has had or would reasonably be expected to have a Material
Adverse Effect; (v) result in any “change of control” offer or similar offer
being required to be made under any Material Indebtedness to which the Loan
Parties or any of their Subsidiaries is a party or affecting any such Person or
the properties of any such Person or any of its Subsidiaries; or (vi) result in
the application of any of the consolidation, merger, conveyance, transfer or
lease of assets (however so denominated) provisions of any Material Indebtedness
to which the Loan Parties or any of their Subsidiaries is a party or affecting
any such Person or the properties of any such Person or any of its Subsidiaries.

 

SECTION 3.03.                                       Governmental Authorization;
Other Consents. No approval, consent (including, the consent of equity holders
or creditors of any Loan Party or a Restricted Subsidiary), exemption,
authorization, license or other action by, or notice to, or filing with, any
Governmental Authority or regulatory body or any other Person is necessary or
required for the grant of the security interest by such Loan Party or such
Restricted Subsidiary of the Collateral pledged by it pursuant to the Security
Documents or for the execution, delivery or performance by, or enforcement
against, any Loan Party or any Restricted Subsidiary of this Agreement or any
other Loan Document, except for (a) the perfection or maintenance of the Liens
created under the Security Documents (including the first priority (subject to
the Intercreditor Agreement (on and after the execution thereof)) nature
thereof), (b) such consents which have been obtained or made prior to the date
of such pledge, execution, delivery or performance and are in full force and
effect and (c) such approval, consent, exemption, authorization, license or
other action by the failure of which to obtain or make has not had or would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04.                                       Binding Effect. This
Agreement has been, and each other Loan Document, when delivered, will have
been, duly executed and delivered by each Loan Party that is party thereto. 
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting

 

--------------------------------------------------------------------------------



 

creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.05.                                       Financial Statements; No
Material Adverse Effect.  (a) The Effective Date Financial Statements delivered
to the Lead Arrangers as of the Effective Date (i) were prepared in accordance
with GAAP, as applicable, consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the entities therein (prior to giving effect to the
Existing Transactions) as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP, as applicable,
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, subject to, with respect to financial statements that
are not Audited Financial Statements, the absence of footnotes and to normal
year-end audit adjustments; provided¸ however, that this representation is made
only to the knowledge of the Borrower with respect to financial statements of
entities that were not Subsidiaries of the Borrower as of the date of such
financial statements.

 

(b)                              Since December 31, 2014, there has not occurred
any Material Adverse Effect or any event, condition, change or effect that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)                               As of the Funding Date, to the best knowledge
of the Borrower, no Internal Control Event exists or has occurred since the date
of the Audited Financial Statements that has resulted in or would reasonably be
expected to result in a misstatement in any material respect, in any financial
information contained in the Audited Financial Statements delivered or to be
delivered to the Administrative Agent or the Lenders, of the assets,
liabilities, financial condition or results of operations of the Group Members
on a Consolidated basis.

 

SECTION 3.06.                                       Litigation. There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties, rights or revenues that (a) purport to materially and
adversely affect or pertain to this Agreement or any other Loan Document, or any
of the transactions contemplated hereby, or (b) either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07.                                       No Default. No Loan Party or
Restricted Subsidiary is in default under or with respect to any Material
Indebtedness.  No Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.  Since December 31, 2014, no Loan Party nor any of
their Restricted Subsidiaries is a party to any agreement or instrument or
subject to any corporate restriction that has had or would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.08.                                       Ownership of Properties;
Liens; Debt.  (a) Each Loan Party and each Restricted Subsidiary has good and
marketable title in fee simple to or valid leasehold interests in, or easements
or other limited property interests in, all Real Estate necessary or used in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 4.06 of

 

--------------------------------------------------------------------------------



 

Annex I and except as does not have and would not reasonably be expected to have
a Material Adverse Effect.

 

(b)                              There are no Liens on property or assets
material to the conduct of the business of each Loan Party and each Restricted
Subsidiary, other than Liens permitted pursuant to Section 4.06 of Annex I.

 

(c)                               As of the Effective Date, Schedule
3.08(c) sets forth a complete and accurate list of all Indebtedness of each Loan
Party and its Restricted Subsidiaries, in each case in excess of $25 million,
showing the amount, obligor or issuer and maturity thereof and whether such
Indebtedness is secured by a Lien.  As of the Closing Date, no Loan Party has
incurred any Indebtedness since the Effective Date, except as would have been
permitted pursuant to Section 4.04 of Annex I or pursuant to the Existing Target
Opco Credit Agreement.

 

SECTION 3.09.                                       Environmental Compliance. 
(a) No Loan Party or Restricted Subsidiary (i) has failed to comply in all
material respects with applicable Environmental Law or to obtain, maintain or
comply with any Environmental Permit, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any material Environmental Liability or (iv) has a Responsible Officer with
knowledge of any basis for any material Environmental Liability, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)                              (i)                                  None of
the properties currently or formerly owned or operated by any Loan Party or
Restricted Subsidiary is or was listed or, to the knowledge of any Responsible
Officer was proposed for listing on the NPL or on the CERCLIS or any analogous
state or local list at any time while such property was owned by such Loan Party
or, to the knowledge of any Responsible Officer, at any time prior to or after
such property was owned by such Loan Party, and, to the knowledge of any
Responsible Officer, no property currently owned or operated by any Loan Party
or Restricted Subsidiary is adjacent to any such property, in each case in
connection with any matter for which any Loan Party or Restricted Subsidiary
would have any material Environmental Liability; (ii) there are no, or, to the
knowledge of any Responsible Officer, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or Restricted Subsidiary in violation of any Environmental Laws or, to the
knowledge of any Responsible Officer, on any property formerly owned or operated
by any Loan Party or Restricted Subsidiary; (iii) there is no friable asbestos
or friable asbestos-containing material on any property currently owned or
operated by any Loan Party or Restricted Subsidiary; (iv) Hazardous Materials
have not been Released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or Restricted Subsidiary in
violation of any Environmental Laws; and (v) to the knowledge of any Responsible
Officer, there are no pending or threatened Liens under or pursuant to any
applicable Environmental Laws on any real property or other assets owned or
leased by any Loan Party or Restricted Subsidiary, and to the knowledge of any
Responsible Officer, no actions by any Governmental Authority have been taken or
are in process which would subject any of such properties or assets to such
Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------



 

(c)                               No Loan Party or Restricted Subsidiary is
undertaking, and no Loan Party or Restricted Subsidiary has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law that has
or would reasonably be expected to have a Material Adverse Effect; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or Restricted Subsidiary have been disposed of in a manner not
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 3.10.                                       Insurance. The properties of
the Loan Parties and the Restricted Subsidiaries are insured with financially
sound and reputable insurance companies (including any Captive Insurance
Affiliate) in such amounts (after giving effect to any self-insurance), with
such deductibles and covering such risks (including workers’ compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or Restricted
Subsidiary operates.  As of the Closing Date, each material insurance policy
required to be maintained pursuant to Section 5.07 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

 

SECTION 3.11.                                       Taxes.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Loan Parties and the Restricted Subsidiaries have filed all
US federal, state and other tax returns and reports (collectively, the “Tax
Returns”) required to be filed, and all such Tax Returns are true, correct and
complete in all respects, and have paid when due and payable (subject to any
grace periods) all US federal, state and other Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation.  There is no proposed tax assessment against any Loan Party or
any Restricted Subsidiary that would, if made, have a Material Adverse Effect.

 

SECTION 3.12.                                       Benefit Plans. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) each benefit, pension and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by any Loan Party or any of their Restricted Subsidiaries for
current or former employees or directors of, or independent contractors with
respect to, the Loan Parties or any of their Restricted Subsidiaries, or with
respect to which any of such entities would reasonably be expected to have any
current, future or contingent liability or responsibility, has been maintained
in compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations and (b) each Loan Party and each of their
Restricted Subsidiaries and each of their respective Affiliates, to the extent
such person maintains any such plans, agreements, policies and arrangements,
have complied with all applicable statutes, orders, rules and regulations in
regard to such plans, agreements, policies and arrangements.

 

--------------------------------------------------------------------------------



 

SECTION 3.13.                                       Subsidiaries; Capital Stock.
As of the Effective Date, (a) the Loan Parties have no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 3.13, which Schedule sets
forth the legal name, jurisdiction of incorporation or formation and the
percentage interest of such Loan Party therein; (b) the outstanding Capital
Stock in such Subsidiaries described on Part (a) of Schedule 3.13 as owned by a
Loan Party (or a Subsidiary of a Loan Party) have been validly issued, are fully
paid and non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan
Party) free and clear of all Liens, other than Permitted Liens; (c) except as
set forth in Schedule 3.13, there are no outstanding rights to purchase any
Capital Stock in any Restricted Subsidiary and (d) all of the outstanding
Capital Stock in the Loan Parties have been validly issued, and are fully paid
and non-assessable and, with respect to the Loan Parties and their direct
Subsidiaries, are owned in the amounts specified on Part (c) of Schedule 3.13
free and clear of all Liens other than Permitted Liens; in each of the foregoing
clauses (a) through (d), including such modifications or supplements to Schedule
3.13 as have been delivered by the Borrower to the Administrative Agent from
time to time.  As of the Funding Date, the copies of the Organization Documents
of each Loan Party and each amendment thereto provided pursuant to Section 4.02
are true and correct copies of each such document, each of which is valid and in
full force and effect.

 

SECTION 3.14.                                       Margin Regulations;
Investment Company Act.   (a) No Loan Party or Restricted Subsidiary is engaged
or will be engaged, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U), or extending credit for the purpose of purchasing or carrying
margin stock.  None of the proceeds of the Loans shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any margin stock or for any other purpose that might cause any
of the Loans to be considered a “purpose credit” within the meaning of
Regulations T, U or X.

 

(b)                              None of the Loan Parties or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

SECTION 3.15.                                       Disclosure. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time furnished to the Lenders, it being understood that such
projections may vary from actual results and that such variations may be
material, and using due care in the preparation of such information, report,
financial statement or certificate; provided, further that with respect to any
such information regarding the Target Group and its Restricted Subsidiaries
prior to the Closing Date, the foregoing representation and warranty shall be
made to the knowledge of the Borrower.

 

SECTION 3.16.                                       Compliance with Laws. Each
of the Loan Parties and the Restricted Subsidiaries is in compliance in all
material respects with the requirements of all

 

--------------------------------------------------------------------------------



 

Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.17.                                       Intellectual Property;
Licenses, Etc. The Loan Parties and the Restricted Subsidiaries own, or possess
the right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person.  To
the best of the knowledge of the Loan Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or Restricted
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best of the
knowledge of the Loan Parties, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.18.                                       Labor Matters. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Restricted Subsidiary
pending or, to the knowledge of any Loan Party, threatened.  The hours worked by
and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act and any
other applicable federal, state, local or foreign Law dealing with such matters
in any material respect.

 

SECTION 3.19.                                       Security Documents. The
Security Documents create or will create when executed, to the extent purported
to be created thereby, in favor of the Security Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral, the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.20.                                       Solvency.   (a) As of the
Funding Date, after giving effect to the transactions consummated on such date,
the Borrower is Solvent.

 

(b)                              No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

 

SECTION 3.21.                                       Employee Benefit Plans.
Neither the Borrower nor any of its Restricted Subsidiaries or any ERISA
Affiliate thereof maintains, sponsors, or participates in, contributes to or has
any obligation, whether actual or contingent, to any Multiemployer Plans.  The
Borrower and each of its Restricted Subsidiaries are in material compliance with
all applicable provisions and requirements of applicable law, including ERISA
and the Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their material
obligations under each Employee Benefit Plan, in each case, except to the extent
such non-performance would not reasonably be expected to result in liabilities
to the Loan Parties in excess of $30.0 million.  Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such

 

--------------------------------------------------------------------------------



 

Employee Benefit Plan is so qualified (or may rely on a determination letter
issued to the sponsor of a master or prototype plan) and, to the knowledge of
the Borrower and each of its Restricted Subsidiaries, nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status.  No ERISA Event has occurred
or is reasonably expected to occur, which would reasonably be expected to cause
a liability of the Borrower or any of its Restricted Subsidiaries in excess of
$30.0 million.  Except to the extent (i) set forth on Schedule 3.21,
(ii) required under Section 4980B of the Code or similar state laws or (iii) as
would not reasonably be expected to have a Material Adverse Effect, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates.

 

SECTION 3.22.                                       Brokers.   No broker or
finder brought about the obtaining, making or closing of the Loans or
transactions contemplated by the Loan Documents, and no Loan Party, Restricted
Subsidiary or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

SECTION 3.23.                                       Trade Relations. There
exists no actual or, to the knowledge of any Loan Party, threatened, termination
or cancellation of, or any material adverse modification or change in the
business relationship of any Loan Party with any supplier material to its
operations.

 

SECTION 3.24.                                       Material Contracts. No Loan
Party is in breach or in default in any material respect of or under any
Material Contract and has not received any notice of the intention of any other
party thereto to terminate any Material Contract, in each case, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.25.                                       Financial Sanctions List. No
member of the Borrower Group or any of its Affiliates is on a Sanctions List.

 

SECTION 3.26.                                       Sanctions.  (a) No Group
Member is using or will use the proceeds of this Agreement for the purpose of
financing or making funds available directly or indirectly to any person or
entity which is listed on a Sanctions List, or located in a Sanctioned Country,
to the extent such financing or provision of funds would be prohibited by
Sanctions or would otherwise cause any person to be in breach of Sanctions -
including but not limited to OFAC sanctions where such financing or provision of
funds is or would be conducted by a person in the United States of America.

 

(b)                              No Group Member is contributing or will
contribute or otherwise make available the proceeds of this Agreement to any
other person or entity for the purpose of financing the activities of any person
or entity which is listed on a Sanctions List, or located (or ordinarily
resident) in a Sanctioned Country, to the extent such contribution or provision
of proceeds would be prohibited by Sanctions or would otherwise cause any person
to be in breach of Sanctions (including but not limited to OFAC sanctions where
such contribution or provision of proceeds is or would be conducted by a person
in the United States of America).

 

(c)                               To the best of its knowledge and belief
(having made due and careful enquiry) no Group Member: (i) has been or is
targeted under any Sanctions; or (ii) has violated or is violating any
applicable Sanctions.

 

--------------------------------------------------------------------------------



 

SECTION 3.27.                                       Anti-Terrorism;
Anti-Corruption. To the extent applicable, each of the Loan Parties and the
Restricted Subsidiaries is in compliance in all material respects with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act; and (c) anti-corruption laws and
regulations, including the Bribery Act 2010 (the “BA”) and the United States
Foreign Corrupt Practices Act of 1977 (the “FCPA”).  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage or otherwise in violation of any applicable anti-bribery laws and
regulations, including the BA and FCPA.  The Borrower confirms to each Lender
that any Loans made to it under this Agreement will be made solely for its own
account or for the account of a member of the Borrower Group.

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01.                                       Conditions to Effectiveness.

 

The effectiveness of this Agreement and the Commitments of the Lenders to make
any Credit Extension on the Funding Date hereunder are subject to the
satisfaction of the following conditions:

 

(a)                               The Administrative Agent shall have received
this Agreement duly executed and delivered (or counterparts hereof) by the
Borrower.

 

(b)                              The Agent Fee Letter shall have been duly
executed by the Borrower and the Administrative Agent.

 

SECTION 4.02.                                       Conditions to Funding.

 

The obligations of the Lenders to make any Credit Extension hereunder on the
Funding Date are subject to the satisfaction of the following conditions:

 

(a)                               The Funding Date shall be a Business Day on or
before the Long StopLongstop Date.

 

(b)                              The Administrative Agent shall have received,
on behalf of itself and the Lenders, a legal opinion of Ropes & Gray
International LLP, New York counsel for the Borrower, in form reasonably
acceptable to the Administrative Agent (i) dated the Funding Date,
(ii) addressed to the Administrative Agent, the Security Agent and the Lenders
and (iii) covering such other matters relating to the Loan Documents and the
Existing Transactions as the Administrative Agent shall reasonably request, and
the Borrower hereby requests such counsel to deliver such opinions.

 

(c)                               The Administrative Agent shall have received:

 

(i)                                  A copy of the Organization Documents of
each Loan Party.

 

--------------------------------------------------------------------------------



 

(ii)                              In respect of each Loan Party incorporated or
established and/or having its registered office in the United States, a
certificate of good standing in respect of such Loan Party.

 

(iii)                          A copy of a resolution of the board or, if
applicable, a committee of the board, of directors of each Loan Party
(A) approving the terms of, and the transactions contemplated by, the Loan
Documents to which it is a party and resolving that it execute, deliver and
perform the Loan Documents to which it is a party; (B) authorising a specified
person or persons to execute the Loan Documents to which it is a party on its
behalf; and (C) authorising a specified person or persons, on its behalf, to
sign and/or deliver all documents and notices (including, if relevant, any
Borrowing Request) to be signed and/or delivered by it under or in connection
with the Loan Documents to which it is a party.

 

(iv)                          A specimen of the signature of each person
authorised by the resolution in relation to the Loan Documents and related
documents.

 

(v)                              A secretary’s certificate of each Loan Party in
a form reasonably satisfactory to the Administrative Agent.

 

(d)                             [Reserved].

 

(e)                               The Administrative Agent shall have received,
at least three Business Days prior to the Funding Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested by the Initial Lenders at least
ten days prior to the Funding Date.

 

(f)                                The Administrative Agent shall have received
the Loan Escrow Agreement duly executed and delivered (or counterparts hereof)
by the Borrower.

 

(g)                              A certificate from the chief financial officer
(or other Responsible Officer) of the Borrower, substantially in the form
attached as Exhibit I hereto, certifying that the Borrower is Solvent.

 

(h)                              Each Major Representation is true in all
material respects.

 

(i)                                  Solely if the Closing Date has not occurred
on the Funding Date, the Administrative Agent shall have received the Escrow
Guarantee Agreement duly executed and delivered (or counterparts thereof) by the
Escrow Guarantor, the Borrower and the other parties thereto.

 

SECTION 4.03.                                       Conditions to All Credit
Extensions

 

The obligations of the Lenders to make Credit Extensions hereunder on any date
(each, a “Borrowing Date”) (other than on the Funding Date, or the Closing Date,
or on the Borrowing Date under any Incremental Facility Closing DateLoan
Assumption Agreement, Extension Amendment or Refinancing Amendment) are subject
to the satisfaction of the following conditions:

 

(a)                               (i) (x) in the case of any Revolving Credit
Borrowing proposed to be made after the Funding Date but prior to the Closing
Date, (1) the representations and warranties made by (A) the Borrower set forth
in Sections 3.14, 3.26(a) and the second sentence of

 

--------------------------------------------------------------------------------



 

Section 3.27 (in the case of Section 3.26(a) and 3.27 solely with respect to the
use of the proceeds of such Revolving Credit Borrowing) and (B) the Escrow
Guarantor set forth in Section 2.5 of the Escrow Guarantee Agreement shall, in
each case, be true and correct in all material respects (except that this
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified by materiality or “Material Adverse Effect”), on and
as of the date of such Borrowing with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that this materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect”), on and as of
such earlier date, (2) the Escrow Guarantee Agreement remains in full force and
effect and (3) the condition set forth in Section 4.04(a) is satisfied on and as
of the date of such Borrowing and (y) in the case of any other Credit Extension,
the representations and warranties set forth in Article III and in each other
Loan Document shall be true and correct in all material respects (except that
this materiality qualifier shall not be applicable to any representation or
warranty that is already qualified by materiality or “Material Adverse Effect”),
on and as of the date of such Borrowing with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that this
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified by materiality or “Material Adverse Effect”), on and
as of such earlier date and (ii) other than in the case of any Revolving Credit
Borrowing proposed to be made after the Funding Date and prior to the Closing
Date, no Default shall exist or would result from such proposed Credit Extension
or the application of the proceeds therefrom.

 

(b)                              The Administrative Agent shall have received a
Request for Credit Extension as required by Article II.

 

Each Request for Credit Extension (other than a Borrowing Request requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower after the Funding Date shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.03(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

For avoidance of doubt, no condition contained in this Section 4.03 shall apply
to the release of Loan Escrowed Proceeds on the date upon which the conditions
contained in Section 4.04 are satisfied.

 

SECTION 4.04.                                       Conditions to Release from
Escrow.

 

The following additional conditions shall be satisfied on the Closing Date to
effect the release of the Loan Escrowed Proceeds from the Loan Escrow Account
and to make any Credit Extension on the Closing Date:

 

(a)                               (i) The Acquisition Agreement shall not have
been (and shall not be) modified, amended or waived in any respect that is
material and adverse to the Lead Arrangers or the Lenders (as reasonably
determined by the Borrower in consultation with the Lead Arranger
Representative) without the prior consent of the Lead Arrangers (it being
understood and agreed that any increase or reduction in the purchase price shall
not be deemed to be materially adverse to the Lenders; provided that any
increase in the purchase

 

--------------------------------------------------------------------------------



 

price shall not be funded by Indebtedness of Neptune Merger Sub Corp.  or any of
its Restricted Subsidiaries (including the Target Group)) and (ii) the
Acquisition Agreement remains in full force and effect.

 

In connection with any release from the Loan Escrow Account the conditions set
forth in Section 4.04 will be deemed to have been satisfied upon delivery to the
Loan Escrow Agent of a certificate signed by a Responsible Officer confirming
compliance therewith.

 

ARTICLE V

 

Covenants

 

The Borrower and each Guarantor covenant and agree with each Lender that from
and after the Closing Date, so long as this Agreement shall remain in effect,
and until the Commitments have been terminated and the principal of and interest
on each Loan and all Fees and all other expenses or amounts payable under any
Loan Document shall have been paid in full (other than contingent
indemnification obligations not then due and payable), or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable L/C Issuer or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the L/C issuer), or unless the Required Lenders shall otherwise consent in
writing, the Borrower and each Guarantor will, and will, to the extent provided
below, cause each of the Restricted Subsidiaries to comply with the covenants
set forth in Annex I to this Agreement and to:

 

SECTION 5.01.                                       Projections. Deliver to the
Administrative Agent (for distribution to each Lender), as soon as available,
but in any event no more than 90 days after the end of each fiscal year
commencing with the fiscal year during which the Closing Date occurs, forecasts
prepared using fiscal periods for any applicable fiscal years (including, if
applicable, the fiscal year in which the Maturity Date occurs) as customarily
prepared by management of the Borrower for its internal use (the “Projections”),
which shall be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material.

 

SECTION 5.02.                                       Certificates; Other
Information.       (a) Deliver to the Administrative Agent and, upon the
Administrative Agent’s request each Lender, in form and detail satisfactory to
the Administrative Agent:

 

(i)                                  promptly after the receipt thereof by the
Borrower and its Restricted Subsidiaries, a copy of any “management letter”
received by any such Person from its certified public accountants and the
management’s response thereto;

 

(ii)                              promptly after the request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

 

(iii)                          promptly, such additional information regarding
the business affairs, financial condition or operations of any Loan Party or any
Subsidiary, or compliance with the

 

--------------------------------------------------------------------------------



 

terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

(b)                              Documents required to be delivered pursuant to
Section 4.10 of Annex I may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) specified in Section 9.01
with respect to e-mail communications, (ii) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01(a); or (3) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (x) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or e-mail) of the posting of
any such documents and (y) if for any reason the Administrative Agent is unable
to obtain electronic versions of the documents posted, promptly upon the
Administrative Agent’s request provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

(c)                               The Borrower hereby acknowledges and agrees
that all financial statements and certificates furnished pursuant to
Section 4.10(a)(1) and Section 4.10(a)(2) of Annex I are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders, as contemplated by Section 9.01(f) and may be treated by the
Administrative Agent and the Lenders as if the same has been marked “PUBLIC” in
accordance with such paragraph.

 

SECTION 5.03.                                       Notices. Promptly notify the
Administrative Agent of:  (a) as soon as possible after a Responsible Officer of
the Borrower knows thereof, the occurrence of any Default or Event of Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto;

 

(b)                              as soon as possible after a Responsible Officer
of the Borrower knows thereof, any filing or commencement of, or any written
threat or notice of intention of any person to file or commence, any action,
suit, litigation or proceeding, whether at law or in equity by or before any
Governmental Authority against the Borrower or any of the Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect; and

 

(c)                               (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any of its Subsidiaries with the Internal Revenue Service
with respect to each Employee Benefit Plan; (B) all notices received by the
Borrower or any of its Restricted Subsidiaries from a Multiemployer Plan sponsor
concerning the occurrence of an actual or potential ERISA Event; and (C) copies
of such other documents or governmental reports or filings relating to any
Employee Benefit Plan as Administrative Agent shall reasonably request.

 

--------------------------------------------------------------------------------



 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 5.04.                                       Payment of Obligations. Pay
and discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all material Taxes, assessments and governmental
charges or levies upon it or its properties, assets, income or profits before
the same shall have become delinquent or in default, (b) all lawful claims
(including claims of landlords, warehousemen, freight forwarders and carriers,
and all claims for labor materials and supplies or otherwise) which, if unpaid,
would by law become a Lien upon its property; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness, except, in each case
under clauses (a), (b) or (c), where (i)(A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (B) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation or (ii) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.                                       Preservation of Existence.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Article V of Annex I if, other
than in respect of the Borrower, the failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
provided, however that in no event shall the Borrower change its jurisdiction of
organization to a jurisdiction other than the United States of America, or any
State of the United States or the District of Columbia; (b) take all necessary
action to maintain and keep in full force and effect all rights, privileges,
permits, licenses and franchises material to the normal conduct of its business
if the failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property (i) is no
longer used or useful in the business of any Loan Party or Restricted Subsidiary
and (ii) is not otherwise material to the business of the Loan Parties and
Restricted Subsidiaries, taken as a whole, in any respect.

 

SECTION 5.06.                                       Maintenance of Properties.
(a) Maintain, preserve and protect all of its material properties and equipment
material to the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all repairs thereto and renewals,
improvements, additions and replacements thereof necessary in order that the
business carried on in connection therewith may be properly conducted at all
times except, in each case, if the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.07.                                       Maintenance of Insurance.
Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable insurance
companies at the time the relevant coverage is placed or renewed and that are
not Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar

 

--------------------------------------------------------------------------------



 

locations (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in a Similar Business).

 

SECTION 5.08.                                       Compliance with Laws. Comply
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.09.                                       Books and Records;
Accountants; Maintenance of Ratings. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP or
local generally accepted accounting principles, as the case may be, consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be.

 

(b)                              At all times retain a Registered Public
Accounting Firm which is reasonably satisfactory to the Administrative Agent and
shall instruct such Registered Public Accounting Firm to cooperate with, and be
available to, the Administrative Agent or its representatives to discuss, with a
representative of the Borrower present, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent.

 

(c)                               Use commercially reasonable efforts to cause
the Term Facility to be continuously rated by S&P and Moody’s, and use
commercially reasonable efforts to maintain a corporate rating from S&P and a
corporate family rating from Moody’s, in each case in respect of the Borrower.

 

SECTION 5.10.                                       Inspection Rights. 
  Subject to any applicable confidentiality undertakings or stock exchange
regulations, permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and Registered Public Accounting Firm at such reasonable times during
normal business hours upon reasonable advance notice to the Borrower; provided
that the Administrative Agent shall not exercise such rights more than twice in
any calendar year and only one such exercise will be at the expense of the Loan
Parties; provided further that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Loan Parties at any time
during normal business hours upon reasonable advance notice to the Borrower.

 

SECTION 5.11.                                       Use of Proceeds. (a) Upon
release from the Loan Escrow Account, use all of the proceeds of the Initial
Term Loans solely to consummate the Existing Transactions.

 

(b)                              The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that no Group Member will use
the proceeds of any Borrowing (i) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any person or
entity which is listed on a Sanctions List or owned or controlled by a person or

 

--------------------------------------------------------------------------------



 

entity listed on a Sanctions List, or in any Sanctioned Country, or (ii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

SECTION 5.12.                                       Information Regarding the
Collateral. Furnish to the Administrative Agent written notice of any change in
any Loan Party’s name, organizational structure, jurisdiction of incorporation
or formation no later than ten Business Days after the date of such change.

 

SECTION 5.13.                                       Further Assurances. Execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents) which the Administrative Agent may
reasonably request, to carry out the terms and conditions of this Agreement and
the other Loan Documents and to establish, maintain, renew, preserve or protect
the rights and remedies of Administrative Agent and other Secured Parties
hereunder and under the other Loan Documents, or to grant, preserve, protect or
perfect the Liens created or intended to be created by the Security Documents or
the validity or priority of any such Lien, all at the expense of the Loan
Parties.  The Loan Parties agree to provide to the Administrative Agent, from
time to time upon its reasonable request, evidence reasonably satisfactory to
the Administrative Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.

 

SECTION 5.14.                                       Post-Closing Guarantee and
Security Requirements. Shall, and shall cause each applicable Restricted
Subsidiary to:

 

(i)                                  (x) within two Business Days of the Closing
Date (the “Post-Closing Date”), with respect to each Subsidiary that Guaranteed
the Target obligations under the Existing Target Opco Credit Agreement as of the
Closing Date (other than Excluded Subsidiaries), (y) within 30 days of becoming
a Material Subsidiary, with respect to each Material Subsidiary (other than
Excluded Subsidiaries), and (z) substantially concurrently with the provision of
such Guarantee, with respect to each Excluded Subsidiary that Guarantees
(including each Restricted Subsidiary that ceases to be an Excluded Subsidiary
as a result of such Guarantee) any Public Debt or that Guarantees any syndicated
credit facilities of the Borrower or the Guarantors (other than any Guarantees
of Public Debt or syndicated credit facilities that exist at the time such
entity became a Subsidiary of the Borrower) in each case under this clause
(z) in an amount greater than $50 million, in each case (1) become a Guarantor
by executing and delivering to the Administrative Agent the Facility Guaranty
and (2) become a Pledgor by executing and delivering to the Administrative Agent
the Pledge Agreement; provided that (a) any Guarantee of the Obligations
provided pursuant to clause (z) of this paragraph shall be senior to, or pari
passu with, such Restricted Subsidiary’s Guarantee of such other Indebtedness
and (b) to the extent any security interest in any Collateral (other than to the
extent a Lien on such Collateral may be perfected by (x) the filing of a
financing statement under the Uniform Commercial Code or (y) the delivery of
stock certificates of the applicable Restricted Subsidiaries, except that such
stock certificates of such Restricted Subsidiaries will only be required to be
delivered on the Post-Closing Date to the extent delivered by Target on or prior
to the Post-Closing Date, provided that Borrower shall have used commercially
reasonable efforts to cause Target to do so) is not or cannot be provided and/or
perfected on the Post-Closing Date after the Borrower’s use of commercially
reasonable efforts to do so or without undue burden or expense, the provision
and/or perfection of security interests in such Collateral shall be required to
be delivered, provided, and/or perfected within 30 days after the Post-Closing
Date (or such later date as agreed by the Administrative Agent);

 

--------------------------------------------------------------------------------



 

(ii)                              no later than the Post-Closing Date, with
respect to the Borrower, become a Pledgor by executing and delivering to the
Administrative Agent the Pledge Agreement subject to clause (b) of the proviso
of Section 5.14(i); and

 

(iii)                          concurrently with delivery of each of the
Facility Guaranty, the Pledge Agreement, each Joinder Agreement and each Pledge
Supplement, (x) with respect to each Loan Party party thereto, deliver to the
Administrative Agent customary legal opinions of Delaware and/or New York
counsel (as applicable) to the Borrower, in form reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent, the Security Agent
and the Lenders and covering substantially the same matters relating to the Loan
Documents and the Existing Transactions as the matters covered in any opinion
provided pursuant to Section 4.02(b) (and the Borrower hereby requests such
counsel to deliver such opinions) and (y) with respect to each Loan Party party
thereto (other than the Borrower), execute and deliver the documents required by
Section 4.02(c), substantially in the same form as agreed to be provided with
respect to the Borrower as of the Funding Date.

 

SECTION 5.15.                                       [Reserved.]   

 

SECTION 5.16.                                       [Reserved.]

 

SECTION 5.17.                                       Sanction.    

 

(a)                               Neither the Borrower nor any Guarantor shall
(and the Borrower shall procure that no member of the Borrower Group will):

 

(i)                                  contribute or otherwise make available the
proceeds of this Agreement, directly or indirectly, to any person or entity
(whether or not related to any member of the Borrower Group) for the purpose of
financing the activities of any person or entity which is listed on a Sanctions
List, or owned or controlled by a person or entity listed on a Sanctions List,
or currently located in a Sanctioned Country, to the extent such contribution or
provision of proceeds would be prohibited by Sanctions or would otherwise cause
any person to be in breach of Sanctions, including but not limited to OFAC
sanctions where such contribution or provision of proceeds is or would be
conducted by a person in the United States of America; or

 

(ii)                              fund all or part of any repayment under this
Agreement out of proceeds derived from transactions which would be prohibited by
Sanctions or would otherwise cause any person to be in breach of Sanctions.

 

(b)                              The Borrower and each Guarantor shall (and the
Borrower shall ensure that each member of the Borrower Group will) ensure that
appropriate controls and safeguards are in place designed to prevent any
proceeds of this Agreement from being used contrary to Section 5.17(a).

 

SECTION 5.18.                                       Financial Covenant. Not
permit the Consolidated Net Senior Secured Leverage Ratio to be greater than
5.00:1.00 as of any Compliance Date (the “Financial Covenant”).  The provisions
of this Section 5.18 are for the benefit of the Revolving Credit Lenders only
and the Required Revolving Credit Lenders may amend, waive or otherwise modify
this Section 5.18 or the defined terms used for purposes of this Section 5.18 or
waive any Default or Event of Default resulting from a breach of this
Section 5.18 without the consent of any Lenders other than the Required
Revolving Credit Lenders in

 

--------------------------------------------------------------------------------



 

accordance with the provisions of Section 9.08.  Notwithstanding anything to the
contrary herein, when calculating the Consolidated Net Senior Secured Leverage
Ratio for the purposes of this Section 5.18, the events described in clauses
(a) through (c) of the definition of “Pro formaForma EBITDA” that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

ARTICLE VI

 

[Reserved.]

 

 

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                                       Events of Default. In case
of the occurrence of any of the following events (x) in the case of any of the
events specified in Section 7.01(a), (d), (e), (f), (g), (h) or (i), from and
after the Funding Date and (y) in the case of any of the events specified in
Section 7.01(b),(c) or (j), from and after the Closing Date (“Events of
Default”):

 

(a)                               Non-Payment.  Any Loan Party fails to pay when
and as required to be paid herein, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise, (i) any
amount of principal of any Loan or (ii) any interest on any Loan, or any fee due
hereunder, within five Business Days of the due date or (iii) any other amount
payable hereunder or under any other Loan Document, within five Business Days of
the due date; or

 

(b)                              Specific Covenants.  Any Loan Party or any
Restricted Subsidiary fails to perform or observe any term, covenant or
agreement contained in any of Sections 5.03(a), 5.05(a), 5.11(a) or 5.18 or
Article IV of Annex I to this Agreement (other than Section 4.10 and 4.13 of
Annex I); provided that the Financial Covenant is subject to cure pursuant to
Section 7.03; provided, further, that the Borrower’s failure to comply with the
Financial Covenant shall not constitute an Event of Default with respect to any
Term Loans or Term Commitments unless and until the Required Revolving Credit
Lenders shall have terminated their Revolving Credit Commitments and declared
all amounts outstanding thereunder to be due and payable pursuant to the last
paragraph of this Section 7.01; or

 

(c)                               Other Defaults.  Any Loan Party or any
Restricted Subsidiary fails to perform or observe (i) any term, covenant or
agreement set forth in Section 5.14 of this Agreement and such failure continues
for 5 Business Days or (ii) any other term, covenant or agreement (not specified
in Sections 7.01(a) or 7.01(b) above) contained in any Loan Document on its part
to be performed or observed and such failure continues for 30 days after the
date written notice thereof shall have been given to the Borrower by the
Administrative Agent or the Required Lenders; or

 

(d)                             Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any Restricted Subsidiary herein (excluding
(solely in respect of the Funding Date and any other date prior to the Closing
Date on which any extension of credit is made hereunder) those representations
and warranties in Article III hereof the accuracy of which is not a condition to

 

--------------------------------------------------------------------------------



 

the Funding Date set forth in Section 4.02 or the making of such extension of
credit), or in any other Loan Document, or in any document, report, certificate,
financial statement or other instrument required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made, except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified by
materiality or “Material Adverse Effect”; or

 

(e)                               Invalidity of Loan Documents.  (i) Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect (other than in accordance with its terms) and as a result thereof, a
Material Adverse Effect would occur or would reasonably be expected to occur; or
any Loan Party or any other Person contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any
provision of any Loan Document (other than as a result of the discharge of such
Loan Party in accordance with the terms of the applicable Loan Document), or
purports in writing to revoke, terminate or rescind any provision of any Loan
Document;  (ii) any security interest under the Security Documents shall, at any
time, cease to be in full force and effect (other than in accordance with the
terms of the relevant Security Document, the Intercreditor Agreement (on and
after the execution thereof), any Additional Intercreditor Agreement (on and
after the execution thereof) and this Agreement) with respect to Collateral
having a Fair Market Value in excess of $25 million for any reason other than
the satisfaction in full of all obligations under this Agreement or the release
of any such security interest in accordance with the terms of this Agreement,
the Intercreditor Agreement (on and after the execution thereof), any Additional
Intercreditor Agreement (on and after the execution thereof) or the Security
Documents or any such security interest created thereunder shall be declared
invalid or unenforceable and the Borrower shall assert in writing that any such
security interest is invalid or unenforceable and any such Default continues for
10 days; or (iii) any Guarantee of the Loans of a Guarantor that is a
Significant Subsidiary or any group of Subsidiary Guarantors that taken together
would constitute a Significant Subsidiary ceases to be in full force and effect
(other than in accordance with the terms of such Facility Guaranty or this
Agreement) or is declared invalid or unenforceable in a judicial proceeding or
any Guarantor denies or disaffirms in writing its obligations under its Facility
Guaranty and any such Default continues for 10 days after the notice specified
in this Agreement; or

 

(f)                                Cross-Default.  (i) Any Loan Party or
Restricted Subsidiary (A) fails to make any payment when due (regardless of
amount and whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Indebtedness (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) prior to the expiration of
any grace period provided in such Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with or without the giving of notice, lapse of time or
both, such Indebtedness to be demanded, accelerated or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or

 

--------------------------------------------------------------------------------



 

cash collateral in respect thereof to be demanded; provided that this clause
(f)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that the failure referred to in clause (f)(B) is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of such Indebtedness or of the Loans pursuant to
this Section 7.01 or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which a Loan Party or any Subsidiary thereof is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
the Loan Party or such Subsidiary as a result thereof is greater than $25
million; or

 

(g)                              in relation to the Borrower, a Guarantor or a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary pursuant to or within the
meaning of Bankruptcy Law (i) any corporate action, legal proceedings or other
procedure or step is taken in relation to:  (A) a voluntary case; (B) the entry
of an order for relief against it in an involuntary case; (C) the appointment of
a custodian of it or for a substantial part of its property; (D) general
assignment for the benefit of its creditors; or (E) admission in writing of its
inability to pay its debts generally as they become due; or (ii) a court of
competent jurisdiction enters an order or decree under any Bankruptcy Law that: 
(A) is for relief against the Borrower, any Guarantor or any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary in an involuntary case; (B) appoints a
custodian or administrator of the Borrower, any Guarantor or any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary or for a substantial part of the property of
the Borrower, any Guarantor or any Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary; or (C) orders the liquidation or winding up of the Borrower, any
Guarantor or any Significant Subsidiary or any group of Restricted Subsidiaries
that, taken together, would constitute a Significant Subsidiary, and the order
or decree remains unstayed and in effect for 60 consecutive days;

 

(h)                              Judgments.  Failure by the Borrower, a
Guarantor or any Significant Subsidiary or any group of Restricted Subsidiaries
that, taken together, would constitute a Significant Subsidiary to pay final
judgments aggregating in excess of $25 million (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and has not denied coverage), which judgments are not paid,
discharged or stayed for a period of 60 days after the judgment becomes final;
or

 

(i)                                  Change of Control.  There occurs a Change
of Control;

 

(j)                                  Employee Benefit Plans.  (i) There shall
occur one or more ERISA Events which individually or in the aggregate results in
or would reasonably be expected to result in a Material Adverse Effect; or
(ii) there exists any fact or circumstance that would reasonably be expected to
result in the imposition of a Lien or security interest under Section 430(k) of
the Code or under ERISA;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g)), and at any time thereafter during the continuance of
such event, the

 

--------------------------------------------------------------------------------



 

Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take eitherany or bothall of the following actions, at
the same or different times:

 

(i)                                  terminate forthwith the Commitments and any
obligation of the L/C Issuers to make L/C Credit Extensions; (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding;  and (iii) require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and in any event with respect to the Borrower described in
clause (g), the Commitments and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective; and (iv) the Administrative Agent and the
Security Agent shall have the right to take all or any actions and exercise any
remedies available under the Loan Documents or applicable law or in equity.

 

Notwithstanding anything to the contrary, if a Default occurs for a failure to
deliver a required certificate in connection with another Default (such other
default, an “Initial Default”) then at the time such Initial Default is cured,
such Default for a failure to report or deliver a required certificate in
connection with the Initial Default will also be cured without any further
action and (ii) any Default or Event of Default for the failure to comply with
the time periods prescribed in Section 4.10 of Annex I or otherwise to deliver
any notice or certificate pursuant to any other provision of this Agreement
shall be deemed to be cured upon the delivery of any such report required by
such covenant or notice or certificate, as applicable, even though such delivery
is not within the prescribed period specified in this Agreement.

 

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 7.01 at the request of the Required Revolving Credit
Lenders (as opposed to Required Lenders).

 

SECTION 7.02.                                       Application of Funds. After
the exercise of remedies provided for in this Article VII (or after the Loans
have automatically become immediately due and payable or the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in this
Article VII), any amounts received on account of the Obligations shall (subject
to the Intercreditor Agreement (on and after the execution thereof)) be applied
by the Administrative Agent in the following order:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of

 

--------------------------------------------------------------------------------



 

counsel to the Administrative Agent and amounts payable under Section 2.20)
payable to the Administrative Agent, in its capacity as such;

 

second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Section 2.20), ratably among them
in proportion to the amounts described in this clause second payable to them;

 

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees,
ratably among the Lenders in proportion to the respective amounts described in
this clause third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and any breakage, termination or other payments under Treasury
Services Agreements or Swap Contracts, ratably among the Secured Parties in
proportion to the respective amounts described in this clause fourth held by
them;

 

fifth, to payment of all other Obligations ratably among the Secured Parties in
proportion to the respective amounts described in this clause fifth held by
them; and

 

last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.26(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

SECTION 7.03.                                       Borrower’s Right to Cure.
Notwithstanding anything to the contrary contained in Section 7.01 or
Section 7.02:

 

(a)                               For the purpose of determining whether an
Event of Default under the Financial Covenant has occurred, the Borrower may on
one or more occasions

 

(i)                                  designate any portion of the net cash
proceeds from a sale or issuance of Capital Stock, other than any Disqualified
Stock of the Borrower or any contribution to the common capital of the Borrower
(or from any other contribution to capital or sale or issuance of any other
Capital Stock on terms reasonably satisfactory to the Administrative Agent) (the
“Cure Amount”) as an increase to Consolidated EBITDA for the applicable fiscal
quarter; provided that (i) such amounts to be designated are actually received
by the Borrower on or after the first day of such applicable fiscal quarter and
on or prior to the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”), (ii) such amounts do not exceed the
aggregate amount necessary to cure any Event of Default under the Financial
Covenant as of such date and (iii) the Borrower shall have provided notice to
the Administrative Agent on

 

--------------------------------------------------------------------------------



 

the date such amounts are designated as a “Cure Amount” (it being understood
that to the extent any such notice is provided in advance of delivery of a
Compliance Certificate for the applicable period, the amount of such net cash
proceeds that is designated as the Cure Amount may be different than the amount
necessary to cure any Event of Default under the Financial Covenant and may be
modified, as necessary, in a subsequent corrected notice delivered on or before
the Cure Expiration Date (it being understood that in any event the final
designation of the Cure Amount shall continue to be subject to the requirements
set forth in clauses (i) and (ii) above)).  The; provided, further, that the
Cure Amount used to calculate Consolidated EBITDA for one fiscal quarter shall
be used and included when calculating Consolidated EBITDA for each Test Period
that includes such fiscal quarter.

 

(b)                              The parties hereby acknowledge that this
Section 7.03 may not be relied on for purposes of calculating any financial
ratios other than for determining actual compliance with Section 5.18 (and not
pro forma compliance with Section 5.18 that is required by any other provision
of this Agreement) and shall not result in any adjustment to any amounts
(including the amount of Indebtedness) or increase in cash  (and shall not be
included for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article IV of
Annex I) with respect to the quarter with respect to which such Cure Amount was
made other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.

 

(c)                               In furtherance of clause (a) above, (i) upon
actual receipt and designation of the Cure Amount by the Borrower, the Financial
Covenant shall be deemed satisfied and complied with as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply with the Financial Covenant and any Event of Default under the
Financial Covenant (and any other Default arising solely as a result thereof)
shall be deemed not to have occurred for purposes of the Loan Documents, and
(ii) upon delivery to the Administrative Agent prior to the Cure Expiration Date
of a notice from the Borrower stating its good faith intention to exercise its
right set forth in this Section 7.03, neither the Administrative Agent on or
after the last day of the applicable quarter nor any Lender may exercise any
rights or remedies under Section 7.02 (or under any other Loan Document) on the
basis of any actual or purported Event of Default under the Financial Covenant
(and any other Default as a result thereof) until and unless the Cure Expiration
Date has occurred without the Cure Amount having been received and designated.

 

(d)                             (i) In each period of four consecutive fiscal
quarters, there shall be at least two (2) fiscal quarters in which no cure right
set forth in this Section 7.03 is exercised and (ii) there shall be no pro forma
reduction in Indebtedness (directly or by way of netting) with the Cure Amount
for determining compliance with the Financial Covenant for the fiscal quarter
with respect to which such Cure Amount was made.

 

(e)                               There can be no more than five (5) fiscal
quarters in which the cure rights set forth in this Section 7.03 are exercised
during the term of the Initial Revolving Credit Commitments.

 

ARTICLE VIII

 

The Administrative Agent; Etc.

 

(a)                               Each Lender hereby irrevocably designates and
appoints the Administrative Agent and the Security Agent as its agent hereunder
and under the other Loan Documents.

 

--------------------------------------------------------------------------------



 

Each Lender hereby authorizes the Administrative Agent and the Security Agent
(for purposes of this Article VIII, the Administrative Agent and the Security
Agent are referred to collectively as the “Agents”) to take such actions on its
behalf and to exercise such powers and perform such duties as are delegated to
such Agent by the terms hereof and thereof, together with such other actions and
powers as are reasonably incidental thereto.  The provisions of this
Article VIII (except for paragraphs (f) and (g)) are solely for the benefit of
the Agents and the Lenders, and neither the Borrower, nor any other Loan Party
shall have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent or Security Agent, as applicable, is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to negotiate, enforce or settle any
claim, action or proceeding affecting the Lenders in their capacity as such, at
the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.

 

(b)                              Each Secured Party hereby further authorizes
the Administrative Agent or Security Agent, as applicable, on behalf of and for
the benefit of the Secured Parties, to be the agent for and representative of
the Secured Parties with respect to the Collateral, the Security Documents, the
Intercreditor Agreement and any Additional Intercreditor Agreement and to enter
into the same at any time and from time to time.  Subject to Section 9.08,
without further written consent or authorization from any Lender, the
Administrative Agent or Security Agent, as applicable, may execute any documents
or instruments necessary to in connection with a sale or disposition of assets
permitted by this Agreement, (i) release any lien encumbering any item of
Collateral that is the subject of such sale or other disposition of assets, or
with respect to which Required Lenders (or such other Lenders as may be required
to give such consent under Section 9.08) have otherwise consented or
(ii) release any Guarantor from the Guarantee, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 9.08) have otherwise consented.

 

(c)                               The Person serving as the Administrative Agent
and/or the Security Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof (subject to securities law and other requirements of
applicable law) as if it were not an Agent hereunder and without any duty to
account therefor to the Lenders.  The Borrower agrees to pay to the
Administrative Agent all fees and expenses in accordance with any separate
agreement between the Borrower and the Administrative Agent.

 

(d)                             Neither Agent shall have any duties or
obligations except those expressly set forth herein and in the Loan Documents,
and its duties hereunder and thereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, (i) neither Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default or

 

--------------------------------------------------------------------------------



 

Event of Default has occurred and is continuing, (ii) neither Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided for herein or in the other Loan Documents); provided
that neither Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law and (iii) except as expressly
set forth herein and in the other Loan Documents, neither Agent shall have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the Person serving as the Administrative Agent
and/or the Security Agent or any of its Affiliates in any capacity.  Without
limiting the foregoing, neither Agent shall be liable for any action taken or
not taken by it in accordance with the Intercreditor Agreement.  Neither Agent
(nor any of their respective Related Parties) shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Article VII or Section 9.08), or for any
action lawfully taken or omitted to be taken by such Agent or otherwise
hereunder or under any Loan Document in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by a
final non-appealable judgment.  Neither Agent (nor any of their respective
Related Parties) shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is actually received by such
Agent from the Borrower or a Lender and stating that such notice is a notice of
default.  Neither Agent shall be responsible for or have any duty to ascertain
or inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered thereunder or in connection
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in any Loan Document or the occurrence of
any Default or Event of Default, (D) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, (E) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (F) the perfection or priority of any
security interest created or purported to be created under the Security
Documents.  The Agents shall have the right to request instructions from the
Required Lenders at any time.  If any Agent shall request instructions from the
Required Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Required Lenders; and such Agent
shall not incur liability to any Lender by reason of so refraining.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent or any of its Related Parties as a result of such Agent or
such other person acting or refraining from acting hereunder or under any other
Loan Document in accordance with the instructions of the Required Lenders.  No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Documents, or to inspect the
properties, books or records of any Loan Party.  The Security Agent shall not be
under any obligation to the Administrative Agent or any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Documents, or
to inspect the properties, books or records of any Loan Party.

 

--------------------------------------------------------------------------------



 

(e)                               Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan.  Each Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

(f)                                Each Agent may perform any and all its duties
and exercise its rights and powers hereunder or under any other Loan Document or
any other instrument or agreements referred herein or therein by or through any
one or more sub-agents appointed by it provided, however, that solely in the
case where an Agent no longer serves as the applicable withholding agent, if a
sub-agent has been appointed to serve as withholding agent, any such sub-agent
that such Agent may appoint to receive payments shall be a U.S.  Person and a
“Financial Institution” within the meaning of Treasury Regulations
Section 1.1441-1 or a non-U.S.  Affiliate of any such entity that has agreed to
take “Primary Withholding Responsibility” within the meaning of Treasury
Regulations Section 1.1441-1 for all payments under the Loan Documents (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of this Section, that the Agent may perform any and all of its duties
and exercise its rights and powers hereunder and thereunder, by or through one
of more of its Affiliates).  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Facility as well as activities as
Agent.  Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

(g)                              Each Agent may resign at any time by notifying
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower (prior to the occurrence
of a Specified Event of Default), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 60 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which, in the case of the resignation of the Administrative
Agent, shall be (1) a financial institution with an office in New York, New
York, or an Affiliate of any such financial institution and (2) a U.S.  person
and a “Financial Institution” within the meaning of Treasury Regulations
Section 1.1441-1 or a non-U.S.  Affiliate of such entity that has agreed to take
“Primary Withholding Responsibility” within the meaning of Treasury Regulations
1.1441-1 for all payments under the Loan Documents.  If no successor Agent has
been appointed pursuant to the immediately preceding sentence by the 60th day
after the date such notice of

 

--------------------------------------------------------------------------------



 

resignation was given by such Agent, such Agent’s resignation shall become
effective (and such Agent shall be discharged from its duties and obligations
hereunder) and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Agent with the consent of the
Borrower (prior to the occurrence of a Specified Event of Default).  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above).  The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of the retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while acting as Agent.

 

(h)                              Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

(i)                                  Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each Lead Arranger is
named as such for recognition purposes only, and in its respective capacities as
such shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that the
Lead Arrangers shall be entitled to all indemnification and reimbursement rights
in favor of the Agents provided herein and in the other Loan Documents.  Without
limitation of the foregoing, the Lead Arrangers in their respective capacities
as such shall not, by reason of this Agreement or any other Loan Document, have
any fiduciary relationship in respect of any Lender, Loan Party or any other
Person.

 

(j)                                  In case of the pendency of any proceeding
under any Bankruptcy Law or any other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise to instruct the Security Agent,
in accordance with the Intercreditor Agreement, or as otherwise provided thereby
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and Agents under Section 9.05) allowed in such
judicial proceeding and (ii) to collect and receive any monies or other property
payable or deliverable on any such claims

 

--------------------------------------------------------------------------------



 

and to distribute the same and, in either case, any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each other
Secured Party to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due such Agent under Section 9.05.

 

(k)                              To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other Governmental Authority, or
the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Article VIII(k).

 

(l)                                  Any Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document (except actions expressly required to be taken by it hereunder or under
the Loan Documents) unless it shall first be indemnified and secured to its
satisfaction (including by way of pre-funding) by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(m)                          The agreements in this Article VIII shall survive
the payment of all Obligations.

 

(n)                              Except as otherwise expressly set forth herein
or in the Facility Guaranty or any Security Document, no Hedge Counterparty or
Treasury Services Provider that obtains the benefits of Section 7.02, the
Facility Guaranty or any Collateral by virtue of the provisions hereof or of the
Facility Guaranty or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Swap Contracts unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Counterparty or Treasury Services Provider.  The Hedge
Counterparties and Treasury

 

--------------------------------------------------------------------------------



 

Services Providers hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement, the Additional Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and the
Hedge Counterparty or Treasury Services Providers acknowledge that any such
intercreditor agreement is binding upon the Hedge Counterparty or Treasury
Services Providers.

 

(o)                              None of the Lead Arrangers, the Co-Syndication
Agents or the Co-Documentation Agents shall have any duties or responsibilities
hereunder in their respective capacities as such.

 

(p)                              In the event that the Borrower appoints or
designates any Additional Arranger pursuant to Sections 2.22 and 2.24, as
applicable, unless otherwise set forth herein, (i) each and every right, power,
privilege or duty expressed or intended by this Agreement or any of the other
Loan Documents to be exercised by or vested in or conveyed to an agent or
arranger with respect to Incremental Loan Commitments or Refinancing
Commitments, as applicable, shall be exercisable by and vest in such Additional
Arranger, to the extent, and only to the extent, necessary to enable such
Additional Arranger to exercise such rights, powers and privileges with respect
to the Incremental Loan Commitments or Refinancing Commitments, as applicable,
and to perform such duties with respect to such Incremental Loan Commitments or
Refinancing Commitments, and every covenant and obligation contained in the Loan
Documents and necessary to the exercise or performance thereof by such
Additional Arranger shall run to and be enforceable by either the Administrative
Agent or such Additional Arranger, and (ii) the provisions of this Article VIII
and of Section 9.05 (obligating the Borrowers to pay the Administrative Agent’s
and the Security Agent’s expenses and to indemnify the Administrative Agent and
the Security Agent) that refer to the Administrative Agent and/or the Security
Agent shall inure to the benefit of such Additional Arranger, and all references
therein to the Administrative Agent and/or Security Agent shall be deemed to be
references to the Administrative Agent and/or Security Agent and/or such
Additional Arranger, as the context may require.  Each Lender hereby irrevocably
appoints any Additional Arranger to act on its behalf hereunder and under the
other Loan Documents pursuant to Sections 2.22, 2.24, as applicable, and
designates and authorizes such Additional Arranger to take such actions on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
such Additional Arranger by the terms of this Agreement or any other Loan
Document, together with such actions and powers as are reasonably incidental
thereto.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                       Notices; Electronic
Communications.

 

(a)                               Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

(i)                                  if to the Borrower, to it at:

 

David Connolly

Executive Vice President & General Counsel

Altice USA

 

--------------------------------------------------------------------------------



 

1111 Stewart Avenue

Bethpage, NY 11714

United States

Jeremie Bonnin

3 Boulevard Royal

L-2449 Luxembourg

 

Tel: +352 27380 800

Fax: +352 24611 094

 

E-mail: jeremie.bonnin@altice.netdavid.connolly@alticeusa.com

 

(ii)                              if to the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 9.01(b); and

 

(iii)                          if to a Lender, to such Lender at its address (or
fax number) set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto or as otherwise
communicated in writing from time to time by such Lender to the Borrower and the
Administrative Agent.

 

(b)                              All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by fax or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 9.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01.

 

(c)                               As agreed to among the Borrower, the
Administrative Agent and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.  Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under Article II by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(d)                             Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the intended recipient’s receipt of the notice or
communication, which shall be evidenced by an acknowledgment from the intended
recipient (such as by the “delivery receipt” function, as available, return
e-mail or other written acknowledgement); provided that, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient; provided, further, that if
the sender receives an “out-of-office” reply e-mail containing instructions
regarding notification to another person in the

 

--------------------------------------------------------------------------------



 

intended recipient’s absence, such notice or other communication shall be deemed
received upon the sender’s compliance with such instructions, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(e)                               The Borrower hereby agrees, unless directed
otherwise by the Administrative Agent or unless the e-mail address referred to
below has not been provided by the Administrative Agent to the Borrower, that it
will, or will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article IV of Annex I hereof or under Article V hereof, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.10, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an e-mail address as directed by the Administrative Agent.  In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.

 

(f)                                The Borrower hereby acknowledges that (i) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
or their respective securities for purposes of United States federal and state
securities laws) (each, a “Public Lender”).  The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower, its Subsidiaries or their respective securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC” and the Borrower agrees that the following documents may be distributed
to all Lenders (including Public Lenders) unless,

 

--------------------------------------------------------------------------------



 

solely with respect to the documents described in clauses (B) and (C) below, the
Borrower advises the Administrative Agent in writing (including by e-mail)
within a reasonable time prior to their intended distribution that such material
should only be distributed to Lenders other than Public Lenders (it being agreed
that the Borrower and its counsel shall have been given a reasonable opportunity
to review such documents and comply with applicable securities law disclosure
obligations):  (A) the Loan Documents; (B) administrative materials prepared by
the Administrative Agent for prospective Lenders; (C) term sheets and
notification of changes in the terms of the Term Facility; and (D) the Audited
Financial Statements and the financial statements and certificates furnished
pursuant to Section 4.10 of Annex I.

 

(g)                              Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(h)                              THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(i)                                  The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.  Each Lender agrees
that receipt of notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents.  Each Lender agrees to notify the Administrative Agent in writing
(including by

 

--------------------------------------------------------------------------------



 

electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.

 

SECTION 9.02.                                       Survival of Agreement.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.  The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Security Agent or any
Lender.

 

SECTION 9.03.                                       Binding Effect. This
Agreement shall become effective when the Administrative Agent shall have
received executed counterparts hereof from each of the Borrower, the other Loan
Parties, the Administrative Agent, the Security Agent and each Person who is a
Lender on the Effective Date.

 

SECTION 9.04.                                       Successors and Assigns. 
(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the other Loan Parties, the Administrative Agent, the Security Agent
or the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

 

(b)                              Each Lender may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 9.04(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it), with the prior written consent of
the Administrative Agent, each applicable L/C Issuer at the time of such
assignment and each Swing Line Lender (not to be unreasonably withheld or
delayed) and the Borrower (not to be unreasonably withheld or delayed);
provided, however, that (i) the consent of the Borrower shall not be required to
any assignment made (x) to a Lender, an Affiliate of a Lender or a Related Fund,
(y) in connection with the initial syndication of the Term Facility to Persons
identified in writing by the Lead Arrangers to the Borrower during the initial
syndication of the Term Facility or (z) after the occurrence and during the
continuance of any Specified Event of Default (provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof), (ii) the consent of the
Administrative Agent shall not be required to any assignment (w) in connection
with the initial syndication of the Term Facility, (x) made by an assigning
Lender to a Related Fund of such Lender or (y) of an amount less than
$1,000,000, by an

 

--------------------------------------------------------------------------------



 

assigning Lender to a Related Fund of such Lender, (iii) the consent of the
applicable L/C Issuers or the Swing Line Lenders shall be not required for any
assignment of a Term Loan or a Term Commitment ; (iv) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of, and not less than (unless otherwise consented to by the
Administrative Agent), $1,000,000 (or, if less, the entire remaining amount of
such Lender’s Commitment or Loans); provided that simultaneous assignments by
two or more Related Funds shall be combined for purposes of determining whether
the minimum assignment requirement is met, (v) the parties to each assignment
shall (A) execute and deliver to the Administrative Agent an Assignment and
Acceptance via an electronic settlement system acceptable to the Administrative
Agent or (B) if previously agreed with the Administrative Agent, manually
execute and deliver to the Administrative Agent an Assignment and Acceptance,
and, in each case, shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced, in whole or in
part, in the sole discretion of the Administrative Agent); provided that only
one such fee shall be payable in the event of simultaneous assignments to or
from two or more Related Funds by a single Lender and no fee shall be payable
for assignments among Related Funds of an existing Lender and (vi) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire (in which the assignee shall designate one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
tax forms.  Upon acceptance and recording pursuant to Section 9.04(e), from and
after the effective date specified in each Assignment and Acceptance, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its account and
not yet paid).

 

(c)                               By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows: (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Subsidiary or
the performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee

 

--------------------------------------------------------------------------------



 

legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) or
delivered pursuant to Section 4.10 of Annex I and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Security
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Security Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to the Administrative Agent and the Security
Agent, respectively, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

(d)                             The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in New York City a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amount of the Loans, Swing Line Loans and
L/C Borrowings (and stated interest) owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Security Agent and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the owner of the amounts owing to
it under the Loan Documents as reflected in the Register for all purposes of the
Loan Documents, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Security Agent, any Lender (solely
with respect to any entry relating to such Lender’s Loans and Commitments), any
L/C Issuer (solely with respect to any entry relating to Participating Revolving
Credit Commitments) and any Swing Line Lender (solely with respect to any entry
relating to Participating Revolving Credit Commitments), at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)                               Upon its receipt of, and consent to, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, an Administrative Questionnaire completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 9.04(b), if applicable, and the written
consent of the Administrative Agent and, if required, the Borrower to such
assignment and any applicable tax forms, the Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.  Notwithstanding anything to the contrary in
the Agreement to the contrary, no assignment shall be effective unless it has
been recorded in the Register as provided in this Section 9.04(e).

 

(f)                                Each Lender may, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other Persons (other than a Defaulting Lender, provided that
the Administrative Agent has posted the name of such Defaulting Lender to both
the “Public Lender” and “Non-Public Lender” portions of the Platform) in all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) no

 

--------------------------------------------------------------------------------



 

Lender shall, without the written consent of the Borrower, sell participations
in Loans or Commitments to any Disqualified Person, (ii) such Lender’s
obligations under this Agreement shall remain unchanged, (iii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iv) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant unless a greater payment results from
a Change in Law occurring after such particular participant acquired the
applicable participation or the sale of such participation was approved in
writing by the Borrower), (v) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or Person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or Person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or Person has an
interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing all or substantially all of the
value of the Facility Guaranty or all or substantially all of the Collateral)
and (vi) such Lender shall maintain a register on which it records the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s participating interest with respect to the Loans, Commitments
or other interests hereunder, which entries shall be conclusive absent manifest
error (the “Participant Register”); provided, further, that no Lender shall have
any obligation to disclose any portion of such register to any Person except to
the extent disclosure is necessary to establish that the Loans, Commitments or
other interests hereunder are in registered form for United States federal
income tax purposes under Treasury Regulations Section 5f.103-1(c) or is
otherwise required thereunder.  To the extent permitted by law, each
participating bank or other Person also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such participating bank or
other Person agrees to be subject to Section 2.18 as though it were a Lender.

 

(g)                              Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.04, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement with
such Lender whereby such assignee or participant shall agree (subject to
customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

 

(h)                              Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other “central” bank, and
Section 9.04(b) shall not apply to any such pledge or assignment of a security
interest, provided that no such

 

--------------------------------------------------------------------------------



 

pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(i)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof, and
(iii) such assignment will be reflected in the Participant Register.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other Person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.  If a Granting
Lender grants an option to an SPV as described herein and such grant is not
reflected in the Register, the Granting Lender shall maintain a separate
register on which it records the name and address of each SPV and the principal
amounts (and stated interest) of each SPV’s interest with respect to the Loans,
Commitments or other interests hereunder, which entries shall be conclusive
absent manifest error (the “SPV Register”); provided, further, that no Lender
shall have any obligation to disclose any portion of such register to any Person
except to the extent disclosure is necessary to establish that the Loans,
Commitments or other interests hereunder are in registered form for United
States federal income tax purposes under Treasury Regulations
Section 5f.103-1(c) or is otherwise required thereunder.

 

(j)                                  Neither the Borrower nor any Guarantor
shall assign or delegate any of its rights or duties hereunder or any other Loan
Document (other than as permitted by Article V of Annex I) without the prior
written consent of the Administrative Agent and each Lender, and any attempted
assignment without such consent shall be null and void.

 

(k)                              Notwithstanding anything to the contrary
contained in this Section 9.04 or any other provision of this Agreement, so long
as no Specified Event of Default has occurred and is continuing or would result
therefrom, each Lender shall have the right at any time to sell, assign or
transfer all or a portion of its Loans or Commitments owing to it to the
Borrower

 

--------------------------------------------------------------------------------



 

through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis consistent with the procedures set forth in Section 2.12(c) or
(y) notwithstanding any other provision in this Agreement, open market purchase
on a non-pro rata basis; provided the aggregate consideration paid by the
Borrower pursuant to this clause  (y) in respect of any Class of Loans shall not
exceed 10% of the principal amount of such Class of Loans as of the original
date of incurrence of such Class of Loans; provided further, and the Borrower
shall have the right to require a Lender to sell, assign or transfer to it all
or a portion of such Lender’s Loans or Commitments in accordance with
Section 2.21; provided that, in connection with assignments pursuant to clause
(y) above:

 

(i)                                  the assigning Lender and the Borrower shall
execute and deliver to the Administrative Agent an Affiliated Lender/Borrower
Assignment and Acceptance;

 

(ii)                              no proceeds from any Borrowing under any
Revolving Credit Facility may be used to make any such purchase or effect any
such assignment or transfer; and

 

(iii)                          (a) the principal amount of such Loans, along
with all accrued and unpaid interest thereon, sold, assigned or transferred to
the Borrower shall be deemed automatically cancelled and extinguished on the
date of such sale, assignment or transfer and (b) the aggregate outstanding
principal amount of Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Loans then held by the Borrower.

 

(l)                                  Any Lender may at any time, assign all or a
portion of its rights and obligations with respect to Loans under this Agreement
to a Person who is or will become, after such assignment, an Affiliated Lender
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis consistent with the procedures set forth in Section 2.12(c) or
(y) open market purchase on a non-pro rata basis, in each case subject to the
following limitations:

 

(i)                                  the assigning Lender and the Affiliated
Lender purchasing such Lender’s Loans shall execute and deliver to the
Administrative Agent an Affiliated Lender/Borrower Assignment and Acceptance;

 

(ii)                              Affiliated Lenders will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in conference calls or
meetings attended solely by the Lenders and the Administrative Agent, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans or Commitments required to be delivered to Lenders pursuant
to Article II;

 

(iii)                          [Reserved.]

 

(iv)                          the aggregate principal amount of Loans held at
any one time by Affiliated Lenders shall not exceed 25% of the original
principal amount of all Loans at such time outstanding; (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio.

 

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Loans pursuant to this subsection (l) may, in its sole
discretion,

 

--------------------------------------------------------------------------------



 

contribute, directly or indirectly, the principal amount of such Loans, plus all
accrued and unpaid interest thereon, to the Borrower for the purpose of
cancelling and extinguished such Loans.  Upon the date of such contribution,
assignment or transfer, (x) the aggregate outstanding principal amount of Loans
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (y) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

SECTION 9.05.                                       Expenses; Indemnity.
   (a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses
incurred by the Lead Arrangers, the Administrative Agent and the Security Agent
in connection with the syndication of the Term Facility and the preparation,
execution and delivery of this Agreement and the other Loan Documents (other
than fees, charges and disbursements of any counsel to the Lead Arrangers) and
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Security Agent in connection with the administration of this Agreement
and the other Loan Documents or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the Lead
Arrangers, the Administrative Agent, the Security Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
hereunder, including in case of this clause (ii) the fees, charges and
disbursements of one primary counsel for such Persons taken as a whole (and, to
the extent deemed reasonably necessary by the Administrative Agent in its good
faith discretion, one local counsel in each relevant jurisdiction to the Lead
Arrangers, the Administrative Agent, the Security Agent and the Lenders, taken
as a whole, and one special or regulatory counsel in each relevant specialty),
and, solely in the case of a conflict of interest or a potential conflict of
interest, one additional primary counsel (and, to the extent deemed reasonably
necessary or advisable by the affected persons in their good faith discretion,
one local counsel in each relevant jurisdiction and one special or regulatory
counsel in each relevant specialty) to the affected persons, taken as a whole.

 

--------------------------------------------------------------------------------



 

(b)                              The Borrower agrees to indemnify the Lead
Arrangers, the Administrative Agent, the Security Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Existing Transactions and the other transactions contemplated thereby (including
the Term Facility and the syndication thereof), (ii) the use of the proceeds of
the Loans, (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates or equity
holders) or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available (A) to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
primarily from (1) the bad faith, gross negligence or willful misconduct of such
Indemnitee, (2) disputes solely among Indemnitees (or their Related Persons)
(other than claims against any Indemnitee (x) in its capacity or in fulfilling
its role as agent or arranger or any similar role under the Credit Agreement or
(y) arising out of any act or omission on the part of the Borrower or any of its
Subsidiaries or Affiliates) or (B) in respect of legal fees or expenses of the
Indemnitees, other than the reasonable invoiced fees, expenses and charges of
one primary counsel for all Indemnitees taken as a whole (and to the extent
deemed reasonably necessary by the Administrative Agent in its good faith
discretion, one local counsel in each relevant jurisdiction and one special or
regulatory counsel in each relevant specialty), and solely in the case of a
conflict of interest or a potential conflict of interest, one additional primary
counsel (and, to the extent deemed reasonably necessary by the Administrative
Agent in its good faith discretion, one local counsel in each relevant
jurisdiction and one special or regulatory counsel in each relevant specialty)
to the affected Indemnitees, taken as a whole.  This Section 9.05(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc.  arising from any non-Tax claim.  Payments under this
Section shall be made by the Borrower to the Administrative Agent for the
benefit of the relevant Indemnitee.

 

(c)                               To the extent that the Borrower fails to pay
any amount required to be paid by it to any Agent (or Affiliate thereof) under
Sections 9.05(a) or 9.05(b), each Lender severally agrees to pay to such Agent,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or Affiliate thereof) in its capacity as such. 
For purposes hereof, a Lender’s Pro Rata Share shall be determined based upon
its share of the sum of the outstanding Loans at the time.

 

(d)                             To the extent permitted by applicable law, no
Loan Party shall assert, and hereby waives, any claim against any Indemnitee,
and no Indemnitee shall assert, and hereby waives, any claim against any Loan
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in

 

--------------------------------------------------------------------------------



 

connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Existing Transactions, any Loan or the use
of the proceeds thereof; provided that nothing contained in this sentence will
limit the indemnity obligations of any Loan Party to the extent indirect,
special, punitive or consequential damages are included in any third party claim
in connection with which such Indemnitee is entitled to indemnification
hereunder.

 

(e)                               No Indemnitee seeking indemnification or
reimbursement under this Agreement will, without the Borrower’s prior written
consent (not to be unreasonably withheld, delayed or conditioned), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any claim, litigation, action, investigation or proceeding referred to
herein; provided that the foregoing indemnity will apply to any such settlement
in the event that (i) the Borrower was offered the ability to assume the defense
of the action that was the subject matter of such settlement and elected not to
so assume or (ii) such settlement is entered into more than seventy-five (75)
days after receipt by the Borrower of a request by the applicable Indemnitee for
reimbursement of its legal or other expenses incurred in connection with such
claim, litigation, action, investigation or proceeding and the Borrower not
having reimbursed such Indemnitee in accordance with such request prior to the
date of such settlement (provided that the foregoing indemnity will not apply to
any settlement made in accordance with this clause (ii) if the Borrower is
disputing such expenses in good faith in accordance with paragraph (b) of this
Section 9.05), and the foregoing indemnity will also apply to any settlement
with the Borrower’s written consent or if there is a final judgment for the
plaintiff against an Indemnitee in any such proceeding.

 

(f)                                Notwithstanding the foregoing, each
Indemnitee (and its Related Persons) shall be obligated to refund and return
promptly any and all amounts paid by the Loan Parties under Section 9.05(b) to
such Indemnitee (or such Related Person) for any such fees, expenses or damages
to the extent such Indemnitee (or such Related Person) is not entitled to
payment of such amounts in accordance with the terms hereof, as determined by a
final non-appealable judgment of a court of competent jurisdiction.

 

(g)                              The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Security Agent or any Lender.  All amounts due under
this Section 9.05 shall be payable on written demand therefor.  This
Section 9.05 shall not apply with respect to Taxes other than Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

SECTION 9.06.                                       Right of Setoff.  If an
Event of Default shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and other Loan Documents held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured;
provided that any Lender exercising such right of setoff shall promptly notify
the Administrative Agent thereof.  The rights of each Lender under this

 

--------------------------------------------------------------------------------



 

Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.07.                                       Applicable Law. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.08.                                       Waivers; Amendment.  (a) No
failure or delay of the Administrative Agent, the Security Agent or any Lender
in exercising any power or right hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Security Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by Section 9.08(b) or, with respect to any Security
Documents, Section 4.12 of Annex I, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                              Except as otherwise set forth in this
Agreement, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (other than any amendment
contemplated in clauses (i)-(vvi) and (viiviii)-(xixii) below which shall only
require the consent of the Lenders specified therein); provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or L/C Borrowing, or waive or excuse any such payment
or any part thereof, or decrease the rate of interest on any Loan, without the
prior written consent of each Lender directly adversely affected thereby,
(ii) increase or extend the Commitment or decrease or extend the date for
payment of any fees therein of any Lender without the prior written consent of
such Lender, (iii) amend or modify the pro rata requirements of Section 2.17,
the provisions of Section 9.04(l) or the provisions of this Section 9.08 or
release all or substantially all of the value of the Facility Guaranty or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms directly affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of the Required Class Lenders of
each such affected Class (and in the case of multiple Classes directly affected
in the same or substantially the same way, the Lenders under such Classes shall
consent together as one Class) (it being understood that any amendment to the
conditions of effectiveness of Incremental Loan Commitments set forth in
Section 2.22 shall be subject to clause (v) below)); (v) amend, waive or
otherwise modify any

 

--------------------------------------------------------------------------------



 

term or provision (including the availability and conditions to funding under
Section 2.22 with respect to Incremental Loan Commitments and, Section 2.23 with
respect to any Extended Class, Section 2.24 with respect to any Refinancing
Commitments and in each case the rate of interest applicable thereto) which
directly affects Lenders of one or more Classes of Incremental Loans or
Incremental Loan Commitments, Refinancing Loans or Refinancing Commitments, or
Extended Term Loans or Extended Revolving Credit Commitments (the “Affected
Facilities”) and does not directly affect Lenders under any other Class of
Loans, in each case, without the written consent of the Required Class Lenders
under such applicable Affected Facilities (and in the case of multiple Classes
directly affected in the same or substantially the same way with respect to the
Affected Facilities, such Required Class Lenders shall consent together as one
Class); (vi) amend, waive or otherwise modify any term or provision (including
the waiver of any conditions set forth in Section 4.03 as to any Credit
Extension under one or more Revolving Credit Facilities) which directly affects
Lenders under one or more Classes of Revolving Credit Commitments and does not
directly affect Lenders under any other Class of Loans, in each case, without
the written consent of the Required Class Lenders under such applicable Class of
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class);
(vii) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(i) without the written consent of such SPV,; (viiviii) reduce the
percentage contained in the definition of “Required Lenders”, “Required
Class Lenders” or “Required Revolving Credit Lenders” or change the definition
of “Pro Rata Share” without the prior written consent of each Lender directly
affected thereby,; (viiiix) change the currency in which any Loan is permitted
to be made or is payable (including interest with respect to such Loan) without
the prior written consent of each Lender,; (ixx) waive, amend or modify the
proviso to Section 5.05(a) without the prior written consent of each Lender;
(xxi) amend or otherwise modify the Financial Covenant and Section 7.03, and in
each case any definition related thereto (as any such definition is used therein
but not as otherwise used in this Agreement or any other Loan Document) or waive
any Default or Event of Default resulting from a failure to perform or observe
the Financial Covenant or Section 7.03 without the written consent of the
Required Revolving Credit Lenders; provided, that, the waivers described in this
clause (x) shall not require the consent of any Lenders other than the Required
Revolving Credit Lenders; or (xixii) modify any other provision, if any, of this
Agreement that expressly requires the consent of each Lender or each directly
affected Lender without the prior written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Security Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent or the Security Agent; and provided, further, that (x) no
amendment, waiver or consent shall, unless in writing and signed by each L/C
Issuer in addition to the Lenders required above, adversely affect the rights or
duties of, or any fees or other amounts payable to, such L/C Issuer under this
Agreement, any other Loan Document or any Letter of Credit Application relating
to any Letter of Credit issued or to be issued by it; provided, however, that
this Agreement may be amended to adjust the mechanics related to the issuance of
Letters of Credit, including mechanical changes relating to the existence of
multiple L/C Issuers, with only the written consent of the Administrative Agent,
the applicable L/C Issuer and the Borrower so long as the obligations of the
Revolving Credit Lenders, if any, who have not executed such amendment, and if
applicable the other L/C Issuers, if any who have not executed such amendment,
are not adversely affected thereby and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lenders in addition to the
Lenders required above, adversely affect the rights or duties

 

--------------------------------------------------------------------------------



 

of, or any fees or other amounts payable to, the Swing Line Lenders under this
Agreement or any other Loan Document.

 

(c)                               Without prejudice to the Administrative
Agent’s right to seek instruction from the Lenders from time to time, the
Administrative Agent and the Borrower may amend this Agreement or any other Loan
Document (including, for the avoidance of doubt, any exhibit, schedule or other
attachment to any Loan Document) to correct an obvious error or omission jointly
identified by the Borrower and the Administrative Agent or other errors or
omissions of a technical or immaterial nature (including, but not limited to, an
incorrect cross-reference).  Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document.

 

(d)                             Notwithstanding anything to the contrary herein,
(i) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any such Defaulting Lender may not
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
to a greater extent than other affected Lenders shall require the consent of
such Defaulting Lender, (ii) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Line Loans and L/C
Obligations and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, and (iii) Annex I and Annex II of this
Agreement may be amended with the written consent of the Administrative Agent
and the Borrower, but without the consent of any other Person, to conform the
text of Annex I and/or Annex II to any provision of the “Description of Senior
Notes” section of the Offering Memorandum to correct an obvious error or
omission.

 

SECTION 9.09.                                       Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 9.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.10.                                       Entire Agreement. This
Agreement and the other Loan Documents constitute the entire contract between
the parties relative to the subject matter

 

--------------------------------------------------------------------------------



 

hereof.  Any other previous agreement among the parties with respect to the
subject matter hereof (other than the arranger fee letter dated September 16,
2015, among Altice N.V., Neptune Merger Sub Corp., the Lead Arrangers and the
Initial Lenders) is superseded by this Agreement and the other Loan Documents. 
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any Person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Security Agent and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

SECTION 9.11.                                       Waiver of Jury Trial. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.                                       Severability. In the event
any one or more of the provisions contained in this Agreement or in any other
Loan Document should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.                                       Counterparts. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission or by other electronic transmission
(including “.pdf’ or “.tif’) shall be as effective as delivery of a manually
signed counterpart of this Agreement.

 

SECTION 9.14.                                       Headings. Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15.                                       Jurisdiction; Consent to
Service of Process.  (a) Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents (other

 

--------------------------------------------------------------------------------



 

than any Loan Documents governed by any law other than New York law), or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Security Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction if required to realize upon the Collateral as determined in
good faith by the Person bringing such action or proceeding.

 

(b)                              Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court sitting in New
York County.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                               Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 excluding service of process by mail.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.16.                                       Confidentiality. Each of the
Administrative Agent, the Security Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel, numbering, administration and
settlement service providers and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested or required by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as or no less restrictive than those of this Section 9.16, to any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (f) with the
consent of the Borrower, (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16, (h) subject
to an agreement containing provisions substantially the same as or no less
restrictive than those of this Section 9.16, to actual or proposed direct or
indirect counterparties in connection with any Swap Contract relating to the
Loan Parties or their obligations or (i) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Loan Parties received by it from any Agent or any
Lender.  In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data

 

--------------------------------------------------------------------------------



 

collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.  For the purposes
of this Section 9.16, “Information” shall mean all information received from the
Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Security Agent
or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

 

SECTION 9.17.                                       Lender Action; Intercreditor
Agreement.  (a) Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent.  The provisions of this Section 9.17 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

(b)                              Each Lender that has signed this Agreement
shall be deemed to have consented to and hereby irrevocably authorizes the
Administrative Agent and the Security Agent to enter into the Intercreditor
Agreement as such Lender’s “Authorized Representative” (or equivalent defined
term) and “Collateral Agent” (or equivalent defined term), as applicable (as
such terms are defined in the Intercreditor Agreement) (and including any and
all amendments, amendments and restatements, modifications, supplements and
acknowledgments thereto) from time to time, and agrees to be bound by the
provisions thereof.

 

(c)                               Notwithstanding anything herein to the
contrary, each Lender and the Agents acknowledge that the Lien and security
interest granted to the Security Agent pursuant to the Security Documents and
the exercise of any right or remedy by the Security Agent thereunder, shall be
subject to the provisions of the Intercreditor Agreement (on and after the
execution thereof).  In the event of a conflict or any inconsistency between the
terms of the Intercreditor Agreement and the Security Documents, the terms of
the Intercreditor Agreement shall prevail.

 

SECTION 9.18.                                       USA PATRIOT Act Notice. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and the Guarantors that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and the Guarantors and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
USA PATRIOT Act.

 

SECTION 9.19.                                       No Fiduciary Duty. The
parties hereto hereby acknowledge that each Agent, the Lead Arrangers, each
Lender and their respective Affiliates (collectively,

 

--------------------------------------------------------------------------------



 

solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of any Loan Party, its stockholders and/or
their respective Affiliates.  The Borrower agrees, on behalf of itself and each
other Loan Party, that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and any Loan Party, its
stockholders or their respective Affiliates on the other hand.  The Borrower
acknowledges and agrees, on behalf of itself and each other Loan Party, that
(a) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other hand, and (b) in connection therewith and with the process leading
thereto, (i) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Loan Party, on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party.

 

The Borrower acknowledges and agrees, on behalf of itself and each other Loan
Party, that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.  The
Borrower agrees, on behalf of itself and each other Loan Party, that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to any Loan Party, in connection with such
transaction or the process leading thereto.

 

SECTION 9.20.                                       Release of Liens. The
Borrower and the Guarantors will be entitled to release the security interests
in respect of the Collateral securing the Obligations under any one or more of
the following circumstances:

 

(a)                               in connection with any sale or other
disposition of the Collateral to a Person that is not the Borrower or a
Guarantor (but excluding any transaction subject to Article V of Annex I
hereof), if such sale or other disposition does not violate Section 4.08 of
Annex I hereof, but only in respect of the Collateral sold or otherwise disposed
of;

 

(b)                              in connection with the release of a Guarantor
from its Loan Guarantee pursuant to the terms of this Agreement, the release of
the property and assets of such Guarantor;

 

(c)                               if the Borrower designates any Restricted
Subsidiary to be an Unrestricted Subsidiary in accordance with the applicable
provisions of this Agreement, the release of the property, assets and Capital
Stock of such Unrestricted Subsidiary;

 

(d)                             in accordance with the Intercreditor Agreement
or any Additional Intercreditor Agreement;

 

(e)                               as provided under Section 9.08,
Section 4.06(b) of Annex I (in which case, for the avoidance of doubt, such
release shall be automatic and unconditional) and Section 4.12 of Annex I
hereof;

 

--------------------------------------------------------------------------------



 

(f)                                upon termination of the Commitments and
payment in full of all Obligations (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) obligations and
liabilities under Treasury Services Agreements and Swap Contracts not due and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit that are Cash Collateralized or back-stopped by a letter of
credit in form, amount and substance reasonably satisfactory to the applicable
L/C Issuer or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made);

 

(g)                              to release and re-take any Lien on any
Collateral to the extent not otherwise prohibited by the terms of this
Agreement, the Security Documents or the Intercreditor Agreement or any
Additional Intercreditor Agreement;

 

(h)                              in connection with a transaction permitted by
Article V of Annex I hereof; or

 

(i)                                  with respect to any Collateral that is
transferred to a Receivables Subsidiary pursuant to a Qualified Receivables
Financing, and with respect to any Securitization Obligation that is transferred
in one or more transactions, to a Receivables Subsidiary.

 

The Security Agent and the Administrative Agent will take all necessary action
required to effectuate any release of the Collateral securing the Loans and the
Loan Guarantees, in accordance with the provisions of this Agreement, the
Intercreditor Agreement (on and after the execution thereof) or any Additional
Intercreditor Agreement (on and after the execution thereof) and the relevant
Security Document.  Each of the releases set forth above shall be effected by
the Security Agent without the consent of the Lenders or any action on the part
of the Administrative Agent.

 

The Security Agent and the Administrative Agent will agree to any release of the
security interest in respect of the Collateral that is in accordance with this
Agreement, the Intercreditor Agreement (on and after the execution thereof) or
any Additional Intercreditor Agreement (on and after the execution thereof) and
the relevant Security Document, without requiring any Lender consent or any
action on the part of the Administrative Agent.  Upon request of the Borrower
and upon receipt of an Officer’s Certificate stating that all conditions
precedent in respect of such release have been satisfied, the Security Agent
shall execute, deliver or acknowledge any necessary or proper instruments of
termination, satisfaction or release to evidence the release of Collateral
permitted to be released pursuant to this Agreement, the Intercreditor
Agreement, any Additional Intercreditor Agreement and the Security Documents. 
At the request of the Borrower, the Security Agent shall execute and deliver an
appropriate instrument evidencing such release (in the form provided by the
Borrower).

 

SECTION 9.21.                                       Judgment Currency.   If, for
the purposes of obtaining judgment in any court, it is necessary to convert a
sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of any Loan Party in respect of any
such sum due from it to the Administrative Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent

 

--------------------------------------------------------------------------------



 

that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent from a
Loan Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Loan
Party (or to any other Person who may be entitled thereto under applicable Law).

 

[Signature Pages Omitted]

 

--------------------------------------------------------------------------------



 

Schedule 3

 

[See attached]

 

--------------------------------------------------------------------------------



 

SCHEDULE 23

to FifthEighth Amendment

 

ANNEX I

 

COVENANTS

 

Save where specified to the contrary or where defined in Section 1.01 of the
Credit Agreement to which this Annex I is attached (the “Credit Agreement” or
this “Agreement”), defined terms used in this Annex I shall have the meaning
given to them in Annex II.

 

Save where specified to the contrary, references in this Annex to sections of
Articles IV or V are to those sections of this Annex.

 

ARTICLE IV

 

 

Section 4.01.            [Reserved]

 

Section 4.02.            [Reserved]

 

Section 4.03.            [Reserved]

 

Section 4.04.            Limitation on Indebtedness

 

(a)                               The Borrower will not and will not permit any
of its Restricted Subsidiaries to, Incur any Indebtedness (including Acquired
Indebtedness); provided, however, that the Borrower and any Guarantorthe
Guarantors may Incur Indebtedness if on the date on which such Indebtedness is
Incurred, the Consolidated Net Leverage Ratio would have been no greater than
5.5 to 1.0 determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if such Indebtedness had been incurred at the
beginning of the relevant period.

 

(b)                              Section 4.04(a) above will not prohibit the
Incurrence of the following items of Indebtedness:

 

(1)                              Indebtedness Incurred pursuant to any Credit
Facility (including in respect of letters of credit or bankers’ acceptances
issued or created thereunder), Indebtedness represented by the Existing Senior
Guaranteed Notes and the Guarantees thereof, Indebtedness represented by the New
Senior Guaranteed Notes expected to be issued on or about the Issue Date and the
Guarantees thereof, and, in each case, any Refinancing Indebtedness in respect
thereof, in a maximum aggregate principal amount at any time outstanding not to
exceed the greater of (i) (x) $7.07.35 billion reduced by (y) the amount of any
Indebtedness Incurred pursuant to this Section 4.04(b)(1) on the Original Notes
Issue Date or the aggregate principal amount of any Existing Senior Guaranteed
Notes issued on September 23, 2016 that is subsequently reclassified (other than
pursuant to the second proviso of Section 4.04(c)(1)) subject to the limitations
on reclassification in Section 4.04(c)(1) and (ii) provided that after giving
effect to any Incurrence of Indebtedness hereunder, together with any Incurrence
of Indebtedness pursuant to Section 4.04(b)(5) and Section 4.04(b)(14) on the
date on which Indebtedness pursuant to this Section 4.04(b)(1)(ii) is Incurred,
the Borrower could Incur at least $1.00 of additional Indebtedness under
Section 4.04(a), an amount such that, after giving effect thereto on a pro forma
basis as if such Indebtedness had been incurred on the first day of the relevant
period, the Consolidated Net

 

--------------------------------------------------------------------------------



 

Senior Secured Leverage Ratio is not greater than 4.0 to 1.0; provided, further,
that any Indebtedness incurred under this Section 4.04(b)(1) may be refinanced
with additional Indebtedness in an amount equal to the principal of the
Indebtedness so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith; provided, further, that solely for the
purpose of calculating the Consolidated Net Senior Secured Leverage Ratio under
this Section 4.04(b)(1), any outstanding Indebtedness incurred under this
Section 4.04(b)(1) that is unsecured or secured on a junior basis (in whole or
in part) shall nevertheless be deemed to be secured by a pari passu Lien;

 

(2)                              (a) Guarantees by the Borrower or any
Restricted Subsidiary of Indebtedness of the Borrower or any Restricted
Subsidiary to the extent such guaranteed Indebtedness was permitted to be
incurred by another provision of this Section 4.04; provided that (i) if such
Indebtedness is subordinated in right of payment to, or pari passu in right of
payment with, the Loans or a Loan Guarantee, as applicable, then the Guarantee
of such Indebtedness shall be subordinated in right of payment to, or pari passu
in right of payment with, the Loans or such Loan Guarantee, as applicable,
substantially to the same extent as such guaranteed Indebtedness and (ii) if
such Guarantee is of Indebtedness of the Borrower or a Guarantor, such
Restricted Subsidiary complies with Section 4.165.14(ai)(z) of the Credit
Agreement or (b) without limiting Section 4.06, Indebtedness arising by reason
of any Lien granted by or applicable to the Borrower or any Restricted
Subsidiary securing Indebtedness of the Borrower or any Restricted Subsidiary so
long as the Incurrence of such Indebtedness is not prohibited by the terms of
this Agreement;

 

(3)                              Indebtedness of the Borrower owing to and held
by any Restricted Subsidiary, or Indebtedness of a Restricted Subsidiary owing
to and held by the Borrower or any other Restricted Subsidiary; provided,
however, that if the Borrower or any Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Guarantor, such Indebtedness
must be unsecured and ((i) except in respect of intercompany current liabilities
incurred in connection with cash management positions of the Borrower and the
Restricted Subsidiaries and (ii) only to the extent legally permitted (the
Borrower and the Restricted Subsidiaries having completed all procedures
required in the reasonable judgment of directors or officers of the obligee or
obligor to protect such Persons from any penalty or civil or criminal liability
in connection with the subordination of such Indebtedness)) expressly
subordinated to the prior payment in full in cash of all obligations then due
with respect to the Loans, in the case of the Borrower, or the Loan Guarantees,
in the case of a Guarantor; provided that:

 

(i)       any subsequent issuance or transfer of Capital Stock or any other
event which results in any such Indebtedness being beneficially held by a Person
other than the Borrower or a Restricted Subsidiary; and

 

(ii)   any sale or other transfer of any such Indebtedness to a Person other
than the Borrower or a Restricted Subsidiary,

 

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
not permitted by this Section 4.04(b)(3) by the Borrower or such Restricted
Subsidiary, as the case may be;

 

(4)                              (a) any Indebtedness (other than Indebtedness
described in Section 4.04(b)(1) and Section 4.04(b)(3)) outstanding on the
Effective Date, after giving effect to the

 

2

--------------------------------------------------------------------------------



 

Transactions, excluding for the avoidance of doubt the New Senior Guaranteed
Notes and the Existing Senior Guaranteed Notes Incurred in reliance on
Section 4.04(b)(1), subject to Section 4.04(c)(1), (b) Refinancing Indebtedness
Incurred in exchange for, or the net proceeds of which are used to renew,
refund, refinance, replace, defease or discharge any, or otherwise Incurred in
respect of any, Indebtedness described in sub-clauses (a) or (b) of this
Section 4.04(b)(4) or Section 4.04(b)(5) or Incurred pursuant to
Section 4.04(a) and (c) Management Advances;

 

(5)                              Indebtedness of (i) any Person Incurred or
outstanding on the date on which such Person becomes a Restricted Subsidiary or
is merged, consolidated, amalgamated or otherwise combined with the Borrower or
any Restricted Subsidiary or pursuant to any acquisition of assets and
assumption of related liabilities by the Borrower or a Restricted Subsidiary
(including in contemplation of such transaction) or (ii) the Borrower or any
Guarantor Incurred to provide all or any portion of the funds utilized to
consummate the transaction or series of related transactions pursuant to which a
Person became a Restricted Subsidiary or was otherwise acquired by the Borrower
or a Restricted Subsidiary or pursuant to any Investment or acquisition of
assets and assumption of related liabilities by the Borrower or a Restricted
Subsidiary or otherwise in connection with or contemplation of such acquisition
or other transactionstransaction; provided, however, with respect to each of
clause (5)(i) and (5)(ii),that the Indebtedness Incurred pursuant to this
Section 4.04(b)(5) is in an aggregate amount not to exceed (a) the greater of
(i) $1,040 million and (ii) 25.0% of L2QA Pro Forma EBITDA at any time
outstanding plus (b) an unlimited amount of additional Indebtedness to the
extent that immediately following the consummation of such acquisition or other
transaction and without giving effect to any Indebtedness Incurred pursuant to
clause 5(a) on the date of determination, (x) the Borrower would have been able
to incur $1.00 of additional Indebtedness pursuant to Section 4.04(a) after
giving effect to the Incurrence of such Indebtedness pursuant to this
Section 4.04(b)(5)(b) or, (y) the Consolidated Net Leverage Ratio would not be
greater than it was immediately prior to giving effect to such acquisition or
other transaction; (it being understood that any Indebtedness incurred pursuant
to Section 4.04(b)(5)(a) shall cease to be deemed Incurred or outstanding for
purposes of Section 4.04(b)(5)(a) but shall be deemed Incurred under
Section 4.04(b)(5)(b)(x) from and after the first date on which the Borrower or
such Restricted Subsidiary could have incurred such Indebtedness under
Section 4.04(b)(5)(b)(x) without reliance on Section 4.04(b)(5)(a));

 

(6)                              [Reserved];

 

(7)                              (a) Indebtedness under Currency Agreements
(other than Currency Agreements described in (b) below), Interest Rate
Agreements and Commodity Hedging Agreements and (b) Indebtedness under Currency
Agreements entered into in order to hedge any operating expenses and capital
expenditures Incurred in the ordinary course of business; in each case with
respect to clauses (a) and (b) hereof, entered into for bona fide hedging
purposes of the Borrower or the Restricted Subsidiaries or (in respect of
Currency Agreements and Interest Rate Agreements related to Indebtedness of
Cablevision), Cablevision and not for speculative purposes (as determined in
good faith by an Officer or the Board of Directors of the Borrower);

 

(8)                              Indebtedness consisting of (A) mortgage
financings, Purchase Money Obligations or other financings Incurred for the
purpose of financing all or any part of the purchase price or cost of design,
construction, installation or improvement of property (real or personal), plant
or equipment or other assets (including Capital Stock) used or useful in a
Similar Business or (B) Indebtedness otherwise Incurred to finance the purchase,
lease, rental

 

3

--------------------------------------------------------------------------------



 

or cost of design, construction, installation or improvement of property (real
or personal), plant or equipment that is used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person
owning such assets, in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this Section 4.04(b)(8) and then outstanding, will not exceed at any
time outstanding the greater of $250375 million and 9% of L2QA Pro Forma EBITDA;
provided that any Indebtedness incurred under this Section 4.04(b)(8) may be
refinanced with additional Indebtedness in an amount equal to the principal of
the Indebtedness so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith;

 

(9)                              Indebtedness in respect of (a) workers’
compensation claims, self-insurance obligations, performance, indemnity, surety,
judgment, appeal, advance payment, customs, VAT or other tax or other guarantees
or other similar bonds, instruments or obligations and completion guarantees and
warranties provided by the Borrower or a Restricted Subsidiary or relating to
liabilities, obligations or guarantees Incurred in the ordinary course of
business or in respect of any governmental requirement, including in relation to
a governmental requirement to provide a guarantee or bond, (b) letters of
credit, bankers’ acceptances, guarantees or other similar instruments or
obligations issued or relating to liabilities or obligations Incurred in the
ordinary course of business, provided, however, that upon the drawing of such
letters of credit or other instrument, such obligations are reimbursed within 30
days following such drawing; (c) the financing of insurance premiums in the
ordinary course of business; and (d) any customary cash management, cash pooling
or netting or setting off arrangements in the ordinary course of business;

 

(10)                      Indebtedness arising from agreements providing for
customary guarantees, indemnification, obligations in respect of earnouts or
other adjustments of purchase price or, in each case, similar obligations, in
each case, Incurred or assumed in connection with the acquisition or disposition
of any business or assets or Person or any Capital Stock of a Subsidiary (other
than Guarantees of Indebtedness Incurred by any Person acquiring or disposing of
such business or assets or such Subsidiary for the purpose of financing such
acquisition or disposition);

 

(11)                      Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within 30 Business Days of
Incurrence;

 

(12)                      Indebtedness under daylight borrowing facilities
incurred in connection with any refinancing of Indebtedness (including by way of
set-off or exchange); provided that such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced and the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses Incurred
in connection with such refinancing, so long as any such Indebtedness is repaid
within three days of the date on which such Indebtedness is Incurred;

 

(13)                      Indebtedness Incurred by a Receivables Subsidiary in a
Qualified Receivables Financing;

 

(14)                      Indebtedness Incurred by the Borrower or a Guarantor
or Disqualified Stock of the Borrower in an aggregate outstanding principal
amount which, when taken together

 

4

--------------------------------------------------------------------------------



 

with the principal amount of all other Indebtedness Incurred pursuant to this
Section 4.04(b)(14) and then outstanding, will not exceed 100% of the Net Cash
Proceeds received by the Borrower  and the Restricted Subsidiaries from the
issuance or sale (other than to the Borrower or a Restricted Subsidiary) of its
Subordinated Shareholder Funding  or Capital Stock (other than Disqualified
Stock, Designated Preference Shares or an Excluded Contribution) or otherwise
contributed to the equity (other than through the issuance of Disqualified
Stock, Designated Preference Shares or an Excluded Contribution) of the
Borrower, in each case, subsequent to the Closing Date; provided, however, that
(i) any such Net Cash Proceeds that are so received or contributed shall be
excluded for purposes of making Restricted Payments under Section 4.05(a),
Section 4.05(b)(1), Section 4.05(b)(6) and Section 4.05(b)(10) to the extent the
Borrower or a Guarantor incurs Indebtedness in reliance thereon and (ii) any Net
Cash Proceeds that are so received or contributed shall be excluded for purposes
of Incurring Indebtedness pursuant to this Section 4.04(b)(14) to the extent the
Borrower  or any Restricted Subsidiary makes a Restricted Payment under
Section 4.05(b)(1), Section 4.05(b)(6) and Section 4.05(b)(10) in reliance
thereon; provided that any Indebtedness incurred under this Section 4.04(b)(14)
may be refinanced with additional Indebtedness in an amount equal to the
principal of the Indebtedness so refinanced, plus any additional amount to pay
premiums (including tender premiums), accrued and unpaid interest, expenses,
defeasance costs and fees in connection therewith;

 

(15)                      Indebtedness of the Borrower or any of its Restricted
Subsidiaries arising pursuant to any Permitted Reorganization; and

 

(16)                      Indebtedness Incurred (including any Refinancing
Indebtedness in respect thereof) in an aggregate outstanding principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this Section 4.04(b)(16) and then outstanding, will not
exceed the greater of $1,4002,080 million and 50% of L2QA Pro Forma EBITDA;
provided that any Indebtedness incurred under this Section 4.04(b)(16) may be
refinanced with additional Indebtedness in an amount equal to the principal of
the Indebtedness so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith.

 

Notwithstanding any other provisions of this Section 4.04, the Borrower will not
permit any Guarantor to Incur any Ratio Guarantor Indebtedness unless on the
date on which such Ratio Guarantor Indebtedness is Incurred or Guaranteed, the
Guarantor Indebtedness Ratio would not have been greater than 4.0 to 1.0 or
solely with respect to any Ratio Guarantor Indebtedness Incurred pursuant to
Section 4.04(b)(5) (or any Guarantee Incurred pursuant to Section 4.04(b)(2) in
respect thereof) the Guarantor Indebtedness Ratio would not be greater than it
was prior to such Incurrence, in each case, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), after giving
pro forma effect to the Incurrence and application of the proceeds from such
Indebtedness; provided that this paragraph shall not apply to (x) revolving
Indebtedness Incurred pursuant to Section 4.04(b)(1) for working capital
purposes or to finance capital expenditures, Permitted Investments (other than
Permitted Investments permitted by clause (b) of the definition thereof as to
which this paragraph shall apply) or Restricted Payments (other than Restricted
Payments made pursuant to clauses (2), (15)(b), (17) or (18) (with respect to
clause (18), in excess of $100 million) of Section 4.05(b) as to which this
paragraph shall apply); (y) any Indebtedness Incurred pursuant to
Section 4.04(b)(5)(i) to the extent not Incurred in contemplation of the
applicable transaction (provided that the foregoing shall apply to any

 

5

--------------------------------------------------------------------------------



 

Guarantee to be Incurred by any Guarantor in respect of such Indebtedness (that
is Pari Passu Indebtedness) that did not Guarantee such Indebtedness prior to
the applicable transaction) (and any Refinancing Indebtedness in respect
thereof); and (z) any Refinancing Indebtedness of any Ratio Guarantor
Indebtedness that was not Incurred in violation of this paragraph.

 

(c)                               For purposes of determining compliance with,
and the outstanding principal amount of any particular Indebtedness Incurred
pursuant to and in compliance with, this Section 4.04:

 

(1)                              in the event that Indebtedness meets the
criteria of more than one of the types of Indebtedness described in
Section 4.04(a) and Section 4.04(b), the Borrower, in its sole discretion, will
classify, and may from time to time reclassify, such item of Indebtedness and
only be required to include the amount and type of such Indebtedness in one of
the clauses of Section 4.04(a) or Section 4.04(b); provided that Indebtedness
Incurred (or deemed Incurred) on the Original Notes Issue Date or any
Refinancing Indebtedness in respect thereof under Section 4.04(b)(1) cannot be
reclassified; provided, further, that if the New Senior Guaranteed Notes, the
Existing Senior Guaranteed Notes or any Refinancing Indebtedness in respect
thereof, shall on any date (including the date of Incurrence of such Refinancing
Indebtedness) not be Guaranteed by any of the Restricted Subsidiaries of the
Borrower, the New Senior Guaranteed Notes, the Existing Senior Guaranteed Notes,
or such Refinancing Indebtedness shall automatically be reclassified and from
such date be deemed to have been Incurred under Section 4.04(b)(4)(a) and not
Section 4.04(b)(1);

 

(2)                              subject to clause (1) above, all Indebtedness
(x) outstanding on the Original Notes Issue Date under the Term Facilities and
the Existing Senior Guaranteed Notes and (y) outstanding on the Closing Date
under the Revolving Credit Facilities shall be deemed Incurred on the Effective
Date under Section 4.04(b)(1) and not Section 4.04(a) or Section 4.04(b)(4)(a);

 

(3)                              Guarantees of, or obligations in respect of
letters of credit, bankers’ acceptances or other similar instruments relating
to, or Liens securing, Indebtedness that is otherwise included in the
determination of a particular amount of Indebtedness shall not be included;

 

(4)                              if obligations in respect of letters of credit,
bankers’ acceptances or other similar instruments are Incurred pursuant to any
Credit Facility and are being treated as Incurred pursuant to
Section 4.04(b)(1), Section 4.04(b)(8), Section 4.04(b)(14) or
Section 4.04(b)(16) or Section 4.04(a) and the letters of credit, bankers’
acceptances or other similar instruments relate to other Indebtedness, then such
other Indebtedness shall not be included;

 

(5)                              the principal amount of any Disqualified Stock
of the Borrower or a Restricted Subsidiary, or Preferred Stock of a Restricted
Subsidiary, will be equal to the greater of the maximum mandatory redemption or
repurchase price (not including, in either case, any redemption or repurchase
premium) or the liquidation preference thereof;

 

(6)                              Indebtedness permitted by this Section 4.04
need not be permitted solely by reference to one provision permitting such
Indebtedness but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 4.04 permitting such Indebtedness;
and

 

6

--------------------------------------------------------------------------------



 

(7)                              the amount of Indebtedness issued at a price
that is less than the principal amount thereof will be equal to the amount of
the liability in respect thereof determined on the basis of GAAP.

 

(d)                             Accrual of interest, accrual of dividends, the
accretion of accreted value, the accretion or amortization of original issue
discount, the payment of interest in the form of additional Indebtedness, the
payment of dividends in the form of additional shares of Preferred Stock or
Disqualified Stock or the reclassification of commitments or obligations not
treated as Indebtedness due to a change in GAAP will not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 4.04.  The amount of any
Indebtedness outstanding as of any date shall be (a) the accreted value thereof
in the case of any Indebtedness issued with original issue discount and (b) the
principal amount, or liquidation preference thereof, in the case of any other
Indebtedness.

 

(e)                               If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this
Section 4.04, the Borrower shall be in Default of this Section 4.04).

 

(f)                                For purposes of determining compliance with
any dollar-denominated restriction on the Incurrence of Indebtedness, the Dollar
Equivalent of the principal amount of Indebtedness denominated in another
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred or at the option of the
Borrower, on the date first committed; provided that (a) if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a currency other than
dollars, and such refinancing would cause the applicable dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced plus any amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith; (b) the Dollar Equivalent of the principal amount of any
such Indebtedness outstanding on the Effective Date shall be calculated based on
the relevant currency exchange rate in effect on the Effective Date; and (c) if
any such Indebtedness that is denominated in a currency other than dollars is
subject to a Currency Agreement with respect to the currency in which such
Indebtedness is denominated covering principal amount and interest payable on
such Indebtedness, the amount of such Indebtedness will be the Dollar Equivalent
of the principal payment required to be made under such Currency Agreement plus
the Dollar Equivalent of any premium which is at such time due and payable but
is not covered by such Currency Agreement.

 

(g)                              For purposes of determining compliance with the
Consolidated Net Leverage Ratio, the Consolidated Net Senior Secured Leverage
Ratio, or the Guarantor Indebtedness Ratio on the Incurrence of Indebtedness,
the Dollar Equivalent of the principal amount of Indebtedness denominated in
another currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was Incurred, or at the option of
the Borrower, the date first committed; provided that (a) if such Indebtedness
is Incurred to refinance other Indebtedness denominated in a currency other than
dollars, and such refinancing would cause the applicable dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such

 

7

--------------------------------------------------------------------------------



 

Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced plus any amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith; and (b) the Dollar Equivalent of the principal amount of
any such Indebtedness outstanding on the Effective Date shall be calculated
based on the relevant currency exchange rate in effect on the Effective Date.

 

(h)                              ForIn addition, for purposes of calculating the
Consolidated Net Senior Secured Leverage Ratio, the Consolidated Net Leverage
Ratio or the Guarantor Indebtedness Ratio to test compliance with any covenant
in this Agreement, in determining the amount of Indebtedness outstanding in
dollars on any date of determination, with respect to any Indebtedness
denominated in a currency other than dollars (the “Foreign Currency”):

 

(1)                              subject to a currency swap arrangement or
contract, the aggregate principal amount of such Foreign Currency Indebtedness
on any such date of determination shall be the dollar amount of the aggregate
principal amount to be paid by the Borrower or a Restricted Subsidiary on the
maturity date of such currency swap arrangement or contract pursuant to the
terms thereof; or

 

(2)                              subject to a currency forward arrangement,
forward accretion curve or contract, the aggregate principal amount of such
Foreign Currency Indebtedness shall be converted into dollars at the exchange
rate specified under the terms of such currency forward arrangement, forward
accretion curve or contract as applicable to such Foreign Currency Indebtedness
on such date of determination.

 

(i)                                  For the avoidance of doubt, notwithstanding
a Group Member entering into any such arrangement or contract hedging foreign
exchange exposure of any Foreign Currency Indebtedness, for the purposes of
calculating the Consolidated Net Leverage Ratio, the Consolidated Net Senior
Secured Leverage Ratio or the Guarantor Indebtedness Ratio, the aggregate
principal amount of Indebtedness subject to any such arrangement or contract
shall be attributed to the total Indebtedness of the Person that originally
Incurred such Indebtedness.

 

(j)                                  Notwithstanding any other provision of this
Section 4.04, the maximum amount of Indebtedness that the Borrower or a
Restricted Subsidiary may Incur pursuant to this Section 4.04 shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies.

 

(k)                              Neither the Borrower nor any Guarantor will
incur any Indebtedness (including any Indebtedness permitted to be Incurred
pursuant to Section 4.04(b)) that is contractually subordinated in right of
payment to any other Indebtedness of the Borrower or such Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the Loans
and the applicable Loan Guarantee on substantially identical terms (as
determined in good faith by the Borrower); provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of the Borrower or any Guarantor solely by virtue of
being unsecured, by virtue of being secured with different collateral, by virtue
of being secured on a junior priority basis, by virtue of not being guaranteed
by one or more of the Borrower’s Subsidiaries or by virtue of the application of
waterfall or other payment-ordering provisions affecting different tranches of
Indebtedness under Credit Facilities.

 

8

--------------------------------------------------------------------------------



 

Section 4.05.            Limitation on Restricted Payments

 

(a)                               The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly:

 

(1)                              declare or pay any dividend or make any other
payment or distribution on account of or in respect of the Borrower’s  or any
Restricted Subsidiary’s Capital Stock (including, without limitation, any
payment in connection with any merger or consolidation involving the  Borrower
or any Restricted Subsidiary) except:

 

(a)      dividends or distributions payable in Capital Stock of the Borrower 
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock of the Borrower  (other than Disqualified Stock) or
in Subordinated Shareholder Funding; and

 

(b)     dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and, in the case of any such Restricted Subsidiary making such
dividend or distribution, to holders of its Capital Stock other than the
Borrower or another Restricted Subsidiary on no more than a pro rata basis,
measured by value);

 

(2)                              purchase, redeem, retire or otherwise acquire
for value (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower, any Capital Stock of the
Borrower or any direct or indirect Parent of the Borrower  held by Persons other
than the Borrower or a Restricted Subsidiary (other than in exchange for Capital
Stock of the Borrower (other than Disqualified Stock));

 

(3)                              make any principal payment on, or purchase,
repurchase, redeem, defease or otherwise acquire or retire for value, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Indebtedness (other than (a) any such payment, purchase,
repurchase, redemption, defeasance or other acquisition or retirement or in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case, due within one year of the date of payment,
purchase, repurchase, redemption, defeasance or other acquisition or retirement;
and (b) any Indebtedness Incurred pursuant to Section 4.04(b)(3) hereof);

 

(4)                              make any cash payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Subordinated Shareholder Funding (other than in exchange for Capital Stock of
the Borrower (other than Disqualified Stock) or for options, warrants or other
rights to purchase such Capital Stock of the Borrower (other than Disqualified
Stock)); or

 

(5)                              make any Restricted Investment in any Person;

 

(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in clauses (1) through (5) of this Section 4.05(a) are referred to herein as a
“Restricted Payment”), if at the time the Borrower or a Restricted Subsidiary
makes such Restricted Payment:

 

(a)      a Default or Event of Default (or in the case of a Restricted
Investment, an Event of Default under Section 7.01(a) or Section 7.01(g) of the
Credit

 

9

--------------------------------------------------------------------------------



 

Agreement) shall have occurred and be continuing (or would result immediately
thereafter therefrom);

 

 

(b)     except in the case of a Restricted Investment, if such Restricted
Payment is made in reliance on clause (c)(i) below, the Borrower is not able to
Incur an additional $1.00 of Indebtedness pursuant to Section 4.04(a) hereof
after giving effect, on a pro forma basis, to such Restricted Payment; or

 

(c)      the aggregate amount of such Restricted Payment and all other
Restricted Payments made by the Borrower and the Restricted Subsidiaries
subsequent to the Closing Date (and not returned or rescinded) (including
Permitted Payments permitted below by Section 4.05(b)(5) (without duplication of
amounts paid pursuant to any other clause of Section 4.05(b)),
Section 4.05(b)(6), Section 4.05(b)(10), Section 4.05(b)(15),
Section 4.05(b)(17), Section 4.05(b)(18), and Section 4.05(b)(20) (to the extent
it relates to Restricted Payments permitted by Section 4.05(b)(5), or
Section 4.05(b)(10), Section 4.05(b)(15), Section 4.05(b)(17) or
Section 4.05(b)(18)), but excluding all other Restricted Payments permitted by
Section 4.05(b)) would exceed the sum of (without duplication):

 

(i)                                  an amount equal to 100% of the Consolidated
EBITDA for the period beginning on the first day of the first full fiscal
quarter commencing prior to the Closing Date to the end of the Borrower’s most
recently ended full fiscal quarter ending prior to the date of such Restricted
Payment for which internal consolidated financial statements of the Borrower are
available, taken as a single accounting period, less the product of 1.3 times
the Consolidated Interest Expense for such period;

 

(ii)                              100% of the aggregate Net Cash Proceeds, and
the fair market value (as determined in accordance with Section 4.05(c)) of
property or assets or marketable securities, received by the Borrower from the
issue or sale of its Capital Stock (other than Disqualified Stock or Designated
Preference Shares) or Subordinated Shareholder Funding subsequent to the Closing
Date or otherwise contributed to the equity (other than through the issuance of
Disqualified Stock or Designated Preference Shares) of the Borrower subsequent
to the Closing Date (other than (x) Net Cash Proceeds or property or assets or
marketable securities received from an issuance or sale of such Capital Stock to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or any Subsidiary of the Borrower for the
benefit of its employees to the extent funded by the Borrower or any Restricted
Subsidiary, (y) Net Cash Proceeds or property or assets or marketable securities
to the extent that any Restricted Payment has been made from such proceeds in
reliance on Section 4.05(b)(6), and (z) Excluded Contributions);

 

(iii)                          100% of the aggregate Net Cash Proceeds, and the
fair market value (as determined in accordance with Section 4.05(c)) of property
or assets or marketable securities, received by the Borrower

 

10

--------------------------------------------------------------------------------



 

or any Restricted Subsidiary from the issuance or sale (other than to the
Borrower or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Borrower or any Subsidiary of the Borrower for the benefit of
its employees to the extent funded by the Borrower or any Restricted Subsidiary)
by the Borrower or any Restricted Subsidiary subsequent to the Closing Date of
any Indebtedness that has been converted into or exchanged for Capital Stock of
the Borrower (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding (plus the amount of any cash, and the fair
market value (as determined in accordance with Section 4.05(c)) of property or
assets or marketable securities, received by the Borrower or any Restricted
Subsidiary upon such conversion or exchange) but excluding (x) Net Cash Proceeds
or property or assets or marketable securities to the extent that any Restricted
Payment has been made from such proceeds in reliance on Section 4.05(b)(6), and
(y) Excluded Contributions;

 

(iv)                          the amount equal to the net reduction in
Restricted Investments made by the Borrower or any of the Restricted
Subsidiaries resulting from repurchases, redemptions or other acquisitions or
retirements of any such Restricted Investment, proceeds realized upon the sale
or other disposition to a Person other than the Borrower or a Restricted
Subsidiary of any such Restricted Investment, repayments of loans or advances or
other transfers of assets (including by way of dividend, distribution, interest
payments or returns of capital) to the Borrower or any Restricted Subsidiary,
which amount, in each case under this clause (iv), constituted a Restricted
Payment made after the Closing Date; provided, however, that no amount will be
included in Consolidated EBITDA for purposes of Section 4.05(a)(c)(i) to the
extent that it is (at the Borrower’s option) included under this
Section 4.05(a)(c)(iv);

 

(v)                              the amount of the cash and the fair market
value (as determined in accordance with Section 4.05(c)) of property, assets or
marketable securities received by the Borrower or any Restricted Subsidiary
after the Closing Date in connection with:

 

(A)                          the sale or other disposition (other than to the
Borrower or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Borrower or any Subsidiary of the Borrower for the benefit of
its employees to the extent funded by the Borrower or any Restricted Subsidiary)
of Capital Stock of an Unrestricted Subsidiary of the Borrower; and

 

(B)                           any dividend or distribution made by an
Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary;

 

provided, however, that no amount will be included in Consolidated EBITDA for
purposes of Section 4.05(a)(c)(i) to the

 

11

--------------------------------------------------------------------------------



 

extent that it is (at the Borrower’s option) included under this
Section 4.05(a)(c)(v); and

 

(vi)                          in the case of the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary or all of the assets of such Unrestricted
Subsidiary are transferred to the Borrower or a Restricted Subsidiary, or the
Unrestricted Subsidiary is merged or consolidated into the Borrower or a
Restricted Subsidiary, in each case, after the Closing Date, 100% of such amount
received in cash and the fair market value (as determined in accordance with
Section 4.05(c)) of any property, assets or marketable securities received by
the Borrower or a Restricted Subsidiary in respect of such redesignation,
merger, consolidation or transfer of assets, excluding any amount of any
Investment in such Unrestricted Subsidiary pursuant to clause (p) of the
definition of “Permitted Investment”, in each case of this
Section 4.05(a)(c)(vi); provided however, that no amount will be included in
Consolidated EBITDA for purposes of Section 4.05(a)(c)(i) to the extent that it
is (at the Borrower’s option) included under this Section 4.05(a)(c)(vi);
provided further, however, that such amount shall not exceed the amount included
in the calculation of the amount of Restricted Payments referred to in the first
sentence of this Section 4.05(a)(c).

 

(b)                              Section 4.05(a) will not prohibit any of the
following (collectively, “Permitted Payments”):

 

(1)                              any Restricted Payment made in exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the Net Cash Proceeds of the substantially
concurrentwithin 120 days after the sale (other than to the Borrower or a
Subsidiary of the Borrower ) of, Capital Stock of the Borrower (other than
Disqualified Stock or Designated Preference Shares or through an Excluded
Contribution), Subordinated Shareholder Funding or a substantially
concurrentwithin 120 days after the contribution to the equity (other than
through the issuance of Disqualified Stock or Designated Preference Shares or
through an Excluded Contribution) of the Borrower;

 

(2)                              any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness of
the Borrower or anya Guarantor made by exchange for, or out of the Net Cash
Proceeds of the substantially concurrentwithin 120 days after the Incurrence of,
Refinancing Indebtedness permitted to be Incurred pursuant to Section 4.04;

 

(3)                              (a) any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Preferred Stock of the Borrower
or a Restricted Subsidiary made by exchange for or out of the Net Cash Proceeds
of the substantially concurrentwithin 120 days after the sale of Preferred Stock
of the Borrower or a Restricted Subsidiary, and (b) any purchase, repurchase,
redemption, defeasance or other acquisition or retirement of Disqualified Stock
of the Borrower or a Restricted Subsidiary made by exchange for or out of the
Net Cash Proceeds of the substantially concurrentwithin 120 days after the sale
of Disqualified Stock of the Borrower or a Restricted Subsidiary, as the case
may be, that, in each case under (a) and (b), is permitted to be Incurred
pursuant to Section 4.04, and that in each case (other than such sale of

 

12

--------------------------------------------------------------------------------



 

Preferred Stock of the Borrower that is not Disqualified Stock) constitutes
Refinancing Indebtedness;

 

(4)                              any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness (or
any loans, advances, dividends or other distributions by the Borrower to any
Parent to permit such Parent to purchase, repurchase, redeem, defease or
otherwise acquire or retire (i)(x) the Existing Cablevision Notes and, or
(y) any Indebtedness Incurred to refinance the Existing Cablevision Notes in an
amount equal to the principal of the Existing Cablevision Notes so refinanced,
plus any additional amount to pay premiums (including tender premiums), accrued
and unpaid interest, expenses, defeasance costs and fees in connection
therewith) and (ii) Indebtedness of any Parent so long as the Net Cash Proceeds
(or portion thereof) of such Indebtedness has been received by the Borrower from
the issue or sale of its Capital Stock (other than Disqualified Stock or
Designated Preference Shares) or Subordinated Shareholder Funding subsequent to
the Closing Date or otherwise contributed to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares) of the Borrower
subsequent to the Closing Date):

 

(a)    (i) from Net Available Cash to the extent permitted under Section 4.08
but only if the Borrower shall have first complied with its obligations to
prepay all Term Loans to the extent required by Section 2.13(a) of the Credit
Agreement, prior to purchasing, repurchasing, redeeming, defeasing or otherwise
acquiring or retiring such Subordinated Indebtedness (or making of any such
loans, advances, dividends or other distributions to any Parent) and (ii) at a
purchase price not greater than 100% of the principal amount of such
Subordinated Indebtedness (or such Indebtedness of any Parent) plus accrued and
unpaid interest (and costs, expenses and fees incurred in connection therewith);

 

(b)     to the extent required by the agreement governing such Subordinated
Indebtedness (or such Indebtedness of any Parent), following the occurrence of a
Change of Control (or other similar event described therein as a “change of
control”), but only (i) if the Commitments shall have been terminated and all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Treasury
Services Agreements and Swap Contracts not due and payable) shall have been paid
in full and all Letters of Credit (other than Letters of Credit that are Cash
Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the applicable L/C Issuer) shall have
expired or been terminated (or any Event of Default under Section 7.01(i) of the
Credit Agreement shall have been waived), prior to purchasing, repurchasing,
redeeming, defeasing or otherwise acquiring or retiring such Subordinated
Indebtedness (or making any such loans, advances, dividends or other
distributions to any Parent) and (ii) at a purchase price not greater than 101%
of the principal amount of such Subordinated Indebtedness or such Indebtedness
of any Parent plus accrued and unpaid interest (and costs, expenses and fees
incurred in connection therewith); or

 

(c)      consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the

 

13

--------------------------------------------------------------------------------



 

transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition) and at a purchase price not greater than 100% of the principal
amount of such Acquired Indebtedness plus accrued and unpaid interest and any
premium required by the terms of any Acquired Indebtedness (and costs, expenses
and fees incurred in connection therewith);

 

(5)                              any dividends paid within 60 days after the
date of declaration if at such date of declaration such dividend would have
complied with this Section 4.05;

 

(6)                              the purchase, repurchase, redemption,
defeasance or other acquisition, cancellation or retirement for value of Capital
Stock of the Borrower, any Restricted Subsidiary or any Parent (including any
options, warrants or other rights in respect thereof) and loans, advances,
dividends or distributions by the Borrower to any Parent to permit any Parent to
purchase, repurchase, redeem, defease or otherwise acquire, cancel or retire for
value Capital Stock of the Borrower, any Restricted Subsidiary or any Parent
(including any options, warrants or other rights in respect thereof), or
payments to purchase, repurchase, redeem, defease or otherwise acquire, cancel
or retire for value Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent (including any options, warrants or other rights in respect thereof),
in each case from Management Investors; provided that such payments, loans,
advances, dividends or distributions do not exceed an amount (net of repayments
of any such loans or advances) equal to (1) $40 million in any calendar year
(with unused amounts in any calendar year being carried over to the succeeding
calendar years; provided that the aggregate unused amounts carried over in any
calendar year shall not exceed $40 million in any calendar year), plus (2) the
Net Cash Proceeds received by the Borrower or the Restricted Subsidiaries since
the Closing Date (including through receipt of proceeds from the issuance or
sale of its Capital Stock or Subordinated Shareholder Funding to a Parent) from,
or as a contribution to the equity (in each case under this Section 4.05(b)(6),
other than through the issuance of Disqualified Stock or Designated Preference
Shares) of the Borrower from, the issuance or sale to Management Investors of
Capital Stock (including any options, warrants or other rights in respect
thereof), to the extent such Net Cash Proceeds are not included in any
calculation under Section 4.05(a)(c)(ii);

 

(7)                              the declaration and payment of dividends to
holders of any class or series of Disqualified Stock, or of any Preferred Stock
of a Restricted Subsidiary, Incurred in accordance with the terms of
Section 4.04;

 

(8)                              purchases, repurchases, redemptions,
defeasances or other acquisitions or retirements of Capital Stock deemed to
occur upon the exercise of stock options, warrants or other rights in respect
thereof if such Capital Stock represents a portion of the exercise price
thereof;

 

(9)                              dividends, loans, advances or distributions to
any Parent or other payments by the Borrower or any Restricted Subsidiary in
amounts equal to (without duplication) the amounts required for any Parent to
pay:

 

(a)       any Parent Expenses of a CVC Parent or any Related Taxes; and

 

14

--------------------------------------------------------------------------------



 

(b)      amounts constituting or to be used for purposes of making payments to
the extent specified in Section 4.09(b)(2) (with respect to fees and expenses
incurred in connection with the transactions described therein),
Section 4.09(b)(5) and Section 4.09(b)(11);

 

(10)                      the declaration and payment by the Borrower  of, or
loans, advances, dividends or distributions to any Parent to pay, dividends on
the common stock or common equity interests of the Borrower or any Parent, or
purchases, repurchases or other acquisitions or retirements of common stock or
common equity interests of the Borrower or any Parent, in an amount not to
exceed in any fiscal year the greater of (a) 6% of the Net Cash Proceeds
received by the Borrower  from a Public Offering  or contributed to the equity
(other than through the issuance of Disqualified Stock or Designated Preference
Shares or through an Excluded Contribution) of the Borrower  or contributed as
Subordinated Shareholder Funding  to the Borrower and (b) an aggregate amount
per annum not to exceed 5% of Market Capitalization Attributable to Cablevision;

 

(11)                      payments by the Borrower or loans, advances, dividends
or distributions to any Parent to make payments, to holders of Capital Stock of
the Borrower  or any Parent in lieu of the issuance of fractional shares of such
Capital Stock; provided, however, that any such payment, loan, advance, dividend
or distribution shall not be for the purpose of evading any limitation of this
Section 4.05 or otherwise to facilitate any dividend or other return of capital
to the holders of such Capital Stock (as determined in good faith by an Officer
or the Board of Directors of the Borrower );

 

(12)                      Restricted Payments in an aggregate amount outstanding
at any time not to exceed the fair market value of Excluded Contributions, or
Investments in exchange for or using as consideration Investments previously
made under this Section 4.05(b)(12);

 

(13)                      payment of any Receivables Fees and purchases of
Receivables Assets pursuant to a Receivables Repurchase Obligation in connection
with a Qualified Receivables Financing;

 

(14)                      dividends or other distributions of Capital
Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

 

(15)                      so long as no Payment Block Event has occurred and is
continuing, Restricted Payments in an amount required by a CVC Parent to pay
(a) regularly scheduled interest as such amounts come due under (x) the Existing
Cablevision Notes and, (y) any Indebtedness Incurred to refinance the Existing
Cablevision Notes in an amount equal to the principal of the Existing
Cablevision Notes so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith; (b) dividends, loans advances or
distributions to Cablevision in an amount not to exceed the Net Cash Proceeds of
Incurrence of Indebtedness by the Borrower or its Restricted Subsidiaries which
amount shall be used to repay any Existing Cablevision Notes and any costs,
expenses, fees, interest or premiums in connection with such repayment and
(c) interest and/or principal (including AHYDO Catch Up Payments) on
Indebtedness of any CVC Parent so long as the Net Cash Proceeds (or portion
thereof) of such Indebtedness has been received by the  Borrower from the issue
or sale of its Capital Stock (other than Disqualified Stock or Designated
Preference Shares) or Subordinated Shareholder Funding subsequent to the Closing
Date or otherwise contributed to the equity (other than through the issuance of
Disqualified Stock or Designated Preference Shares) of

 

15

--------------------------------------------------------------------------------



 

the Borrower  subsequent to the Closing Date; provided, that the principal
amount of any Indebtedness able to be repaid pursuant to this clause (c) is
limited to the amount of Net Cash Proceeds received by the Borrower plus fees
and expenses related to the refinancing of such Indebtedness, and, in the case
of clause (c) above, any Refinancing Indebtedness in respect thereof permitted
to be Incurred pursuant to Section 4.04;

 

(16)                      the declaration and payment of dividends to holders of
any class or series of Designated Preference Shares of the Borrower issued after
the Closing Date; provided, however, that the amount of all dividends declared
or paid by the Borrower  pursuant to this Section 4.05(b)(16) shall not exceed
the Net Cash Proceeds received by the Borrower  from the issuance or sale of
such Designated Preference Shares;

 

(17)                      so long as no Event of Default has occurred and is
continuing (or would result therefrom), any Restricted Payment to the extent
that, after giving pro forma effect to any such Restricted Payment, the
Consolidated Net Leverage Ratio would be no greater than 5.5 to 1.0;

 

(18)                      so long as no Event of Default has occurred and is
continuing (or would result therefrom), Restricted Payments in an aggregate
amount outstanding at any time not to exceed the greater of $5001,245 million
and 2130% of L2QA Pro Forma EBITDA;

 

(19)                      Restricted Payments made in connection with the
Transactions and the Existing Transactions, or constituting any part of any
Permitted Reorganization and, in each case, fees and expenses relating thereto;

 

(20)                      Restricted Payments to finance Investments or other
acquisitions by a Parent or any Affiliate (other than the Borrower or a
Restricted Subsidiary) which would be otherwise permitted to be made pursuant to
this Section 4.05 if made by the Borrower or a Restricted Subsidiary; provided,
that (i) such Restricted Payment shall be made within 120 days of the closing of
such Investment or other acquisition, (ii) such Parent or Affiliate of the
Borrower shall, on or prior to the date such Restricted Payment is made or if
later, promptly following the closing of the Investment or the acquisition,
cause (1) all property acquired (whether assets or Capital Stock) to be
contributed to the Borrower or one of its Restricted Subsidiaries or (2) the
merger, amalgamation, consolidation, or sale of the Person formed or acquired
into the Borrower or one of its Restricted Subsidiaries (in a manner not
prohibited by Article V of this Annex I) in order to consummate such Investment
or other acquisition, (iii) such Parent or Affiliate of the Borrower receives no
consideration or other payment in connection with such transaction except to the
extent the Borrower or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Section 4.05 or
Section 4.09 (without reference to this Section 4.05(b)(20)) and (iv) any
property received in connection with such transaction shall not constitute an
Excluded Contribution  up to the amount of such Restricted Payment made under
this Section 4.05(b)(20);

 

(21)                      any payments in cash or in kind relating to the
settlement of any future, forward or other derivative contract entered into for
non-speculative purposes; and

 

(22)                      the declaration and payment of dividends or
distributions by the Borrower to, or the making of loans to, a CVC Parent in
amounts required for a CVC Parent to pay or cause to be paid, in each case
without duplication, fees and expenses related to any equity or debt offering
(whether or not successful) of such CVC Parent or incurred in connection with
the Altice USA Distribution.

 

16

--------------------------------------------------------------------------------



 

(c)                               TheExcept as otherwise specified, the amount
of all Restricted Payments or Permitted Investments (other than cash) shall be
the fair market value on the date of such Restricted Payment or Permitted
Investment (or, at the option of the Borrower, on the date of entry into of a
commitment, contract or resolution with respect to such Restricted Payment or
Permitted Investment) of the asset(s) or securities proposed to be paid,
transferred or issued by the Borrower or such Restricted Subsidiary, as the case
may be, pursuant to such Restricted Payment or Permitted Investment and without
giving effect to subsequent changes in value. The fair market value of any cash
Restricted Payment or Permitted Investment shall be its face amount, and the
fair market value of any non-cash Restricted Payment or Permitted Investment or
any other property, assets or securities required to be valued by this
Section 4.05 shall be determined conclusively by an Officer or the Board of
Directors of the Borrower acting in good faith.

 

(d)                             For purposes of determining compliance with this
Section 4.05 and the definition of “Permitted Investments”, as applicable, in
the event that a Restricted Payment or a Permitted Investment meets the criteria
of more than one of the categories described in clauses  (1) through (22) of
Section 4.05(b) or in the definition of “Permitted Investments”, as applicable,
or is permitted pursuant to Section 4.05(a), the Borrower will be entitled to
classify such Restricted Payment (or portion thereof) or such Permitted
Investment (or portion thereof) on the date of its payment or later reclassify
such Restricted Payment (or portion thereof) or such Permitted Investment (or
portion thereof) in any manner that complies with this Section 4.05.

 

Section 4.06.            Limitation on Liens

 

(a)                               The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, create, Incur or
suffer to exist any Lien upon any of their property or assets (including Capital
Stock of a Restricted Subsidiary), whether owned on the Effective Date or
acquired after that date, or any interest therein or any income or profits
therefrom, which Lien is securing any Indebtedness (such Lien, the “Initial
Lien”), except (a) in the case of any property or asset that does not constitute
Collateral, (i) Permitted Liens (other than Permitted Collateral Liens) or
(ii) Liens on assets that are not Permitted Liens if the Obligations (or a Loan
Guarantee in the case of Liens of a Guarantor) are directly secured equally and
ratably with, or prior to, in the case of Liens with respect to Subordinated
Indebtedness, the Indebtedness secured by such Initial Lien for so long as such
Indebtedness is so secured and (b) in the case of any property or assets that
constitutes Collateral, Permitted Collateral Liens.

 

(b)                              Any such Lien created in favor of the Secured
Parties pursuant to Section 4.06(a)(ii) will be automatically and
unconditionally released and discharged upon (i) the release and discharge of
the Initial Lien to which it relates, andor (ii) as otherwise set forth under
Section 9.20 of the Credit Agreement.

 

(c)                               For purposes of determining compliance with
this Section 4.06, (x) a Lien need not to be Incurred solely by reference to one
category of Permitted Liens or Permitted Collateral Liens, as applicable, but
may be Incurred under any combination of such categories (including in part
under one such category and in part under any other such category and (y) in the
event that a Lien (or any portion thereof) meets the criteria of one or more of
such categories of “Permitted Liens” or “Permitted Collateral Liens”, as
applicable, the Borrower shall be entitled to, in its sole discretion, divide,
classify or may subsequently reclassify, in whole or in part, at any time, such
Lien (or any portion thereof) in any manner that complies

 

17

--------------------------------------------------------------------------------



 

with this Section 4.06 and the definition of “Permitted Liens” or “Permitted
Collateral Liens”, as applicable.

 

Section 4.07.            Limitation on Restrictions on Distributions from
Restricted Subsidiaries

 

(a)                               The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, create or otherwise cause or permit to exist
or become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to:

 

(1)                              pay dividends or make any other distributions
in cash or otherwise on its Capital Stock to the Borrower  or any Restricted
Subsidiary or pay any Indebtedness or other obligations owed to the Borrower  or
any Restricted Subsidiary;

 

(2)                              make any loans or advances to the Borrower  or
any Restricted Subsidiary; or

 

(3)                              sell, lease or transfer any of its property or
assets to the Borrower or any Restricted Subsidiary,

 

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any
Restricted Subsidiary, or any prohibition on securing such loans or advances
made to the Borrower or any Restricted Subsidiary, shall not be deemed to
constitute such an encumbrance or restriction.

 

(b)                              Section 4.07(a) will not prohibit:

 

(1)                              any encumbrance or restriction pursuant to any
Credit Facility or any other agreement or instrument, in each case, in effect at
or entered into on the Effective Date and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of such agreements; provided that the amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such dividend and
other payment restrictions than those contained in those agreements on the
Effective Date (as determined in good faith by the Borrower);

 

(2)                              [Reserved];

 

(3)         encumbrances or restrictions existing under or by reason of (i) any
Loan Documents, (ii) the New Senior Guaranteed Notes Indenture and the New
Senior Guaranteed Notes, (iii) the Existing Notes Indentures and the Existing
Notes, (iv) the Existing Cablevision Notes Indentures and the Existing
Cablevision Notes, and (v) the Intercreditor Agreement and any Additional
Intercreditor Agreement, including in each case, any related security documents,
escrow arrangements or other documents related to the foregoing;

 

(4)                              any encumbrance or restriction pursuant to an
agreement or instrument of a Person or relating to any Capital Stock or
Indebtedness of a Person, entered into on or before the date on which (i) such
Person was acquired by or merged, consolidated or otherwise combined with or
into the Borrower or any Restricted Subsidiary, (ii) such agreement or
instrument is assumed by the Borrower or any Restricted Subsidiary in connection
with an acquisition of assets or (iii) such Person became a Restricted
Subsidiary (in each case, other

 

18

--------------------------------------------------------------------------------



 

than Capital Stock or Indebtedness Incurred as consideration in, or to provide
all or any portion of the funds utilized to consummate, the transaction or
series of related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by the Borrower  or was merged, consolidated or
otherwise combined with or into the Borrower or any Restricted Subsidiary) and
outstanding on such date; provided that, for the purposes of this
Section 4.07(b)(4), if another Person is the Successor Company or any Subsidiary
thereof, any agreement or instrument of such Person or any such Subsidiary shall
be deemed acquired or assumed by the Borrower  or any Restricted Subsidiary when
such Person becomes the Successor Company;

 

(5)                              any encumbrance or restriction pursuant to an
agreement or instrument effecting a refunding, replacement or refinancing of
Indebtedness Incurred pursuant to, or that otherwise extends, renews, refunds,
refinances or replaces, an agreement or instrument referred to in
Section 4.07(b)(1), Section 4.07(b)(3) or Section 4.07(b)(4) or this
Section 4.07(b)(5) (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an agreement referred to in
Section 4.07(b)(1), Section 4.07(b)(3) or Section 4.07(b)(4) or this
Section 4.07(b)(5); provided, however, that the encumbrances and restrictions
with respect to such Restricted Subsidiary contained in any such agreement or
instrument are no less favorable in any material respect to the Lenders taken as
a whole than the encumbrances and restrictions contained in the Initial
Agreement or Initial Agreements to which such refinancing or amendment,
supplement or other modification relates (as determined in good faith by the
Borrower);

 

(6)                              any encumbrance or restriction:

 

(a)       that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract;

 

(b)    contained in mortgages, pledges or other security agreements permitted
under this Agreement or securing Indebtedness of the Borrower or a Restricted
Subsidiary permitted under this Agreement to the extent such encumbrances or
restrictions restrict the transfer of the property or assets subject to such
mortgages, pledges or other security agreements;

 

(c)       pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Borrower or any Restricted Subsidiary; or

 

(d)     pursuant to the terms of any license, authorization, concession or
permit;

 

(7)                              any encumbrance or restriction pursuant to
Purchase Money Obligations and Capitalized Lease Obligations permitted under
this Agreement, in each case, that impose encumbrances or restrictions on the
property so acquired or any encumbrance or restriction pursuant to a joint
venture agreement that imposes restrictions on the transfer of the assets of the
joint venture;

 

(8)                              any encumbrance or restriction with respect to
a Restricted Subsidiary (or any of its property or assets) imposed pursuant to
an agreement entered into for the direct or indirect sale or disposition to a
Person of all or substantially all the Capital Stock or assets of

 

19

--------------------------------------------------------------------------------



 

such Restricted Subsidiary (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;

 

(9)                              customary provisions in leases, licenses, joint
venture agreements and other similar agreements and instruments entered into in
the ordinary course of business;

 

(10)                      encumbrances or restrictions arising or existing by
reason of applicable law or any applicable rule, regulation, governmental
license or order, or required by any regulatory authority or stock exchange;

 

(11)                      any encumbrance or restriction on cash or other
deposits or net worth imposed by customers under agreements entered into in the
ordinary course of business;

 

(12)                      any encumbrance or restriction pursuant to Currency
Agreements, Interest Rate Agreements or Commodity Hedging Agreements;

 

(13)                      any encumbrance or restriction arising pursuant to an
agreement or instrument relating to any Indebtedness permitted to be Incurred
subsequent to the Effective Date pursuant to Section 4.04 if the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favorable to the Lenders than (i) the encumbrances and
restrictions contained in this Agreement or any Loan Document on the Effective
Date, or (ii) is customary in comparable financings (as determined in good faith
by the Borrower) and where, in the case of clause (ii), the Borrower determines
at the time of issuance of such Indebtedness that such encumbrances or
restrictions (x) will not adversely affect, in any material respect, the
Borrower’s ability to make principal or interest payments under the Loan
Documents as and when they become due or (y) such encumbrances and restrictions
apply only if a default occurs in respect of a payment or financial covenant
relating to such Indebtedness;

 

(14)                      any encumbrance or restrictions arising in connection
with any Purchase Money Note, other Indebtedness or a Qualified Receivables
Financing that, in the good faith determination of an Officer or the Board of
Directors of the Borrower, are necessary or advisable to effect such Qualified
Receivables Financing; or

 

(15)                      any encumbrance or restriction existing by reason of
any Lien permitted under Section 4.06.

 

Section 4.08.            Limitation on Sales of Assets and Subsidiary Stock

 

(a)                               The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, make any Asset Disposition unless:

 

(1)                              the Borrower or such Restricted Subsidiary, as
the case may be, receives consideration (including by way of relief from, or by
any other Person assuming responsibility for, any liabilities, contingent or
otherwise) at least equal to the fair market value (such fair market value to be
determined on the date of contractually agreeing to such Asset Disposition), as
determined in good faith by an Officer or the Board of Directors of the
Borrower, of the shares and assets subject to such Asset Disposition (including,
for the avoidance of doubt, if such Asset Disposition is a Permitted Asset
Swap); and

 

20

--------------------------------------------------------------------------------



 

(2)                              in any such Asset Disposition, or series of
related Asset Dispositions (except to the extent the Asset Disposition is a
Permitted Asset Swap), at least 75% of the consideration from such Asset
Disposition or such series of related Asset Dispositions (excluding any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, other than
Indebtedness), together with all other Asset Dispositions since the Effective
Date (except to the extent any such Asset Disposition was a Permitted Asset
Swap) on a cumulative basis received by the Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash, Cash Equivalents or
Temporary Cash Investments.

 

(b)                              After the receipt of Net Available Cash from an
Asset Disposition, the Borrower or a Restricted Subsidiary, as the case may be,
may apply such Net Available Cash directly or indirectly (at the option of the
Borrower or such Restricted Subsidiary):

 

(1)                              within 365 days from the later of (A) the date
of such Asset Disposition and (B) the receipt of such Net Available Cash (i) to
prepay, repay, purchase or redeem any Indebtedness incurred under
Section 4.04(b)(1) or any Guarantor Indebtedness; provided, however, that, in
connection with any prepayment, repayment or purchase of Indebtedness pursuant
to this Section 4.08(b)(1), the Borrower or such Restricted Subsidiary will
retire such Indebtedness and will cause the related commitment (if any) (except
in the case of any revolving Indebtedness) to be permanently reduced in an
amount equal to the principal amount so prepaid, repaid, purchased or redeemed;
(ii) unless included in Section 4.08(b)(1)(i), to prepay, repay, purchase or
redeem any Pari Passu Indebtedness of the Borrower or any Guarantor, at a price
of no more than 100% of the principal amount of such Pari Passu Indebtedness
plus accrued and unpaid interest to the date of such prepayment, repayment,
purchase or redemption, provided that the Borrower or such Guarantor, as
applicable, shall prepay, redeem, repay or repurchase Pari Passu Indebtedness
that is Public Debt pursuant to this clause (ii) only if the Borrower delivers a
notice of prepayment with respect to the Pari Ratable Share of the Term Loans in
accordance with Section 2.13(a)(ii) within the time period specified by this
Section 4.08(b)(1) and thereafter complies with its obligations under
Section 2.13(a)(iii); (iii) to prepay, repay, purchase or redeem any
Indebtedness of a Restricted Subsidiary that is not a Guarantor or any
Indebtedness that is secured on assets which do not constitute Collateral (in
each case, other than Subordinated Indebtedness of the Borrower or a Guarantor
or Indebtedness owed to the Borrower or any Restricted Subsidiary); or (iv) to
prepay the Loans in full pursuant to Section 2.12;

 

(2)                              to the extent the Borrower or such Restricted
Subsidiary elects, to invest in or purchase or commit to invest in or purchase
Additional Assets (including by means of an investment in Additional Assets by a
Restricted Subsidiary with Net Available Cash received by the Borrower or
another Restricted Subsidiary) within 365 days from the later of (i) the date of
such Asset Disposition and (ii) the receipt of such Net Available Cash;
provided, however, that any such reinvestment in Additional Assets made pursuant
to a definitive binding agreement or a commitment approved by the Board of
Directors of the Borrower that is executed or approved within such time will
satisfy this requirement, so long as such investment or commitment to invest is
consummated within 180 days of such 365th day;

 

(3)                              to make a capital expenditure within 365 days
from the later of (A) the date of such Asset Disposition and (B) the receipt of
such Net Available Cash; provided, however, that any such capital expenditure
made pursuant to a definitive binding agreement or a commitment approved by the
Board of Directors of the Borrower that is executed or approved

 

21

--------------------------------------------------------------------------------



 

within such time will satisfy this requirement, so long as such investment is
consummated within 180 days of such 365th day; or

 

(4)                              any combination of clauses (1) – (3) of
Section 4.08(b),

 

provided that, pending the final application of any such Net Available Cash in
accordance with clauses (1), (2), (3) or (4) of Section 4.08(b), the Borrower
and the Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise
invest such Net Available Cash in any manner not prohibited by this Agreement.

 

(c)                               For the purposes of Section 4.08(a)(2), the
following will be deemed to be cash:

 

(1)                              the assumption by the transferee (or other
extinguishment in connection with the transactions relating to such Asset
Dispositions) of Indebtedness and any other liabilities (as recorded on the
balance sheet of the Borrower or any Restricted Subsidiary or in the footnotes
thereto, or if incurred or accrued subsequent to the date of such balance sheet,
such liabilities that would have been reflected on the Borrower’s  or such
Restricted Subsidiary’s balance sheet or in the footnotes thereof if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or any
Restricted Subsidiary (other than Subordinated Indebtedness of the Borrower or a
Guarantor) and the release of the Borrower or such Restricted Subsidiary from
all liability on such Indebtedness in connection with such Asset Disposition;

 

(2)                              securities, notes or other obligations received
by the Borrower or any Restricted Subsidiary from the transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents within 180 days following the closing of such Asset Disposition;

 

(3)                              Indebtedness of any Restricted Subsidiary that
is no longer a Restricted Subsidiary as a result of such Asset Disposition, to
the extent that the Borrower and each other Restricted Subsidiary (as
applicable) are released from any Guarantee of payment of such Indebtedness in
connection with such Asset Disposition;

 

(4)                              consideration consisting of Indebtedness of the
Borrower or a Guarantor (other than Subordinated Indebtedness) received after
the Effective Date from Persons who are not the Borrower or any Restricted
Subsidiary; and

 

(5)                              any Designated Non-Cash Consideration received
by the Borrower or any Restricted Subsidiary in such Asset Dispositions having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 4.08 that is at that
time outstanding, not to exceed (at the time of the receipt of such Designated
Non-Cash Consideration, or, at the Borrower’s option, at the time of
contractually agreeing to such Asset Disposition) the greater of $3001,040
million and 1025% of L2QA Pro Forma EBITDA (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
or, at the option of the Borrower, on the date of contractually agreeing to the
relevant Asset Disposition and without giving effect to subsequent changes in
value).

 

Section 4.09.            Limitation on Affiliate Transactions

 

22

--------------------------------------------------------------------------------



 

(a)                               The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into or conduct
any transaction or series of related transactions (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower (any such transaction or series of related
transactions being “Affiliate Transactions”) involving aggregate value in excess
of $50 million unless:

 

(1)                              the terms of such Affiliate Transaction taken
as a whole are not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained in a
comparable transaction at the time of such transaction or the execution of the
agreement providing for such transaction in arm’s-length dealings with a Person
who is not such an Affiliate, or, if there are no comparable transactions
involving non-Affiliates to apply for comparative purposes, the transaction is
otherwise on terms that, taken as a whole, the Borrower has conclusively
determined in good faith to be fair to the Borrower or such Restricted
Subsidiary; and

 

(2)                              in the event such Affiliate Transaction
involves an aggregate value in excess of $100 million, the terms of such
transaction or series of related transactions have been approved by a resolution
of the majority of the members of the Board of Directors of the Borrower
resolving that such transaction complies with Section 4.09(a)(1). An Affiliate
Transaction shall be deemed to have satisfied the requirements set forth in this
Section 4.09(a)(2) if either (x) such Affiliate Transaction is approved by a
majority of the Disinterested Directors or (y)  the Borrower or any of its
Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on arm’s length basis.

 

(b)                              The provisions of Section 4.09(a) will not
apply to:

 

(1)                              any Restricted Payment permitted to be made
pursuant to Section 4.05, any Permitted Payments (other than pursuant to
Section 4.05(b)(9)(b) or Section 4.05(b)(20) or any Permitted Investment (other
than as defined in sub-clauses (a)(ii) or (b) of the definition of Permitted
Investments);

 

(2)                              any issuance or sale of Capital Stock, options,
other equity-related interests or other securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of, or
entering into, or maintenance of, any employment, consulting, collective
bargaining or benefit plan, program, agreement or arrangement, related trust or
other similar agreement and other compensation arrangements, options, warrants
or other rights to purchase Capital Stock of the Borrower, any Restricted
Subsidiary or any Parent, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits or consultants’ plans (including valuation, health, insurance, deferred
compensation, severance, retirement, savings or similar plans, programs or
arrangements) or indemnities provided on behalf of officers, employees,
directors or consultants approved by the Board of Directors of the Borrower, in
each case in the ordinary course of business;

 

(3)                              any Management Advances and any waiver or
transaction with respect thereto;

 

23

--------------------------------------------------------------------------------



 

(4)                              any transaction between or among the Borrower
and any Restricted Subsidiary (or entity that becomes a Restricted Subsidiary as
a result of such transaction), or between or among the Borrower, Restricted
Subsidiaries or any Receivables Subsidiary;

 

(5)                              the payment of reasonable fees and
reimbursement of expenses to, and customary indemnities and employee benefit and
pension expenses provided on behalf of, directors, officers, consultants or
employees of the Borrower, any Restricted Subsidiary or any CVC Parent (whether
directly or indirectly and including through any Person owned or controlled by
any of such directors, officers or employees);

 

(6)                              the Existing Transactions, the Transactions,
any Permitted Reorganization and the entry into and performance of obligations
of the Borrower or any of its Restricted Subsidiaries under the terms of any
transaction arising out of, and any payments pursuant to or for purposes of
funding, any agreement or instrument in effect as of or on the Effective Date or
entered into after the Effective Date in connection with the Altice USA
Distribution (other than, for the avoidance of doubt, any share repurchase
program to take effect following the Altice USA Distribution), in each case as
these agreements and instruments may be amended, modified, supplemented,
extended, renewed or refinanced from time to time (including, without
limitation, to add additional Persons in connection with any such Person
becoming a Restricted Subsidiary) in accordance with the other terms of this
Section 4.09 or to the extent not more disadvantageous to the Lenders in any
material respect and the entry into and performance of any registration rights
or other listing agreement in connection with any Public Offering;

 

(7)                              execution, delivery and performance of any Tax
Sharing Agreement or the formation and maintenance of any consolidated group for
tax, accounting or management purposes in the ordinary course of business;

 

(8)                              transactions with customers, clients, suppliers
or purchasers or sellers of goods or services and Associates, in each case in
the ordinary course of business (including, without limitation, pursuant to
joint venture arrangements), which are fair to the Borrower or the relevant
Restricted Subsidiary in the reasonable determination of the Board of Directors
or an officer of the Borrower or the relevant Restricted Subsidiary, or are on
terms no less favorable than those that could reasonably have been obtained at
such time from an unaffiliated party;

 

(9)                              any transaction in the ordinary course of
business between or among the Borrower or any Restricted Subsidiary and any
Affiliate of the Borrower or an Associate or similar entity (in each case, other
than an Unrestricted Subsidiary) that would constitute an Affiliate Transaction
solely because the Borrower or a Restricted Subsidiary or any Affiliate of the
Borrower or a Restricted Subsidiary or any Affiliate of any Permitted Holder
owns an equity interest in or otherwise controls such Affiliate, Associate or
similar entity;

 

(10)                      (a) issuances or sales of Capital Stock (other than
Disqualified Stock or Designated Preference Shares) of the Borrower or options,
warrants or other rights to acquire such Capital Stock or Subordinated
Shareholder Funding; provided that the interest rate and other financial terms
of such Subordinated Shareholder Funding are approved by a majority of the
members of the Board of Directors of the Borrower in their reasonable
determination and (b) any amendment, waiver or other transaction with respect to
any Subordinated Shareholder Funding in compliance with the other provisions of
this Agreement, the Intercreditor Agreement or any Additional Intercreditor
Agreement, as applicable;

 

24

--------------------------------------------------------------------------------



 

(11)                      without duplication in respect of payments made
pursuant to the definition of Parent Expenses, (a) payments by the Borrower or
any Restricted Subsidiary to any Permitted Holder (whether directly or
indirectly, including through any Parent) of annual management, consulting,
monitoring or advisory fees and related expenses in an aggregate amount not to
exceed an amount equal to the greater of $5065 million or 1.5% of L2QA Pro Forma
EBITDA per annum (with unused amounts in any calendar year being carried over to
the succeeding calendar years) and; (b) customary payments by the Borrower or
any Restricted Subsidiary to any Permitted Holder (whether directly or
indirectly, including through any Parent) for financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments in respect of this Section 4.09(b)(11) are approved by a majority of
the Board of Directors of the Borrower in good faith; and (c) payments of all
fees and expenses related to the Existing Transactions, the Transactions, the
Altice USA Distribution and any Permitted Reorganization;

 

(12)                      any transaction effected as part of a Qualified
Receivables Financing, and other Investments in Receivables Subsidiaries
consisting of cash or Securitization Assets;

 

(13)                      any participation in a rights offer or public tender
or exchange offers for securities or debt instruments issued by the Borrower or
any of its Subsidiaries that are conducted on arm’s length terms and provide for
the same price or exchange ratio, as the case may be, to all holders accepting
such rights, tender or exchange offer;

 

(14)                      transactions between the Borrower or any Restricted
Subsidiary and any other Person that would constitute an Affiliate Transaction
solely because a director of such other Person is also a director of the
Borrower or any Parent; provided, however, that such director abstains from
voting as a director of the Borrower or such Parent, as the case may be, at any
board meeting approving such transaction on any matter including such other
Person;

 

(15)                      payments to and from, and transactions with, any joint
ventures entered into in the ordinary course of business or consistent with past
practices (including, without limitation, any cash management activities related
thereto); and

 

(16)                      commercial contracts (including franchising
agreements, business services related agreements or other similar arrangements)
between an Affiliate of the Borrower and the Borrower or any Restricted
Subsidiary that are on arm’s length terms or on a basis that senior management
of the Borrower reasonably believes allocates costs fairly.

 

Section 4.10.            Reports

 

(a)                               The Borrower will provide to the
Administrative Agent the following reports:

 

(1)                              within 120 days after the end of the Borrower’s
(or, if the Borrower elects to satisfy its obligation under this
Section 4.10(a)(1) by delivering the annual reports of a CVC Parent in
accordance with the second succeeding paragraph of this Section 4.10(a), of such
CVC Parent) fiscal year beginning with the fiscal year ending December 31,
20172018, annual reports containing, to the extent applicable, and (subject to
the next succeeding paragraph of this Section 4.10(a)) in a level of detail that
is comparable in all material respects to the Borrower’s annual report for the
year ended December 31, 20162017 (or a CVC Parent’s annual report for the year
ended December 31, 2017, if the Borrower elects to satisfy its obligation under
this Section 4.10(a)(1) by delivering the annual reports of a CVC Parent in

 

25

--------------------------------------------------------------------------------



 

accordance with the second succeeding paragraph of this Section 4.10(a)), the
following information: (a) audited consolidated balance sheet of the Borrower as
of the end of the most recent fiscal year (and comparative information as of the
end of the prior fiscal year) and audited consolidated income statements and
statements of cash flow of the Borrower for the most recent fiscal year (and
comparative information as of the end of the prior fiscal year) including
complete footnotes to such financial statements and the report of the
independent auditors on the financial statements; (b) unaudited pro forma income
statement information and balance sheet information of the Borrower (which, for
the avoidance of doubt, shall not include the provision of a full income
statement or balance sheet to the extent not reasonably available), together
with explanatory footnotes, for (i) any acquisition or disposition by the
Borrower or a Restricted Subsidiary that, individually or in the aggregate when
considered with all other acquisitions or dispositions that have occurred since
the beginning of the most recently completed fiscal year as to which such annual
report relates, represent greater than 20% of the consolidated revenues, EBITDA
and/or adjusted operating cash flow, or assets of the Borrower on a pro forma
consolidated basis or (ii) recapitalizations by the Borrower or a Restricted
Subsidiary, in each case, that have occurred during the most recently completed
fiscal year as to which such annual report relates (unless such pro forma
information has been provided in a prior report pursuant to
Section 4.10(a)(2) or Section 4.10(a)(3)); provided that such pro forma
financial information will be provided only to the extent available without
unreasonable expense, and in the case pro forma financial information is not
provided, the Borrower will provide, in the case of a material acquisition,
financial statements of the acquired company for the most recent fiscal year,
and in the case of a material disposition, financial statements of the business
or assets comprising the disposition perimeter for the most recent fiscal year
which, in each case, may be unaudited; (c) an operating and financial review of
the audited financial statements, including a discussion of the results of
operations, financial condition, and liquidity and capital resources of the
Borrower, and a discussion of material commitments and contingencies and
critical accounting policies; (d) description of the business, management and
shareholders of the Borrower, all material affiliate transactions and a
description of all material contractual arrangements, including material debt
instruments; and (e) a description of material risk factors and material recent
developments (to the extent not previously reported pursuant to
Section 4.10(a)(2) or Section 4.10(a)(3) below);

 

(2)                              within 60 days following the end of the first
three fiscal quarters in each fiscal year of the Borrower (or, if the Borrower
elects to satisfy its obligation under this Section 4.10(a)(2) by delivering the
quarterly reports of a CVC Parent in accordance with the second succeeding
paragraph of this Section 4.10(a), of such CVC Parent) beginning with the fiscal
quarter ending March 31, 20182019, all quarterly reports of the Borrower
containing, to the extent applicable, the following information in a level of
detail comparable in all material respects to the quarterly report of the
Borrower for the three months ended September 30, 20172018 (or a CVC Parent’s
quarterly report for the three months ended September 30, 2018, if the Borrower
elects to satisfy its obligation under this Section 4.10(a)(2) by delivering the
quarterly reports of a CVC Parent in accordance with the second succeeding
paragraph of this Section 4.10(a)): (a) an unaudited condensed consolidated
balance sheet as of the end of such quarter and unaudited condensed consolidated
statements of income and cash flow for the most recent quarter year-to-date
period ending on the date of the unaudited condensed balance sheet, and the
comparable prior year periods, together with condensed footnote disclosure;
(b) unaudited pro forma income statement information and balance sheet
information (which, for the avoidance of doubt, shall not include the provision
of a full income statement or balance sheet to the extent not reasonably
available), together with

 

26

--------------------------------------------------------------------------------



 

explanatory footnotes, for any acquisition or disposition by the Borrower or a
Restricted Subsidiary that, individually or in the aggregate when considered
with all other acquisitions or dispositions that have occurred since the
beginning of the relevant quarter, represent greater than 20% of the
consolidated revenues, EBITDA and/or adjusted operating cash flow, or assets of
the Borrower on a pro forma consolidated basis (unless such pro forma
information has been provided in a prior report pursuant to Section 4.10(a)(3));
provided that such pro forma financial information will be provided only to the
extent available without unreasonable expense and in the case pro forma
financial information is not provided, the Borrower will provide, in the case of
a material acquisition, financial statements of the acquired company for the
most recent fiscal year, and in the case of a material disposition, financial
statements of the business or assets comprising the disposition perimeter for
the most recent fiscal year which, in each case, may be unaudited; (c) a summary
operating and financial review of the unaudited financial statements, including
a discussion of revenues, EBITDA and/or adjusted operating cash flow, capital
expenditures, operating cash flow and material changes in liquidity and capital
resources, and a discussion of material changes not in the ordinary course of
business in commitments and contingencies since the most recent report; and
(d) material recent developments (to the extent not previously reported pursuant
to Section 4.10(a)(3)); and

 

(3)                              promptly after the occurrence of such event,
information with respect to (a) any change in the independent public accountants
of the Borrower, (b) any material acquisition, disposal, merger or similar
transaction or (c) any development determined by an Officer of the Borrower to
be material to the business of the Borrower and its Restricted Subsidiaries
(taken as a whole).

 

For the avoidance of doubt, in no event will any reports provided pursuant to
this Section 4.10(a):

 

(1)                              be required to comply with:

 

(a)                               Section 302, Section 404 or Section 906 of the
Sarbanes-Oxley Act of 2002, or related Items 307 and 308 of Regulation S-K under
the Securities Act (“Regulation S-K”);

 

(b)                              Rule 3-10 of Regulation S-X under the
Securities Act (“Regulation S-X”) or contain separate financial statements for
the Borrower, the Guarantors or other Subsidiaries the shares of which may be
pledged to secure the Obligations that would be required under Section 3-16 of
Regulation S-X;

 

(c) Rule 11-01 of Regulation S-X, give pro forma effect to the Transactions or
the Existing Transactions, or contain all purchase accounting adjustments
relating to the Transactions or the Existing Transactions;

 

(d)                             Regulation G under the Exchange Act or Item
10(e) of Regulation S-K with respect to any non-GAAP financial measures
contained therein; or

 

27

--------------------------------------------------------------------------------



 

(2)        be required to include trade secrets and other confidential
information that is competitively sensitive in the good faith and reasonable
determination of the Borrower.

 

Notwithstanding the foregoing, the Borrower may satisfy its obligations under
clauses (1), (2) and (3) of Section 4.10(a) by delivering the corresponding
annual, quarterly or other reports of a CVC Parent; provided that to the extent
that the Borrower is not the reporting entity and material differences exist
between the management, business, assets, shareholding or results of operations
or financial condition of the Borrower and such CVC Parent, the annual and
quarterly reports shall give a reasonably detailed description of such
differences or shall include the consolidated balance sheet, income statements
and cash flow statement of the Borrower and its Subsidiaries. The Borrower will
be deemed to have furnished the reports referred to in clauses (1), (2) and
(3) of Section 4.10(a) if the Borrower or a CVC Parent has filed reports
containing such information with the SEC or posted such reports on its website.

 

(b)          All financial statement information shall be prepared in accordance
with GAAP as in effect on the date of such report or financial statement (or
otherwise on the basis of GAAP as then in effect) and on a consistent basis for
the periods presented; provided, however, that the reports set forth in
clauses (1), (2) and (3) of Section 4.10(a) may in the event of a change in
GAAP, present earlier periods on a basis that applied to such periods.  Except
as provided in Section 4.10(c), no report need include separate financial
statements for the Borrower or Subsidiaries of the Borrower or any disclosure
with respect to the results of operations or any other financial or statistical
disclosure not of a type included in the New Senior Guaranteed Notes Offering
Memorandum and, subject to the Borrower’s election to apply IFRS, in no event
shall IFRS information or reconciliation to IFRS be required.

 

(c)          At any time if any Subsidiary of the Borrower is an Unrestricted
Subsidiary and any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, constitutes a Significant
Subsidiary, then the quarterly and annual financial information required by
Section 4.10(a) will include a reasonably detailed presentation, either on the
face of the financial statements or in the footnotes thereto, of the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Borrower; provided that with respect to the
Effective Date Unrestricted Subsidiaries, the requirements of this
Section 4.10(c) shall be satisfied by the inclusion of information relating to
the Effective Date Unrestricted Subsidiaries substantially similar to that
provided in, or included by reference in, the New Senior Guaranteed Notes
Offering Memorandum.

 

(d)          Substantially concurrently with the issuance to the Administrative
Agent of the reports specified in clauses (1), (2) and (3) of Section 4.10(a),
the Borrower shall also (a) use its commercially reasonable efforts (i) to post
copies of such reports on such website as may be then maintained by the Borrower
and its Subsidiaries or any CVC Parent or (ii) otherwise to provide
substantially comparable public availability of such reports (as determined by
the Borrower in good faith) or (b) to the extent the Borrower determines in good
faith that such reports cannot be made available in the manner described in the
preceding clause (a) owing to applicable law or after the use of its
commercially reasonable efforts, furnish such reports to the Lenders and, upon
their request, prospective Lenders.

 

28

--------------------------------------------------------------------------------



 

(e)          No later than 5 Business Days after each delivery of financial
statements of Borrower pursuant to Sections 4.10(a)(1) and (2), the Borrower
will provide to the Administrative Agent a duly executed and completed
Compliance Certificate.

 

Section 4.11.    [Reserved]

 

Section 4.12.    Impairment of Security Interests

 

(a)          The Borrower shall not, and shall not permit any Restricted
Subsidiary to, take or omit to take any action that would have the result of
materially impairing the security interest with respect to the Collateral (it
being understood that the Incurrence of Permitted Collateral Liens, subject to
the proviso in Section 4.12(b), shall under no circumstances be deemed to
materially impair the security interest with respect to the Collateral) for the
benefit of the Secured Parties, and the Borrower shall not, and shall not permit
any Restricted Subsidiary to, grant to any Person other than the Security Agent
(or its delegate), for the benefit of the Secured Parties, any Lien over any of
the Collateral; provided, that, subject to the proviso in the second sentence of
Section 4.12(b), (x) the Borrower, the Parent Guarantor and the Restricted
Subsidiaries may Incur Permitted Collateral Liens, (y) the Security Documents
and the Collateral may be discharged, amended, extended, renewed, restated,
supplemented, released, modified or replaced in accordance with this Agreement,
the Intercreditor Agreement, any Additional Intercreditor Agreement or the
applicable Security Documents and (z) the Borrower and its Restricted
Subsidiaries may consummate any other transaction permitted under Article V
hereunder.

 

(b)          Notwithstanding Section 4.12(a), nothing in this Section 4.12 shall
restrict the discharge and release of any Lien over Collateral in accordance
with this Agreement, the Security Documents, Intercreditor Agreement or any
Additional Intercreditor Agreement. Subject to the foregoing, the Security
Documents may be amended, extended, renewed, restated, supplemented or otherwise
modified or released (followed by an immediate retaking of a Lien of at least
equivalent ranking over the same assets) to (i) cure any ambiguity, omission,
defect or inconsistency therein; (ii) provide for Permitted Collateral Liens;
(iii) make any change reasonably necessary or desirable in the good faith
determination of the Borrower in order to implement transactions permitted under
Article V of this Annex I; (iv) add to the Collateral; (v) provide for the
release of any Lien on any properties or assets constituting Collateral from the
Lien of the Security Documents; provided that such release is followed by the
substantially concurrent re-taking of a Lien of at least equivalent priority
over the same properties and assets securing the Obligations or any Loan
Guarantee or (vi) make any other change thereto that does not adversely affect
the Secured Parties in any material respect; provided, however, that,
contemporaneously with any such action in clauses (ii), (iii), (iv), (v) and
(vi) of this Section 4.12(b), the Borrower delivers to the Administrative Agent,
either (1) a solvency opinion, in form and substance reasonably satisfactory to
the Administrative Agent, from an independent financial advisor or appraiser or
investment bank of international standing which confirms the solvency of the
Borrower and its Subsidiaries, taken as a whole, after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, (2) a certificate from the chief
financial officer or the Board of Directors of the relevant Person which
confirms the solvency of the Person granting the Lien, after giving effect to
any transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, or (3) an opinion of counsel (subject
to any qualifications customary for this type of opinion of counsel), in form
and substance reasonably satisfactory to the Administrative Agent, confirming
that, after giving effect to any transactions related to such

 

29

--------------------------------------------------------------------------------



 

amendment, extension, renewal, restatement, supplement, modification or
replacement, the Lien or Liens created under the Security Documents so amended,
extended, renewed, restated, supplemented, modified or replaced are valid Liens
not otherwise subject to any limitation, imperfection or new hardening period,
in equity or at law, that such Lien or Liens were not otherwise subject to
immediately prior to such amendment, extension, renewal, restatement,
supplement, modification or replacement.

 

(c)          In the event that the Borrower and the Restricted Subsidiaries
comply with the requirements of this Section 4.12, the Administrative Agent and
the Security Agent shall (subject to customary protections and indemnifications)
consent to such amendments without the need for instructions from the Secured
Parties.

 

Section 4.13.    Additional Intercreditor Agreements

 

(a)          At the request of the Borrower, in connection with the Incurrence
by the Borrower or a Restricted Subsidiary of any Indebtedness that is permitted
to share the Collateral pursuant to the definition of Permitted Collateral
Liens, the Borrower or a Restricted Subsidiary, the Administrative Agent and the
Security Agent shall enter into with the holders of such Indebtedness (or their
duly authorized Representatives) an intercreditor agreement (an “Additional
Intercreditor Agreement”) or a restatement, amendment or other modification of
the existing Intercreditor Agreement on substantially the same terms as the
Intercreditor Agreement (or terms not materially less favorable to the Lenders),
including containing substantially the same terms with respect to release of
Loan Guarantees and priority and release of the Liens over Collateral (or terms
not materially less favorable to the Lenders); provided that such Additional
Intercreditor Agreement will not impose any personal obligations on the
Administrative Agent or Security Agent or, in the opinion of the Administrative
Agent or Security Agent, as applicable, adversely affect the rights, duties,
liabilities or immunities of the Administrative Agent or Security Agent under
this Agreement or the Intercreditor Agreement. For the avoidance of doubt,
subject to the first sentence of this Section 4.13(a) and Section 4.13(b), any
such Additional Intercreditor Agreement may provide for pari passu or
subordinated security interests in respect of any such Indebtedness (to the
extent such Indebtedness is permitted to share the Collateral pursuant to the
definition of Permitted Collateral Lien).

 

(b)          At the direction of the Borrower and without the consent of Secured
Parties, the Administrative Agent and the Security Agent shall from time to time
enter into one or more amendments to any Intercreditor Agreement or Additional
Intercreditor Agreement to: (1) cure any ambiguity, omission, defect or
inconsistency of any such agreement, (2) increase the amount or types of
Indebtedness covered by any such agreement that may be Incurred by the Borrower
or a Guarantor that is subject to any such agreement (including with respect to
any Intercreditor Agreement or Additional Intercreditor Agreement, the addition
of provisions relating to new Indebtedness ranking junior in right of payment to
the Obligations), (3) add Restricted Subsidiaries to the Intercreditor Agreement
or an Additional Intercreditor Agreement, (4) further secure the Obligations,
(5) make provision for equal and ratable pledges of the Collateral to secure any
Incremental Loans, (6) implement any Permitted Collateral Liens, (7) amend the
Intercreditor Agreement or any Additional Intercreditor Agreement in accordance
with the terms thereof; (8) make any change reasonably necessary, in the good
faith determination of the Borrower in order to implement any transaction that
is subject to Article V of this Annex I; or (9) implement any transaction in
connection with the renewal extension, refinancing,

 

30

--------------------------------------------------------------------------------



 

replacement or increase of the Indebtedness that is not prohibited by this
Agreement or make any other change to any such agreement that does not adversely
affect the Lenders in any material respect; provided that no such changes shall
be permitted to the extent they affect the ranking of any Obligation or Loan
Guarantee, enforcement of Liens over the Collateral, the application of proceeds
from the enforcement of Collateral or the release of any Loan Guarantees or Lien
over Collateral in a manner than would adversely affect the rights of the
Lenders in any material respect except as otherwise permitted by this Agreement,
the Security Documents the Intercreditor Agreement or any Additional
Intercreditor Agreement immediately prior to such change. The Borrower shall not
otherwise direct the Administrative Agent or the Security Agent to enter into
any amendment to any Intercreditor Agreement without the consent of the Required
Lenders, except as otherwise permitted under Section 9.08 of the Credit
Agreement, and the Borrower may only direct the Administrative Agent and the
Security Agent to enter into any amendment to the extent such amendment does not
impose any personal obligations on the Administrative Agent or Security Agent
or, in the opinion of the Administrative Agent or Security Agent, adversely
affect their respective rights, duties, liabilities or immunities under this
Agreement or the Intercreditor Agreement or any Additional Intercreditor
Agreement.

 

(c)          In relation to any Intercreditor Agreement or Additional
Intercreditor Agreement, at the request of the Borrower, the Administrative
Agent (and Security Agent, if applicable) shall consent on behalf of the Lenders
to the payment, repayment, purchase, repurchase, defeasance, acquisition,
retirement or redemption of any obligations subordinated to the Loans thereby;
provided, however, that such transaction would comply with Section 4.05 hereof.

 

(d)          Each Lender shall be deemed to have agreed to and accepted the
terms and conditions of the Intercreditor Agreement or any Additional
Intercreditor Agreement (whether then entered into or entered into in the future
pursuant to the provisions described herein), and to have directed the
Administrative Agent and the Security Agent to enter into the Intercreditor
Agreement and any such Additional Intercreditor Agreement.

 

Section 4.14.    Lines of Business

 

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Similar Business, except to such extent
as would not be material to the Borrower and the Restricted Subsidiaries, taken
as a whole.

 

Section 4.15.    [Reserved]

 

Section 4.16.    Additional Guarantors

 

(a)          [Reserved].

 

(b)          Loan Guarantees existing on or granted after the Effective Date
pursuant to Section 5.14 of the Credit Agreement shall be released as set forth
in Section 12 of the Facility Guaranty. Loan Guarantees existing on or granted
after the Effective Date pursuant to Section 5.14(i)(z) of the Credit Agreement
may be released at the option of the Borrower, if at the date of such release,
(i) the Indebtedness which required such Loan Guarantee has been released or
discharged in full, (ii) no Event of Default would arise as a result of such
release, and (iii) there is no other Indebtedness of such Guarantor

 

31

--------------------------------------------------------------------------------



 

outstanding that was Incurred after the Effective Date and that could not have
been Incurred in compliance with this Agreement as of the date Incurred if such
Guarantor were not a Guarantor as at that date. Notwithstanding anything in this
Agreement to the contrary, the Borrower may elect, in its sole discretion, to
cause any Subsidiary that is not otherwise required to be a Guarantor to become
a Guarantor and such Loan Guarantee may be released at any time in the
Borrower’s sole discretion. The Administrative Agent and the Security Agent (to
the extent action is required by them) shall each take all necessary actions
requested by the Borrower, including the granting of releases or waivers under
the Intercreditor Agreement or any Additional Intercreditor Agreement, to
effectuate any release of a Loan Guarantee in accordance with this
Section 4.16(b), subject to customary protections and indemnifications.

 

(c)          Notwithstanding the foregoing, the Borrower shall not be obligated
to cause an Excluded Subsidiary to provide a Loan Guarantee (for so long as such
entity is an Excluded Subsidiary), nor to cause any Restricted Subsidiary to
provide a Loan Guarantee to the extent and for so long as the Incurrence of such
Guarantee could reasonably be expected to give rise to or result in: (1) any
violation of applicable law or regulation; (2) any liability for the officers,
directors or (except in the case of a Restricted Subsidiary that is a
partnership) shareholders of such Restricted Subsidiary (or, in the case of a
Restricted Subsidiary that is a partnership, directors or shareholders of the
partners of such partnership); (3) any cost, expense, liability or obligation
(including with respect to any Taxes) other than reasonable out-of-pocket
expenses and other than reasonable expenses incurred in connection with any
governmental or regulatory filings required as a result of, or any measures
pursuant to this Section 4.16(c)(1) undertaken in connection with, such
Guarantee, which in any case under any of clauses (1), (2) and (3) of
Section 4.16(c) cannot be avoided through measures reasonably available to the
Borrower or such Restricted Subsidiary; or (4) such Restricted Subsidiary is
prohibited from Incurring such Guarantee by the terms of any Indebtedness of
such Restricted Subsidiary existing on the Effective Date that is not prepayable
without a prepayment premium (in each case, other than Indebtedness Incurred to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary); provided that this Section 4.16(c)(4) applies only for
so long as such prepayment premium applies to such Indebtedness.

 

Notwithstanding anything to the contrary, the Borrower will not permit CSC TKR,
LLC and its Subsidiaries to Incur any Indebtedness not in the ordinary course of
business or Guarantee any Indebtedness unless such Subsidiary is or becomes a
Guarantor and Pledgor on the date on which the Guarantee is Incurred and, if
applicable, executes and delivers (x) a Joinder Agreement pursuant to which such
Restricted Subsidiary will provide a Loan Guarantee, which Guarantee will be
senior to or pari passu with such Subsidiary’s Guarantee of such other
Indebtedness and (y) a Pledge Supplement.

 

Section 4.17.    [Reserved]

 

Section 4.18.    Limitation on Transfer of Assets by Restricted Subsidiaries

 

The Borrower shall cause its Restricted Subsidiaries not to transfer to the
Borrower any material assets used or useful in the core line of business other
than cash, other current assets (including Cash Equivalents) and Investments.

 

32

--------------------------------------------------------------------------------



 

Section 4.19.    Reserved Indebtedness

 

For purposes of determining compliance with any provision of this Agreement
which requires the calculation of the Consolidated Net Senior Secured Leverage
Ratio, Consolidated Net Leverage Ratio or Guarantor Indebtedness Ratio, as
applicable, or testing baskets set forth in this Annex I of the Credit Agreement
(including baskets measured as a percentage of L2QA Pro Forma EBITDA) in
connection with (x) the Incurrence of any Indebtedness or (y) the Incurrence of
any Lien, the Borrower may elect, in its sole discretion, to treat all or any
portion of the committed amount of any Indebtedness (and the issuance and
creation of letters of credit and bankers’ acceptances thereunder) which is to
be Incurred (or any commitment in respect thereof) or secured by such Lien, as
the case may be (any such amount elected until revoked as described below, an
“Elected Amount”) as being Incurred as of such election date and (i) any
subsequent borrowing or re-borrowing of Indebtedness under such commitment (so
long as the total amount under such Indebtedness does not exceed the Elected
Amount) shall not be deemed, for purposes of this calculation, to be an
Incurrence of additional Indebtedness or an additional Lien at such subsequent
time, (ii) the Borrower may revoke an election of an Elected Amount at any time
after the election date, (iii) for purposes of all subsequent calculations of
Consolidated Net Leverage Ratio, Consolidated Net Senior Secured Leverage Ratio
or Guarantor Indebtedness Ratio, as applicable, the Elected Amount (if any)
shall be deemed to be outstanding (unless revoked in accordance with clause
(ii)), whether or not such amount is actually outstanding, so long as the
applicable commitment remains outstanding and (iv) for the purpose of
Section 4.04(b) (8), Section 4.04(b) (16) and clause (dd) of the definition of
Permitted Liens, solely to the extent that the Elected Amount has been Incurred
in reliance thereof (and has not be reclassified), the Elected Amount (if any)
shall be deemed to be outstanding under such provisions (unless revoked in
accordance with clause (ii)), whether or not such amount is actually
outstanding, so long as the applicable commitment remains outstanding.

 

Section 4.20.    Delaware LLC Divisions

 

For purposes of this Annex I and Annex II, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.

 

ARTICLE V

 

Section 5.01.    Merger and Consolidation of the Borrower

 

(a)          The Borrower will not consolidate with or merge with or into, or
assign, convey, transfer, lease or otherwise dispose all or substantially all
its assets as an entirety or substantially as an entirety, in one transaction or
a series of related transactions to, any Person, unless:

 

(1)          the resulting, surviving or transferee Person (the “Successor
Company”) (if not the Borrower) will be a Person organized and existing under
the laws of a Primary Jurisdiction, or, to the extent such merger would not
result in materially adverse tax, regulatory or legal consequences to the
Lenders (as determined by the Administrative Agent

 

33

--------------------------------------------------------------------------------



 

in its reasonable discretion), a Secondary Jurisdiction and the Successor
Company (if not the Borrower) will expressly assume by way of a joinder,
executed and delivered to the Administrative Agent, in form reasonably
satisfactory to the Administrative Agent, all the obligations of the Borrower,
under this Agreement, the Intercreditor Agreement and the Security Documents
(or, subject to Section 4.12 provided a Lien of at least equivalent ranking over
the same assets), as applicable;

 

(2)          immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 

(3)          immediately after giving pro forma effect to such transaction and
any related financing transactions, as if such transactions had occurred at the
beginning of the applicable two consecutive fiscal quarter period, either
(a) the Borrower or the Successor Company would have been able to Incur at least
$1.00 of additional Indebtedness pursuant to Section 4.04(a); or (b) the
Consolidated Net Leverage Ratio would not be greater than it was immediately
prior to giving effect to such transaction; and

 

(4)          the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each to the effect that such
consolidation, merger or transfer and such joinder (if any) comply with the
terms of this Agreement and an Opinion of Counsel to the effect that such
joinder (if any) has been duly authorized, executed and delivered and is a
legal, valid and binding agreement enforceable against the Successor Company (in
each case, in form and substance reasonably satisfactory to the Administrative
Agent); provided that in giving an Opinion of Counsel, counsel may rely on an
Officer’s Certificate as to any matters of fact.

 

(b)          For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer, or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of the Borrower, which
properties and assets, if held by the Borrower instead of such Subsidiaries,
would constitute all or substantially all of the properties and assets of the
Borrower on a consolidated basis, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower.

 

(c)          The Successor Company will succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under this Agreement but in
the case of a lease of all or substantially all its assets, the predecessor
company will not be released from its obligations under this Agreement.

 

(d)          Notwithstanding Section 5.01(a)(2) and Section 5.01(a)(3) (which do
not apply to transactions referred to in this sentence) and
Section 5.01(a)(4) (which does not apply to transactions referred to in this
sentence in which the Borrower is the Successor Company), (a) any Restricted
Subsidiary may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to the Borrower, (b) any Restricted
Subsidiary that is not a Guarantor may consolidate or otherwise combine with,
merge into or transfer all or part of its properties and assets to any other
Restricted Subsidiary or the Borrower and (c) the Borrower and the Restricted
Subsidiaries may effect any Permitted Reorganization. Notwithstanding
Section 5.02(a)(3) (which does not apply to the transactions referred to in this
sentence), the Borrower may consolidate or otherwise combine with or merge into
an

 

34

--------------------------------------------------------------------------------



 

Affiliate incorporated or organized for the purpose of changing the legal
domicile of the Borrower, reincorporating the Borrower in another jurisdiction
or changing the legal form of the Borrower.

 

(e)          The foregoing provisions (other than the requirements of
Section 5.01(a)(2)) shall not apply to the creation of a new Subsidiary as a
Restricted Subsidiary.

 

Section 5.02.    Merger and Consolidation of the Subsidiary Guarantors

 

(a)          None of the Guarantors (other than a Guarantor whose Loan Guarantee
is to be released in accordance with the terms of this Agreement or the
Intercreditor Agreement) may:

 

(1)          consolidate with or merge with or into any Person (whether or not
such Guarantor is the surviving Person);

 

(2)          sell, assign, convey, transfer, lease or otherwise dispose of, all
or substantially all its assets as an entirety or substantially as an entirety,
in one transaction or a series of related transactions, to any Person; or

 

(3)          permit any Person to merge with or into it,

 

unless:

 

(a)  the other Person is the Borrower or a Restricted Subsidiary that is a
Guarantor or becomes a Guarantor as a result of such transaction; or

 

(b)  (1) either (x) a Guarantor is the surviving Person or (y) the resulting,
surviving or transferee Person expressly assumes all of the obligations of the
Guarantor under its Loan Guarantee and this Agreement (pursuant to a Joinder
Agreement) and all obligations of the Guarantor under the Intercreditor
Agreement and the Security Documents, as applicable; and (2) immediately after
giving effect to the transaction, no Default or Event of Default shall have
occurred and is continuing; or

 

(c)  the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of a Guarantor or the sale or disposition of all or
substantially all the assets of a Guarantor (in each case other than to the
Borrower or a Restricted Subsidiary) otherwise permitted by this Agreement and
the proceeds therefrom are applied as required by this Agreement; or

 

(d)  the transaction constitutes a Permitted Reorganization.

 

(b)          Notwithstanding Section 5.02(a)(3)(b)(2) (which does not apply to
transactions referred to in this sentence), (a) any Restricted Subsidiary may
consolidate or otherwise combine with, merge into or transfer all or part of its
properties and assets to a Guarantor and (b) any Guarantor may consolidate or
otherwise combine with, merge into or transfer all or part of its properties and
assets to any other Guarantor or the Borrower. Notwithstanding
Section 5.02(a)(3)(b)(2) (which does not apply to the transactions referred to
in this sub-section (b)), a Guarantor may consolidate or otherwise combine with
or merge into an Affiliate incorporated or organized for the purpose of changing
the legal domicile of the

 

35

--------------------------------------------------------------------------------



 

Guarantor, reincorporating the Guarantor in another jurisdiction, or changing
the legal form of the Guarantor.

 

36

--------------------------------------------------------------------------------



 

ANNEX II
ADDITIONAL DEFINITIONS

 

Save where specified to the contrary, references in this Annex II to sections of
Articles IV or V are to those sections of Annex I.

 

“2023 Senior Notes” refers to the Borrower’s $1,800 million aggregate principal
amount of U.S. dollar-denominated 10.125% senior notes due 2023, issued on the
Original Notes Issue Date.

 

“2025 Senior Notes” refers to the Borrower’s $2,000 million aggregate principal
amount of U.S. dollar-denominated 10.875% senior notes due 2025, issued on the
Original Notes Issue Date.

 

“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
the Borrower or any Restricted Subsidiary. Subject to Section 1.05 of the Credit
Agreement, Acquired Indebtedness shall be deemed to have been Incurred, with
respect to clause (1) of this definition, on the date such Person becomes a
Restricted Subsidiary and, with respect to clause (2) of this definition, on the
date of consummation of such acquisition of assets and, with respect to clause
(3) of this definition, on the date of the relevant merger, consolidation or
other combination.

 

“Acquisition” means the acquisition of all of the outstanding equity interests
in Cablevision by Altice Europe, BCP and CPPIB, which occurred on the Closing
Date.

 

“Additional Assets” means:

 

(a)                               any property or assets (other than
Indebtedness and Capital Stock) not classified as current assets under GAAP used
or to be used by the Borrower or a Restricted Subsidiary or otherwise useful in
a Similar Business (it being understood that capital expenditures on property or
assets already used in a Similar Business or to replace any property or assets
that are the subject of an Asset Disposition shall be deemed an investment in
Additional Assets);

 

(b)                              the Capital Stock of a Person that is engaged
in a Similar Business and becomes a Restricted Subsidiary as a result of the
acquisition of such Capital Stock by the Borrower or a Restricted Subsidiary; or

 

(c)                               Capital Stock constituting a minority interest
in any Person that at such time is a Restricted Subsidiary.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether

 

--------------------------------------------------------------------------------



 

through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“AHYDO Catch Up Payment” means any payment on any Indebtedness that would be
necessary to avoid such Indebtedness being characterized as an “applicable high
yield discount obligation” under Section 163(i) of the Code.

 

“Altice Europe” means Altice Europe N.V., a public limited liability company
incorporated under the laws of the Netherlands, and its successors.

 

“Altice USA” refers to Altice USA, Inc., a Delaware corporation listed on the
New York Stock Exchange under the symbol “ATUS”.

 

“Altice USA Distribution” has the meaning ascribed to the term “Distribution” in
“Summary—The Distribution” in the New Senior Guaranteed Notes Offering
Memorandummeans the separation of Altice USA from Altice Europe which was
implemented on June 8, 2018.

 

“Asset Disposition” means, with respect to the Borrower and the Restricted
Subsidiaries, any direct or indirect sale, lease (other than an operating lease
entered into in the ordinary course of business), transfer, issuance or other
disposition, or a series of related sales, leases (other than operating leases
entered into in the ordinary course of business), transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Borrower or any of the Restricted Subsidiaries, including any disposition by
means of a merger, consolidation or similar transaction; provided that the sale,
lease, transfer, issuance or other disposition of all or substantially all of
the assets of the Borrower (or any successor company) and its Restricted
Subsidiaries taken as a whole will be governed by the provisions of
Section 7.01(i) of the Credit Agreement and Article V of Annex I and not by the
provisions of Section 4.08 of Annex I. Notwithstanding the preceding provisions
of this definition, the following items shall not be deemed to be Asset
Dispositions:

 

(a)        a sale, lease, transfer, issuance or other disposition, or a series
of related sales, leases, transfers, issuances or dispositions that are part of
a common plan, by a Restricted Subsidiary to the Borrower or by the Borrower or
a Restricted Subsidiary to a Restricted Subsidiary;

 

(b)        a sale, lease, transfer, issuance or other disposition, or a series
of related sales, leases, transfers, issuances or dispositions that are part of
a common plan, of cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;

 

(c)        a sale, lease, transfer, issuance or other disposition, or a series
of related sales, leases, transfers, issuances or dispositions that are part of
a common plan, of inventory, consumer equipment, trading stock, communications
capacity or other assets in the ordinary course of business;

 

(d)        a sale, lease, transfer, issuance or other disposition, or a series
of related sales, leases, transfers, issuances or dispositions that are part of
a common plan, of obsolete, surplus or worn out equipment or other assets or
equipment or other similar assets that

 

--------------------------------------------------------------------------------



 

are no longer useful in the conduct of the business (as determined in good faith
by the Borrower) of the Borrower and its Restricted Subsidiaries;

 

(e)        transactions permitted under Article V of Annex I (other than as
permitted under Section 5.02(a)(3)(c) or a transaction that constitutes a Change
of Control;

 

(f)         an issuance of Capital Stock by a Restricted Subsidiary to the
Borrower or to another Restricted Subsidiary or as part of or pursuant to an
equity incentive or compensation plan approved by the Board of Directors of the
Borrower;

 

(g)        any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower at the time of such sale, lease,
transfer, issuance or other disposition or, at the option of the Borrower, on
the date of contractually agreeing to such sale, lease, transfer, issuance or
other disposition) not to exceed the greater of $300415 million and 10.0% of
L2QA Pro Forma EBITDA;

 

(h)        (i) any Restricted Payment that is permitted to be made under
Section 4.05, any transaction specifically excluded from the definition of
Restricted Payment and the making of any Permitted Payment and Permitted
Investment and (ii) solely for the purposes of Section 4.08(b), a disposition,
the proceeds of which are used to make such Restricted Payments permitted to be
made under Section 4.05, Permitted Payments or Permitted Investments;

 

(i)         the granting of Liens not prohibited by Section 4.06;

 

(j)         a sale, lease, transfer, issuance or other disposition, or a series
of related sales, leases, transfers, issuances or dispositions that are part of
a common plan, of receivables or related assets in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

 

(k)        the licensing or sublicensing of intellectual property or other
general intangibles and licenses, sublicenses, leases, subleases of other
property, in each case, in the ordinary course of business;

 

(l)         foreclosure, condemnation, eminent domain or any similar action with
respect to any property or other assets;

 

(m)      the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) of tax receivables and factoring accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

 

(n)        sales, transfers or dispositions of receivables and related assets in
connection with any Qualified Receivables Financing or any factoring transaction
or in the ordinary course of business, and Investments in Receivables
Subsidiaries consisting of cash or Securitization Assets;

 

--------------------------------------------------------------------------------



 

(o)        any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

 

(p)        any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

 

(q)        any surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claims of any kind;

 

(r)         any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of assets to a Person who is providing services related
to such assets, the provision of which have been or are to be outsourced by the
Borrower or any Restricted Subsidiary to such Person; provided, however, that
the Board of Directors of the Borrower shall certify that in the opinion of the
Board of Directors, the outsourcing transaction will be economically beneficial
to the Borrower and the Restricted Subsidiaries (considered as a whole);

 

(s)         any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, with respect to property built, owned or otherwise
acquired by the Borrower or any Restricted Subsidiary pursuant to customary sale
and lease-back transactions, asset securitizations and other similar financings
permitted by this Agreement; provided that network assets of the Borrower or any
Restricted Subsidiary shall be excluded from this clause (s) unless the Net Cash
Proceeds of such sale and leaseback transaction are applied in accordance with
Section 4.08(b);

 

(t)         any sale, lease, transfer, conveyance or other disposition in one or
a series of related transactions of any assets (including Capital Stock) of the
Borrower and its Subsidiaries or of any Person that becomes a Restricted
Subsidiary (i) acquired in a transaction permitted under this Agreement, which
assets are not used or useful in the core or principal business of the Borrower
and its Restricted Subsidiaries, or (ii) made in connection with the approval of
any applicable antitrust authority or pursuant to Competition Laws or otherwise
necessary or advisable in the good faith determination of the Borrower to
consummate any acquisition permitted under this Agreement;

 

(u)        dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 270 days thereof or (ii) an amount equal to the Net
Available Cash of such disposition are promptly applied to the purchase price of
such replacement property (which replacement property is purchased within 270
days thereof) ;

 

(v)        the lapse, abandonment or other disposition of intellectual property
rights in the ordinary course of business, which in the reasonable good faith
determination of the

 

--------------------------------------------------------------------------------



 

Borrower are no longer commercially reasonable to maintain or are not material
to the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole;

 

(w)                         any sales, leases, transfers, issuances or other
dispositions of Capital Stock, properties or assets with an aggregate fair
market value (as determined in good faith by the Borrower at the time of any
such sales, lease, transfer, issuance or other disposition or, at the option of
the Borrower, on the date of contractually agreeing to any such sale, lease,
transfer, issuance or other disposition) not to exceed the greater of $415
million and 10.0% of L2QA Pro Forma EBITDA;

 

(x)                             (w) to the extent allowable under Section 1031
of the Code, or any comparable or successor provision, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

 

(y)                             (x) sales, transfers and other dispositions of
Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(z)                              (y) contractual arrangements under long-term
contracts with customers entered into by the Borrower or a Restricted Subsidiary
in the ordinary course of business which are treated as sales for accounting
purposes; provided that there is no transfer of title in connection with such
contractual arrangement; and

 

(aa)                       (z) a sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions in connection with the Existing Transactions, the Transactions or
any Permitted Reorganization.

 

In the event that a transaction (or a portion thereof) meets the criteria of
more than one of the categories described in clauses (a) through (aa) above or
such transaction (or a portion thereof) would also be a permitted Restricted
Payment or Permitted Investment, the Borrower, in its sole discretion, will be
entitled to divide and classify such transaction (or a portion thereof), and
from time to time reclassify such transaction (or a portion thereof), into one
or more such categories and/or one or more of the types of permitted Restricted
Payments or Permitted Investments.

 

“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or a Restricted Subsidiary are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
engaged in a Similar Business entered into by the Borrower or any Restricted
Subsidiary.

 

“BCP” means BC Partners, Ltd.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

--------------------------------------------------------------------------------



 

“Board of Directors” means (1) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (2) with respect to any partnership, the board of directors
or other governing body of the general partner of the partnership or any duly
authorized committee thereof; and (3) with respect to any other Person, the
board or any duly authorized committee of such Person serving a similar
function.  Unless otherwise specified in this Agreement, whenever any provision
of this Agreement requires any action or determination to be made by, or any
approval of, a Board of Directors, such action, determination or approval shall
be deemed to have been taken or made if approved by a majority of the directors
on any such Board of Directors (whether or not such action or approval is taken
as part of a formal board meeting or as a formal board approval); provided that
any action required to be taken under this Agreement by the Board of Directors
of the Borrower can, in the alternative, at the option of the Borrower, be taken
(x) prior to the completion of the Altice USA Distribution, by the Board of
Directors of Altice or any Subsidiary thereof that is a Parent of the Borrower
and (y) on or following the completion of the Altice USA Distribution,by Altice
USA and its successors or any Subsidiary thereof that is a Parent of the
Borrower.

 

“Cablevision” means Cablevision Systems Corporation or its successors.

 

“Capital Stock” of any Person means any and all shares of, interests, rights to
purchase, warrants or options for, participation or other equivalents of, or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

 

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP.  For the avoidance of doubt, operating leases
will not be deemed Capitalized Lease Obligations.

 

“Cash Equivalents” means:

 

(a)                             securities issued or directly and fully
Guaranteed or insured by the United States Government, Canada, the United
Kingdom, Switzerland or any member state of the European Union, in each case,
any agency or instrumentality of thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof),
having maturities of not more than two years from the date of acquisition;

 

(b)        certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by a bank or trust
company (a) whose commercial paper is rated at least “A-1” or the equivalent
thereof by S&P or at least “P-1” or the equivalent thereof by Moody’s (or if at
the time neither is issuing comparable ratings, then a comparable rating of
another Nationally Recognized Statistical Rating Organization) or (b) (in the
event that such bank or trust company does not have commercial paper which is
rated) having combined capital and surplus in excess of $500 million;

 

(c)                             repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clauses (a) and
(b) above entered into with any bank meeting the qualifications specified in
clause (b) above;

 

--------------------------------------------------------------------------------



 

(d)                             commercial paper rated at the time of
acquisition thereof at least “A-2” or the equivalent thereof by S&P or “P-2” or
the equivalent thereof by Moody’s or carrying an equivalent rating by a
Nationally Recognized Statistical Rating Organization, if both of the two named
rating agencies cease publishing ratings of investments or, if no rating is
available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within one year after the date of acquisition thereof;

 

(e)        readily marketable direct obligations issued by any state of the
United States of America, the United Kingdom, Switzerland, Canada, any member of
the European Union or any political subdivision thereof, in each case, having
one of the two highest rating categories obtainable from either Moody’s or S&P
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) with
maturities of not more than two years from the date of acquisition;

 

(f)                                Indebtedness or Preferred Stock issued by
Persons with a rating of “BBB” or higher from S&P or “Baa3” or higher from
Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization) with maturities of 12 months or less from the date of acquisition;

 

(g)        bills of exchange issued in the United States, Canada, a member state
of the European Union, Switzerland or the United Kingdom, eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent); and

 

(h)                              interests in any investment company, money
market or enhanced high yield fund which invests 95% or more of its assets in
instruments of the type specified in clauses (a) tothrough (g) above.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Internal Revenue Code of 1986, as amended.

 

“CFC Holdco” means a Subsidiary that has no material assets other than equity
interests in and/or indebtedness of, each as determined for U.S. federal income
tax purposes, one or more Foreign Subsidiaries that are CFCs, including the
indirect ownership of such equity interests or indebtedness through one or more
CFC Holdcos that have no other material assets.

 

“Change of Control” means the occurrence of any of the following:

 

(a)        the consummation of any transaction (including, without limitation,
any merger or consolidation), the result of which is that any Person (including
any “person” (as that term is used in Section 13(d)(3) of the Exchange Act))
other than one or more Permitted Holders (or a group controlled by one or more
Permitted Holders) becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the issued and outstanding Voting Stock of the Borrower (or any
Successor Company), measured by voting power rather than number of shares;

 

(b)                              during any period of two consecutive years,
individuals who at the beginning of such period constituted the majority of the
directors on the Board of Directors of the Listed Entity (together with any new
directors whose election by the majority of such

 

--------------------------------------------------------------------------------



 

directors on such Board of Directors of the Listed Entity or whose nomination
for election by shareholders of the Listed Entity, as applicable, was approved
by a vote of the majority of such directors on the Board of Directors of the
Listed Entity then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) ceased for any reason to constitute the majority of the directors on
the Board of Directors of the Listed Entity, then in office; or

 

(c)                               the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger, consolidation or
other business combination transaction), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower (or any
Successor Company) and its Restricted Subsidiaries, taken as a whole, to a
Person (including any “person” as defined above), other than a Permitted Holder
(or a group controlled by one or more Permitted Holders).

 

“Closing Date” means June 21, 2016, the date on which the Acquisition was
consummated.

 

“Combination” has the meaning ascribed to it under “Summary—Recent Developments”
in the New Senior Guaranteed Notes Offering Memorandum.

 

“Combination Date” means November 27, 2018, the date on which the Combination
was consummated.

 

“Combination Date Senior Notes” refers to, collectively, the (i) $744,821,000
aggregate principal amount of 51/8% Senior Notes due 2021, (ii) $495,941,000
aggregate principal amount of 51/8% Senior Notes due 2021; (iii) $617,881,000
aggregate principal amount of 7¾% Senior Notes due 2025 and (iv) $1,045,882,000
aggregate principal amount of 7½% Senior Notes due 2028, issued by the Borrower,
as issuer on the Combination Date.

 

“Combination Date Senior Notes Indenture” means the indenture dated as of the
Combination Date, as amended, among, inter alios, the Borrower, as issuer and
Deutsche Bank Trust Company Americas, as trustee, governing the Combination Date
Senior Notes.

 

“Combination Date Senior Guaranteed Notes” refers collectively to the Borrower’s
(i) $1,095,825,000 aggregate principal amount of U.S. dollar-denominated 5.375%
senior guaranteed notes due 2023, issued on the Combination Date and
(ii) $1,498,806,000 aggregate principal amount of U.S. dollar-denominated 5.500%
senior guaranteed notes due 2026, issued on the Combination Date.

 

“Combination Date Senior Guaranteed Notes Indenture” means the indenture dated
as of the Combination Date, as amended, among, inter alios, the Borrower, as
issuer and Deutsche Bank Trust Company Americas, as trustee, governing the
Combination Date Senior Guaranteed Notes.

 

“Combination Transactions” means all of the transactions described under
“Summary—Recent Developments—The Combination” in the New Senior Guaranteed Notes
Offering Memorandum.

 

“Commodity Hedging Agreements” means, in respect of a Person, any commodity
purchase contract, commodity futures or forward contract, commodities option
contract or other

 

--------------------------------------------------------------------------------



 

similar contract (including commodities derivative agreements or arrangements),
to which such Person is a party or a beneficiary.

 

“Competition Laws” means any federal, state, foreign, multinational or
supranational antitrust, competition or trade regulation statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
laws that are designed or intended to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition or effectuating
foreign investment.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit J to this Agreement.

 

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:

 

(a)        Consolidated Interest Expense and Receivables Fees;

 

(b)        Consolidated Income Taxes;

 

(c)        consolidated depreciation expense;

 

(d)        consolidated amortization and impairment expense;

 

(e)        Parent Expenses of a CVC Parent;

 

(f)        any expenses, charges or other costs related to any Equity Offering
(including of a CVC Parent), Investment, acquisition (including amounts paid in
connection with the acquisition or retention of one or more individuals
comprising part of a management team retained to manage the acquired business;
provided that such payments are made in connection with such acquisition and are
consistent with the customary practice in the industry at the time of such
acquisition), disposition, recapitalization or the Incurrence of any
Indebtedness permitted by this Agreement (whether or not successful) (including
any such fees, expenses or charges related to the Existing Transactions, and the
Transactions and the Altice USA Distribution (including of a CVC Parent), in
each case, as determined in good faith by the Borrower);

 

(g)        any minority interest expense (whether paid or not) consisting of
income attributable to minority equity interests of third parties in such period
or any prior period or any net earnings, income or share of profit of any
Associates, associated company or undertaking;

 

(h)        the amount of management, monitoring, consultancy and advisory fees
and related expenses or any payments for financial advisory, financing,
underwriting or placement services or any payments pursuant to franchising
agreements, business service related agreements or other similar arrangements
paid in such period (or accruals relating to such fees and related expenses) to
any Permitted Holder (whether directly or indirectly, through any Parent) to the
extent permitted by Section 4.09; provided that any payments for such fees and
related expense shall not be included in Consolidated EBITDA for any period to
the extent they were accrued for in such

 

--------------------------------------------------------------------------------



 

period or any prior period and added back to Consolidated EBITDA in such period
or any such prior period;

 

(i)        other non-cash charges, write-downs or items reducing Consolidated
Net Income (excluding any such non-cash charge, write-down or item to the extent
it represents an accrual of or reserve for cash charges in any future period) or
other non-cash items classified by the Borrower as special items less other
non-cash items of income increasing Consolidated Net Income (other than any
non-cash items increasing such Consolidated Net Income pursuant to clauses
(a) through (m) of the definition of Consolidated Net Income and excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period); and

 

(j)         x) any loss from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of), reduced by (y) any income from discontinued operations
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of).

 

“Consolidated Income Taxes” means taxes or other payments, including deferred
Taxes, based on income, profits or capital of the Borrower and the Restricted
Subsidiaries whether or not paid, estimated, accrued or required to be remitted
to any governmental authority.

 

“Consolidated Interest Expense” means, for any period (in each case, determined
on the basis of GAAP), the consolidated net interest income/expense of the
Borrower and the Restricted Subsidiaries, whether paid or accrued, plus or
including (without duplication) any interest, costs and charges consisting of:

 

(a)                               interest expense attributable to Capitalized
Lease Obligations;

 

(b)        amortization of debt discount, but excluding amortization of debt
issuance costs, fees and expenses and the expensing of any bridge or other
financing fees;

 

(c)                               non-cash interest expense;

 

(d)                             dividends or other distributions in respect of
all Disqualified Stock of the Borrower and all Preferred Stock of any Restricted
Subsidiary, to the extent held by Persons other than the Borrower or a
Subsidiary of the Borrower;

 

(e)                               the consolidated interest expense that was
capitalized during such period (without duplication);

 

(f)         net payments and receipts (if any) pursuant to Hedging Obligations
(other than Currency Agreements) (excluding unrealized mark-to-market gains and
losses attributable to Hedging Obligations (other than Currency Agreements));

 

(g)        any interest actually paid by the Borrower or any Restricted
Subsidiary on Indebtedness of another Person that is guaranteed by the Borrower
or any Restricted Subsidiary or secured by a Lien on assets of the Borrower or
any Restricted Subsidiary; and

 

--------------------------------------------------------------------------------



 

(h)                              premiums, penalties, annual agency fees,
penalties for failure to comply with registration obligations (if applicable)
and any amendment fees, in each case, related to any Indebtedness of the
Borrower or any Restricted Subsidiaries.

 

Notwithstanding any of the foregoing, Consolidated Interest Expense shall not
include (i) any interest accrued, capitalized or paid in respect of Subordinated
Shareholder Funding, (ii) any commissions, discounts, yield and other fees and
charges related to a Qualified Receivables Financing, (iii) any payments on any
operating leases, including without limitation any payments on any lease,
concession or license of property (or Guarantee thereof) which would be
considered an operating lease under GAAP as in effect on the Effective Date,
(iv) net payments and receipts (if any) pursuant to Currency Agreements
(including unrealized mark-to-market gains and losses attributable to Hedging
Obligations), and (v) any pension liability interest costs.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries determined on a consolidated basis on
the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:

 

(a)                             any net income (loss) of any Person if such
Person is not a Restricted Subsidiary, except that the Borrower equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution or return on
investment (subject, in the case of a dividend or other distribution or return
on investment to a Restricted Subsidiary, to the limitations contained in clause
(b) below);

 

(b)                              solely for the purpose of determining the
amount available for Restricted Payments under Section 4.05(a)(c)(i), any net
income (loss) of any Restricted Subsidiary that is not a Guarantor if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released, (b) restrictions pursuant to the New Senior
Guaranteed Notes Indenture, the New Senior Guaranteed Notes, the Loan Documents,
the Existing Notes and the Existing Notes Indentures, (c) contractual or legal
restrictions in effect on the Effective Date with respect to a Restricted
Subsidiary (including pursuant to the agreements specified in
Section 4.07(b)(3) and other restrictions with respect to such Restricted
Subsidiary that, taken as a whole, are not materially less favorable to the
Lenders than such restrictions in effect on the Effective Date, and
(d) restrictions as in effect on the Effective Date specified in
Section 4.07(b)(12) except that the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents or non-cash
distributions to the extent converted into cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

 

--------------------------------------------------------------------------------



 

(c)                               any net gain (or loss) realized upon the sale,
abandonment or other disposition of any asset or disposed operations of the
Borrower or any Restricted Subsidiary (including pursuant to any sale/ leaseback
transaction) which is not sold or otherwise disposed of in the ordinary course
of business (as determined in good faith by an Officer of the Borrower) or
returned surplus assets of any Pension Plan;

 

(d)                             any extraordinary, exceptional, unusual or
nonrecurring gain, loss, charge or expense or any charges, expenses or reserves
in respect of any restructuring, redundancy or severance or any expenses,
charges, reserves, gains or other costs related to the Existing Transactions,
the Transactions and the Altice USA Distribution; and, to the extent not
otherwise included in this clause (d): recruiting, retention and relocation
costs; signing bonuses and related expenses and one-time compensation charges;
curtailments or modifications to pension and post-retirement employee benefit
plans transaction and refinancing bonuses and special bonuses paid in connection
with dividends and distributions to equity holders; start-up, transition,
strategic initiative (including any multi-year strategic initiative) and
integration costs, charges or expenses; costs, charges and expenses related to
the start-up, pre-opening, opening, closure, and/or consolidation of operations,
offices and facilities; business optimization costs, charges or expenses; costs,
charges and expenses incurred in connection with new product design, development
and introductions; costs and expenses incurred in connection with intellectual
property development and new systems design; costs and expenses incurred in
connection with implementation, replacement, development or upgrade of
operational, reporting and information technology systems and technology
initiatives; any costs, expenses or charges relating to any governmental
investigation or any litigation or other dispute (including with any customer);
costs and expenses in respect of warranty payments and liabilities related to
product recalls or field service campaigns; or any fees, charges, losses, costs
and expenses incurred during such period, or any amortization thereof for such
period, in connection with or related to any acquisition, Restricted
Payment, Investment, recapitalization, asset sale, issuance, incurrence,
registration or repayment or modification of Indebtedness, issuance or offering
of Capital Stock, refinancing transaction or amendment, modification or waiver
in respect of the documentation relating to any such transaction and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction;

 

(e)                               the cumulative effect of a change in
accounting principles;

 

(f)                                any non-cash compensation charge or expense
arising from any grant of stock, stock options or other equity based awards and
any non-cash deemed finance charges in respect of any pension liabilities or
other provisions;

 

(g)                            all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection with any early
extinguishment of Indebtedness and any net gain (loss) from any write-off or
forgiveness of Indebtedness;

 

(h)                              any unrealized gains or losses in respect of
Hedging Obligations or other derivative instruments or any ineffectiveness
recognized in earnings related to qualifying hedge transactions or the fair
value or changes therein recognized in earnings for derivatives that do not
qualify as hedge transactions, in each case, in respect of Hedging Obligations
or other derivative instruments;

 

--------------------------------------------------------------------------------



 

(i)                                any unrealized foreign currency translation
gains or losses in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person and any unrealized
foreign exchange gains or losses relating to translation of assets and
liabilities denominated in foreign currencies;

 

(j)                                any unrealized foreign currency translation
or transaction gains or losses in respect of Indebtedness or other obligations
of the Borrower or any Restricted Subsidiary owing to the Borrower or any
Restricted Subsidiary;

 

(k)                            any one-time non-cash charges or any increases in
amortization or depreciation resulting from purchase accounting, in each case,
in relation to any acquisition of another Person or business or resulting from
any reorganization or restructuring involving the Borrower or its Subsidiaries;

 

(l)                                any goodwill or other intangible asset
impairment charge or write-off; and

 

(m)                        the impact of capitalized, accrued or accreting or
pay-in-kind interest or principal on Subordinated Shareholder Funding.

 

“Consolidated Net Leverage” means (A) the sum, without duplication, of the
aggregate outstanding Specified Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis (excluding (i) Hedging Obligations and
(ii) any revolving Indebtedness Incurred pursuant to Section 4.04 in an amount
not to exceed the greater of (x) $9501,385 million and (y) 33.3% L2QA Pro Forma
EBITDA), less (B) the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Net Leverage at such date to (y) the aggregate amount
of L2QA Pro Forma EBITDA; provided, however, that the pro forma calculation of
the Consolidated Net Leverage Ratio shall not give effect to (i) any
Indebtedness incurred on the date of determination pursuant to
Section 4.04(b) or (ii) the discharge on the date of determination of any
Indebtedness to the extent that such discharge results from the proceeds
incurred pursuant to Section 4.04(b).

 

For the avoidance of doubt, in determining Consolidated Net Leverage Ratio, no
cash or Cash Equivalents shall be included that are the proceeds of Indebtedness
in respect of which the calculation of the Consolidated Net Leverage Ratio is to
be made.

 

“Consolidated Net Senior Secured Leverage” means (A) the sum of the aggregate
outstanding Senior Secured Indebtedness of the Borrower and its Restricted
Subsidiaries (excluding (i) Hedging Obligations and (ii) any revolving
Indebtedness Incurred pursuant to Section 4.04 in an amount not to exceed the
greater of (x) $9501,385 million and (y) 33.3% L2QA Pro Forma EBITDA), less
(B) the aggregate amount of cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Net Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (x) Consolidated Net Senior Secured Leverage at such
date to (y) the aggregate amount of L2QA Pro Forma EBITDA; provided, however,
that the pro forma calculation of the Consolidated Net Senior Secured Leverage
Ratio shall not give effect to (i) any Indebtedness incurred on the date of
determination pursuant to Section 4.04(b) or (ii) the

 

--------------------------------------------------------------------------------



 

discharge on the date of determination of any Indebtedness to the extent that
such discharge results from the proceeds incurred pursuant to Section 4.04(b).

 

For the avoidance of doubt, in determining Consolidated Net Senior Secured
Leverage Ratio, no cash or Cash Equivalents shall be included that are the
proceeds of Indebtedness in respect of which the calculation of the Consolidated
Net Senior Secured Leverage Ratio is to be made.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

 

(a)                               to purchase any such primary obligation or any
property constituting direct or indirect security therefor;

 

(b)                              to advance or supply funds:

 

(i)                                  for the purchase or payment of any such
primary obligation; or

 

(ii)                              to maintain the working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; or

 

(c)                               to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

 

“CPPIB” means the Canada Pension Plan Investment Board.

 

“Credit Facility” means, with respect to the Borrower or any of its
Subsidiaries, one or more debt facilities, arrangements, instruments, trust
deeds, note purchase agreements or indentures or commercial paper facilities and
overdraft facilities (including this Agreement) with banks, institutions, funds
or investors providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such institutions or to
special purpose entities formed to borrow from such institutions against such
receivables), notes, bonds, debentures, letters of credit or other Indebtedness,
in each case, as amended, restated, modified, renewed, refunded, replaced,
restructured, refinanced, repaid, increased or extended in whole or in part from
time to time (and whether in whole or in part and whether or not with the
original administrative agent and lenders or another administrative agent or
agents or trustees or other banks, institutions or investors and whether
provided under one or more credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including any notes and letters of credit issued pursuant thereto and
any Guarantee and collateral agreement, patent and trademark security agreement,
mortgages or letter of credit applications and other Guarantees, pledges,
agreements, security agreements and collateral documents).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement or instrument (1) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (2) adding Subsidiaries of the Borrower as
additional borrowers or guarantors thereunder, (3)

 

--------------------------------------------------------------------------------



 

increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (4) otherwise altering the terms and conditions thereof.

 

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract, cap, floor, ceiling, collar, currency derivative or other similar
agreement to which such Person is a party or beneficiary.

 

“CVC Parent” means (i) prior to the completion of the Altice USA Distribution,
CVC 1 B.V. and its successors, and any Subsidiary thereof from time to time
which is a Parent of the Borrower and (y) on or following the completion of the
Altice USA Distribution, any Parent of the Borrower, but in no event any Parent
of the Listed Entity.

 

“Default” means any event which is, or after giving notice or with the passage
of time or both would be, an Event of Default.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower ) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash,
Cash Equivalents or Temporary Cash Investments received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration.  A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 4.08.

 

“Designated Preference Shares” means, with respect to the Borrower, Preferred
Stock (other than Disqualified Stock) (a) that is issued for cash (other than to
the Borrower or a Subsidiary of the Borrower or an employee stock ownership plan
or trust established by the Borrower or any such Subsidiary for the benefit of
their employees to the extent funded by the Borrower or such Subsidiary) and
(b) that is designated as “Designated Preference Shares” pursuant to an
Officer’s Certificate of the Borrower at or prior to the issuance thereof, the
Net Cash Proceeds of which are excluded from the calculation set forth in
Section 4.05(a)(c)(ii).

 

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors having no material direct or indirect financial
interest in or with respect to such Affiliate Transaction. A member of the Board
of Directors of the Borrower shall be deemed not to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

(a)                               matures or is mandatorily redeemable for cash
or in exchange for Indebtedness pursuant to a sinking fund obligation or
otherwise;

 

--------------------------------------------------------------------------------



 

(b)                              is convertible or exchangeable for Indebtedness
or Disqualified Stock (excluding Capital Stock which is convertible or
exchangeable solely at the option of the Borrower or a Restricted Subsidiary);
or

 

(c)                             is or may become (in accordance with its terms)
upon the occurrence of certain events or otherwise redeemable or repurchasable
for cash or in exchange for Indebtedness at the option of the holder of the
Capital Stock in whole or in part,

 

in each case, on or prior to the earlier of (a) the Stated Maturity of the 2016
Extended Term Loans or (b) the date on which there are no Loans outstanding;
provided, however, that (i) only the portion of Capital Stock which so matures
or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock and (ii) any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or asset sale (howsoever defined or referred to) shall not constitute
Disqualified Stock if any such redemption or repurchase obligation is subject to
compliance by the relevant Person with Section 4.05.

 

“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than dollars (“Other Currency”), at any time of determination thereof by
the Borrower, the amount of dollars obtained by converting such Other Currency
involved in such computation into dollars at the spot rate for the purchase of
dollars with the Other Currency as published in The Financial Times in the
“Currency Rates” section (or, if The Financial Times is no longer published, or
if such information is no longer available in The Financial Times, such source
as may be selected in good faith by the Borrower) on the date of such
determination.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia.

 

“Effective Date” means “Effective Date” as defined in the FifthSeventh
Amendment.

 

“Effective Date Unrestricted Subsidiaries” means 1015 Tiffany Street
Corporation, 111 New South Road Corporation, 1111 Stewart Corporation, 1144
Route 109 Corp., 389 Adams Street Corporation, 4connections LLC, BBHI Holdings
LLC, Cablevision Disaster Relief Fund, Cablevision Media Sales Corporation,
Cablevision NYI LLC, Cablevision Real Estate Corporation, CCG Holdings, LLC,
Coram Route 112 Corporation, CSC Investments LLC, CSC MVDDS LLC, CSC Nassau II,
LLCNYI LLC, CSC T Holdings I, Inc., CSC T Holdings II, Inc., CSC T Holdings
III, Inc., CSC T Holdings IV, Inc., CSC Transport II, Inc., CSC Transport
III, Inc., CSC Transport Inc., CSC VT, Inc., DTV Norwich LLC, Frowein Road
Corporation, MSG Varsity Network LLC, MSGVN LLC, N12N LLC, News 12 Company, News
12 Connecticut LLC, News 12 Holding LLC, News 12 II Holding LLC, News 12
Interactive LLC, News 12 Networks LLC, News 12 New Jersey II Holding LLC, News
12 New Jersey LLC, News 12 New Jersey Holding LLC, News 12 The Bronx Holding
Corporation, News 12 The Bronx, LLC, News 12 Traffic And Weather LLC, News 12
WestchesterDTV Norwich LLC, Newsday Holdings LLC, Newsday LLC, NMG
Holdings, Inc., Princeton Video Image Israel, Ltd, PVI Holdings, LLC, PVI
Philippines Corporation, PVI Virtual Media Services, LLC, Rainbow MVDDS Company
LLC, Rasco Holdings LLC, RMVDDS LLC, The New York Interconnect LLC and Tristate
Digital Group, CSC Investments LLC and SLTV3, LLC.

 

--------------------------------------------------------------------------------



 

“Equity Offering” means a public or private sale of (x) Capital Stock of the
Borrower or (y) Capital Stock or other securities of a Parent or an Affiliate,
the proceeds of which are contributed as Subordinated Shareholder Funding or to
the equity of the Borrower or any of its Restricted Subsidiaries, in each case
other than:

 

(a)                               Disqualified Stock;

 

(b)                              Designated Preference Shares;

 

(c)                             offerings registered on Form S-8 (or any
successor form) under the Securities Act or any similar offering in other
jurisdictions;

 

(d)                             any such sale to an Affiliate of the Borrower,
including the Borrower or a Restricted Subsidiary; and

 

(e)                               any such sale that constitutes an Excluded
Contribution.

 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

 

“Excluded Contribution” means Net Cash Proceeds and the fair market value
(determined by the Borrower at the time of such contribution or, at the option
of the Borrower, at the date of entry into of a commitment, contract or
resolution with respect to such Excluded Contribution, and not adjusted for any
subsequent changes in fair market value) of marketable securities or property or
assets or Capital Stock of any Person, in each case, received by the Borrower as
capital contributions to the equity (other than through the issuance of
Disqualified Stock or Designated Preference Shares of the Borrower) after the
Closing Date or from the issuance or sale (other than to the Borrower, a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of its
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding of the Borrower, in each case, to the extent
designated as an Excluded Contribution pursuant to an Officer’s Certificate of
the Borrower.

 

“Excluded Subsidiary” means (1) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, (2) any CFC, (3) any Subsidiary that is a direct or
indirect Subsidiary of (i) a CFC or (ii) a CFC Holdco, (4) a CFC Holdco, (5) any
Subsidiary, including any regulated entity that is subject to net worth or net
capital or similar capital and surplus restrictions, that is prohibited or
restricted by applicable law, accounting policies or by contractual obligation
existing on the Closing Date and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of such
agreements (provided that such contractual obligations (A) were not incurred in
contemplation of the Acquisition (or, with respect to any Subsidiary acquired by
the Borrower or a Restricted Subsidiary after the

 

--------------------------------------------------------------------------------



 

Closing Date (and so long as such contractual obligation was not incurred in
contemplation of such acquisition), on the date such Subsidiary is so acquired)
or (B) do not extend such prohibition or extension to any non-Excluded
Subsidiary) from providing a Guarantee, or if such Guarantee would require
governmental (including regulatory) or third party consent, approval, license or
authorization, (6) any special purpose securitization vehicle (or similar
entity), including any Receivables Subsidiary, (7) any not-for-profit
Subsidiary, (8) any other Subsidiary with respect to which, in the reasonable
judgment of the Borrower, the burden or cost (including any adverse tax
consequences) of providing the Guarantee will outweigh the benefits to be
obtained by the Lenders therefrom and (9) each Unrestricted Subsidiary;
provided, that any such Subsidiary that is an Excluded Subsidiary pursuant to
clause (8) above shall cease to be an Excluded Subsidiary at any time such
Subsidiary guarantees Indebtedness of the Borrower or any other Guarantor.

 

“Existing 2023 Senior Notes” refers to the Borrower’s $1,800 million aggregate
principal amount of U.S. dollar-denominated 10.125% senior notes due 2023,
issued on the Original Notes Issue Date.

 

“Existing 2025 Senior Guaranteed Notes” refers to the Borrower’s $1,000 million
in aggregate principal amount of 6.625% Senior Guaranteed Notes due 2025 issued
on the Original Notes Issue Date.

 

“Existing 2025 Senior Notes” refers to the Borrower’s $2,000 million aggregate
principal amount of U.S. dollar-denominated 10.875% senior notes due 2025,
issued on the Original Notes Issue Date.

 

“Existing 2027 Senior Guaranteed Notes” refers to the Borrower’s $1,310 million
aggregate principal amount of 5.5% Senior Guaranteed Notes due 2027 issued on
September 23, 2016.

 

“Existing 2028 Senior Guaranteed Notes” refers to the Borrower’s $1,000 million
aggregate principal amount of 5.375% Senior Guaranteed Notes due 2028 issued on
January 29, 2018.

 

“Existing Cablevision Notes” means, collectively, the (i) $750 million aggregate
principal amount of Cablevision’s 7.75% Senior Notes due 2018, (ii)the $500
million aggregate principal amount of Cablevision’s 8% Senior Notes due 2020
and, (iiiii) $750 million aggregate principal amount of Cablevision’s 5.875%
Senior Notes due 2022, and (iii) the Combination Date Cablevision Co-Issued
Notes.

 

“Existing Cablevision Notes Indentures” means, collectively, the indentures
governing the Existing Cablevision Notes each as may be amended or supplemented
from time to time.

 

“Existing Notes” means, collectively, the Existing Senior Guaranteed Notes, and
the Existing Senior Notes and the Legacy Senior Notes.

 

“Existing Notes Indentures” means, collectively, the Existing Senior Notes
Indenture,Indentures and the Existing Senior Guaranteed Notes Indentures and the
indentures governing the Legacy Senior Notes each as may be amended or
supplemented from time to time.

 

“Existing Senior Guaranteed Notes” means, collectively, the Borrower’s
(x) $1,000 million in aggregate principal amount of 6.625%Existing 2025 Senior
Guaranteed Notes due 2025 issued on the Original Notes Issue Date and (y) $1,310
million aggregate principal amount of

 

--------------------------------------------------------------------------------



 

5.5%, the Existing 2027 Senior Guaranteed Notes due 2027 issued on September 23,
2016, the Existing 2028 Senior Guaranteed Notes and the Combination Date Senior
Guaranteed Notes.

 

“Existing Senior Guaranteed Notes Indentures” means, collectively, (xw) the
indenture, dated as of October 9, 2015, as amended or supplementedgoverning the
Existing 2025 Senior Guaranteed Notes, and (yx) the indenture, dated as of
September 23, 2016, as amended or supplemented, in each case relating
togoverning the Existing 2027 Senior Guaranteed Notes., (y) the indenture, dated
as of January 29, 2018, governing the Existing 2028 Senior Guaranteed Notes and
(z) the indenture, dated as of the Combination Date, governing the Combination
Date Senior Guaranteed Notes, each as may be amended or supplemented from time
to time.

 

“Existing Senior Notes” means, collectively, the Existing 2023 Senior Notes, the
Existing 2025 Senior Notes, the Legacy CSC Senior Notes and the 2025Combination
Date Senior Notes.

 

“Existing Senior Notes Indenture” means, the indenture, dated as of October 9,
2015, as amended or supplemented,Indentures” means, the indentures governing the
Existing Senior Notes, each as may be amended or supplemented from time to time.

 

“Existing Transactions” means the Acquisition and the financing thereof, the
Altice USA Distribution, the Combination Transactions, the issuance of the
Existing Senior Guaranteed Notes and the Existing Senior Notes and the entry
into and borrowings under this Agreement (and any amendments thereof).

 

“fair market value” wherever such term is used in this Agreement (except as
otherwise specifically provided in this Agreement), may be conclusively
established by means of an Officer’s Certificate or a resolution of the Board of
Directors of the Borrower setting out such fair market value as determined by
such Officer or such Board of Directors in good faith.

 

“Fifth Amendment” means the fifth amendment to this Agreement (incremental loan
assumption agreement) between, inter alios, the various lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“Group” means the Borrower and its Restricted Subsidiaries.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

 

(a)                               to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness of such other Person (whether
arising by virtue of partnership arrangements, or by agreements to keep-well, to
purchase assets, goods, securities or services, to take-or-pay or to maintain
financial statement conditions or otherwise); or

 

--------------------------------------------------------------------------------



 

(b)                            entered into primarily for purposes of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),

 

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any guarantee of
performance.  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Guarantor Indebtedness” means as of any date of determination, (A) the sum,
without duplication of Permitted Guarantor Indebtedness and Ratio Guarantor
Indebtedness, in each case as of such date (excluding (i) Hedging Obligations
and (ii) any revolving Indebtedness Incurred pursuant to Section 4.04 in an
amount not to exceed the greater of (x) $9501,385 million and (y) 33.3% L2QA Pro
Forma EBITDA), less (B) the aggregate amount of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on a consolidated basis on any date of
determination.

 

“Guarantor Indebtedness Ratio” means, as of any date of determination, the ratio
of (x) Guarantor Indebtedness at such date to (y) L2QA Pro Forma EBITDA. For the
avoidance of doubt, in determining the Guarantor Indebtedness Ratio, no cash or
Cash Equivalents shall be included that are the proceeds of Indebtedness in
respect of which the calculation of the Guarantor Indebtedness Ratio is to be
made

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Hedging
Agreement.

 

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that other than in the case
of any action being taken in connection with a Limited Condition Transaction,
which shall be governed by Section 1.05 of the Credit Agreement and any
Indebtedness or Lien Incurred pursuant to the Section 4.19 of this Annex I which
shall be governed by the provisions thereof, (1) any Indebtedness or Capital
Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by the Borrower or such Restricted Subsidiary at the time
it becomes a Restricted Subsidiary and the terms “Incurred” and “Incurrence”
have meanings correlative to the foregoing and (2) any Indebtedness pursuant to
any Credit Facility, bridge facility, revolving credit or similar facility shall
only be “Incurred” at the time any funds are borrowed thereunder; provided
further that, the Borrower in its sole discretion may elect that (x) any
Indebtedness or portion thereof pursuant to any Credit Facility, bridge
facility, revolving credit or similar facility shall be deemed to be “Incurred”
at the time of entry into the definitive agreements or commitments in relation
to any such facility and/or (y) any Indebtedness, the proceeds of which are
cash-collateralized shall be deemed to be “Incurred” at the time such proceeds
are no longer cash-collateralized.

 

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

(a)                               the principal of indebtedness of such Person
for borrowed money;

 

(b)                            the principal of obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;

 

--------------------------------------------------------------------------------



 

(c)                               all reimbursement obligations of such Person
in respect of letters of credit, bankers’ acceptances or other similar
instruments (the amount of such obligations being equal at any time to the
aggregate then undrawn and unexpired amount of such letters of credit or other
instruments plus the aggregate amount of drawings thereunder that have not been
reimbursed) (except to the extent such reimbursement obligations relate to trade
payables), in each case only to the extent that the underlying obligation in
respect of which the instrument was issued would be treated as Indebtedness;

 

(d)                             the principal component of all obligations, or
liquidation preference, of such Person with respect to any Disqualified Stock
or, with respect to any Restricted Subsidiary, any Preferred Stock (but
excluding, in each case, any accrued dividends);

 

(e)                               the principal component of all Indebtedness of
other Persons secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person; provided, however, that the amount of
such Indebtedness will be the lesser of (a) the fair market value of such asset
at such date of determination (as determined in good faith by the Borrower) and
(b) the amount of such Indebtedness of such other Persons;

 

(f)                                Guarantees by such Person of the principal
component of Indebtedness of other Persons to the extent Guaranteed by such
Person; and

 

(g)                              to the extent not otherwise included in this
definition, net obligations of such Person under Currency Agreements, Commodity
Hedging Agreements and Interest Rate Agreements (the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such obligation that would be payable by such
Person at such time).

 

The term “Indebtedness” shall not include (i) Subordinated Shareholder Funding,
(ii) any lease (including for avoidance of doubt, any network lease or any
Operating IRU), concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP, (iii) prepayments of deposits
received from clients or customers in the ordinary course of business, (iv) any
pension obligations, (v) Contingent Obligations, (vi) receivables sold or
discounted, whether recourse or non-recourse, including, for the avoidance of
doubt, any obligations under or in respect of Qualified Receivables Financing
(including, without limitation, guarantees by a Receivables Subsidiary of the
obligations of another Receivables Subsidiary and any indebtedness in respect of
Limited Recourse), (vii) obligations under any license, permit or other approval
(or Guarantees given in respect of such obligations) Incurred prior to the
Effective Date or in the ordinary course of business, (viii) non-interest
bearing installment obligations and accrued liabilities Incurred in the ordinary
course of business that are not more than 120 days past due, (ix) Indebtedness
in respect of the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness in respect of standby letters of credit, performance bonds or
surety bonds provided by the Borrower or any Restricted Subsidiary in the
ordinary course of business to the extent such letters of credit or bonds are
not drawn upon or, if and to the extent drawn upon are honored in accordance
with their terms and if, to be reimbursed, are reimbursed no later than the
fifth Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit or bond, (x) any
obligations to pay the deferred and unpaid purchase price for assets acquired or
services supplied or otherwise owed to the Person (or any assignee thereof) from
whom such assets are acquired or who supplies such services in

 

--------------------------------------------------------------------------------



 

accordance with the terms pursuant to which the relevant assets were or are to
be acquired or services were or are to be supplied, (xi) any payroll accruals
and (xii) Indebtedness Incurred by the Borrower or a Restricted Subsidiary in
connection with a transaction where (A) such Indebtedness is borrowed from a
bank or trust company, having a combined capital and surplus and undivided
profits of not less than $250 million, whose debt has a rating immediately prior
to the time such transaction is entered into, of at least A or the equivalent
thereof by S&P and A2 or the equivalent thereof by Moody’s and (B) a
substantially concurrent Investment is made by the Borrower or a Restricted
Subsidiary in the form of cash deposited with the lender of such Indebtedness,
or a Subsidiary or Affiliate thereof, in amount equal to such Indebtedness.  For
the avoidance of doubt and notwithstanding the above, the term “Indebtedness”
excludes any accrued expenses and trade payables and any obligations under
guarantees issued in connection with various operating and telecommunications
licenses.

 

Subject to Section 1.05 of the Credit Agreement and Section 4.19 of this Annex
I, the amount of Indebtedness of any Person at any time in the case of a
revolving credit or similar facility shall be the total amounts of funds
borrowed and then outstanding.  The amount of Indebtedness of any Person at any
date shall be determined as set forth above or otherwise provided in this
Agreement, and (other than with respect to letters of credit or Guarantees or
Indebtedness specified in clauses (e), (f) or (g) above) shall equal the amount
thereof that would appear on a balance sheet of such Person (excluding any notes
thereto) prepared on the basis of GAAP.

 

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

 

(i)                                  in connection with the purchase by the
Borrower or any Restricted Subsidiary of any business, any post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing;

 

(ii)        for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes;

 

(iii)                          parallel debt obligations, to the extent such
obligations mirror other Indebtedness;

 

(iv)                          Capitalized Lease Obligations;.

 

(v)         collateralized indebtedness and other related obligations relating
to Comcast common stock owned by the Borrower on the Closing Date (including
guarantees in favor of certain financial institutions in respect of ongoing
interest expense obligations in connection with the monetization of Comcast
common stock); or

 

(vi)                          franchise and performance surety bonds or
guarantees.

 

--------------------------------------------------------------------------------



 

“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Borrower.

 

“Initial Public Offering” means the initial public offering of 63,943,029 shares
of Class A common stock of Altice USA on the New York Stock Exchange at an
initial public offering price of $30.00 per share completed in June 2017.

 

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is party or a beneficiary.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee of any obligation of, or any purchase or acquisition
of Capital Stock, Indebtedness or other similar instruments issued by, such
other Persons and all other items that are or would be classified as investments
on a balance sheet (excluding any notes thereto) prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment.  If the
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Borrower or any Restricted Subsidiary in such Person remaining
after giving effect thereto will be deemed to be a new Investment equal to the
fair market value of the Capital Stock of such Subsidiary not sold or disposed
of in an amount determined as provided in Section 4.05(c).

 

For purposes of Section 4.05:

 

(a)                               “Investment” will include the portion
(proportionate to the Borrower’s equity interest in a Restricted Subsidiary to
be designated as an Unrestricted Subsidiary) of the fair market value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets (as conclusively determined by an Officer or the
Board of Directors of the Borrower in good faith) of such Subsidiary at the time
that such Subsidiary is so re-designated a Restricted Subsidiary; and

 

(b)                              any property transferred to or from an
Unrestricted Subsidiary will be valued at its fair market value at the time of
such transfer (or if earlier at the time of entering into an

 

--------------------------------------------------------------------------------



 

agreement to sell such property), in each case as determined in good faith by an
Officer or the Board of Directors of the Borrower.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.

 

“Investment Grade Securities” means:

 

(a)         securities issued or directly and fully Guaranteed or insured by the
United States or Canadian government or any agency or instrumentality thereof
(other than Cash Equivalents);

 

(b)        securities issued or directly and fully guaranteed or insured by the
United Kingdom,  a member state of the European Union, Switzerland, Norway or
any agency or instrumentality thereof (other than Cash Equivalents);

 

(c)                               debt securities or debt instruments with a
rating of “BBB” or higher from S&P or “Baa3” or higher by Moody’s or the
equivalent of such rating by such rating organization or, if no rating of
Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical RatingsRating Organization, but excluding any
debt securities or instruments constituting loans or advances among the Borrower
and its Subsidiaries; and

 

(d)                             investments in any fund that invests exclusively
in investments of the type described in clauses (a), (b) and (c) above which
fund may also hold cash and Cash Equivalents pending investment or distribution.

 

“Investor” means the ultimate controlling shareholder of Altice USA on the
Effective Date.

 

“Investor Affiliate” means (i) the Investor or any of his immediate family
members, and any such persons’ respective Affiliates and direct and indirect
Subsidiaries, (ii) any sponsor, limited partnerships or entities managed or
controlled by the Investor or any of his immediate family, or any of such
persons’ respective Affiliates and direct or indirect Subsidiaries, (iii) any
trust of the Investor or any of his immediate family, or any of such persons’
respective Affiliates and direct or indirect Subsidiaries or any trust in
respect of which any such persons is a trustee, (iv) any partnership of which
the Investor or any of his immediate family, or any of such persons’ respective
Affiliates or direct or indirect Subsidiaries is a partner that is managed or
controlled by the Investor, any of his immediate family or any of such persons’
respective Affiliates or direct or indirect Subsidiaries, and (v) any trust,
fund or other entity which is managed by, or is under the control of, the
Investor or any of his immediate family, or any of such persons’ respective
Affiliates or direct or indirect Subsidiaries, but excluding the Borrower or any
of its Subsidiaries.

 

“Issue Date” means the date of issuance of the New Senior Guaranteed Notes,
being expected to be January 29, 2018.

 

“Joinder Agreement” shall mean an agreement, in a form reasonably satisfactory
to the Administrative Agent and the Borrower, pursuant to which a Subsidiary
becomes a party to, and bound by the terms of, the Facility Guaranty.

 

--------------------------------------------------------------------------------



 

“L2QA Pro Forma EBITDA” means as of any date of determination, Pro Forma EBITDA
for the period of the most recent two consecutive fiscal quarters ending prior
to the date of such determination for which internal consolidated financial
statements of the Borrower are available multiplied by 2.0.

 

“Combination Date Cablevision Co-Issued Notes” means the (i) 5.125% Senior Notes
due 2021, (ii)  7.75% Senior Notes due 2025 and (iii) 7.5% Senior Notes due
2028, in each case, as originally co-issued by Cequel Communications Holdings I,
LLC and Cequel Capital Corporation and as succeeded to by Cablevision Systems
Corporation and/or Cequel Capital Corporation, as successor co-issuers in
connection with the Combination Transactions, and in each case, in an aggregate
principal amount outstanding after giving effect to the Combination
Transactions.

 

“Legacy CSC Senior Notes” means the (i) $300 million aggregate principal amount
of the Borrower’s 7.875% Senior Debentures due 2018, (ii) $500 million aggregate
principal amount of the Borrower’s 7.625% Senior Debentures due 2018, (iii) $526
million aggregate principal amount of the Borrower’s 8.625% Senior Notes due
2019 and 8.625% Series B Senior Notes due 2019, (ivii) $1,000 million aggregate
principal amount of the Borrower’s 6.75% Senior Notes due 2021 and 6.75%
Series B Senior Notes due 2021 and (viii) $750 million aggregate principal
amount of Borrower’s of the Borrower’s 5.25% Senior Notes due 2024 and 5.25%
Series B Senior Notes due 2024.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 

“Limited Recourse” means a letter of credit, revolving loan commitment, cash
collateral account, guarantee or other credit enhancement issued by the Borrower
or any of its Restricted Subsidiaries (other than a Receivables Subsidiary) in
connection with the incurrence of Indebtedness by a Receivables Subsidiary under
a Qualified Receivables Financing; provided that, the aggregate amount of such
letter of credit reimbursement obligations and the aggregate available amount of
such revolving loan commitments, cash collateral accounts, guarantees or other
such credit enhancements of the Borrower and its Restricted Subsidiaries (other
than a Receivables Subsidiary) shall not exceed 25% of the principal amount of
such Indebtedness at any time.

 

“Listed Entity” (x) prior to the completion of the Altice USA Distribution,
Altice, or to the extent designated as the Listed Entity pursuant to an
Officer’s Certificate of the Borrower, Altice USA and (y) on or following the
completion of the Altice USA Distribution,refers to Altice USA or its
successors.

 

“Loan Guarantee” means the Guarantee by each Guarantor of the Obligations (other
than any Obligations with respect to Swap Contracts of Treasury Services
Agreements), executed pursuant to the provisions of the Facility Guaranty.

 

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary:

 

(a)                             in respect of travel, entertainment or moving
related expenses Incurred in the ordinary course of business or (b) for purposes
of funding any such Person’s purchase of

 

--------------------------------------------------------------------------------



 

Capital Stock or Subordinated Shareholder Funding (or similar obligations) of
the Borrower, its Restricted Subsidiaries or any CVC Parent (i) not to exceed an
amount (net of repayments of any such loans or advances) equal to $20 million in
any calendar year (with unused amounts in any calendar year being carried over
to the succeeding calendar years; provided that the aggregate Management
Advances made under this sub-clause (b)(i) do not exceed $40 million in any
fiscal year) or (ii) with the approval of the Board of Directors of the
Borrower;

 

(b)                              in respect of moving related expenses Incurred
in connection with any closing or consolidation of any facility or office; or

 

(c)                               (in the case of this clause (c) not exceeding
$20 million in the aggregate outstanding at any time.

 

“Management Investors” means the current or former officers, directors,
employees and other members of the management of or consultants to any Parent,
the Borrower, or any of their respective Subsidiaries, or spouses, family
members or relatives thereof, or any trust, partnership or other entity for the
benefit of or the beneficial owner of which (directly or indirectly) is any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower, any Restricted Subsidiary
or any Parent.

 

“Market Capitalization Attributable to Cablevision” means (x) the fraction of
the Market Capitalization that is attributable to the business, operations and
assets of the Borrower and its Subsidiaries, taken as a whole, as determined in
good faith by an Officer or the Board of Directors of the Borrower or any
Parent, multiplied by (y) the Market Capitalization.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Capital Stock of the Listed Entity on the date of the
declaration of the relevant dividend or purchase, repurchase or other
acquisition or retirement of common stock or common equity interests multiplied
by (ii) the arithmetic mean of the closing prices per share of such Capital
Stock for the 30 consecutive trading days immediately preceding the date of
declaration of such dividends or purchase, repurchase or other acquisition or
retirement of common stock or common equity interests.

 

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

 

“Nationally Recognized Statistical Rating Organization” shall have the same
meaning as used in Section 3(a)(62) of the Exchange Act.

 

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

 

(a)        all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all Taxes paid
or required to

 

--------------------------------------------------------------------------------



 

be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions and any Tax Sharing Agreements), as a
consequence of such Asset Disposition;

 

(b)        all payments made on any Indebtedness which is secured by any assets
subject to such Asset Disposition, in accordance with the terms of any Lien upon
such assets, or which must by its terms, or in order to obtain a necessary
consent to such Asset Disposition, or by applicable law, be repaid out of the
proceeds from such Asset Disposition;

 

(c)                             all distributions and other payments required to
be made to minority interest holders (other than any Parent, the Borrower or any
of their respective Subsidiaries) in Subsidiaries or joint ventures as a result
of such Asset Disposition; and

 

(d)                             the deduction of appropriate amounts required to
be provided by the seller as a reserve, on the basis of GAAP, against (a) any
liabilities associated with the assets disposed in such Asset Disposition and
retained by the Borrower or any Restricted Subsidiary after such Asset
Disposition; or (b) any purchase price adjustment or earn-out in connection with
such Asset Disposition.

 

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
or Subordinated Shareholder Funding, any Incurrence of any Indebtedness or any
sale of any asset, the cash proceeds of such issuance or sale, net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

 

“New Senior Guaranteed Notes” means the Borrower’s $1,000,000,000 5.375% senior
guaranteed notes due 2028, expected to be issued on the Issue Date in accordance
with the New Senior Guaranteed Notes Offering Memorandum.

 

“New Senior Guaranteed Notes Indenture” means the indenture dated as of the
Issue Date, as amended, between the Borrower, as issuer, and the trustee party
thereto, governing the New Senior Guaranteed Notes.

 

“New Senior Guaranteed Notes Offering Memorandum” means the version of offering
memorandum in relation to the New Senior Guaranteed Notes provided to the
Administrative Agent on or about the date of the Seventh Amendment.

 

“Officer” means, with respect to any Person, (1) any member of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

 

--------------------------------------------------------------------------------



 

“Operating IRU” means an indefeasible right of use of, or operating lease or
payable for lit or unlit fiber optic cable or telecommunications conduit or the
use of either.

 

“Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Administrative Agent, which opinion may contain customary
assumptions and qualifications.  The counsel may be an employee of or counsel to
any Parent, the Borrower or any of their Subsidiaries.

 

“Original Notes Issue Date” means October 9, 2015.

 

“Parent” means any Person of which the Borrower at any time is or becomes a
Subsidiary and any holding companies established by any Permitted Holder for
purposes of holding its investment in any Parent.

 

“Parent Expenses” means:

 

(a)        costs (including all professional fees and expenses) Incurred by any
Parent in connection with reporting obligations under or otherwise Incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to Indebtedness of a
Parent, (excluding principal and interest under any such agreement or instrument
relating to obligations of the Parent), the Borrower or any Restricted
Subsidiary, including in respect of any reports filed with respect to the
Securities Act, Exchange Act or the respective rules and regulations promulgated
thereunder;

 

(b)                            customary indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person to the
extent relating to a Parent, the Borrower or their respective Subsidiaries;

 

(c)                             obligations of any Parent in respect of director
and officer insurance (including premiums therefor) to the extent relating to a
Parent, the Borrower or their respective Subsidiaries and reasonable fees and
reimbursement of expenses to, and customary indemnities and employee benefit and
pension expenses provided on behalf of, directors, officers, consultants or
employees of the Borrower, any Restricted Subsidiary or any Parent (whether
directly or indirectly and including through any Person owned or controlled by
any of such directors, officers or employees);

 

(d)                           fees and expenses payable by any Parent in
connection with the Altice USA Distribution, the Transactions and the Existing
Transactions;

 

(e)                             general corporate overhead expenses, including
(a) professional fees and expenses and other operational expenses of any Parent
related to the ownership or operation of the business of the Borrower or any of
the Restricted Subsidiaries including acquisitions or dispositions by the
Borrower or a Subsidiary permitted hereunder (whether or not successful), in
each case, to the extent such costs, obligations and/or expenses are not paid by
another Subsidiary of such Parent or (b) costs and expenses with respect to any
litigation or other dispute relating to the Existing Transactions, the
Transactions and the Altice USA Distribution, or the ownership, directly or
indirectly, by any Parent;

 

--------------------------------------------------------------------------------



 

(f)                                any fees and expenses required to maintain
any Parent’s corporate existence and to provide for other ordinary course
operating costs, including customary salary, bonus and other benefits payable to
officers and employees of such Parent;

 

(g)        to reimburse out-of-pocket expenses of the Board of Directors of any
Parent and payment of all reasonable out-of-pocket expenses Incurred by any
Permitted Holder in connection with its direct or indirect investment in the
Borrower and its Subsidiaries;

 

(h)        other fees, expenses and costs relating directly or indirectly to
activities of the Borrower and its Subsidiaries or any Parent or any other
Person established for purposes of or in connection with the Existing
Transactions, the Transactions and the Altice USA Distribution or which holds
directly or indirectly any Capital Stock or Subordinated Shareholder Funding of
the Borrower, in an amount not to exceed $10 million in any fiscal year;

 

(i)                                  any Public Offering Expenses;

 

(j)                                  payments pursuant to any Tax Sharing
Agreement in the ordinary course of business or as a result of the formation and
maintenance of any consolidated group for tax or accounting purposes in the
ordinary course of business; and

 

(k)                            franchise, excise and similar taxes and other
fees, taxes and expenses, in each case, required for the Borrower to maintain
its operations and paid by the Parent.

 

“Payment Block Event” means: (1) any Event of Default described in
Section 7.01(a) of the Credit Agreement has occurred and is continuing; (2) any
Event of Default described in Section 7.01(g) has occurred and is continuing;
and (3) any other Event of Default has occurred and is continuing and the
Administrative Agent has declared all the Loans to be due and payable
immediately (and such acceleration has not been rescinded). No Payment Block
Event shall be deemed to have occurred unless the Administrative Agent has
delivered notice of the occurrence of such Payment Block Event to the Borrower.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents or Temporary Cash Investments between the Borrower or any
of the Restricted Subsidiaries and another Person; provided that any cash or
Cash Equivalents received in excess of the value of any cash or Cash Equivalents
sold or exchanged must be applied in accordance with Section 4.08.

 

“Permitted Collateral Liens” means:

 

(a)                               Liens on the Collateral that are described in
one or more of clauses (b), (c), (d), (e), (f), (h), (j), (k), (l), (m), (r),
(t), (w), (x) and (bb) of the definition of “Permitted Liens”; and

 

(b)                              Liens on the Collateral to secure
(a) Indebtedness that is permitted to be Incurred under Section 4.04(a) (so long
as on the date of Incurrence of Indebtedness pursuant

 

--------------------------------------------------------------------------------



 

to such Section 4.04(a) and after giving effect thereto on a pro forma basis,
(including a pro forma application of the net proceeds therefrom) as if such
Indebtedness had been Incurred at the beginning of the relevant period, the
Consolidated Net Senior Secured Leverage Ratio is no greater than 4.0 to 1.0),
(b) Indebtedness that is permitted to be Incurred under Section 4.04(b)(1), 
Section 4.04(b)(2)(a) (in the case of Section 4.04(b)(2)(a), to the extent such
Guarantee is in respect of Indebtedness otherwise permitted to be secured on the
Collateral as specified in this definition of Permitted Collateral Liens),
Section 4.04(b)(5) (so long as, in the case of Section 4.04(b)(5), on the date
of Incurrence of Indebtedness pursuant to such Section 4.04(b)(5) and after
giving effect thereto on a pro forma basis (including a pro forma application of
the net proceeds therefrom) as if such Indebtedness had been Incurred at the
beginning of the relevant period, either (x) the Consolidated Net Senior Secured
Leverage Ratio is no greater than 4.0 to 1.0 or (y) the Consolidated Net Senior
Secured Leverage Ratio would not be greater than it was immediately prior to
giving effect to such acquisition or other transaction),
Section 4.04(b)(7)(a) (to the extent relating to Currency Agreements or Interest
Rate Agreements related to Indebtedness), Section 4.04(7)(b),
Section 4.04(b)(14) (so long as, in the case of Section 4.04(b)(14), on the date
of Incurrence of Indebtedness pursuant to such Section 4.04(b)(14) and after
giving effect thereto on a pro forma basis (including a pro forma application of
the net proceeds therefrom) as if such Indebtedness had been Incurred at the
beginning of the relevant period, together with any Incurrence of Indebtedness
pursuant to Section 4.04(b)(1)(ii) and Section 4.04(b)(5) on the date on which
Indebtedness pursuant to Section 4.04(b)(14) is Incurred, (x) the Consolidated
Net Senior Secured Leverage Ratio is no greater than 4.0 to 1.0 and (y) the
Borrower could Incur at least $1.00 of additional Indebtedness under
Section 4.04(a), and Section 4.04(b)(16) and (c) any Refinancing Indebtedness in
respect of Indebtedness referred to in the foregoing sub-clauses (a) or (b) of
this clause (b) of the definition of Permitted Collateral Liens, provided,
however, that (i) such Lien shall rank pari passu or junior to the Liens
securing the Loans and the Loan Guarantees (including by virtue of the
Intercreditor Agreement or an Additional Intercreditor Agreement); (ii) in each
case, all property and assets (including, without limitation, the Collateral)
securing such Indebtedness also secure the Loans or the Loan Guarantees on a
senior or pari passu basis (including by virtue of the Intercreditor Agreement
or an Additional Intercreditor Agreement but no such Indebtedness shall have
priority to the Loans over amounts received from the sale of the Collateral
pursuant to an enforcement sale or other distressed disposal of such
Collateral); and (iii) each of the parties thereto will have entered into the
Intercreditor Agreement or an Additional Intercreditor Agreement.

 

“Permitted Guarantor Indebtedness” means, as of any date of determination, the
sum, without duplication of the aggregate outstanding amount of any Pari Passu
Indebtedness Incurred by a Guarantor pursuant to Section 4.04(b)(2) (with
respect to any Guarantee Incurred by a Guarantor in respect of Pari Passu
Indebtedness that would constitute Permitted Guarantor Indebtedness if Incurred
by a Guarantor), Section 4.04(b)(8) and Section 4.04(b)(16).

 

“Permitted Holders” means, collectively, (1) the Investor, (2) Investor
Affiliates, (3) any Person who is acting as an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Borrower,
acting in such capacity, (4) BCP and (5) CPPIB.

 

--------------------------------------------------------------------------------



 

“Permitted Investment” means (in each case, by the Borrower or any of the
Restricted Subsidiaries):

 

(a)                               Investments in (i) a Restricted Subsidiary
(including the Capital Stock of a Restricted Subsidiary) or the Borrower or
(ii) any Person (including the Capital Stock of any such Person) that is engaged
in any Similar Business and such Person will, upon the making of such
Investment, become a Restricted Subsidiary;

 

(b)                              Investments in another Person if such Person is
engaged in any Similar Business and as a result of such Investment such other
Person is merged, consolidated or otherwise combined with or into, or transfers
or conveys all or substantially all its assets to, the Borrower or a Restricted
Subsidiary;

 

(c)                               Investments in cash, Cash Equivalents,
Temporary Cash Investments or Investment Grade Securities;

 

(d)                             Investments in receivables owing to the Borrower
or any Restricted Subsidiary created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
provided, however, that such trade terms may include such concessionary trade
terms as the Borrower or any such Restricted Subsidiary deems reasonable under
the circumstances;

 

(e)                               Investments in payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;

 

(f)                                Management Advances;

 

(g)        Investments in Capital Stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Restricted Subsidiary (including obligations of trade creditors
and customers), or as a result of foreclosure, perfection or enforcement of any
Lien, or in satisfaction of judgments or pursuant to any plan of reorganization
or similar arrangement including upon the bankruptcy or insolvency of a debtor
or in compromise or resolution of any litigation, arbitration or other dispute;

 

(h)                              Investments made as a result of the receipt of
non-cash consideration from a sale or other disposition of property or assets,
including an Asset Disposition, in each case, that was made in compliance with
Section 4.08 and other Investments resulting from the disposition of assets in
transactions excluded from the definition of “Asset Disposition” pursuant to the
exclusions from such definition;

 

(i)         Investments in existence on, or made pursuant to legally binding
commitments in existence on, the Effective Date and any modification,
replacement, renewal or extension thereof; provided that the amount of any such
Investment may not be increased except (a) as required by the terms of such
Investment as in existence on the Effective Date or (b) as otherwise permitted
by this Agreement;

 

(j)                                  Currency Agreements, Interest Rate
Agreements, Commodity Hedging Agreements and related Hedging Obligations, which
transactions or obligations are Incurred pursuant to Section 4.04(b)(7);

 

--------------------------------------------------------------------------------



 

(k)        pledges or deposits with respect to leases or utilities provided to
third parties in the ordinary course of business or Liens otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under Section 4.06;

 

(l)                                  any Investment to the extent made using
Capital Stock of the Borrower (other than Disqualified Stock or Designated
Preference Shares), Subordinated Shareholder Funding or Capital Stock of any
Parent as consideration;

 

(m)       any transaction to the extent constituting an Investment that is
permitted and made in accordance with the provisions of Section 4.09(b) (except
those described in Section 4.09(b)(1), Section 4.09(b)(3), Section 4.09(b)(6),
Section 4.09(b)(8), Section 4.09(b)(9) and Section 4.09(b)(12));

 

(n)        Guarantees not prohibited by Section 4.04 and (other than with
respect to Indebtedness) guarantees, keepwells and similar arrangements in the
ordinary course of business;

 

(o)                              Investments in the Loans, the New Senior
Guaranteed Notes (and any additional notes issued under the New Senior
Guaranteed Notes Indenture), the Existing Notes (and any additional notes issued
under the Existing Notes Indentures), or any Pari Passu Indebtedness of the
Borrower or a Guarantor;

 

(p)                              (a) Investments acquired after the Effective
Date as a result of the acquisition by the Borrower or any Restricted Subsidiary
of another Person, including by way of a merger, amalgamation or consolidation
with or into the Borrower or any of its Restricted Subsidiaries in a transaction
that is not prohibited by Article V hereof to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and (b) Investments of a Restricted Subsidiary existing on the
date such Person becomes a Restricted Subsidiary to the extent that such
Investments were not made in contemplation of such Person becoming a Restricted
Subsidiary;

 

(q)                              Investments, taken together with all other
Investments made pursuant to this clause (q) and at any time outstanding, in an
aggregate amount at the time of such Investment not to exceed the greater of
3035% of L2QA Pro Forma EBITDA and $8501,455 million plus the amount of any
distributions, dividends, payments or other returns in respect of such
Investments (without duplication for purposes of Section 4.05) (with the fair
market value of each Investment being measured in accordance with Section 4.05);
provided, that, if an Investment is made pursuant to this clause in a Person
that is not a Restricted Subsidiary and such Person subsequently becomes a
Restricted Subsidiary, such Investment shall thereafter be deemed to have been
made pursuant to clause (a) or (b) of the definition of “Permitted Investments”
and not this clause;

 

(r)         Investments in (a) joint ventures and similar entities and
(b) Unrestricted Subsidiaries having an aggregate fair market value, when taken
together with all other Investments made pursuant to this clause (r) that are at
the time outstanding, not to exceed the greater of $8502,080 million and 3050%
of L2QA Pro Forma EBITDA at the time of such Investment plus the amount of any
distributions, dividends, payments or other returns in respect of such
Investments (without duplication for purposes of Section 4.05) (with the fair
market value of each Investment being measured at the time made

 

--------------------------------------------------------------------------------



 

and without giving effect to subsequent changes in value);in accordance with
Section 4.05(c)); provided, however, that Investments under sub-clause (b) of
this clause (r) in the aggregate at any one time outstanding do not exceed the
greater of $1,245 million and 30% of L2QA Pro Forma EBITDA plus the amount of
any distributions, dividends, payments or other returns in respect of such
Investment;

 

(s)                                Investments by the Borrower or a Restricted
Subsidiary in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person, in each case, in connection with a Qualified
Receivables Financing, provided, however, that any Investment in any such Person
is in the form of a Purchase Money Note, or any equity interest or interests in
Receivables and related assets generated by the Borrower or a Restricted
Subsidiary and transferred to any Person in connection with a Qualified
Receivables Financing or any such Person owning such Receivables;

 

(t)                                 Investments made to effect, or otherwise
made in connection with, the Existing Transactions or the Transactions or any
non-cash Investments made in connection with Permitted Reorganizations;

 

(u)                              Investments by the Borrower or a Restricted
Subsidiary in an Effective Date Unrestricted Subsidiary, in existence as of the
Effective Date;

 

(v)                              Investments by the Borrower related to Comcast
common stock owned by the Borrower on the Effective Date (including guarantees
in favor of certain financial institutions in respect of ongoing interest
expense obligations in connection with the monetization of Comcast common
stock); and

 

(w)                          Investments of all or a portion of escrowed
property permitted under an escrow agreement substantially similar to the escrow
agreement entered into by Neptune Finco Corp. in connection with certain of the
Existing Transactions.

 

“Permitted Liens” means, with respect to any Person:

 

(a)                               Liens on assets or property of a Restricted
Subsidiary that is not a Guarantor securing Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Guarantor;

 

(b)                              pledges, deposits or Liens under workmen’s
compensation laws, unemployment insurance laws, social security laws or similar
legislation, or insurance related obligations (including pledges or deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements and including Liens on insurance policies and proceeds thereof, or
other deposits, to secure insurance premium financings), or in connection with
bids, tenders, completion guarantees, contracts (other than for borrowed money)
or leases, or to secure utilities, licenses, public or statutory obligations, or
to secure surety, indemnity, judgment, appeal or performance bonds, guarantees
of government contracts (or other similar bonds, instruments or obligations), or
as security for contested taxes or import or customs duties or for the payment
of rent, or other obligations of like nature, in each case Incurred in the
ordinary course of business;

 

(c)                               Liens imposed by law, including carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s and repairmen’s or other
like Liens, in each case for sums not yet

 

--------------------------------------------------------------------------------



 

overdue for a period of more than 60 days or that are bonded or being contested
in good faith by appropriate proceedings;

 

(d)                             Liens for taxes, assessments or other
governmental charges not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings; provided that
appropriate reserves required pursuant to GAAP have been made in respect
thereof;

 

(e)                               (a) Liens in favor of issuers of surety,
performance or other bonds, guarantees or letters of credit or bankers’
acceptances (not issued to support Indebtedness for borrowed money) issued
pursuant to the request of and for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of its business and (b) Liens in connection
with cash management programs established in the ordinary course of business;

 

(f)                                encumbrances, ground leases, easements
(including reciprocal easement agreements), survey exceptions, or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions (including minor defects or irregularities in title
and similar encumbrances) as to the use of real properties or Liens incidental
to the conduct of the business of the Borrower and the Restricted Subsidiaries
or to the ownership of its properties which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower and the Restricted Subsidiaries;

 

(g)                              Liens on assets or property of the Borrower or
any Restricted Subsidiary securing Hedging Obligations permitted under this
Agreement;

 

(h)       leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

 

(i)                                  Liens arising out of judgments, decrees,
orders or awards not giving rise to an Event of Default and notices of lis
pendens and associated rights so long as any appropriate legal proceedings which
may have been duly initiated for the review of such judgment, decree, order,
award or notice have not been finally terminated or the period within which such
proceedings may be initiated has not expired;

 

(j)                                  Liens on assets or property of the Borrower
or any Restricted Subsidiary (including Capital Stock) for the purpose of
securing Capitalized Lease Obligations or Purchase Money Obligations, or
securing the payment of all or a part of the purchase price of, or securing
other Indebtedness Incurred to finance or refinance the acquisition, improvement
or construction of, assets or property acquired or constructed in the ordinary
course of business; provided that (a) the aggregate principal amount of
Indebtedness secured by such Liens is otherwise permitted to be Incurred under
this Agreement (excluding Indebtedness Incurred pursuant to Section 4.04(a)) and
(b) any such Lien may not extend to any assets or property of the Borrower or
any Restricted Subsidiary other than assets or property acquired, improved,
constructed or leased with the proceeds of such Indebtedness and any
improvements or accessions to such assets and property;

 

--------------------------------------------------------------------------------



 

(k)                              Liens arising by virtue of any statutory or
common law provisions relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depositary or financial institution (including, without limitation, Liens of a
collection bank arising under Section 4-210 of the Uniform Commercial Code);

 

(l)                                  Liens arising from Uniform Commercial Code
financing statement filings (or similar filings in other applicable
jurisdictions) regarding operating leases entered into by the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(m)       with respect to the Borrower and its Restricted Subsidiaries, Liens
existing on or provided for or required to be granted under written agreements
existing on the Effective Date after giving effect to the Transactions;

 

(n)       Liens on property, other assets or shares of stock of a Person at the
time such Person becomes a Restricted Subsidiary (or at the time the Borrower or
a Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Borrower or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens are limited to all or part of the same
property, other assets or stock (plus improvements, accession, proceeds or
dividends or distributions in connection with the original property, other
assets or stock) that secured (or, under the written arrangements under which
such Liens arose, could secure) the obligations to which such Liens relate;

 

(o)                              Liens on assets or property of the Borrower or
any Restricted Subsidiary securing Indebtedness or other obligations of the
Borrower or such Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary, or Liens in favor of the Borrower or any Restricted
Subsidiary;

 

(p)       Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously so secured, and permitted to be secured under
this Agreement; provided that any such Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced or is in respect of property that is or could be the security
for or subject to a Permitted Lien hereunder;

 

(q)                              any interest or title of a lessor under any
Capitalized Lease Obligation or operating lease;

 

(r)        (a) mortgages, liens, security interest, restrictions, encumbrances
or any other matters of record that have been placed by any government,
statutory or regulatory authority, developer, landlord or other third party on
property over which the Borrower or any Restricted Subsidiary has easement
rights or on any leased property and subordination or similar arrangements
relating thereto and (b) any condemnation or eminent domain proceedings
affecting any real property;

 

--------------------------------------------------------------------------------



 

(s)                                any encumbrance or restriction (including put
and call arrangements) with respect to Capital Stock of, or assets owned by, any
joint venture or similar arrangement pursuant to any joint venture or similar
agreement;

 

(t)                                 Liens on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets;

 

(u)                              Liens on Receivables Assets Incurred in
connection with a Qualified Receivables Financing;

 

(v)       Liens on Escrowed Proceeds for the benefit of the related holders of
debt securities or other Indebtedness (or the underwriters or arrangers thereof)
or on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

 

(w)                          bankers’ Liens, Liens on specific items of
inventory or other goods (and the proceeds thereof) of any Person securing such
Person’s obligations in respect of bankers’ acceptances issued or created in the
ordinary course of business of such Person to facilitate the purchase, shipment
or storage of such inventory or other goods and Liens securing or arising by
reason of any netting or set-off arrangement entered into in the ordinary course
of banking or other trading activities;

 

(x)                              Liens arising out of conditional sale, title
retention, hire purchase, consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business, and pledges of goods, the
related documents of title and/or other related documents arising or created in
the ordinary course of business or operations as Liens only for Indebtedness to
a bank or financial institution directly relating to the goods or documents on
or over which the pledge exists;

 

(y)                              Permitted Collateral Liens;

 

(z)       Liens on Capital Stock or other securities or assets of any
Unrestricted Subsidiary that secure Indebtedness of such Unrestricted
Subsidiary;

 

(aa)                        any security granted over Cash Equivalents in
connection with the disposal thereof to a third party and Liens on cash, Cash
Equivalents or other property arising in connection with the defeasance,
discharge or redemption of Indebtedness;

 

(bb)                      (a) Liens created for the benefit of or to secure,
directly or indirectly, the Obligations, (b) Liens pursuant to the Intercreditor
Agreement and (c) Liens in respect of property and assets securing Indebtedness
if the recovery in respect of such Liens is subject to loss-sharing or similar
provisions as among the Lenders and the creditors of such Indebtedness pursuant
to the Intercreditor Agreement or an Additional Intercreditor Agreement;

 

(cc)                        Liens created on any asset of the Borrower or a
Restricted Subsidiary established to hold assets of any stock option plan or any
other management or employee benefit or

 

--------------------------------------------------------------------------------



 

incentive plan or unit trust of the Borrower or a Restricted Subsidiary securing
any loan to finance the acquisition of such assets;

 

(dd)                    Liens; provided that the maximum amount of Indebtedness
secured in the aggregate at any one time pursuant to this clause (dd) does not
exceed the greater of $550830 million and 20% of L2QA Pro Forma EBITDA;

 

(ee)                        Liens consisting of any right of set-off granted to
any financial institution acting as a lockbox bank in connection with a
Qualified Receivables Financing;

 

(ff)                          Liens for the purpose of perfecting the ownership
interests of a purchaser of Receivables and related assets pursuant to any
Qualified Receivables Financing;

 

(gg)                      Cash deposits or other Liens for the purpose of
securing Limited Recourse;

 

(hh)                      Liens arising in connection with other sales of
Receivables permitted hereunder without recourse to the Borrower or any of its
Restricted Subsidiaries;

 

(ii)       Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(jj)       Liens (a) on any cash earnest money deposits or cash advances made by
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of intent or purchase agreement permitted under this Agreement, or (b) on other
cash advances in favor of the seller of any property to be acquired in an
Investment or other acquisition permitted hereunder to be applied against the
purchase price for such Investment or other acquisition;

 

(kk)                      Liens or rights of set-off against credit balances of
the Borrower or any of the Restricted Subsidiaries with credit card issuers or
credit card processors or amounts owing by such credit card issuers or credit
card processors to the Borrower or any Restricted Subsidiaries in the ordinary
course of business to secure the obligations of the Borrower or any Restricted
Subsidiary to the credit card Borrowers or credit card processors as a result of
fees and charges;

 

(ll)       customary Liens of an indenture trustee on money or property held or
collected by it to secure fees, expenses and indemnities owing to it by any
obligor under an indenture;

 

(mm)              any liens over Comcast common stock owned by the Borrower on
the Effective Date; and

 

(nn)                      Liens arising in connection with any Permitted
Reorganization.

 

“Permitted Reorganization” means any reorganizations and other activities
related to tax planning and tax reorganization, so long as, after giving effect
thereto, the enforceability of the Loan Guarantees and the security of the
Secured Parties in the Collateral, in each case taken as a whole, are not
materially impaired.

 

--------------------------------------------------------------------------------



 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

 

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

 

“Primary Jurisdiction” means Luxembourg, the Netherlands, the United States of
America, any State of the United States of America or the District of Columbia.

 

“Pro Forma EBITDA” means, for any period, the Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries, provided that for the purposes of
calculating Pro Forma EBITDA for such period, if, as of such date of
determination:

 

(a)                            since the beginning of such period the Borrower
or any Restricted Subsidiary has disposed of any company, any business, or any
group of assets constituting an operating unit of a business or otherwise ceases
to be a Restricted Subsidiary (and is not a Restricted Subsidiary at the end of
such period) (any such disposition, a “Sale”) or if the transaction giving rise
to the need to calculate Pro Forma EBITDA is such a Sale, Pro Forma EBITDA for
such period will be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets which are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period; provided that if any such sale constitutes
“discontinued operations” in accordance with GAAP, Consolidated Net Income shall
be reduced by an amount equal to the Consolidated Net Income (if positive)
attributable to such operations for such period or increased by an amount equal
to the Consolidated Net Income (if negative) attributable thereto for such
period;

 

(b)                              since the beginning of such period, a Parent,
the Borrower or any Restricted Subsidiary (by merger or otherwise) has made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise has acquired any company, any business, or any group of assets
constituting an operating unit of a business or a Person otherwise becomes a
Restricted Subsidiary (and remains a Restricted Subsidiary at the end of such
period) (any such Investment, acquisition or designation, a “Purchase”),
including any such Purchase occurring in connection with a transaction causing a
calculation to be made hereunder, Pro Forma EBITDA for such period will be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(c)                               since the beginning of such period, any Person
(that became a Restricted Subsidiary or was merged or otherwise combined with or
into the Borrower or any Restricted Subsidiary since the beginning of such
period) will have made any Sale or any Purchase that would have required an
adjustment pursuant to clause (a) or (b) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Pro Forma EBITDA for
such period will be calculated after giving pro forma effect thereto as if such
Sale or Purchase occurred on the first day of such period.

 

--------------------------------------------------------------------------------



 

For the purposes of this definition and the definitions of Consolidated EBITDA,
Consolidated Income Taxes, Consolidated Interest Expense, Consolidated Net
Income, Consolidated Net Leverage Ratio, Consolidated Net Senior Secured
Leverage Ratio and Guarantor Indebtedness Ratio or any other purpose hereunder
(a) whenever pro forma effect is to be given to any transaction (including,
without limitation, transactions listed in clauses (a)-(c) hereof) or
calculation hereunder or such other definitions, the pro forma calculations will
be as determined in good faith by a responsible financial or accounting officer
of the Borrower or an Officer of the Borrower (including in respect of
anticipated expense and cost reductions and synergies (other than revenue
synergies)) (calculated on a pro forma basis as though such expense and cost
reductions and synergies had been realized on the first day of the period for
which Pro Forma EBITDA is being determined and as though such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), (b) in determining the amount of Indebtedness outstanding on any
date of determination, pro forma effect shall be given to any Incurrence,
repayment, repurchase, defeasance or other acquisition, retirement or discharge
of Indebtedness as if such transaction had occurred on the first day of the
relevant period and (c) if any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation
hasObligations have a remaining term in excess of 12 months).

 

“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional investors that is
underwritten for resale in accordance with Rule 144A or Regulation S under the
Securities Act, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the SEC for public
resale.

 

“Public Offering” means any offering, including the Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include an offering pursuant to
Rule 144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).

 

“Public Offering Expenses” means expenses Incurred by any Parent in connection
with any Public Offering or any offering of Public Debt (whether or not
successful):

 

(a)                               where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary;

 

(b)                              in a pro-rated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned; or

 

(c)                             otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed, in each case, to the
extent such expenses are not paid by another Subsidiary of such Parent.

 

“Purchase” is defined in the definition of “Pro Forma EBITDA”.

 

--------------------------------------------------------------------------------



 

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing the deferred purchase price of Receivables (and related assets)
and/or a line of credit, which may be irrevocable, from the Borrower or any
Restricted Subsidiary in connection with a Qualified Receivables Financing with
a Receivables Subsidiary, which deferred purchase price or line is repayable
from cash available to the Receivables Subsidiary, other than amounts required
to be established as reserves pursuant to agreements, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts owing to such investors and amounts paid in connection with the purchase
of newly generated Receivables.

 

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions: (1) an Officer or
the Board of Directors of the Borrower shall have determined in good faith that
such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary, (2) all sales of
accounts receivable and related assets to the Receivables Subsidiary are made at
fair market value (as determined in good faith by the Borrower), and (3) the
financing terms, covenants, termination events and other provisions thereof
shall be on market terms (as determined in good faith by the Borrower) and may
include Standard Securitization Undertakings.

 

The grant of a security interest in any accounts receivable of the Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure
Indebtedness under a Credit Facility or Indebtedness in respect of the New
Senior Guaranteed Notes shall not be deemed a Qualified Receivables Financing.

 

“Ratio Guarantor Indebtedness” means, as of any date of determination, the sum,
without duplication, of the aggregate outstanding amount of any Pari Passu
Indebtedness Incurred by a Guarantor pursuant to Section 4.04(a),
Section 4.04(b)(1), Section 4.04(b)(2) (with respect to any Guarantee incurred
in respect of Pari Passu Indebtedness that would otherwise constitute Ratio
Guarantor Indebtedness if Incurred by a Guarantor), Section 4.04(b)(4),
Section 4.04(b)(5) and Section 4.04(b)(14).

 

“Receivable” means a right to receive payment arising from a sale or lease of
goods or services by a Person pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay for goods or services
under terms that permit the purchase of such goods and services on credit, as
determined on the basis of GAAP, and shall include, in any event, any items of
property that would be classified as an “account,” “chattel paper,” “payment
intangible” or “instrument” under the Uniform Commercial Code as in effect in
the State of New York and any “supporting obligations” as so defined.

 

“Receivables Assets” means any assets that are or will be the subject of a
Qualified Receivables Financing.

 

--------------------------------------------------------------------------------



 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), or (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto, including all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interest are customarily granted in connection with
asset securitization transactions involving accounts receivable and any Hedging
Obligations entered into by the Borrower or any such Subsidiary in connection
with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable of the Borrower and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower (as provided below) as a Receivables Subsidiary and:

 

(a)                            no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any Restricted Subsidiary (excluding guarantees of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings except, in each case, Limited Recourse and
sub-clauses (ee) through (hh) of the definition of Permitted Liens;

 

(b)                           with which neither the Borrower nor any other
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a Purchase Money Note or a Qualified
Receivables Financing) other than on terms which the Borrower reasonably
believes to be no less favorable to the Borrower or such Restricted Subsidiary
than those that might be obtained at the time from Persons

 

--------------------------------------------------------------------------------



 

that are not Affiliates of the Borrower other than fees payable in the ordinary
course of business in connection with servicing Receivables; and

 

(c)                              to which neither the Borrower nor any other
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results (other than those related to or incidental to the relevant Qualified
Receivables Financing), except for Limited Recourse.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing conditions.

 

“Refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances”,
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary to refund, refinance, replace, exchange, renew, repay or extend
(including pursuant to any defeasance or discharge mechanism) any Indebtedness
existing on the Effective Date or Incurred in compliance with this Agreement
including Indebtedness that refinances Refinancing Indebtedness; provided,
however, that:

 

(a)                         if the Indebtedness being refinanced constitutes
Subordinated Indebtedness, the Refinancing Indebtedness has a final stated
maturity at the time such Refinancing Indebtedness is Incurred that is the same
as or later than the final stated maturity of the Indebtedness being refinanced
or, if shorter, the 2016 Extended Term Loans;

 

(b)                              such Refinancing Indebtedness is Incurred in an
aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of the aggregate
principal amount (or if issued with original issue discount, the aggregate
accreted value) then outstanding of the Indebtedness being refinanced  (and with
respect to Reserved Indebtedness, including an amount equal to any unutilized
commitments for such Reserved Indebtedness being refinanced, extended, replaced,
refunded, renewed or defeased to the extent permanently terminated in connection
with such Refinancing Indebtedness) (plus, without duplication, any additional
Indebtedness Incurred to pay interest or premiums required by the instruments
governing such existing Indebtedness, tender premiums and costs, expenses and
fees Incurred in connection therewith);

 

(c)                               if the Indebtedness being refinanced is
expressly subordinated to the Loans or any Loan Guarantee, such Refinancing
Indebtedness is subordinated to the Loans or such Loan Guarantee, as applicable,
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being refinanced; and

 

(d)                          if the Borrower or any Guarantor was the obligor on
the Indebtedness being refinanced, such Indebtedness is incurred either by the
Borrower or by a Guarantor,

 

--------------------------------------------------------------------------------



 

provided, however, that Refinancing Indebtedness shall not include
(i) Indebtedness of the Borrower that refinances Indebtedness of an Unrestricted
Subsidiary or (ii) Indebtedness of the Borrower owing to and held by the
Borrower or any Restricted Subsidiary or Indebtedness of a Restricted Subsidiary
owing to and held by the Borrower or any other Restricted Subsidiary.

 

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge,
or repayment of any such Credit Facility or other Indebtedness.

 

“Related Taxes” means, without duplication (including, for the avoidance of
doubt, without duplication of any amounts paid pursuant to any Tax Sharing
Agreement):

 

(a)                               any Taxes, including sales, use, transfer,
rental, ad valorem, value added, stamp, property, consumption, franchise,
license, capital, registration, business, customs, net worth, gross receipts,
excise, occupancy, intangibles or similar Taxes (other than (x) Taxes measured
by income and (y) withholding taxes), required to be paid (provided such Taxes
are in fact paid) by any Parent by virtue of its:

 

(i)                                 being incorporated or otherwise being
established or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than,
directly or indirectly, the Borrower or any Subsidiary of the Borrower);

 

(ii)                              issuing or holding Subordinated Shareholder
Funding;

 

(iii)                         being a holding company parent, directly or
indirectly, of the Borrower or any Subsidiary of the Borrower;

 

(iv)                         receiving dividends from or other distributions in
respect of the Capital Stock of, directly or indirectly, the Borrower or any
Subsidiary of the Borrower; or

 

(v)                              having made any payment in respect to any of
the items for which the Borrower  is permitted to make payments to any Parent
pursuant to Section 4.05; or

 

(b)                             if and for so long as the Borrower is a member
of or included in a group filing a consolidated or combined tax return with any
Parent or, for so long as the Borrower is an entity disregarded as separate from
its Parent for U.S. federal income tax purposes, any Taxes measured by income
for which such Parent is liable up to an amount not to exceed with respect to
such Taxes the amount of any such Taxes that the Borrower and Subsidiaries of
the Borrower would have been required to pay on a separate company basis or on a
consolidated basis if the Borrower and the Subsidiaries of the Borrower had paid
tax on a consolidated, combined, group, affiliated or unitary basis on behalf of
an affiliated group consisting only of the Borrower and the Subsidiaries of the
Borrower.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means a Subsidiary of the Borrower other than aan
Unrestricted Subsidiary.

 

--------------------------------------------------------------------------------



 

“S&P” means Standard & Poor’s FinancialInvestors Ratings Services LLC or any of
its successors or assigns that is a Nationally Recognized Statistical Rating
Organization.

 

“Sale” is defined in the definition of “Pro Forma EBITDA”.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secondary Jurisdiction” means a member of the European Union (other than
Luxembourg and the Netherlands) as of the Effective Date or the date on which
any Person becomes the Successor Company pursuant to Section 5.01(a) of Annex I,
Switzerland or Canada.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.

 

“Securitization Assets” means (a) the account receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Receivables Financing and the proceeds thereof and
(b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.

 

“Senior Secured Indebtedness” means, with respect to any Person as of any date
of determination, any Specified Indebtedness; provided that such Indebtedness is
in each case secured by a Lien on the assets of the Borrower or its Restricted
Subsidiaries on a basis pari passu with or senior to the security in favor of
the Loans.

 

“Seventh Amendment” means the seventh amendment to this Agreement (incremental
loan assumption agreement and refinancing amendment) between, inter alios, the
various lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

“Significant Subsidiary” means any Restricted Subsidiary that meets any of the
following conditions:

 

(a)                             the Borrower’s and the Restricted Subsidiaries’
investments in and advances to the Restricted Subsidiary exceed 10% of total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
as of the end of the most recently completed fiscal year;

 

(b)                         the Borrower’s and the Restricted Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of the
Restricted Subsidiary exceeds 10% of total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis as of the end of the most
recently completed fiscal year; or

 

(c)                             if positive, the Borrower’s and the Restricted
Subsidiaries’ equity in the income from continuing operations before income
taxes, extraordinary items and cumulative effect of a change in accounting
principle of the Restricted Subsidiary exceeds 10% of such income of the
Borrower and the Restricted Subsidiaries on a consolidated basis for the most
recently completed fiscal year.

 

“Similar Business” means (a) any businesses, services or activities (including
marketing) engaged in by the Borrower, Cablevision or any of their Subsidiaries
on the Effective Date, (b) telecommunications, broadcast television, broadband
and fixed and mobile telephony businesses, including the distribution, sale and
for provision of mobile voice and data, fixed-

 

--------------------------------------------------------------------------------



 

line voice and internet services, transit voice traffic services and advertising
and other services and equipment in relation thereto, and producing and selling
any print, audio, video or other content and (c) any businesses, services and
activities (including marketing) engaged in by the Borrower, Cablevision or any
of their Subsidiaries that are (i) related, complementary, incidental, ancillary
or similar to any of the foregoing or (ii) are reasonable extensions or
developments of any thereof.

 

“Specified Indebtedness” means with respect to any Person as of any date of
determination, any Indebtedness for borrowed money that is Incurred under
Section 4.04(a), Section 4.04(b)(1), Section 4.04(b)(4)(a),
Section 4.04(b)(4)(b), Section 4.04(b)(5), Section 4.04(b)(7),
Section 4.04(b)(14) or Section 4.04(b)(16) and any Refinancing Indebtedness in
respect of the foregoing.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing, including, without
limitation, Limited Recourse and those relating to the servicing of the assets
of a Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal wasis scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subordinated Indebtedness” means, in the case of the Borrower, any Indebtedness
(whether outstanding on the Effective Date or thereafter Incurred) which is
expressly subordinated or junior in right of payment to the Loans or pursuant to
a written agreement and, in the case of a Guarantor, any Indebtedness (whether
outstanding on the Effective Date or thereafter Incurred) which is expressly
subordinated or junior in right of payment pursuant to a written agreement to
the Loan Guarantee of such Guarantor.

 

“Subordinated Shareholder Funding” means, collectively, any funds provided to
the Borrower by any Parent, any Affiliate of any Parent or any Permitted Holder
or any Affiliate thereof, in exchange for or pursuant to any security,
instrument or agreement other than Capital Stock, in each case issued to and
held by any of the foregoing Persons, together with any such security,
instrument or agreement and any other security or instrument other than Capital
Stock issued in payment of any obligation under any Subordinated Shareholder
Funding; provided, however, that such Subordinated Shareholder Funding:

 

(a)                               does not mature or require any amortization,
redemption or other repayment of principal or any sinking fund payment prior to
the first anniversary of the Stated Maturity of the 2016 Extended Term Loans
(other than through conversion or exchange of such funding into Capital Stock
(other than Disqualified Stock) of the Borrower or any funding meeting the
requirements of this definition) or the making of any such payment prior to the
first anniversary of the Stated Maturity of the 2016 Extended Term Loans is
restricted by the Intercreditor Agreement, an Additional Intercreditor Agreement
or another intercreditor agreement;

 

--------------------------------------------------------------------------------



 

(b)                              does not require, prior to the first
anniversary of the Stated Maturity of the 2016 Extended Term Loans, payment of
cash interest, cash withholding amounts or other cash gross-ups, or any similar
cash amounts or the making of any such payment prior to the first anniversary of
the Stated Maturity of the 2016 Extended Term Loans is restricted by the
Intercreditor Agreement or an Additional Intercreditor Agreement;

 

(c)                               contains no change of control or similar
provisions and does not accelerate and has no right to declare a default or
event of default or take any enforcement action or otherwise require any cash
payment, in each case, prior to the date that is six months following the Stated
Maturity of the 2016 Extended Term Loans or the payment of any amount as a
result of any such action or provision or the exercise of any rights or
enforcement action, in each case, prior to the date that is six months following
the Stated Maturity of the 2016 Extended Term Loans, is restricted by the
Intercreditor Agreement or an Additional Intercreditor Agreement;

 

(d)                             does not provide for or require any security
interest or encumbrance over any asset of the Borrower or any of the Restricted
Subsidiaries; and

 

(e)                               pursuant to its terms or to the Intercreditor
Agreement, an Additional Intercreditor Agreement or another intercreditor
agreement, is fully subordinated and junior in right of payment to the Loans
pursuant to subordination, payment blockage and enforcement limitation terms
which are customary in all material respects for similar funding.

 

“Subsidiary” means, with respect to any Person:

 

(a)                              any corporation, association, or other business
entity (other than a partnership, joint venture, limited liability company or
similar entity) of which more than 50% of the total ordinary voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof; or

 

(b)                              any partnership, joint venture, limited
liability company or similar entity of which:

 

(i)                                 more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership interests or otherwise; and

 

(ii)                           such Person or any Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

 

“Subsidiary Guarantee” means a Loan Guarantee provided by a Subsidiary
Guarantor.

 

“Subsidiary Guarantor” means any Restricted Subsidiary that Guarantees the
Loans.

 

--------------------------------------------------------------------------------



 

“Tax Sharing Agreement” means any tax sharing or profit and loss pooling or
similar agreement with customary or arm’s-length terms entered into with any
Parent or Unrestricted Subsidiary, as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.

 

“Temporary Cash Investments” means any of the following:

 

(a)                               any investment in

 

(i)                                  direct obligations of, or obligations
Guaranteed by, (i) the United States of America, (ii) Canada, (iii) the United
Kingdom, (iv) any European Union member state, (v) Switzerland, (vi) any country
in whose currency funds are being held specifically pending application in the
making of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country with such funds or (vvii) any agency or
instrumentality of any such country or member state, or

 

(ii)                              direct obligations of any country recognized
by the United States of America rated at least “A” by S&P or “A-1” by Moody’s
(or, in either case, the equivalent of such rating by such organization or, if
no rating of S&P or Moody’s then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization);

 

(b)                              overnight bank deposits, and investments in
time deposit accounts, certificates of deposit, bankers’ acceptances and money
market deposits (or, with respect to foreign banks, similar instruments)
maturing not more than one year after the date of acquisition thereof issued by:

 

(i)                                  any institution authorized to operate as a
bank in any of the countries or member states referred to in sub-clause
(a)(i) above, or

 

(ii)                              any bank or trust company organized under the
laws of any such country or member state or any political subdivision thereof,

 

in each case, having capital and surplus aggregating in excess of $250 million
(or the foreign currency equivalent thereof) and whose long-term debt is rated
at least “A” by S&P or “A-2” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any Nationally Recognized Statistical Rating
Organization) at the time such Investment is made;

 

(c)                              repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a) or
(b) above entered into with a Person meeting the qualifications described in
clause (b) above;

 

(d)                             Investments in commercial paper, maturing not
more than 270 days after the date of acquisition, issued by a Person (other than
the Borrower or any of its Subsidiaries), with a rating at the time as of which
any Investment therein is made of “P-2” (or higher) according to Moody’s or
“A-2” (or higher) according to S&P (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or

 

--------------------------------------------------------------------------------



 

Moody’s then exists, the equivalent of such rating by any Nationally Recognized
Statistical Rating Organization);

 

(e)                               Investments in securities maturing not more
than one year after the date of acquisition issued or fully Guaranteed by any
state, commonwealth or territory of the United States of America, Canada, the
United Kingdom, Switzerland, any European Union member state or by any political
subdivision or taxing authority of any such state, commonwealth, territory,
country or member state, and rated at least “BBB –“ by S&P or “Baa3” by Moody’s
(or, in either case, the equivalent of such rating by such organization or, if
no rating of S&P or Moody’s then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization);

 

(f)                                bills of exchange issued in the United States
of America, Canada, Switzerland, the United Kingdom, or a member state of the
European Union eligible for rediscount at the relevant central bank and accepted
by a bank (or any dematerialized equivalent);

 

(g)                              any money market deposit accounts issued or
offered by a commercial bank organized under the laws of a country that is a
member of the Organization for Economic Co-operation and Development, in each
case, having capital and surplus in excess of $250 million (or the foreign
currency equivalent thereof) or whose long term debt is rated at least “A” by
S&P or “A-2” by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any Nationally Recognized Statistical Rating Organization) at
the time such Investment is made;

 

(h)                              investment funds investing 95% of their assets
in securities of the type described in clauses (a) through (g) above (which
funds may also hold reasonable amounts of cash pending investment and/or
distribution); and

 

(i)                                  investments in money market funds complying
with the risk limiting conditions of Rule 2a-7 (or any successor rule) of the
SEC under the U.S. Investment Company Act of 1940, as amended.

 

“Transactions” means, as at any date, to the extent consummated or expected to
be consummated on such date, (i) any transactions described under “The
Transactions” in the New Senior Guaranteed Notes Offering Memorandum, including
the issuance of the New Senior Guaranteed Notes, and (ii) the borrowing of the
January 2018 Incremental Term Loans (as defined in the Fifth Amendment) and
(iii) any borrowings under the Revolving Credit Facilities (and, in each case,
the application of the proceeds thereof).

 

“Uniform Commercial Code” means the New York Uniform Commercial Code.

 

“Unrestricted Subsidiary” means:

 

(a)                              any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary (as designated by the Board of
Directors of the Borrower in the manner provided below);

 

(b)                             any Effective Date Unrestricted Subsidiaries
(until any such Subsidiary is designated as a Restricted Subsidiary in the
manner provided below); and

 

--------------------------------------------------------------------------------



 

(c)                               any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger, consolidation or other business
combination transaction, or Investment therein) to be an Unrestricted Subsidiary
only if:

 

(a)                               such Subsidiary or any of its Subsidiaries
does not own any Capital Stock or Indebtedness of, or own or hold any Lien on
any property of, the Borrower or any other Subsidiary of the Borrower which is
not a Subsidiary of the Subsidiary to be so designated or otherwise an
Unrestricted Subsidiary; and

 

(b)                              such designation and the Investment of the
Borrower and the Restricted Subsidiaries in such Subsidiary complies with
Section 4.05 hereof.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officer’s Certificate certifying that such
designation complies with the foregoing conditions.

 

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2) (x) the Borrower could Incur at least $1.00 of additional Indebtedness under
Section 4.04(a) or (y) the Consolidated Net Leverage Ratio would be no higher
than it was immediately prior to giving effect to such designation, in each
case, on a pro forma basis taking into account such designation.  Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly providing the Administrative Agent with a copy of the
resolution of the Board of Directors giving effect to such designation or an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions.

 

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

 

“Wholly Owned Subsidiary” means (1) in respect of any Person, a Person, all of
the Capital Stock of which (other than (a) directors’ qualifying shares or an
immaterial amount of shares required to be owned by other Persons pursuant to
applicable law, regulation or to ensure limited liability and (b) in the case of
a Receivables Subsidiary, shares held by a Person that is not an Affiliate of
the Borrower solely for the purpose of permitting such Person (or such Person’s
designee) to vote with respect to customary major events with respect to such
Receivables Subsidiary, including without limitation the institution of
bankruptcy, insolvency or other similar proceedings, any merger or dissolution,
and any change in charter documents or other customary events) is owned by that
Person directly or (2) indirectly by a Person that satisfies the requirements of
clause (1) of this definition.

 

--------------------------------------------------------------------------------



 

Schedule 4

 

[See attached]

 

--------------------------------------------------------------------------------



 

SCHEDULE 4
to Eighth Amendment

FACILITY GUARANTY

 

FACILITY GUARANTY (this “Guaranty”), dated as of June 21, 2016, by each of the
Affiliates of the Borrower listed on the signature pages hereto (each such
Person, individually, a “Guarantor” and, collectively, the “Guarantors”) in
favor of (a) JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor and assign, the “Administrative Agent”) for its own benefit and
the benefit of the other Secured Parties, (b) the Secured Parties and (c) the
Security Agent (on behalf of and for the benefit of the Administrative Agent and
the other Secured Parties, but solely in its role as representative of the
Secured Parties in holding and enforcing the Collateral and the Security
Documents).

 

W I T N E S S E T H

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
October 9, 2015 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune
Finco Corp.), a Delaware limited liability company (the “Borrower”), the lenders
party thereto (the “Lenders”), the Administrative Agent, and the other parties
thereto. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Lenders have agreed to make loans and other extensions of credit
(collectively, “Loans”) to the Borrower pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement.

 

WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facilities provided for in the Credit
Agreement and from the making of the Loans by the Lenders.

 

WHEREAS, the obligations of the Lenders to make Loans are conditioned upon,
among other things, the execution and delivery by the Guarantors of a guaranty
in the form hereof.  As consideration therefor, and in order to induce the
Lenders to make Loans, the Guarantors are willing to execute this Guaranty.

 

Accordingly, each Guarantor hereby agrees as follows:

 

SECTION 1.           Guaranty.  Each Guarantor irrevocably and unconditionally
guaranties, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, to the Secured Parties, the Administrative
Agent and to the Security Agent (on behalf of and for the benefit of the
Administrative Agent and the other Secured Parties, but solely in its role as
representative of the Secured Parties in holding and enforcing the Collateral
and the Security Documents) the due and punctual payment when due (whether at
the stated maturity, by required prepayment, by acceleration or otherwise) and
performance by the Borrower and the other Guarantors of all Obligations
(collectively, the “Guaranteed Obligations”), including all such Guaranteed
Obligations which shall become due but for the operation of any Bankruptcy Law.
Each Guarantor further agrees that, to the fullest extent permitted by local
laws, the Guaranteed Obligations may be extended or renewed, in whole or in
part, or increased without notice to or

 

--------------------------------------------------------------------------------



 

further assent from it, and that it will remain bound upon this Guaranty
notwithstanding any extension, renewal or increase of any Guaranteed Obligation.

 

SECTION 2.           Guaranteed Obligations Not Affected.  To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind.  To the fullest extent
permitted by applicable Law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Security Agent, the Administrative
Agent or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against any Loan Party under the provisions of the
Credit Agreement, any other Loan Document or otherwise or against any other
party with respect to any of the Guaranteed Obligations, (b) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Guaranty, any other Loan Document or any other agreement,
with respect to any Loan Party or with respect to the Guaranteed Obligations,
(c) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, (d) the invalidity or unenforceability of the Credit
Agreement or any other Loan Documents, (e) the failure to perfect any security
interest in, or the release of, any of the Collateral held by or on behalf of
the Security Agent, the Administrative Agent or any other Secured Party or
(f) the lack of legal existence of any Loan Party or legal obligation to
discharge any of the Guaranteed Obligations by any Loan Party for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any Loan Party.

 

SECTION 3.           Security.  Each of the Guarantors hereby acknowledges and
agrees that the Security Agent and the Secured Parties may (a) take and hold
security for the payment of this Guaranty and the Guaranteed Obligations and
exchange, enforce, waive and release any such security, (b) apply such security
and direct the order or manner of sale thereof as they in their sole discretion
may determine and (c) release or substitute any one or more endorsees, the
Borrower, other Guarantors or other obligors, in each case without affecting or
impairing in any way the liability of any Guarantor hereunder.

 

SECTION 4.           Guaranty of Payment.  Each of the Guarantors further agrees
that this Guaranty constitutes a guaranty of payment and performance when due of
all Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Security Agent, the Administrative Agent or any other Secured Party to
any of the Collateral or other security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Security Agent, the Administrative Agent or any other Secured Party in favor
of any Loan Party or any other Person or to any other guarantor of all or part
of the Guaranteed Obligations.  Any payment required to be made by the
Guarantors hereunder may be required by the Security Agent, Administrative Agent
or any other Secured Party on any number of occasions and shall be payable to
the Security Agent or Administrative Agent (as applicable), for the benefit of
the Administrative Agent and the other Secured Parties, in the manner provided
in the Credit Agreement and the Intercreditor Agreement (if applicable).

 

SECTION 5.           No Discharge or Diminishment of Guaranty.  The obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination

 

2

--------------------------------------------------------------------------------



 

for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Guaranteed Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise.  Without limiting the generality of the
foregoing, the Guaranteed Obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by the failure of the Security
Agent, the Administrative Agent or any other Secured Party to assert any claim
or demand or to enforce any remedy under this Guaranty, the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of any Guarantor as
a matter of law or equity (other than the indefeasible payment in full in cash
of the Guaranteed Obligations).

 

SECTION 6.           Defenses of Loan Parties Waived.  To the fullest extent
permitted by applicable Law, each of the Guarantors waives any defense based on
or arising out of any defense of any Loan Party or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Loan Party, other than the indefeasible
payment in full in cash of the Guaranteed Obligations.  Each Guarantor hereby
acknowledges that the Security Agent, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any Loan Party, or
exercise any other right or remedy available to them against any Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent that the Guaranteed Obligations have been
indefeasibly paid in full in cash.  Pursuant to, and to the extent permitted by,
applicable Law, each of the Guarantors waives any defense arising out of any
such election and waives any benefit of and right to participate in any such
foreclosure action, even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Loan Party, as the case may
be, or any security.  Each Guarantor agrees that it shall not assert any claim
in competition with the Security Agent, the Administrative Agent or any other
Secured Party in respect of any payment made hereunder in any bankruptcy,
insolvency, reorganization or any other proceeding.

 

SECTION 7.           Agreement to Pay; Subordination.  In furtherance of the
foregoing and not in limitation of any other right that the Security Agent, the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of any Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each of the
Guarantors hereby promises to and will forthwith pay, or cause to be paid, to
the Security Agent, the Administrative Agent or such other Secured Party as
designated thereby in cash the amount of such unpaid Guaranteed Obligations. 
Upon payment by any Guarantor of any sums to the Security Agent, the
Administrative Agent or any other Secured Party as provided above, all rights of
such Guarantor against any Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be

 

3

--------------------------------------------------------------------------------



 

subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Guaranteed Obligations.  If any amount shall erroneously
be paid to any Guarantor on account of such subrogation, contribution,
reimbursement, indemnity or similar right, such amount shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Security Agent or Administrative Agent (as applicable) to be credited against
the payment of the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.  Any right of subrogation of
any Guarantor shall be enforceable solely after the indefeasible payment in full
in cash of all the Guaranteed Obligations and solely against the Guarantors and
the Borrower, and not against the Secured Parties, and neither the Security
Agent, the Administrative Agent nor any other Secured Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any collateral securing or
purporting to secure any of the Guaranteed Obligations for any purpose related
to any such right of subrogation.

 

SECTION 8.           Limitation on Guaranty of Guaranteed Obligations.

 

(a)                             In any action or proceeding with respect to any
Guarantor involving any state corporate law, any Bankruptcy Law or any other
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, including, without limitation, the Uniform
Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guaranty set forth
herein and the obligations of each Guarantor hereunder, if the obligations of
such Guarantor under Section 1 hereof would otherwise be determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
in such action or proceeding on account of the amount of its liability under
Section 1, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Guarantor,
any Lender, the Security Agent, Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

(b)                            In such circumstances, to effectuate the
foregoing, the amount of the liability of each Guarantor hereunder shall be
determined without taking into account any liabilities under any other
indebtedness of or guarantee by such Guarantor.  For purposes of the foregoing,
all indebtedness and guarantees of such Guarantor other than the guarantee under
Section 1 hereof will be deemed to be enforceable and payable after the
guarantee under Section 1.  To the fullest extent permitted by applicable Law,
this Section 8 shall be for the benefit solely of creditors and representatives
of creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any equity interest in such Guarantor.  Each Guarantor agrees that
Obligations may at any time and from time to time be incurred or permitted in an
amount exceeding the maximum liability of such Guarantor under this Section 8
without impairing the guaranty contained in Section 1 hereof or affecting the
rights and remedies of any Secured Party hereunder.

 

(c)                             Notwithstanding anything to the contrary
contained in this Guaranty or any provision of any other Loan Document, if and
to the extent, under the Commodity Exchange Act (7 U.S.C. § 1 et seq., as
amended from time to time, and any successor statute) (the “Commodity Exchange
Act”) or any rule, regulation or order of the Commodity Futures Trading

 

4

--------------------------------------------------------------------------------



 

Commission (the “CFTC”) (or the application or official interpretation of any
thereof), all or a portion of the guarantee of such Guarantor of, or the grant
by such Guarantor of a security interest for, any obligation (a “Swap
Obligation”) to pay or perform under any agreement, contract, Swap Contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal (an “Excluded Swap Obligation”), the
Guaranteed Obligations of such Guarantor shall not extend to or include any such
Excluded Swap Obligation.

 

SECTION 9.           Representations, Warranties and Covenants of the Guarantors

 

(a)                             Subject to Section 2.22 of the Credit Agreement,
each Guarantor represents and warrants to the Secured Parties that on the date
hereof and on the date of each extension of credit under the Credit Agreement
(other than the Closing Date) (or, if later, the date on which such Guarantor
becomes a party to this Guaranty pursuant to Section 15 hereof), the
representations and warranties set forth in Article III of the Credit Agreement
and the other Loan Documents to which such Guarantor is a party, each of which
is incorporated herein by reference, are true and correct in all material
respects (or in all respects if qualified by materiality or Material Adverse
Effect), on and as of such date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect), on and as of such earlier
date.

 

(b)                            Each Guarantor covenants and agrees with the
Secured Parties that, from and after the date of this Guaranty (or, if later,
the date such Guarantor becomes a party hereto pursuant to Section 15 hereof)
until the payment in full of the Guaranteed Obligations, such Guarantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents on
its or their part to be performed or observed or that the Borrower has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

 

SECTION 10.   Enforcement Expenses; Indemnification.

 

(a)                             Each Guarantor agrees to pay or reimburse the
Security Agent and Administrative Agent for all its costs and expenses incurred
in collecting against such Guarantor under the guarantee contained in Section 1
or otherwise enforcing or preserving any rights under this Guaranty and the
other Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel, subject to the limitations
set forth in Section 9.05(a) of the Credit Agreement.

 

(b)                            Each Guarantor agrees to pay, and to hold the
Security Agent, the Administrative Agent and all Secured Parties, and all
Indemnitees pursuant to Section 9.05 of the Credit Agreement, harmless from, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty

 

5

--------------------------------------------------------------------------------



 

to the extent the Borrower would be required to do so pursuant to Section 9.05
of the Credit Agreement.

 

(c)                             Each Guarantor agrees that the provisions of
Section 2.20 of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis, and each Secured Party shall be entitled to rely on
each of them as if they were fully set forth herein.

 

(d)                           The agreements in this Section 10 shall survive
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

SECTION 11.   Information.  Each of the Guarantors assumes all responsibility
for being and keeping itself informed of each Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
any of the Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 12.   Termination; Release.

 

(a)                             This Guaranty (i) shall terminate upon
termination of the Commitments, payment in full of the Guaranteed Obligations
(other than contingent, unasserted indemnification obligations and obligations
and liabilities under Treasury Services Agreements and Swap Contracts not due
and payable) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that are Cash Collateralized or back-stopped by a letter
of credit in form, amount and substance reasonably satisfactory to the
applicable L/C Issuer) and (ii) shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Guaranteed Obligation is rescinded or must otherwise be restored by any Secured
Party or any Guarantor upon the bankruptcy or reorganization of any Loan Party
or otherwise.

 

(b)                            A Guarantor shall be automatically released from
its obligations under this Guaranty: 

 

upon (i) upon a sale or other disposition (including by way of consolidation,
merger, amalgamation or combination) of the Capital Stock of the relevant
Guarantor (whether by direct sale or sale of a holding company of such
Guarantor) or the sale or disposition of all equity interest of suchor
substantially all the assets of the Guarantor to a Person(other than to the
Borrower or a Guarantor or (ii) the consummation of any other transaction
permitted byRestricted Subsidiary), in each case if the sale or other
disposition does not violate Section 4.08 in Annex I to the Credit Agreement as
a result of which such Guarantor becomes an Excluded Subsidiary.; 

 

(ii) (A) upon the designation in accordance with the Credit Agreement of that
Guarantor as an Unrestricted Subsidiary or (B) if such Guarantor otherwise
becomes an Excluded Subsidiary (other than pursuant to clause (1) of the
definition thereof);

 

6

--------------------------------------------------------------------------------



 

(iii) with respect to any Guarantor that is not the continuing or surviving
Person in the relevant consolidation or merger, as a result of a transaction
that complies with the provisions of Section 5.02 in Annex I to the Credit
Agreement;

 

(iv) as described under Section 4.16 in Annex I to the Credit Agreement; or

 

(v) as provided under Section 9.08 of the Credit Agreement.

 

SECTION 13.   Binding Effect; Several Agreement; Assignments.  Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns.  This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Administrative Agent and the other Secured Parties, and
their respective successors and assigns, except that no Guarantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such attempted assignment or transfer shall be void), except as
expressly permitted by this Guaranty or the Credit Agreement.  This Guaranty
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

 

SECTION 14.   Waivers; Amendment.

 

(a)                             The rights, remedies, powers, privileges, and
discretions of the Administrative Agent hereunder and under applicable Law
(herein, the “Administrative Agent’s Rights and Remedies”) shall be cumulative
and not exclusive of any rights or remedies which they would otherwise have.  No
delay or omission by the Administrative Agent in exercising or enforcing any of
the Administrative Agent’s Rights and Remedies shall operate as, or constitute,
a waiver thereof.  No waiver by the Administrative Agent of any Event of Default
or of any default under any other agreement shall operate as a waiver of any
other default hereunder or under any other agreement.  No single or partial
exercise of any of the Administrative Agent’s Rights or Remedies, and no express
or implied agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Administrative Agent’s Rights and Remedies.  No waiver
by the Administrative Agent of any of the Administrative Agent’s Rights and
Remedies on any one occasion shall be deemed a waiver on any subsequent
occasion, nor shall it be deemed a continuing waiver.  The Administrative
Agent’s Rights and Remedies may be exercised at such time or times and in such
order of preference as the Administrative Agent may determine.  The
Administrative Agent’s Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Guaranteed Obligations.  No
waiver of any provisions of this Guaranty or any other Loan Document or consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be permitted by Section 14(b) hereof, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice to or demand on any Guarantor in any case shall
entitle such Guarantor or any other Guarantor to any other or further notice or
demand in the same, similar or other circumstances.

 

7

--------------------------------------------------------------------------------



 

(b)                            Neither this Guaranty nor any provision hereof
may be waived, amended or modified except pursuant to a written agreement
entered into between the Administrative Agent and a Guarantor or the Guarantors
with respect to whom such waiver, amendment or modification is to apply, subject
to any consent required in accordance with Section 9.08 of the Credit Agreement.

 

SECTION 15.   Additional Guarantors.  Each Person that becomes a party to this
Guaranty shall become a Guarantor as defined in the Credit Agreement for all
purposes of this Guaranty upon execution and delivery by such Person of a
Joinder Agreement in the form of Annex I hereto.  The obligations of a Guarantor
executing and delivering a Joinder Agreement shall be subject to such
limitations as are mandated under applicable laws in addition to the limitations
set forth in Section 8 and set out in the relevant Joinder Agreement.

 

SECTION 16.   Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 16, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section 16 shall
remain in full force and effect until the Guaranteed Obligations are paid in
full (other than contingent, unasserted indemnification obligations and
obligations and liabilities under Treasury Services Agreements and Swap
Contracts not due and payable), the expiration or termination of all Letters of
Credit (other than Letters of Credit that are Cash Collateralized or
back-stopped by a letter of credit in form, amount and substance reasonably
satisfactory to the applicable L/C Issuer) and the termination of Commitments. 
Each Qualified ECP Guarantor intends that this Section 16 constitute, and this
Section 16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this
Guaranty, a Guarantor shall qualify as a “Qualified ECP Guarantor” with respect
to any Swap Obligation, if it has total assets exceeding $10,000,000 at the time
its guarantee thereof becomes effective with respect to such Swap Obligation or
if such Guarantor otherwise constitutes an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder and can
cause another person to qualify as an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 17.   Copies and Facsimiles.  This instrument and all documents which
have been or may be hereinafter furnished by the Guarantors to the
Administrative Agent may be reproduced by the Administrative Agent by any
photographic, microfilm, xerographic, digital imaging, or other process.  Any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).  Any facsimile or other electronic transmission which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise so admissible in evidence

 

8

--------------------------------------------------------------------------------



 

as if the original of such facsimile or other electronic transmission had been
delivered to the party which or on whose behalf such transmission was received.

 

SECTION 18.   Governing Law.  THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 19.   Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement; provided, that communications and notices
to the Guarantors may be delivered to the Borrower on behalf of each of the
Guarantors.

 

SECTION 20.   Survival of Agreement; Severability.

 

(a)                             All covenants, agreements, indemnities,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Guaranty, the Credit Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Secured Parties and shall survive the execution and delivery of this Guaranty,
the Credit Agreement and the other Loan Documents and the making of any Loans by
the Lenders, regardless of any investigation made by the Administrative Agent or
any other Secured Party or on their behalf, and shall continue in full force and
effect until terminated as provided in Section 12 hereof.

 

(b)                            In the event any provision of this Guaranty
should be held to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which come as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 21.   Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Guaranty by
facsimile transmission or by other electronic transmission (including “.pdf’ or
“.tif’) shall be as effective as delivery of a manually signed counterpart of
this Guaranty.

 

SECTION 22.   Rules of Interpretation.  The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.

 

SECTION 23.   Jurisdiction; Consent to Service of Process.

 

9

--------------------------------------------------------------------------------



 

(a)                             Each of the Guarantors hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guaranty or the
other Loan Documents (other than with respect to actions taken by the Security
Agent and any other Secured Party in respect of rights under any Security
Document governed by any law other than New York law or with respect to any
Collateral subject thereto), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty shall affect any right that the Administrative Agent,
the Security Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Guaranty or the other Loan Documents
against a Guarantor or its properties in the courts of any jurisdiction if
required to realize upon the Collateral as determined in good faith by the
Person bringing such action or proceeding.

 

(b)                            Each of the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty or
the other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                             Each party to this Guaranty irrevocably consents
to service of process in the manner provided for notices in Section 19 hereof. 
Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.

 

SECTION 24.   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.

 

SECTION 25.   Judgment Currency.  Each Guarantor agrees that the provisions of
Section 9.21 of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis, and the Security Agent, the Administrative Agent
and each other Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein.

 

10

--------------------------------------------------------------------------------



 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.

 

GUARANTORS:

 

[·]GUARANTORS:

 

 

[·]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[·]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:        
                                                                                   

 

 

 

               Name:

 

 

 

               Title:

 

 

 

 

 

 

 

 

[·]

 

 

 

 

 

 

 

 

 

By:        
                                                                                   

 

 

 

               Name:

 

 

 

               Title:

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED
as of the date first above written:

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:                                                                 

 

 

 

By:                                                

                                                            

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[Signature Page to Facility Guaranty]

 

--------------------------------------------------------------------------------



 

Annex I to
Facility Guaranty

 

 

JOINDER AGREEMENT, dated as of _____________, 20__, made by
____________________, a __________ corporation (the “Additional Guarantor”), in
favor of (a) JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor and assign, the “Administrative Agent”) for its own benefit and
the benefit of the other Secured Parties, (b) the Secured Parties and (c) the
Security Agent (on behalf of and for the benefit of the Administrative Agent and
the other Secured Parties, but solely in its role as representative of the
Secured Parties in holding and enforcing the Collateral and the Security
Documents).  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
October [9], 2015 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune
Finco Corp.), a Delaware limited liability company (the “Borrower”), the Lenders
party thereto (the “Lenders”), the Administrative Agent and the other parties
thereto. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guaranty, dated as of [_____] (as amended, supplemented replaced or otherwise
modified from time to time, the “Guaranty”) in favor of the (a) Administrative
Agent for its own benefit and the benefit of the other Secured Parties, (b) the
Secured Parties and (c) the Security Agent (on behalf of and for the benefit of
the Administrative Agent and the other Secured Parties, but solely in its role
as representative of the Secured Parties in holding and enforcing the Collateral
and the Security Documents);

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty;

 

NOW, THEREFORE, IT IS AGREED:

 

1.         Guaranty.  By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a Guarantor thereunder with the same force and effect
as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder.  The Additional Guarantor hereby
represents and warrants that, subject to any supplements to the Loan Document
schedules attached hereto as Annex A [and Section 2.22 of the Credit Agreement],
each of the representations and warranties contained in Article III of the
Credit Agreement and the other Loan Documents to which such Guarantor is a
party, in each case as they relate to such Guarantor, each of which is
incorporated herein by reference, are true and correct in all material respects
(or in all respects if qualified by materiality or Material Adverse Effect) on
and as the

 

Annex I-1

--------------------------------------------------------------------------------



 

date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or in all respects if qualified by
materiality or Material Adverse Effect), on and as of such earlier date,
provided that each such reference in each such representation and warranty to
any Borrower’s knowledge shall, for the purposes of this Section 1, be deemed to
be a reference to such Guarantor’s knowledge.

 

2.         GOVERNING LAW.  THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR OTHER CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.         Successors and Assigns.  This Joinder Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Additional Guarantor may not assign, transfer or
delegate any of its rights or obligations under this Joinder Agreement without
the prior written consent of the Administrative Agent and any such assignment,
transfer or delegation without such consent shall be null and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

[ADDITIONAL GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

Annex I-2

--------------------------------------------------------------------------------



 

Annex A to
Joinder Agreement

 

 

Loan Document Schedule Supplements

 

Annex I-3

--------------------------------------------------------------------------------



 

Schedule 5

 

[See attached]

 

--------------------------------------------------------------------------------



 

SCHEDULE 5

to Eighth Amendment

 

 

 

 

 

 

 

 

 

 

 

PLEDGE AGREEMENT

 

 

dated as of June 21, 2016

 

Among

 

 

CSC HOLDINGS, LLC

 

 

and

 

 

CERTAIN SUBSIDIARIES OF CSC HOLDINGS, LLC,
as Pledgors

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,
as Security Agent

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I SECURITY INTEREST

1

 

 

 

Section 1.01

Grant of Security Interest

1

 

 

 

Section 1.02

Validity and Priority of Security Interest

1

 

 

 

Section 1.03

Maintenance of Status of Security Interest, Collateral and Rights

1

 

 

 

Section 1.04

Evidence of Status of Security Interest

1

 

 

 

Section 1.05

Pledgors Remain Obligated; Security Agent Not Obligated

2

 

 

 

ARTICLE II CERTAIN REPRESENTATIONS AND WARRANTIES

2

 

 

 

Section 2.01

Required Taxes

2

 

 

 

Section 2.02

Status of Collateral

2

 

 

 

Section 2.03

Organizational Information of Pledgors.

2

 

 

 

ARTICLE III CERTAIN COVENANTS

2

 

 

 

Section 3.01

Certain Matters Relating to Preservation of Status of Security Interest

2

 

 

 

Section 3.02

Preservation of Enforceability

3

 

 

 

Section 3.03

Ownership and Defense of Collateral

3

 

 

 

Section 3.04

Certain Rights of Security Agent and Pledgors

3

 

 

 

Section 3.05

Distributions

3

 

 

 

Section 3.06

No Disposition of Collateral

34

 

 

 

Section 3.07

Limitations.

4

 

 

 

ARTICLE IV EVENT OF DEFAULT

4

 

 

 

Section 4.01

Application of Proceeds

4

 

 

 

Section 4.02

General

4

 

 

 

Section 4.03

Security Agent’s Rights with Respect to Proceeds and Other Collateral

4

 

 

 

Section 4.04

Restricted Offering Dispositions of Pledged Equity Interest Collateral

5

 

 

 

Section 4.05

Notice of Disposition of Collateral

5

 

 

 

Section 4.06

Regulatory Approvals

56

 

 

 

ARTICLE V MISCELLANEOUS

6

 

 

 

Section 5.01

Expenses

6

 

 

 

Section 5.02

Security Agent’s Right to Perform on Pledgors’ Behalf

67

 

 

 

Section 5.03

No Interference; Compensation

7

 

i

--------------------------------------------------------------------------------



 

Section 5.04

Security Agent’s Right to Use Agents and to Act in Name of Pledgors

7

 

 

 

Section 5.05

Limitation of Security Agent’s Obligations with Respect to Collateral

7

 

 

 

Section 5.06

Rights of Security Agent Under Uniform Commercial Code and Applicable Law

7

 

 

 

Section 5.07

Waivers of Rights Inhibiting Enforcement

78

 

 

 

Section 5.08

Power of Attorney

8

 

 

 

Section 5.09

Nature of Pledgors’ Obligations

8

 

 

 

Section 5.10

No Release of Pledgor

8

 

 

 

Section 5.11

Certain Other Waivers

9

 

 

 

Section 5.12

[Reserved]

10

 

 

 

Section 5.13

Recovered Payments

10

 

 

 

Section 5.14

Evidence of Obligations

10

 

 

 

Section 5.15

Binding Nature of Certain Adjudications

1011

 

 

 

Section 5.16

Subordination of Rights

11

 

 

 

Section 5.17

Termination; Release

11

 

 

 

Section 5.18

Notices

12

 

 

 

Section 5.19

Interest

12

 

 

 

Section 5.20

Payments by the Pledgors

12

 

 

 

Section 5.21

Remedies of the Essence

13

 

 

 

Section 5.22

Rights Cumulative

13

 

 

 

Section 5.23

Amendments; Waivers; Additional Pledgors

13

 

 

 

Section 5.24

Assignments and Participations

13

 

 

 

Section 5.25

Successor Secured Parties

14

 

 

 

Section 5.26

Governing Law

14

 

 

 

Section 5.27

LIMITATION OF LIABILITY

14

 

 

 

Section 5.28

Severability of Provisions

15

 

 

 

Section 5.29

Counterparts

15

 

 

 

Section 5.30

Survival of Obligations

15

 

 

 

Section 5.31

Entire Agreement

15

 

 

 

Section 5.32

Successors and Assigns

15

 

 

 

Section 5.33

Non-Lender Secured Parties

15

 

 

 

Section 5.34

Intercreditor Agreement.

16

 

 

 

ARTICLE VI INTERPRETATION

16

 

ii

--------------------------------------------------------------------------------



 

Section 6.01

Definitional Provisions

16

 

 

 

Section 6.02

Other Interpretative Provisions

20

 

 

 

Section 6.03

Captions

20

 

iii

--------------------------------------------------------------------------------



 

PLEDGE AGREEMENT

 

In consideration of the execution and delivery of the Credit Agreement by the
Lenders listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and security
agent (in such capacity, the “Security Agent”), CSC Holdings, LLC, a Delaware
limited liability company (the “Company”), and each of the undersigned
subsidiaries of the Company (each, together with the Company and each Additional
Pledgor (defined below) that becomes a party hereto pursuant to Section 5.23,
collectively, the “Pledgors” and, individually, each a “Pledgor”) hereby agree
with the Security Agent as follows (with certain terms used herein being defined
in Article 6):

 

ARTICLE I
SECURITY INTEREST

 

Section 1.01                Grant of Security Interest. To secure the payment
and performance of the Obligations, each Pledgor hereby mortgages, pledges and
assigns the Collateral to the Security Agent, and grants to the Security Agent
for the benefit of the Secured Parties, a continuing security interest in, and a
continuing lien upon, the Collateral.

 

Section 1.02                Validity and Priority of Security Interest. Each
Pledgor agrees that (a) the Security Interest shall at all times be valid,
perfected and enforceable against such Pledgor and all third parties, in
accordance with the terms hereof, as security for the Obligations, and (b) the
Collateral shall not at any time be subject to any Lien, other than a Permitted
Lien, that is prior to, on a parity with or junior to such Security Interest.

 

Section 1.03                Maintenance of Status of Security Interest,
Collateral and Rights.

 

(a)                               Required Action. Each Pledgor shall take all
action, including the actions specified on Schedule 1.03, that may be necessary,
or that the Security Agent may reasonably request, so as at all times (i) to
maintain the validity, perfection, enforceability and priority of the Security
Interest in the Collateral in conformity with the requirements of Section 1.02,
(ii) to protect and preserve the Collateral and (iii) to protect and preserve,
and to enable the exercise or enforcement of, the rights of the Security Agent
therein and hereunder and under the other Collateral Documents.

 

(b)                              Authorized Action. The Security Agent is hereby
authorized to file one or more financing or continuation statements or
amendments thereto in the name of any Pledgor. A carbon, photographic or other
reproduction of this Agreement or of any financing statement filed in connection
with this Agreement shall be sufficient as a financing statement. The Security
Agent shall provide such Pledgor with a copy of each financing or continuation
statement or amendment thereto.

 

Section 1.04                Evidence of Status of Security Interest. The
Security Agent may, from time to time at the expense of the Pledgors, obtain
such file search reports from such Uniform Commercial Code and other filing and
recording offices as the Security Agent may reasonably require.

 

1

--------------------------------------------------------------------------------



 

Section 1.05                Pledgors Remain Obligated; Security Agent Not
Obligated. The grant by each Pledgor to the Security Agent of the Security
Interest shall not (a) relieve such Pledgor of any Liability to any Person under
or in respect of any of the Collateral or (b) impose on the Security Agent any
such Liability or any Liability for any act or omission on the part of such
Pledgor relative thereto.

 

ARTICLE II
CERTAIN REPRESENTATIONS AND WARRANTIES

 

Each Pledgor represents and warrants as follows:

 

Section 2.01                Required Taxes. Except for those specified on
Schedule 2.01, no recording or other Taxes or recording, filing or other fees or
charges are payable in connection with, arise out of, or are in any way related
to, the execution, delivery, performance, filing or recordation of any of the
Collateral Documents or the creation or perfection of the Security Interest.

 

Section 2.02                Status of Collateral.

 

(a)                               (a)  None of the Pledged Equity Interest of
such Pledgor has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.

 

(b)                              Each Pledgor represents and warrants that
(i) so long as any Pledged Equity Interests are Collateral, such Collateral is
and shall be (A) duly authorized and validly issued and fully paid and
non-assessable and (B) freely saleable without limit, or registration or
qualification under applicable Laws and (ii) as of the date hereof, Schedule
2.02 is a true and correct list of all of the Pledged Equity Interests owned by
such Pledgor in a Restricted Subsidiary.

 

Section 2.03                Organizational Information of Pledgors. As of the
date hereof, Schedule 2.03 sets forth each Pledgor’s name as it appears in
official filings, state of incorporation or organization, chief executive
office, organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number,
if any.

 

ARTICLE III
CERTAIN COVENANTS

 

Section 3.01                Certain Matters Relating to Preservation of Status
of Security Interest.

 

(a)                               Change of Name, Identity, Etc.  Each Pledgor
shall not change its name, state of incorporation or organization, organization
type or, in the case of any Pledgor which is not a registered organization
organized under state law, its chief executive office specified therefor in
Schedule 2.03, without giving the Security Agent notice thereof within ten
Business Days after the date of such change, or within such other notice period
that is acceptable to the Security Agent.

 

2

--------------------------------------------------------------------------------



 

(b)                              Other Financing Statements. Except with respect
to Permitted Liens, no Pledgor shall file, or suffer to be on file, or authorize
or permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to the Collateral in which the
Security Agent is not named as the sole secured party except to the extent such
filing relates to a Permitted Lien.

 

Section 3.02                Preservation of Enforceability. Each Pledgor shall
take all commercially reasonable action and use commercially reasonable efforts
to obtain all consents and Government Approvals required so that its obligations
under the Collateral Documents will at all times be legal, valid and binding and
enforceable in accordance with their respective terms.

 

Section 3.03                Ownership and Defense of Collateral. Each Pledgor
shall at all times (a) have good title to, and be the sole owner of, each asset
that is Collateral, free of any Liens other than Permitted Liens, and free of
(i) in the case of any Collateral that is a financial asset, any adverse claim
(as defined in Section 8-102(a)(1) of the Uniform Commercial Code), and (ii) in
the case of any Collateral that is an instrument, any claim referred to in
Section 3-305(1) of the Uniform Commercial Code and (b) use commercially
reasonable efforts to defend the Collateral against the claims and demands of
all third Persons, except that this Section 3.03 shall not apply to (but only
for so long as such Lien is a Permitted Lien) the interest in the Collateral and
the claims and demands of a holder of a Permitted Lien.

 

Section 3.04                Certain Rights of Security Agent and Pledgors.

 

(a)                               (a) During an Event of Default, the Security
Agent may, and is hereby authorized to, transfer into or register in its name or
the name of its nominee any or all of the Collateral and  after a notice to each
applicable Pledgor that it intends to exercise its rights under this
Section 3.04, may, from time to time, in its own or such Pledgor’s name,
exercise any and all rights, powers and privileges with respect to the
Collateral, and with the same force and effect, as could such Pledgor.

 

(b)                              Unless and until the Security Agent exercises
its rights under Section 3.04(a), such Pledgor may, with respect to any of the
Pledged Equity Interests, vote and give consents, ratifications and waivers with
respect thereto, except to the extent that any such action would reasonably be
expected to materially adversely affect the value thereof as Collateral.

 

Section 3.05                Distributions. Each Pledgor may, unless an Event of
Default is continuing and if permitted under the terms of the Credit Agreement,
receive and retain all Distributions in respect of Pledged Equity Interests
owned by such Pledgor. During an Event of Default, the Security Agent shall be
entitled to receive and retain such Distributions and the Security Agent may
notify, or request such Pledgor to notify, each applicable Restricted Subsidiary
to make such Distributions directly to the Security Agent.

 

3

--------------------------------------------------------------------------------



 

Section 3.06                No Disposition of Collateral. Each Pledgor shall
not, sell, lease, transfer or otherwise dispose of any Collateral, or any
interest therein, except as permitted under the Loan Documents.

 

Section 3.07                Limitations. Notwithstanding any other provision of
this Agreement or any other Loan Document, no Pledgor will be required to take
any action in any jurisdiction other than the United States of America, or
required by the laws of any such non-U.S. jurisdiction, or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral.

 

ARTICLE IV
EVENT OF DEFAULT

 

During an Event of Default, and in each such case:

 

(A)                          Proceeds

 

Section 4.01                Application of Proceeds. All cash proceeds received
by the Security Agent upon any sale of, collection of, or other realization
upon, all or any part of the Collateral and all cash held by the Security Agent
as Collateral shall, subject to the Security Agent’s right to continue to hold
the same as cash Collateral, be applied as set forth in Section 7.02 of the
Credit Agreement.

 

(B)                           Remedies

 

Section 4.02                General.

 

(a)                               Power of Sale.  The Security Agent (i) may
sell the Collateral in one or more parcels at public or private sale, at any of
its offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as it may deem commercially
reasonable, (ii) shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given, and (iii) may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(b)                              Foreclosure.  The Security Agent, instead of
exercising the power of sale conferred upon it by Section 4.02(a) and applicable
Laws, may proceed by a suit or suits at law or in equity to foreclose the
Security Interest and sell the Collateral, or any portion thereof, under a
judgment or a decree of a court or courts of competent jurisdiction.

 

(c)                               Receiver.  The Security Agent may obtain the
appointment of a receiver of the Collateral and each Pledgor consents to and
waives any right to notice of such appointment.

 

Section 4.03                Security Agent’s Rights with Respect to Proceeds and
Other Collateral.

 

4

--------------------------------------------------------------------------------



 

(a)                               (a)  All payments and other deliveries
received by or for the account of the Security Agent from time to time pursuant
to Section 3.05, together with the proceeds of all other Collateral from time to
time held by or for the account of the Security Agent (whether as a result of
the exercise by the Security Agent of its rights under Section 4.02(a) or (b) or
otherwise) may, at the election of the Security Agent, (i) be held by the
Security Agent, or any Person designated by the Security Agent to receive or
hold the same, as Collateral, (ii) be or continue to be applied as provided in
Section 4.01 or (iii) be disposed of as provided in Section 4.02(a) or (b) and
Section 4.04.

 

(b)                              Enforcement by Security Agent. The Security
Agent may, without notice to the Pledgors (to the extent permitted by law) and
at such time or times as the Security Agent in its sole discretion may
determine, exercise any or all of the Pledgors’ rights in, to and under, or in
any way connected with or related to, any or all of the Collateral, including
(i) demanding and enforcing payment and performance of, and exercising any or
all of the Pledgors’ rights and remedies with respect to the collection,
enforcement or prosecution of, any or all of the Collateral Obligations, in each
case by legal proceedings or otherwise, (ii) settling, adjusting, compromising,
extending, renewing, discharging and releasing any or all of, and any legal
proceedings brought to collect or enforce any or all of, the Collateral
Obligations and (iii) preparing, filing and signing the name of any Pledgor on
(A) any proof of claim or similar document to be filed in any bankruptcy or
similar proceeding involving any Collateral Debtor and (B) any notice of lien,
assignment or satisfaction of lien, or similar document in connection with any
Collateral Obligation.

 

(c)                               Adjustments. The Security Agent may settle or
adjust disputes and claims directly with Collateral Debtors for amounts and on
terms that the Security Agent considers advisable and in all such cases only the
net amounts received by the Security Agent in payment of such amounts, after
deduction of out-of-pocket costs and expenses of collection, including
reasonable attorneys’ fees, shall be subject to the other provisions of this
Agreement.

 

Section 4.04                Restricted Offering Dispositions of Pledged Equity
Interest Collateral. The Security Agent may, at its election, comply with any
limitation or restriction (including any restriction on the number of
prospective bidders and purchasers or any requirement that they have certain
qualifications or that they represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Pledged Equity Interests) as it may be advised by counsel is
necessary in order to avoid any violation of applicable Laws or to obtain any
Governmental Approval, and such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Security Agent be liable nor accountable to such Pledgor for any
discount allowed by reason of the fact that such Pledged Equity Interests are
sold in compliance with any such limitation or restriction. A private sale of
which notice shall have been published in accordance with applicable “no action”
letters published by the Securities and Exchange Commission, and that otherwise
complies with such letters, shall be deemed to constitute a “public disposition”
within the meaning of Section 9-610(c)(1) of the Uniform Commercial Code.

 

Section 4.05                Notice of Disposition of Collateral. Any notice to a
Pledgor of disposition of Collateral may be in the form of Exhibit B.

 

5

--------------------------------------------------------------------------------



 

Section 4.06                Regulatory Approvals. Any provision contained herein
to the contrary notwithstanding, no action shall be taken hereunder by the
Security Agent with respect to any item of Collateral unless and until all
applicable requirements (if any) of any federal or state laws, rules and
regulations of other regulatory or governmental bodies applicable to or having
jurisdiction over the Pledgors have been satisfied with respect to such action
and there shall have been obtained such consents, approvals and authorizations
(if any) as may be required to be obtained from any operating municipality and
any other governmental authority under the terms of any franchise, license or
similar operating right held by any Pledgor that purports to restrict a change
of ownership or control of such Collateral. It is the intention of the parties
hereto that any enforcement of the Liens in favor of the Security Agent on the
Collateral shall in all relevant respects be subject to and governed by said
statutes, rules and regulations and franchise, license or similar rights and
that nothing in this Agreement shall be construed to diminish the control
exercised by the Pledgors except in accordance with the provisions of such
statutory requirements, rules and regulations, franchise, license, or similar
right. Each of the Pledgors agrees that upon request from time to time by the
Security Agent it will use its reasonable best efforts to obtain any
governmental, regulatory or third party consents to enforcement referred to in
this Section 4.06.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01                Expenses .

 

(a)       Each Pledgor agrees to pay or reimburse the Security Agent and
Administrative Agent for all its costs and expenses incurred in enforcing or
preserving any rights under this Agreement, including, without limitation, the
fees and disbursements of counsel, subject to the limitations set forth in
Section 9.05(a) of the Credit Agreement.

 

(b)      Each Pledgor agrees to pay, and to hold the Security Agent, the
Administrative Agent and all Secured Parties, and all Indemnitees pursuant to
Section 9.05 of the Credit Agreement, harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.05 of the Credit Agreement.

 

(c)       Each Pledgor agrees that the provisions of Section 2.20 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

 

(d)     The agreements in this Section 5.01 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

6

--------------------------------------------------------------------------------



 

Section 5.02                Security Agent’s Right to Perform on Pledgors’
Behalf. If any Pledgor shall fail to observe or perform any of the terms,
conditions, covenants and agreements to be observed or performed by it under the
Collateral Documents, the Security Agent may (but shall not be obligated to) do
the same or cause it to be done or performed or observed, either in its name or
in the name and on behalf of such Pledgor, and such Pledgor hereby authorizes
the Security Agent so to do.

 

Section 5.03                No Interference; Compensation. The Security Agent
may exercise its rights and remedies under the Collateral Documents (a) without
resistance or interference by any Pledgor and (b) without payment of any kind to
any Pledgor.

 

Section 5.04                Security Agent’s Right to Use Agents and to Act in
Name of Pledgors. The Security Agent may exercise its rights and remedies under
the Collateral Documents through an agent or other designee and, in the exercise
thereof, the Security Agent or any such other Person may act in its own name or
in the name and on behalf of any Pledgor.

 

Section 5.05                Limitation of Security Agent’s Obligations with
Respect to Collateral.

 

(a)                               (a)  The Security Agent shall have no
obligation to protect or preserve any Collateral or to preserve rights
pertaining thereto other than the obligation to use reasonable care in the
custody and preservation of any Collateral in its possession. The Security Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Security Agent accords its own
property. The Security Agent shall be relieved of all responsibility for any
Collateral in its possession upon surrendering it, or tendering surrender of it,
to each applicable Pledgor.

 

(b)                              Nothing contained in the Collateral Documents
shall be construed as requiring or obligating the Security Agent, and the
Security Agent shall not be required or obligated, to (i) make any demand, or to
make any inquiry as to the nature or sufficiency of any payment received by it,
or to present or file any claim or notice or take any action, with respect to
any Collateral Obligation or any other Collateral or the monies due or to become
due thereunder or in connection therewith, (ii) ascertain or take action with
respect to calls, conversions, exchanges, maturities, tenders, offers or other
matters relating to any Collateral, whether or not the Security Agent has or is
deemed to have knowledge or notice thereof, (iii) take any necessary steps to
preserve rights against any prior parties with respect to any Collateral or
(iv) notify any Pledgor of any decline in the value of any Collateral.

 

Section 5.06                Rights of Security Agent Under Uniform Commercial
Code and Applicable Law. The Security Agent shall have, with respect to the
Collateral, in addition to all of its rights and remedies under the Collateral
Documents, (a) the rights and remedies of a secured party under the Uniform
Commercial Code, whether or not the Uniform Commercial Code would otherwise
apply to the Collateral in question, and (b) the rights and remedies of a
secured party under all other applicable Laws.

 

7

--------------------------------------------------------------------------------



 

Section 5.07                Waivers of Rights Inhibiting Enforcement. Each
Pledgor waives (a) the right to assert in any action or proceeding between it
and the Security Agent any offsets or counterclaims that it may have, (b) all
rights (i) of redemption, appraisement, valuation, stay and extension or
moratorium and (ii) to the marshalling of assets and (c) all other rights the
exercise of which would, directly or indirectly, prevent, delay or inhibit the
enforcement of any of the rights or remedies under the Collateral Documents or
the absolute sale of the Collateral, now or hereafter in force under any
applicable Laws, and such Pledgor, for itself and all who may claim under it,
insofar as it or they now or hereafter lawfully may, hereby waive the benefit of
all such laws and rights.

 

Section 5.08                Power of Attorney. (a) In addition to the other
powers granted the Security Agent by each Pledgor under the Collateral
Documents, each Pledgor hereby appoints the Security Agent, and any other Person
that the Security Agent may designate, as such Pledgor’s attorney-in-fact to
act, during the continuance of an Event of Default, in the name, place and stead
of such Pledgor in any way in which such Pledgor itself could do, with respect
to each of the following: (i) endorsing such Pledgor’s name on (A) any checks,
notes, acceptances, money orders, drafts or other forms of payment, (B) any
securities, instruments, documents, notices, or other documents or agreements
relating to the Collateral, (C) schedules and assignments of Collateral
Obligations and (D) notices of assignment, financing statements and other public
records; (ii) taking any actions or exercising any rights, powers or privileges
that such Pledgor is entitled to take or exercise and that, under the terms of
any of the Collateral Documents, the Security Agent is expressly authorized to
take or exercise; and (iii) doing or causing to be done any or all things
necessary or, in the determination of the Security Agent, desirable to observe
or perform the terms, conditions, covenants and agreements to be observed or
performed by such Pledgor under the Collateral Documents and otherwise to carry
out the provisions of the Collateral Documents. Each Pledgor hereby ratifies and
approves all such acts of the attorney.

 

(b) To induce any third Person to act under this Section 5.08, each Pledgor
hereby agrees that any third Person receiving a duly executed copy or facsimile
of this Agreement may act under this Section 5.08, and that the termination of
this Section 5.08 shall be ineffective as to such third Person unless and until
actual notice or knowledge of such termination shall have been received by such
third Person, and each Pledgor, on behalf of itself and its successors and
assigns, hereby agrees to indemnify and hold harmless any such third Person from
and against any and all claims that may arise against such third Person by
reason of such third Person having relied on the provisions of this
Section 5.08.

 

Section 5.09                Nature of Pledgors’ Obligations. Each Pledgor’s
grant of the Security Interest as security for the Obligations (a) is absolute
and unconditional, (b) is unlimited in amount, (c) shall be a continuing
security interest securing all present and future Obligations and all promissory
notes and other documentation given in extension or renewal or substitution for
any of the Obligations and (d) shall be irrevocable.

 

Section 5.10                No Release of Pledgor. SUBJECT TO SECTION 5.17, THE
SECURITY INTEREST SHALL NOT BE LIMITED OR TERMINATED, NOR SHALL THE OBLIGATIONS
SECURED THEREBY BE REDUCED OR LIMITED, NOR SHALL ANY PLEDGOR BE DISCHARGED OF
ANY OF ITS OBLIGATIONS UNDER THE COLLATERAL DOCUMENTS, FOR ANY REASON
WHATSOEVER, including (and

 

8

--------------------------------------------------------------------------------



 

whether or not the same shall have occurred or failed to occur once or more than
once and whether or not each applicable Pledgor shall have received notice
thereof):

 

(a)                               (i) any increase in the principal amount of,
or interest rate applicable to, (ii) any extension of the time of payment,
observance or performance of, (iii) any other amendment or modification of any
of the other terms and provisions of, (iv) any release, composition or
settlement (whether by way of acceptance of a plan of reorganization or
otherwise) of, (v) any subordination (whether present or future or contractual
or otherwise) of, or (vi) any discharge, disallowance, invalidity, illegality,
voidness or other unenforceability of, the Obligations;

 

(b)                              (i) any failure to obtain, (ii) any release,
composition or settlement of, (iii) any amendment or modification of any of the
terms and provisions of, (iv) any subordination of, or (v) any discharge,
disallowance, invalidity, illegality, voidness or other unenforceability of, any
guaranties of the Obligations;

 

(c)                               (i) any failure to obtain or any release of,
(ii) any failure to protect or preserve, (iii) any release, compromise,
settlement or extension of the time of payment of any obligations constituting,
(iv) any failure to perfect or maintain the perfection or priority of any Lien
upon, (v) any subordination of any Lien upon, or (vi) any discharge,
disallowance, invalidity, illegality, voidness or other unenforceability of any
Lien or intended Lien upon, any collateral now or hereafter securing the
Obligations or any guaranties thereof;

 

(d)                             any exercise of, or any election not or failure
to exercise, delay in the exercise of, waiver of, or forbearance or other
indulgence with respect to, any right, remedy or power available to the Security
Agent, including (i) any election not or failure to exercise any right of
setoff, recoupment or counterclaim, (ii) any election of remedies effected by
the Security Agent, including the foreclosure upon any real estate constituting
collateral, whether or not such election affects the right to obtain a
deficiency judgment, and (iii) any election by the Security Agent in any
proceeding under the Bankruptcy Code of the application of Section 1111(b)(2) of
such Code; and

 

(e)                               Any other act or failure to act or any other
event or circumstance that (i) varies the risk of such Pledgor hereunder or
(ii) but for the provisions hereof, would, as a matter of statute or rule of law
or equity, operate to limit or terminate the security interest or to reduce or
limit the Obligations secured thereby or to discharge such Pledgor from any of
its obligations under the Collateral Documents.

 

Section 5.11                Certain Other Waivers. Each Pledgor waives:

 

(a)                               any requirement, and any right to require,
that any right or power be exercised or any action be taken against the Company,
any other Pledgor, any guarantor or any collateral for the Obligations;

 

(b)                              all defenses to, and all setoffs, counterclaims
and claims of recoupment against, the Obligations that may at any time be
available to the Company, any other Pledgor, or any guarantor;

 

9

--------------------------------------------------------------------------------



 

(c)                               (i) notice of acceptance of and intention to
rely on the Collateral Documents, (ii) notice of the making or renewal of any
Loans or other Credit Extension under the Credit Agreement and of the incurrence
or renewal of any other Obligations, (iii) notice of any of the matters referred
to in Section 5.10 and (iv) all other notices that may be required by applicable
Laws or otherwise to preserve any rights against such Pledgor under the
Collateral Documents, including any notice of default, demand, dishonor,
presentment and protest;

 

(d)                             diligence;

 

(e)                               any defense based upon, arising out of or in
any way related to (i) any claim that any election of remedies by the Security
Agent, including the exercise by the Security Agent of any rights against any
collateral, impaired, reduced, released or otherwise extinguished any right that
such Pledgor might otherwise have had against the Company, any other Pledgor, or
any guarantor or against any collateral, including any right of subrogation,
exoneration, reimbursement or contribution or right to obtain a deficiency
judgment, (ii) any claim based upon, arising out of or in any way related to any
of the matters referred to in Section 5.10 and (iii) any claim that the
Collateral Documents should be strictly construed against the Security Agent;
and

 

(f)                                ALL OTHER DEFENSES UNDER APPLICABLE LAWS THAT
WOULD, BUT FOR THIS CLAUSE (f), BE AVAILABLE TO SUCH PLEDGOR AS (i) A DEFENSE
AGAINST THE ENFORCEMENT OF THE SECURITY INTEREST, (ii) A REDUCTION OR LIMITATION
OF THE OBLIGATIONS SECURED THEREBY OR (iii) A DEFENSE AGAINST ITS OBLIGATIONS
UNDER THE COLLATERAL DOCUMENTS.

 

Section 5.12                [Reserved].

 

Section 5.13                Section 5.12 [Reserved]Recovered Payments. The
Obligations shall be deemed not to have been paid, observed or performed, and
each Pledgor’s obligations under the Collateral Documents in respect thereof
shall continue and not be discharged, to the extent that any payment, observance
or performance thereof by any guarantor, or out of the proceeds of any other
collateral, is recovered from or paid over by or for the account of the Security
Agent for any reason, including as a preference or fraudulent transfer or by
virtue of any subordination (whether present or future or contractual or
otherwise) of the Obligations, whether such recovery or payment over is effected
by any judgment, decree or order of any court or governmental agency, by any
plan of reorganization or by settlement or compromise by the Security Agent
(whether or not consented to by any Pledgor or any guarantor) of any claim for
any such recovery or payment over. Each Pledgor hereby expressly waives the
benefit of any applicable statute of limitations and agrees that it shall be
obligated hereunder with respect to any Obligations whenever such a recovery or
payment over occurs.

 

Section 5.14                Evidence of Obligations. The records of the
Administrative Agent shall be conclusive evidence of the Obligations and of all
payments, observances and performances in respect thereof.

 

10

--------------------------------------------------------------------------------



 

Section 5.15                Binding Nature of Certain Adjudications. Each
Pledgor shall be conclusively bound by the adjudication in any action or
proceeding, legal or otherwise, involving any controversy arising under, in
connection with, or in any way related to, any of the Obligations, and by a
judgment, award or decree entered therein.

 

Section 5.16                Subordination of Rights. All rights that any Pledgor
may at any time have against any other Pledgor, any guarantor or any other
collateral for the Obligations (including rights of subrogation, exoneration,
reimbursement and contribution and whether arising under applicable Laws or
otherwise) in any way arising out of, related to, or connected with, (i) such
Pledgor’s grant of a security interest in the Collateral or its other
obligations under the Collateral Documents, (ii) any obligation of contribution
such Pledgor may have, or (iii) any sale or other disposition of the Collateral
by the Security Agent or the payment or performance by such Pledgor of any
obligation referred to in clause (i) or (ii), are hereby expressly subordinated
to the prior payment, observance and performance in full of the Obligations.
Each Pledgor shall not enforce any of the rights, or attempt to obtain payment
or performance of any of the obligations, subordinated pursuant to this
Section 5.16 until the Obligations have been paid, observed and performed in
full, except that such prohibition shall not apply to routine acts, such as the
giving of notices and the filing of continuation statements, necessary to
preserve any such rights. If any amount shall be paid to or recovered by any
Pledgor (whether directly or by way of setoff, recoupment or counterclaim) on
account of any right or obligation subordinated pursuant to this Section 5.16,
such amount shall be held in trust by such Pledgor for the benefit of the
Security Agent, not commingled with any of such Pledgor’s other funds and
forthwith paid over to the Security Agent, in the exact form received, together
with any necessary endorsements, to be applied and credited against, or held as
security for, the Obligations.

 

Section 5.17                Termination; Release. (a) This Agreement and the
Security Interest hereunder (i) shall terminate upon termination of the
Commitments, payment in full of the Obligations (other than contingent,
unasserted indemnification obligations and obligations and liabilities under
Treasury Services Agreements and Swap Contracts not due and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that are Cash Collateralized or back-stopped by a letter of credit in form,
amount and substance reasonably satisfactory to the applicable L/C Issuer or a
deemed reissuance under another facility as to which other arrangements
satsifactory to the Administrative Agent and the applicable L/C Issuer have been
made) and (ii) shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Secured Party or any Pledgor upon the
bankruptcy or reorganization of any Loan Party or otherwise.

 

(b) A Pledgor shall be automatically released from its obligations under this
Agreement, and any Security Interest granted (x) by such Pledgor or (y) in any
Capital Stock of such Pledgor shall automatically terminate, upon (i) the sale
or disposition of all equity interests of such Pledgor to a Person other than
the Borrower or a Guarantor or, (ii) the consummation of any other transaction
permitted by the Credit Agreement as a result of which such Pledgor becomes an
Excluded Subsidiary or (iii) as provided under Section 9.20 of the Credit
Agreement.

 

11

--------------------------------------------------------------------------------



 

(c) Upon any Collateral being or becoming an Excluded Asset, the Security
Interests created pursuant to this Agreement on such Collateral shall be
automatically released.

 

(d) In connection with any termination or release pursuant to the foregoing
clauses (a), (b) or (c), the Security Agent shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release, subject to, if
reasonably requested by the Security Agent, the Security Agent’s receipt of a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.  Any execution and
delivery of documents pursuant to this Section 5.17 shall be without recourse to
or warranty by the Security Agent.

 

Section 5.18                Notices.

 

(a)                               Manner of Delivery. All notices,
communications and materials to be given or delivered pursuant to the Collateral
Documents shall be given or delivered in the manner and at the address,
telephone numbers and telecopier numbers specified in Section 9.01 of the Credit
Agreement. In the event of a discrepancy between any telephonic notice and any
written confirmation thereof, such written confirmation shall be deemed the
effective notice except to the extent the Security Agent has acted in reliance
on such telephonic notice.

 

(b)                              Reasonable Notice. Any requirement under
applicable Laws of reasonable notice by the Security Agent or the other Secured
Parties to any Pledgor of any event in connection with, or in any way related
to, the Collateral Documents or the exercise by the Security Agent or the other
Secured Parties of any of its rights thereunder shall be met if notice of such
event is given to such Pledgor in the manner prescribed above at least 10 days
before (i) the date of such event or (ii) the date after which such event will
occur.

 

Section 5.19                Interest. All amounts due and payable under the
Collateral Documents shall bear interest in accordance with Section 2.06 and
Section 2.07 of the Credit Agreement.

 

Section 5.20                Payments by the Pledgors.

 

(a)                               Time, Place and Manner. All payments due to
the Security Agent under the Collateral Documents shall be made in accordance
with Section 2.19 of the Credit Agreement, with all references to the
“Administrative Agent” therein meaning the Security Agent for purposes hereof.

 

(b)                              No Reductions. All payments due to any Secured
Party under the Collateral Documents, and all other terms, conditions, covenants
and agreements to be observed and performed by any Pledgor thereunder, shall be
made, observed or performed by such Pledgor without any reduction or deduction
whatsoever, including any reduction or deduction for any set-off, recoupment,
counterclaim (whether, in any case, in respect of an obligation owed by such
Secured Party to any Pledgor or any guarantor and, in the case of a
counterclaim, whether sounding in tort, contract or otherwise) or Tax, except,
subject to

 

12

--------------------------------------------------------------------------------



 

Section 2.20 of the Credit Agreement, for any withholding or deduction for Taxes
required to be withheld or deducted under applicable Laws.

 

(c)                               Taxes. All of the terms and provisions of
Section 2.20 of the Credit Agreement are hereby incorporated by reference in
this Agreement to the same extent as if fully set forth herein, with all
references therein to (i) the “Borrower” or “Loan Party” meaning each Pledgor
for purposes hereof, (ii) the “Administrative Agent” meaning the Security Agent
for purposes hereof and (iii) this “Credit Agreement” meaning this Agreement for
purposes hereof.

 

Section 5.21                Remedies of the Essence. The various rights and
remedies of the Secured Parties under the Collateral Documents are of the
essence of those agreements, and the Secured Parties shall be entitled to obtain
a decree requiring specific performance of each such right and remedy.

 

Section 5.22                Rights Cumulative. Each of the Secured Parties’
rights and remedies under the Collateral Documents shall be in addition to all
of their other rights and remedies under the Collateral Documents and applicable
Laws, and nothing in the Collateral Documents shall be construed as limiting any
such rights or remedies.

 

Section 5.23                Amendments; Waivers; Additional Pledgors. Any term,
covenant, agreement or condition of the Collateral Documents may be amended, and
any right under the Collateral Documents may be waived, if, but only if, such
amendment or waiver is in writing and is signed by the Security Agent and, in
the case of an amendment, by the applicable Pledgor or Pledgors, as the case may
be. Unless otherwise specified in such waiver, a waiver of any right under the
Collateral Documents shall be effective only in the specific instance and for
the specific purpose for which given. No election not to exercise, failure to
exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of the Security Agent or the
other Secured Parties under the Collateral Documents or applicable Laws, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right of the Security
Agent or the other Secured Parties under the Collateral Documents or applicable
Laws. In the event that any Guarantor (including any Subsidiary that becomes a
Guarantor pursuant to Section 5.14 of the Credit Agreement) that is not a party
under this Agreement, hereafter owns or acquires any right, title or interest in
any Restricted Subsidiary (including any new Restricted Subsidiary), the Company
shall cause such Guarantor to execute and deliver a Pledge Agreement Joinder, at
which time (a) such Guarantor shall be referred to as an “Additional Pledgor”
and shall become and be a Pledgor hereunder, and each reference in this
Agreement to a “Pledgor” shall also mean and be a reference to such Additional
Pledgor, and each reference in any other Loan Document to a “Pledgor” shall also
mean and be a reference to such Additional Pledgor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Pledge Agreement,” “thereunder,” “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Pledge Agreement Joinder.

 

Section 5.24                Assignments and Participations.

 

13

--------------------------------------------------------------------------------



 

(a)                               Assignments.  (i)  (i) Each Pledgor may not
assign any of its rights or obligations under the Collateral Documents without
the prior written consent of the Security Agent, and no assignment of any such
obligation shall release such Pledgor therefrom unless the Security Agent shall
have consented to such release in a writing specifically referring to the
obligation from which such Pledgor is to be released.

 

(i)                                  Each Lender may, in connection with any
assignment to any Person of any or all of the Obligations or the Commitment,
assign to such Person any or all of its rights and obligations under the
Collateral Documents and with respect to the Collateral without any consent of
the Pledgor, the Security Agent or any other Secured Party, other than as
required by the Credit Agreement. Any such assignment of any such obligation
shall release such Lender therefrom.

 

(b)                              Participations. Each Lender may, in connection
with any grant to any Person of a participation in any or all of the Obligations
or the Commitment, grant to such Person a participation in any or all of its
rights and obligations under the Collateral Documents and with respect to the
Collateral without the consent of any Pledgor, the Security Agent or any other
Secured Party, other than as required by the Credit Agreement.

 

Section 5.25                Successor Secured Parties. Upon the acceptance by
any Person of its appointment as a successor Security Agent, (a) such Person
shall thereupon succeed to and become vested with all the rights, powers,
privileges, duties and obligations of the Security Agent under the Collateral
Documents and the retiring Security Agent shall be discharged from its duties
and obligations as Security Agent thereunder and (b) the retiring Security Agent
shall promptly transfer all Collateral within its possession or control to the
possession or control of the successor Security Agent and shall execute and
deliver such notices, instructions and assignments as may be necessary or
desirable to transfer the rights of the Security Agent with respect to the
Collateral to the successor Security Agent.

 

Section 5.26                Governing Law. THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 5.27                LIMITATION OF LIABILITY. NEITHER THE SECURITY AGENT
NOR ANY OTHER SECURED PARTY SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH
PLEDGOR HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR:

 

(a)                               ANY LOSS OR DAMAGE SUSTAINED BY SUCH PLEDGOR,
OR ANY LOSS, DAMAGE, DEPRECIATION OR OTHER DIMINUTION IN THE

 

14

--------------------------------------------------------------------------------



 

VALUE OF ANY COLLATERAL, THAT MAY OCCUR AS A RESULT OF, IN CONNECTION WITH, OR
THAT IS IN ANY WAY RELATED TO, (i) ANY ACT OR FAILURE TO ACT REFERRED TO IN
SECTION 5.10 OR (ii) ANY EXERCISE OF ANY RIGHT OR REMEDY UNDER THE COLLATERAL
DOCUMENTS, EXCEPT, IN THE CASE OF CLAUSE (ii), FOR ANY SUCH LOSS, DAMAGE,
DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS DETERMINED BY A
JUDGMENT OF A COURT THAT IS BINDING ON THE PLEDGOR AND SUCH SECURED PARTY, FINAL
AND NOT SUBJECT TO REVIEW ON APPEAL, TO BE THE RESULT OF ACTS OR OMISSIONS ON
THE PART OF SUCH SECURED PARTY CONSTITUTING (x) WILLFUL MISCONDUCT, (y) GROSS
NEGLIGENCE; OR

 

(b)                              ANY SPECIAL, INDIRECT OR CONSEQUENTIAL, AND, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAWS, PUNITIVE DAMAGES SUFFERED BY SUCH
PLEDGOR IN CONNECTION WITH ANY COLLATERAL DOCUMENT RELATED CLAIM.

 

Section 5.28                Severability of Provisions. Any provision of the
Collateral Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof in
that jurisdiction or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

Section 5.29                Counterparts. Each Collateral Document may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto were upon the same instrument.  Delivery of
an executed signature page to this Agreement by facsimile transmission or by
other electronic transmission (including “.pdf” or “.tif”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

Section 5.30                Survival of Obligations. Except as otherwise
expressly provided therein, the rights and obligations of each Pledgor, the
Security Agent and the other Indemnitees under the Collateral Documents shall
survive the Latest Maturity Date and the termination of the Security Interest.

 

Section 5.31                Entire Agreement. This Agreement embodies the entire
agreement among each Pledgor and the Security Agent relating to the subject
matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.

 

Section 5.32                Successors and Assigns. All of the provisions of
each Collateral Document shall be binding on and inure to the benefit of the
parties thereto and their respective successors and assigns.

 

Section 5.33                Non-Lender Secured Parties.

 

(a)                               Except as otherwise expressly set forth
herein, no Non-Lender Secured Party that obtains the benefits of the Collateral
by virtue of the provisions hereof shall have any

 

15

--------------------------------------------------------------------------------



 

right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

 

(b)                              Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Collateral Documents,
agrees that in exercising rights and remedies with respect to the Collateral,
the Security Agent and the Lenders, with the consent of the Security Agent, may
enforce the provisions of the Collateral Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment.  Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.  The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Collateral Documents hereby agree
not to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy has been commenced, the Non-Lender Secured Parties shall be deemed to
have consented to the release of any or all of the Collateral from the Liens of
any Collateral Document in connection therewith.

 

(c)                               Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement, agrees that the Security Agent and
the Lenders may deal with the Collateral, including any exchange, taking or
release of Collateral, may change or increase the amount of the Obligations, and
may release any Pledgor from its Obligations hereunder, all without any
liability or obligation (except as may be otherwise expressly provided herein)
to the Non-Lender Secured Parties.

 

Section 5.34                Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the Liens and security interests granted to the Security
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Security Agent hereunder, are subject to the provisions of any Intercreditor
Agreement or Additional Intercreditor Agreement.  In the event of any conflict
between the terms of any such Intercreditor Agreement or Additional
Intercreditor Agreement and the terms of this Agreement, the terms of any such
Intercreditor Agreement or Additional Intercreditor Agreement shall govern and
control.  No right, power or remedy granted to the Security Agent hereunder
shall be exercised by the Security Agent, and no direction shall be given by the
Security Agent, in contravention of any such Intercreditor Agreement or
Additional Intercreditor Agreement.

 

ARTICLE VI
INTERPRETATION

 

Section 6.01                Definitional Provisions.

 

16

--------------------------------------------------------------------------------



 

(a)                               Certain Terms Defined by Reference. 
(i) Except where the context clearly indicates a different meaning, all terms
defined in Article 1, 8 or 9 of the Uniform Commercial Code, as in effect on the
date hereof, are used herein with the meanings therein ascribed to them. In
addition, the terms “collateral” and “security interest”, when capitalized, have
the meanings specified in subsection (b) below.

 

(b)                              Except in the case of “Collateral” and
“Permitted Lien” and as otherwise specified herein, all terms defined in the
Credit Agreement are used herein with the meanings therein ascribed to them.

 

(c)                               Other Defined Terms. For purposes of this
Agreement:

 

“Additional Pledgor” shall have the meaning assigned to such term in
Section 5.23 hereto.

 

“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.

 

“Collateral” means, with respect to each Pledgor, such Pledgor’s interest
(WHATEVER IT MAY BE) in each of the following, IN EACH CASE WHETHER NOW OR
HEREAFTER EXISTING OR NOW OWNED OR HEREAFTER ACQUIRED BY SUCH PLEDGOR AND
WHETHER OR NOT THE SAME IS NOW CONTEMPLATED, ANTICIPATED OR FORESEEABLE, and
whether or not the same is subject to Article 8 or 9 of the Uniform Commercial
Code or is Collateral by reason of one or more than one of the following
clauses:

 

(i)                                  the Pledged Equity Interests;

 

(ii)                              all rights (contractual and otherwise and
whether constituting accounts, general intangibles or investment property or
financial assets) constituting, arising under, connected with, or in any way
related to, any or all Collateral;

 

(iii)                          all claims (including the right to sue or
otherwise recover on such claims) (A) to items referred to in the definition of
Collateral, (B) under warranties relating to any of the Collateral, and
(C) against third parties that in any way arise under or out of or are related
to or connected with any or all of the Collateral; and (iv) all products and
proceeds of Collateral in whatever form.

 

“Collateral Debtor” means a Person (including the maker or drawer of any
instrument) obligated on, bound by, or subject to, a Collateral Obligation.

 

“Collateral Document Related Claim” means any claim (whether civil, criminal or
administrative and whether arising under any applicable Laws, including any
“environmental” or similar law, or sounding in tort, contract or otherwise) in
any way arising out of, related to, or connected with, (i) the Collateral
Documents, (ii) the relationships established thereunder (iii) the exercise of
any right or remedy available thereunder or under

 

17

--------------------------------------------------------------------------------



 

applicable Laws or (iv) the Collateral, whether such claim arises or is asserted
before or after the date hereof or before or after the release of the Security
Interest.

 

“Collateral Documents” means (i) this Agreement and (ii) any other agreement,
document or instrument entered into pursuant to or as contemplated by this
Agreement, whether now or hereafter executed.

 

“Collateral Obligation” means a Liability that is Collateral and includes any
such constituting or arising under any instrument.

 

“Contract” means (a) any agreement (whether bilateral or unilateral or executory
or non-executory and whether a Person entitled to rights thereunder is so
entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (b) any deed or other instrument of conveyance, (c) any
certificate of incorporation or charter and (d) any by-law.

 

“Credit Agreement” means that certain Credit Agreement, dated as of October 9,
2015 among CSC Holdings, LLC (a successor by merger to Neptune Finco Corp.), a
Delaware limited liability company, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Security Agent, and the other parties
thereto.

 

“Distributions” means all (i) dividends (whether or not payable in cash),
interest, principal payments and other distributions (including cash and
securities payable in connection with calls, conversions, redemptions and the
like), on, and all rights, contractual and otherwise, (whether such dividends,
interest, principal payments, other distributions and rights constitute
accounts, contract rights, investment property and or general intangibles),
arising under, connected with or in any way relating to any Capital Stock, and
(ii) proceeds thereof (including cash and securities receivable in connection
with tender or other offers).

 

“Excluded Assets” shall mean (i) any Voting Stock of a CFC or a CFC HoldCo in
excess of 65% of each class of the Voting Stock of such entity; (ii) any assets
with respect to which, in the reasonable discretion of the Security Agent and
the Borrower, the burden or cost or other consequences of granting a security
interest in favor of the Secured Parties under the Collateral Documents shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom; (iii) any assets with respect to which granting a security interest
in such assets in favor of the Secured Parties under the Collateral Documents
would result in materially adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower in consultation with the
Security Agent; and (iv) any assets to the extent that and only for so long as
granting a security interest in such assets would violate any applicable
requirement of Law or any contractual requirement existing on the Closing Date
or the date such Restricted Subsidiary becomes a Pledgor (in each case, so long
as such prohibition is not created in contemplation of such transaction)
(including any legally effective requirement to obtain the consent or approval
of, or a license from, any Governmental Authority or any other third party
unless such consent, approval or license has been obtained (it being understood
that the Borrower shall use commercially reasonable efforts to obtain any such
consent, approval or license)).

 

18

--------------------------------------------------------------------------------



 

“Governmental Approval” means any authority, consent, approval, license (or the
like) or exemption (or the like) of any governmental unit.

 

“Governmental Registration” means any registration or filing (or the like) with,
or report or notice (or the like) to, any governmental unit.

 

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
whether arising under Contract, applicable Laws, or otherwise, whether sounding
in contract or in tort, whether now existing or hereafter arising, and whether
for the payment of money or the performance or non-performance of any act.

 

“Non-Lender Secured Party” means each Hedge Counterparty and Treasury Services
Provider (in each case, in its capacity as such).

 

“Permitted Lien” means (i) a Permitted Collateral Lien and (ii) a Lien created
in favor of the Security Agent under the Credit Agreement or the Collateral
Documents.

 

“Pledge Agreement Joinder” means a Pledge Agreement Joinder, substantially in
the form of Exhibit A, or otherwise in form and substance acceptable to the
Collateral Agent.

 

“Pledged Equity Interests” means, with respect to each Pledgor, all of the
Capital Stock now owned or hereafter acquired by such Pledgor, and all of such
Pledgor’s other rights, title and interests in, or in any way related to, each
Restricted Subsidiary to which any such Capital Stock relates, including,
without limitation: (i) all additional Capital Stock hereafter from time to time
acquired by such Pledgor in any manner, together with all dividends, cash,
instruments and other property hereafter from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
Capital Stock and in all profits, losses and other distributions to which such
Pledgor shall at any time be entitled in respect of any such Capital Stock;
(ii) all other payments due or to become due to such Pledgor in respect of any
such Capital Stock, whether under any partnership agreement, limited liability
company agreement, other agreement or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise; (iii) all of such
Pledgor’s claims, rights, powers, privileges, authority, puts, calls, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement, other agreement or at law or otherwise in
respect of any such Capital Stock; (iv) all present and future claims, if any,
of such Pledgor against any such Restricted Subsidiary for moneys loaned or
advanced, for services rendered or otherwise; (v) all of such Pledgor’s rights
under any partnership agreement, limited liability company agreement, other
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to any such Capital
Stock; (vi) all other property hereafter delivered in substitution for or in
addition to any of the foregoing; (vii) all certificates and instruments
representing or evidencing any of the foregoing; and (viii) all cash,
securities, interest, distributions, dividends, rights, other property and other
Distributions at any time and from

 

19

--------------------------------------------------------------------------------



 

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof, provided, however, that the Pledged Equity
Interests shall exclude any Excluded Assets.

 

“Pledgor” shall have the meaning given in the introductory paragraph to this
Agreement.

 

“Security Interest” means the mortgages, pledges and assignments to the Security
Agent of, the continuing security interest of the Security Agent in, and the
continuing lien of the Security Agent upon, the Collateral intended to be
effected by the terms of this Agreement or any of the other Collateral
Documents.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of New York.

 

Section 6.02                Other Interpretative Provisions.

 

(a)                               (a)Each power of attorney, license and other
authorization in favor of the Security Agent or any other Person granted by or
pursuant to this Agreement shall be deemed to be irrevocable and coupled with an
interest.

 

(b)                              Except as otherwise indicated, any reference
herein to the “Collateral”, the “Obligations”, the “Collateral Documents”, the
“Secured Parties” or any other collective or plural term shall be deemed a
reference to each and every item included within the category described by such
collective or plural term, so that (i) a reference to the “Collateral”, the
“Obligations” or the “Secured Parties” shall be deemed a reference to any or all
of the Collateral, the Obligations or the “Secured Parties”, as the case may be,
and (ii) a reference to the “obligations” of a Pledgor under the “Collateral
Documents” shall be deemed a reference to each and every obligation under each
and every Collateral Document, as the case may be, whether any such obligation
is incurred under one, some or all of the Collateral Documents, as the case may
be.

 

(c)                               Except where the context clearly indicates a
different meaning, references in this Agreement to instruments and other types
of property, means the same to the extent they are Collateral.

 

(d)                             Except as otherwise specified therein, all terms
defined in this Agreement shall have the meanings herein ascribed to them when
used in the other Collateral Documents or any certificate, opinion or other
document delivered pursuant hereto or thereto.

 

(e)                          Except as otherwise expressly provided herein, any
reference in this Agreement to any Loan Document or other agreement, document or
instrument shall mean such agreement, document or instrument as amended,
restated, supplemented, replaced, refinanced or otherwise modified from time to
time.

 

Section 6.03                Captions. Captions to Articles, Sections and
subsections of, and Annexes, Schedules and Exhibits to, the Collateral Documents
are included for convenience of reference only and shall not constitute a part
of the Collateral Documents for any other

 

20

--------------------------------------------------------------------------------



 

purpose or in any way affect the meaning or construction of any provision of the
Collateral Documents.

 

[Remainder of Page Intentionally Left Blank]

 

21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the date hereof.

 

 

 

CSC HOLDINGS, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------



 

 

1047 E 46TH STREET CORPORATION

 

 

 

151 S. FULTON STREET CORPORATION

 

 

 

2234 FULTON STREET CORPORATION

 

 

 

CABLEVISION LIGHTPATH CT LLC

 

 

 

CABLEVISION LIGHTPATH NJ LLC

 

 

 

CABLEVISION LIGHTPATH, INC.

 

 

 

CABLEVISION OF BROOKHAVEN, INC.

 

 

 

CABLEVISION OF LITCHFIELD, INC.

 

 

 

CABLEVISION OF WAPPINGERS FALLS, INC.

 

 

 

CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

 

 

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

 

 

 

CSC ACQUISITION – MA, INC.

 

 

 

CSC ACQUISITION CORPORATION

 

 

 

CSC OPTIMUM HOLDINGS, LLC

 

 

 

CSC TECHNOLOGY, LLC

 

 

 

LIGHTPATH VOIP, LLC

 

 

 

NY OV LLC

 

 

 

OV LLC

 

 

 

WIFI CT-NJ LLC

 

 

 

WIFI NY LLC

 

 

 

A-R CABLE SERVICES – NY, INC.

 

 

 

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

 

 

 

PETRA CABLEVISION CORP.

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------



 

 

TELERAMA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------



 

 

CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

Managing General Partner of

 

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,
acting in its capacity as Security Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Pledge Agreement Joinder

 

See attached.

 

--------------------------------------------------------------------------------



 

PLEDGE AGREEMENT JOINDER, dated as of _____________, 20__, made by
____________________, a __________ corporation (the “Additional Pledgor”), in
favor of JPMorgan Chase Bank, N.A., as Secured Agent for the benefit of the
Secured Parties.  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Pledge Agreement.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
October 9, 2015 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune
Finco Corp.), a Delaware limited liability company (the “Borrower”), the lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent and security
agent, and the other parties thereto;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Pledgor) have entered into that
certain Pledge Agreement, dated as of [_____] (as amended, supplemented replaced
or otherwise modified from time to time, the “Pledge Agreement”) in favor of the
Security Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party
to the Pledge Agreement; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this Pledge
Agreement Joinder in order to become a party to the Pledge Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.         Pledge.  By executing and delivering this Pledge Agreement Joinder,
the Additional Pledgor, as provided in Section 5.23 of the Pledge, hereby
becomes a party to the Pledge Agreement as a Pledgor thereunder with the same
force and effect as if originally named therein as a Pledgor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Pledgor thereunder.  The Additional Pledgor
hereby represents and warrants that each of the representations and warranties
contained in Article III of the Credit Agreement and the other Loan Documents,
in each case as they relate to such Additional Pledgor, each of which is
incorporated herein by reference, are true and correct in all material respects
(or in all respects if qualified by materiality or Material Adverse Effect) on
and as the date hereof (after giving effect to this Pledge Agreement Joinder) as
if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects (or
in all respects if qualified by materiality or Material Adverse Effect), on and
as of such earlier date, provided that each such reference in each such
representation and warranty to any Borrower’s knowledge shall, for the purposes
of this Section 1, be deemed to be a reference to such Additional Pledgor’s
knowledge.

 

2.         GOVERNING LAW.  THIS PLEDGE AGREEMENT JOINDER AND ANY CLAIM,
CONTROVERSY, DISPUTE OR OTHER CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON,

 

--------------------------------------------------------------------------------



 

ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT JOINDER AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

3.         Successors and Assigns.  This Pledge Agreement Joinder will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Additional Pledgor may not assign,
transfer or delegate any of its rights or obligations under this Pledge
Agreement Joinder without the prior written consent of the Security Agent and
any such assignment, transfer or delegation without such consent shall be null
and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Notice of Disposition of Collateral

 

See attached.

 

--------------------------------------------------------------------------------



 

Schedule 1.03

 

SCHEDULE OF REQUIRED ACTION

 

Pursuant to, and without thereby limiting, its obligations under Section 1.03,
each Pledgor hereby agrees that it will:

 

In the case of Collateral that consists of Securities:

 

(i)   Certificated: Deliver to the Secured Party certificates evidencing such
Securities either (1) in bearer form (UCC Section 8-106(a)) or (2) if such
Security is in registered form, either (x) registered in the name of the Secured
Party (UCC Section 8-106(b)(2)), (y) indorsed to the Secured Party or in blank
by an effective indorsement (UCC Sections 8-106(b)(1) 8-107, 8- 401 and 8-402)
or (z) accompanied by blank stock powers (UCC Sections 8-106(b)(1), 8-401 and
8-402);

 

(ii)  Filing of completed UCC-1 Financing Statements, each in form satisfactory
and acceptable to the Secured Party.

 

SCHEDULE 1.03

 

--------------------------------------------------------------------------------



 

Schedule 2.01

 

SCHEDULE OF REQUIRED RECORDING AND OTHER TAXES AND RECORDING, FILING AND OTHER
FEES AND CHARGES

 

1.            Filing fees in connection with Uniform Commercial Code financing
statements.

 

SCHEDULE 2.01

 

--------------------------------------------------------------------------------



 

Schedule 2.02

 

SCHEDULE OF PLEDGED EQUITY INTERESTS

 

Pledged Equity Interests

 

Issuer

Owner

Class
Or Series

Share
  Certificate
No.

Percent of Equity
Interest
Owned

Percent of Equity
Interest
Pledged

1047 E 46TH Street Corporation

CSC Holdings, LLC

common stock

1

100%

100%

151 S. Fulton Street Corporation

CSC Holdings, LLC

common stock

1

100%

100%

2234 Fulton Street Corporation

CSC Holdings, LLC

common stock

1

100%

100%

A-R Cable Services - NY, Inc.

CSC Acquisition- MA, Inc.

common stock

2

100%

100%

Cablevision Lightpath – CT LLC

Cablevision Lightpath, Inc.

LLC Membership Interests

 

100%

100%

Cablevision Lightpath - NJ LLC

Cablevision Lightpath, Inc.

LLC Membership Interests

 

100%

100%

Cablevision Lightpath, Inc.

CSC Holdings, LLC

common stock

1

100%

100%

Cablevision of Brookhaven, Inc.

CSC Holdings, LLC

common stock

2

100%

100%

Cablevision of Litchfield, Inc.

CSC Holdings, LLC

common stock

1

100%

100%

Cablevision of Southern Westchester, Inc.

CSC Holdings, LLC

common stock

7

100%

100%

Cablevision of Wappingers Falls, Inc.

CSC Holdings, LLC

common stock

2

100%

100%

Cablevision Systems Brookline Corporation

CSC Holdings, LLC

common stock

3

100%

100%

Cablevision Systems New York City Corporation

CSC Holdings, LLC.

common stock

3

100%

100%

CSC Acquisition - MA, Inc.

CSC Acquisition Corporation

common stock

1

100%

100%

CSC Acquisition Corporation

CSC Holdings, LLC

common stock

2

100%

100%

CSC Optimum Holdings, LLC

CSC Holdings, LLC

LLC Membership Interests

 

100%

100%

Lightpath VOIP, LLC

Cablevision Lightpath, Inc.

LLC Membership Interests

 

100%

100%

Petra Cablevision Corp.

CSC Holdings, LLC

common stock

135

100%

100%

 

SCHEDULE 2.02

 

--------------------------------------------------------------------------------



 

Telerama, Inc.

CSC Holdings, LLC

common stock

58

100%

100%

Cablevision of Ossining Limited Partnership

Cablevision Systems Brookline Corporation

General Partnership Interest

 

0.5%

0.5%

Cablevision of Ossining Limited Partnership

Cablevision of Wappingers Falls, Inc.

Limited Partnership Interest

 

99%

99%

CSC Technology, LLC

CSC Holdings, LLC

LLC Membership Interests

 

100%

100%

NY OV LLC

OV LLC

LLC Membership Interests

 

100%

100%

WIFI CT-NJ LLC

OV LLC

LLC Membership Interests

 

100%

100%

WIFI NY LLC

OV LLC

LLC Membership Interests

 

100%

100%

OV LLC

CSC Optimum Holdings, LLC

 

LLC Membership Interests

 

100%

100%

 

SCHEDULE 2.02

 

--------------------------------------------------------------------------------



 

Schedule 2.03

 

Organizational Information of Pledgors

 

Pledgors

State of Organization

Name changes in the last 5
years

1047 E 46TH STREET CORPORATION

DELAWARE

-

151 S. FULTON STREET CORPORATION

DELAWARE

-

2234 FULTON STREET CORPORATION

DELAWARE

-

CABLEVISION LIGHTPATH CT LLC

DELAWARE

CABLEVISION LIGHTPATH – CT, INC. TO CABLEVISION LIGHTPATH CT LLC (DECEMBER 31,
2012)

 

CABLEVISION LIGHTPATH NJ LLC

DELAWARE

CABLEVISION LIGHTPATH – NJ, INC. TO CABLEVISION LIGHTPATH NJ LLC (DECEMBER 31,
2012)

 

CABLEVISION LIGHTPATH, INC.

DELAWARE

 

-

CABLEVISION OF BROOKHAVEN, INC.

DELAWARE

-

CABLEVISION OF LITCHFIELD, INC.

DELAWARE

-

CABLEVISION OF WAPPINGERS FALLS, INC.

DELAWARE

-

CABLEVISION SYSTEMS BROOKLINE CORPORATION

DELAWARE

-

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

DELAWARE

-

CSC ACQUISITION – MA, INC.

DELAWARE

-

CSC ACQUISITION CORPORATION

DELAWARE

-

CSC OPTIMUM HOLDINGS, LLC

DELAWARE

-

CSC TECHNOLOGY, LLC

DELAWARE

-

LIGHTPATH VOIP, LLC

DELAWARE

-

NY OV LLC

DELAWARE

-

OV LLC

DELAWARE

-

WIFI CT-NJ LLC

DELAWARE

-

WIFI NY LLC

DELAWARE

-

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

MASSACHUSETTS

-

A-R CABLE SERVICES – NY, INC.

NEW YORK

-

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

NEW YORK

-

PETRA CABLEVISION CORP.

NEW YORK

-

TELERAMA, INC.

OHIO

-

 

SCHEDULE 2.03

 

--------------------------------------------------------------------------------



 

Schedule 3.06

SCHEDULE OF RESTRICTIONS ON SECURITIES

 

1.            None, other than possible requirements of consent of transfer from
the Company or another Restricted Subsidiary.

 

SCHEDULE 3.06

 

--------------------------------------------------------------------------------